Exhibit 10.1

EXECUTION VERSION

 

 

 

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

as Issuer,

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC,

as Co-Issuer,

TPG RE FINANCE TRUST CLO LOAN SELLER, LLC,

as Advancing Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Note Administrator

INDENTURE

Dated as of February 14, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1        DEFINITIONS       

Section 1.1

  Definitions      3  

Section 1.2

  Interest Calculation Convention      39  

Section 1.3

  Rounding Convention      39   ARTICLE 2        THE NOTES       

Section 2.1

  Forms Generally      39  

Section 2.2

  Forms of Notes and Certificate of Authentication      39  

Section 2.3

  Authorized Amount; Stated Maturity Date; and Denominations      41  

Section 2.4

  Execution, Authentication, Delivery and Dating      42  

Section 2.5

  Registration, Registration of Transfer and Exchange      43  

Section 2.6

  Mutilated, Defaced, Destroyed, Lost or Stolen Note      50  

Section 2.7

  Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved      51  

Section 2.8

  Persons Deemed Owners      55  

Section 2.9

  Cancellation      55  

Section 2.10

  Global Notes; Definitive Notes; Temporary Notes      55  

Section 2.11

  U.S. Tax Treatment of Notes and the Issuer      57  

Section 2.12

  Authenticating Agents      58  

Section 2.13

  Forced Sale on Failure to Comply with Restrictions      58  

Section 2.14

  No Gross Up      59   ARTICLE 3        CONDITIONS PRECEDENT; PLEDGED MORTGAGE
ASSETS       

Section 3.1

  General Provisions      59  

Section 3.2

  Security for Notes      62  

Section 3.3

  Transfer of Collateral      64  

Section 3.4

  Credit Risk Retention      71  

 

-i-



--------------------------------------------------------------------------------

ARTICLE 4        SATISFACTION AND DISCHARGE       

Section 4.1

  Satisfaction and Discharge of Indenture      71  

Section 4.2

  Application of Amounts held in Trust      73  

Section 4.3

  Repayment of Amounts Held by Paying Agent      73  

Section 4.4

  Limitation on Obligation to Incur Company Administrative Expenses      73  
ARTICLE 5        REMEDIES       

Section 5.1

  Events of Default      74  

Section 5.2

  Acceleration of Maturity; Rescission and Annulment      76  

Section 5.3

  Collection of Indebtedness and Suits for Enforcement by Trustee      77  

Section 5.4

  Remedies      80  

Section 5.5

  Preservation of Collateral      82  

Section 5.6

  Trustee May Enforce Claims Without Possession of Notes      83  

Section 5.7

  Application of Amounts Collected      83  

Section 5.8

  Limitation on Suits      83  

Section 5.9

  Unconditional Rights of Noteholders to Receive Principal and Interest      84
 

Section 5.10

  Restoration of Rights and Remedies      84  

Section 5.11

  Rights and Remedies Cumulative      84  

Section 5.12

  Delay or Omission Not Waiver      85  

Section 5.13

  Control by the Controlling Class      85  

Section 5.14

  Waiver of Past Defaults      85  

Section 5.15

  Undertaking for Costs      86  

Section 5.16

  Waiver of Stay or Extension Laws      86  

Section 5.17

  Sale of Collateral      87  

Section 5.18

  Action on the Notes      87   ARTICLE 6        THE TRUSTEE AND NOTE
ADMINISTRATOR       

Section 6.1

  Certain Duties and Responsibilities      88  

Section 6.2

  Notice of Default      90  

Section 6.3

  Certain Rights of Trustee and Note Administrator      90  

Section 6.4

  Not Responsible for Recitals or Issuance of Notes      92  

Section 6.5

  May Hold Notes      93  

Section 6.6

  Amounts Held in Trust      93  

Section 6.7

  Compensation and Reimbursement      93  

Section 6.8

  Corporate Trustee Required; Eligibility      94  

Section 6.9

  Resignation and Removal; Appointment of Successor      95  

Section 6.10

  Acceptance of Appointment by Successor      97  

 

-ii-



--------------------------------------------------------------------------------

Section 6.11

  Merger, Conversion, Consolidation or Succession to Business of Trustee and
Note Administrator      98  

Section 6.12

  Co-Trustees and Separate Trustee      98  

Section 6.13

  Direction to enter into the Servicing Agreement      99  

Section 6.14

  Representations and Warranties of the Trustee      99  

Section 6.15

  Representations and Warranties of the Note Administrator      100  

Section 6.16

  Requests for Consents      101  

Section 6.17

  Withholding      101   ARTICLE 7        COVENANTS       

Section 7.1

  Payment of Principal and Interest      102  

Section 7.2

  Maintenance of Office or Agency      102  

Section 7.3

  Amounts for Note Payments to be Held in Trust      103  

Section 7.4

  Existence of the Issuer and Co-Issuer      105  

Section 7.5

  Protection of Collateral      107  

Section 7.6

  Notice of Any Amendments      109  

Section 7.7

  Performance of Obligations      109  

Section 7.8

  Negative Covenants      109  

Section 7.9

  Statement as to Compliance      112  

Section 7.10

  Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms      112  

Section 7.11

  Successor Substituted      116  

Section 7.12

  No Other Business      116  

Section 7.13

  Reporting      116  

Section 7.14

  Calculation Agent      117  

Section 7.15

  REIT Status      117  

Section 7.16

  Permitted Subsidiaries      119  

Section 7.17

  Repurchase Requests      119  

Section 7.18

  Servicing of Mortgage Loans and Control of Servicing Decisions      120  
ARTICLE 8        SUPPLEMENTAL INDENTURES       

Section 8.1

  Supplemental Indentures Without Consent of Securityholders      120  

Section 8.2

  Supplemental Indentures with Consent of Securityholders      124  

Section 8.3

  Execution of Supplemental Indentures      126  

Section 8.4

  Effect of Supplemental Indentures      127  

Section 8.5

  Reference in Notes to Supplemental Indentures      127  

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 9        REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES       

Section 9.1

  Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call
Redemption      128  

Section 9.2

  Notice of Redemption      129  

Section 9.3

  Notice of Redemption or Maturity by the Issuer      130  

Section 9.4

  Notes Payable on Redemption Date      131  

Section 9.5

  Mandatory Redemption      131   ARTICLE 10        ACCOUNTS, ACCOUNTINGS AND
RELEASES       

Section 10.1

  Collection of Amounts; Custodial Account      131  

Section 10.2

  [Reserved.]      132  

Section 10.3

  Payment Account      132  

Section 10.4

  Permitted Companion Participation Acquisition Account      132  

Section 10.5

  [Reserved.]      133  

Section 10.6

  [Reserved.]      133  

Section 10.7

  Interest Advances      133  

Section 10.8

  Reports by Parties      137  

Section 10.9

  Reports; Accountings      137  

Section 10.10

  Release of Mortgage Assets; Release of Collateral      139  

Section 10.11

  [Reserved.]      141  

Section 10.12

  Information Available Electronically      141  

Section 10.13

  Investor Q&A Forum; Investor Registry      144  

Section 10.14

  Certain Procedures      146  

ARTICLE 11

       APPLICATION OF FUNDS       

Section 11.1

  Disbursements of Amounts from Payment Account      147  

Section 11.2

  Securities Accounts      152   ARTICLE 12        SALE OF MORTGAGE ASSETS;
ACQUISITION OF COMPANION PARTICIPATIONS; FUTURE FUNDING
ESTIMATES       

Section 12.1

  Sales of Mortgage Assets      152  

Section 12.2

  Replenishment      154  

Section 12.3

  Ongoing Future Advance Estimates      155  

 

-iv



--------------------------------------------------------------------------------

ARTICLE 13        NOTEHOLDERS’ RELATIONS       

Section 13.1

  Subordination      157  

Section 13.2

  Standard of Conduct      159   ARTICLE 14        MISCELLANEOUS       

Section 14.1

  Form of Documents Delivered to the Trustee and Note Administrator      159  

Section 14.2

  Acts of Securityholders      160  

Section 14.3

  Notices, etc., to the Trustee, the Note Administrator, the Issuer, the
Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Operating Advisor, the Preferred Share Paying Agent, the Placement Agents, the
Subordinate Class Representative, the Directing Holder and the Rating Agencies
     161  

Section 14.4

  Notices to Noteholders; Waiver      164  

Section 14.5

  Effect of Headings and Table of Contents      165  

Section 14.6

  Successors and Assigns      165  

Section 14.7

  Severability      165  

Section 14.8

  Benefits of Indenture      165  

Section 14.9

  Governing Law; Waiver of Jury Trial      165  

Section 14.10

  Submission to Jurisdiction      166  

Section 14.11

  Counterparts      166  

Section 14.12

  Liability of Co-Issuers      166  

Section 14.13

  17g-5 Information      167  

Section 14.14

  Rating Agency Condition      169  

Section 14.15

  Patriot Act Compliance      169   ARTICLE 15        ASSIGNMENT OF THE MORTGAGE
ASSET PURCHASE AGREEMENT       

Section 15.1

  Assignment of Mortgage Asset Purchase Agreement      170   ARTICLE 16       
ADVANCING AGENT       

Section 16.1

  Liability of the Advancing Agent      171  

Section 16.2

  Merger or Consolidation of the Advancing Agent      171  

Section 16.3

  Limitation on Liability of the Advancing Agent and Others      172  

Section 16.4

  Representations and Warranties of the Advancing Agent      172  

Section 16.5

  Resignation and Removal; Appointment of Successor      173  

 

-v-



--------------------------------------------------------------------------------

Section 16.6

  Acceptance of Appointment by Successor Advancing Agent      174  

Section 16.7

  Removal and Replacement of Backup Advancing Agent      175  

 

SCHEDULES

  

Schedule A

   Schedule of Mortgage Assets

Schedule B

  

LIBOR

EXHIBITS

 

Exhibit A

  

Form of Offered Notes

Exhibit B

  

Form of Class E Notes and Class F Notes

Exhibit C-1

  

Form of Transfer Certificate – Regulation S Global Note

Exhibit C-2

  

Form of Transfer Certificate – Rule 144A Global Note

Exhibit C-3

  

Form of Transfer Certificate – Definitive Note

Exhibit D

  

Form of Custodian Post-Closing Certification

Exhibit E

  

Form of Request for Release

Exhibit F

  

Form of NRSRO Certification

Exhibit G

  

Form of Note Administrator’s Monthly Report

Exhibit H-1

  

Form of Investor Certification (for Non-Borrower Affiliates)

Exhibit H-2

  

Form of Investor Certification (for Borrower Affiliates)

Exhibit I

  

Form of Online Market Data Provider Certification

Exhibit J

  

Form of Acquisition of Companion Participation Officer’s Certificate

Exhibit K

  

Form of Subsequent Transfer Instrument

 

-vi-



--------------------------------------------------------------------------------

INDENTURE, dated as of February 14, 2018, by and among TPG REAL ESTATE FINANCE
2018-FL1 ISSUER, LTD., an exempted company incorporated in the Cayman Islands
with limited liability (the “Issuer”), TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER,
LLC, a limited liability company formed under the laws of Delaware (the
“Co-Issuer”), TPG RE FINANCE TRUST CLO LOAN SELLER, LLC, a limited liability
company formed under the laws of Delaware, as advancing agent (herein, together
with its permitted successors and assigns in the trusts hereunder, the
“Advancing Agent”), WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking
association, as trustee (in such capacity, together with its permitted
successors and assigns in the trusts hereunder, the “Trustee”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as note
administrator, paying agent, calculation agent, transfer agent, authentication
agent, custodian, backup advancing agent and notes registrar (in all of the
foregoing capacities, together with its permitted successors and assigns, the
“Note Administrator”).

PRELIMINARY STATEMENT

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture.
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties. The Issuer, the Co-Issuer, the Note
Administrator, in all of its capacities hereunder, the Trustee and the Advancing
Agent are entering into this Indenture, and the Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising out of (in
each case, to the extent of the Issuer’s interest therein and specifically
excluding any interest of the related Companion Participation Holder therein):

(a) (i) the Mortgage Assets that the Issuer has purchased on the Closing Date
and all payments thereon or with respect thereto, and (ii) any Companion
Participation acquired by the Issuer after the Closing Date in accordance with
the terms of this Indenture, and all payments thereon or with respect thereto,
in each case, other than Retained Interests, if any, under, and as defined in,
the Mortgage Asset Purchase Agreement,

(b) the Servicing Accounts, the Payment Account, the Permitted Companion
Participation Acquisition Account, the Custodial Account and the related
security entitlements and all income from the investment of funds in any of the
foregoing at any time credited to any of the foregoing accounts,

(c) the Eligible Investments,



--------------------------------------------------------------------------------

(d) the rights of the Issuer under the Mortgage Asset Purchase Agreement, the
Servicing Agreement and the Company Administration Agreement,

(e) all amounts delivered to the Note Administrator (or its bailee) (directly or
through a securities intermediary),

(f) all other investment property, instruments and general intangibles in which
the Issuer has an interest, other than the Excepted Property,

(g) the Issuer’s ownership interest in, and rights to, all Permitted
Subsidiaries, and

(h) all proceeds with respect to the foregoing clauses (a) through (g).

The collateral described in the foregoing clauses (a) through (h), with the
exception of the Excepted Property, is referred to herein as the “Collateral.”
Such Grants are made to secure the Notes equally and ratably without prejudice,
priority or distinction between any Note and any other Note for any reason,
except as expressly provided in this Indenture (including, but not limited to,
the Priority of Payments) and to secure (i) the payment of all amounts due on
and in respect of the Notes in accordance with their terms, (ii) the payment of
all other sums payable under this Indenture and (iii) compliance with the
provisions of this Indenture, all as provided in this Indenture (together, the
“Secured Obligations”). The foregoing Grant shall, for the purpose of
determining the property subject to the lien of this Indenture, be deemed to
include any securities and any investments granted by or on behalf of the Issuer
to the Trustee for the benefit of the Secured Parties, whether or not such
securities or such investments satisfy the criteria set forth in the definitions
of “Mortgage Asset” or “Eligible Investment,” as the case may be.

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders. Upon the occurrence and during the continuation of any Event of
Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 

-2-



--------------------------------------------------------------------------------

CREDIT RISK RETENTION

On the Closing Date, Retention Holder will retain 100% of the Preferred Shares.
The Preferred Shares are referred to in this Indenture as the EHRI. The fair
value of the EHRI is $111,885,182.

As of the Closing Date, the aggregate outstanding Principal Balance of the
Mortgage Assets equals approximately $932,380,183.

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. The word “including” and
its variations shall mean “including without limitation.” Whenever any reference
is made to an amount the determination of which is governed by Section 1.2
hereof, the provisions of Section 1.2 shall be applicable to such determination
or calculation, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision. All references in this Indenture to designated
“Articles,” “Sections,” “Subsections” and other subdivisions are to the
designated Articles, Sections, Subsections and other subdivisions of this
Indenture as originally executed. The words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular Article, Section, Subsection or other subdivision.

“17g-5 Information”: The meaning specified in Section 14.3(j) hereof.

“17g-5 Information Provider”: The meaning specified in Section 14.13(a) hereof.

“17g-5 Website”: A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at www.ctslink.com, under
the “NRSRO” tab for this transaction. Any change of the 17g-5 Website shall only
occur after notice has been delivered by the 17g-5 Information Provider to the
Issuer, the Note Administrator, the Trustee, the Servicer, the Special Servicer,
the Operating Advisor, the Placement Agents and the Rating Agencies, which
notice shall set forth the date of change and new location of the 17g-5 Website.

“1940 Act”: Investment Company Act of 1940, as amended.

“Access Termination Notice”: The meaning specified in the Future Funding
Agreement.

“Account”: Any of the Servicing Accounts, the Indenture Accounts and the
Preferred Share Distribution Account.

 

-3-



--------------------------------------------------------------------------------

“Accountants’ Report”: A report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer pursuant
to Section 10.13(a), which may be the firm of independent accountants that
reviews or performs procedures with respect to the financial reports prepared by
the Issuer or the Servicer.

“Act” or “Act of Securityholders”: The meaning specified in Section 14.2 hereof.

“Advance Rate”: The meaning specified in the Servicing Agreement.

“Advancing Agent”: TPG RE Finance Trust CLO Loan Seller, LLC, a Delaware limited
liability company, solely in its capacity as advancing agent hereunder, unless a
successor Person shall have become the Advancing Agent pursuant to the
applicable provisions of this Indenture, and thereafter “Advancing Agent” shall
mean such successor Person.

“Advancing Agent Fee”: The fee payable monthly in arrears on each Payment Date
to the Advancing Agent in accordance with the Priority of Payments, equal to
0.02% per annum on the Aggregate Outstanding Amount of the Class A Notes, the
Class A-S Notes and the Class B Notes on such Payment Date prior to giving
effect to distributions with respect to such Payment Date; which fee is hereby
waived by the Advancing Agent for so long as (i) Seller (or any of its
Affiliates) is the Advancing Agent and (ii) Retention Holder (or any of its
Affiliates) owns the Preferred Shares.

“Affiliate” or “Affiliated”: With respect to a Person, (i) any other Person who,
directly or indirectly, is in control of, or controlled by, or is under common
control with, such Person or (ii) any other Person who is a director, Officer or
employee (a) of such Person, (b) of any subsidiary or parent company of such
Person or (c) of any Person described in clause (i) above. For the purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person, or (ii) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise;
provided that neither the Company Administrator nor any other company,
corporation or Person to which the Company Administrator provides directors
and/or administrative services and/or acts as share trustee shall be an
Affiliate of the Issuer or Co-Issuer; provided, further, that none of TRTX, the
Seller, Retention Holder or any of their subsidiaries shall be deemed to be
Affiliates of the Issuer. The Note Administrator, the Servicer and Trustee may
rely on certifications of any Holder or party hereto regarding such Person’s
affiliations.

“Affiliated Future Funding Companion Participation Holder”: Any Companion
Participation Holder that is the Seller or any Affiliate of the Seller.

“Agent Members”: Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

“Aggregate Outstanding Amount”: With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination. The
Aggregate Outstanding Amount of the Class C Notes, the Class D Notes, the
Class E Notes and the Class F Notes will be increased by the amount of any
Deferred Interest on such Classes.

 

-4-



--------------------------------------------------------------------------------

“Aggregate Outstanding Portfolio Balance”: On any Measurement Date, the sum of
(without duplication) (i) the aggregate Principal Balance of the Mortgage
Assets, (ii) the aggregate Principal Balance of all Principal Proceeds held as
Cash and Eligible Investments and (iii) all Cash and Eligible Investments held
in the Permitted Companion Participation Acquisition Account.

“Aggregate Principal Balance”: When used with respect to any Mortgage Assets as
of any date of determination, the sum of the Principal Balances on such date of
determination of all such Mortgage Assets.

“Appraisal”: The meaning specified in the Servicing Agreement.

“Appraisal Reduction Amount”: The meaning specified in the Servicing Agreement.

“Acquisition Period”: With respect to any Permitted Principal Proceeds deposited
into the Permitted Companion Participation Acquisition Account, a period not to
exceed 120 days from the date such Permitted Principal Proceeds were deposited
into the Permitted Companion Participation Acquisition Account.

“Article 15 Agreement”: The meaning specified in Section 15.1(a) hereof.

“Asset Documents”: The loan agreement, note, mortgage, intercreditor agreement,
participation agreement, co-lender agreement or other agreement pursuant to
which a Mortgage Asset or Mortgage Loan has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Mortgage Asset or Mortgage Loan or of which holders of such Mortgage
Asset or Mortgage Loan are the beneficiaries.

“Auction Call Redemption”: The meaning specified in Section 9.1(d) hereof.

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.

“Authorized Officer”: With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer. With respect to the Servicer, a “Responsible Officer” of
the Servicer as set forth in the Servicing Agreement. With respect to the Note
Administrator or the Trustee or any other bank or trust company acting as
trustee of an express trust, a Trust Officer. Each party may receive and accept
a certification of the authority of any other party as conclusive evidence of
the authority of any Person to act, and such certification may be considered as
in full force and effect until receipt by such other party of written notice to
the contrary.

“Backup Advancing Agent”: The Note Administrator, solely in its capacity as
Backup Advancing Agent hereunder, or any successor Backup Advancing Agent;
provided that any such successor Backup Advancing Agent must be a financial
institution having a long-term

 

-5-



--------------------------------------------------------------------------------

unsecured debt rating at least equal to “A2” by Moody’s and a short-term
unsecured debt rating from Moody’s at least equal to “P-1.”

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law (2016 Revision) of the Cayman Islands, the
Bankruptcy Law (1997 Revision) of the Cayman Islands, the Companies Winding Up
Rules 2008 of the Cayman Islands and the Foreign Bankruptcy Proceedings
(International Cooperation) Rules 2008 of the Cayman Islands, each as amended
from time to time.

“Board of Directors”: With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.

“Board Resolution”: With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the State of North
Carolina or the location of the Corporate Trust Office of the Note Administrator
or the Trustee, or (iii) days when the New York Stock Exchange or the Federal
Reserve Bank of New York are closed.

“Calculation Agent”: The meaning specified in Section 7.14(a) hereof.

“Calculation Amount”: With respect to (i) any Mortgage Asset that is a Modified
Mortgage Asset, the Principal Balance of such Mortgage Asset, minus any
Appraisal Reduction Amount allocated to such Mortgage Asset; and (ii) any
Mortgage Asset that is a Defaulted Mortgage Asset, the lesser of (a) the Moody’s
Recovery Rate of such Mortgage Asset multiplied by the Principal Balance of such
Mortgage Asset and (b) the Principal Balance of such Mortgage Asset, minus any
Appraisal Reduction Amount allocated to such Mortgage Asset.

With respect to any Participated Mortgage Loan, any Calculation Amount will be
deemed allocated on a pro rata and pari passu basis among the related
Participations (based on the outstanding principal balance thereof).

“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

“Cayman FATCA Legislation”: The Cayman Islands Tax Information Authority Law
(2017 Revision) and the Organisation for Economic Co-operation and Development’s
Standard for Automatic Exchange of Financial Account Information – Common
Reporting Standard (each as amended) (including any implementing legislation,
rules, regulations and guidance notes with respect to such laws), as amended
from time to time.

“Certificate of Authentication”: The meaning specified in Section 2.1 hereof.

 

-6-



--------------------------------------------------------------------------------

“Certificated Security”: A “certificated security” as defined in
Section 8-102(a)(4) of the UCC.

“Class”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes or the Class F Notes, as applicable.

“Class A Defaulted Interest Amount”: With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Rate.

“Class A Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A Rate.

“Class A Notes”: The Class A Senior Secured Floating Rate Notes, Due 2035,
issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class A Rate”: With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus (b)(i)
with respect to each Payment Date (and related Interest Accrual Period) prior to
the Payment Date in December 2022, 0.75%, and (ii) with respect to each Payment
Date (and related Interest Accrual Period) on and after the Payment Date in
December 2022, 1.00%.

“Class A-S Defaulted Interest Amount”: With respect to the Class A-S Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A-S
Notes on account of any shortfalls in the payment of the Class A-S Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Rate.

“Class A-S Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A-S Rate.

“Class A-S Notes”: The Class A-S Second Priority Secured Floating Rate Notes,
Due 2035, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class A-S Rate”: With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b)(i) with respect to each Payment Date (and related Interest Accrual Period)
prior to the Payment Date in January 2023,

 

-7-



--------------------------------------------------------------------------------

0.95%, and (ii) with respect to each Payment Date (and related Interest Accrual
Period) on and after the Payment Date in January 2023, 1.20%.

“Class B Defaulted Interest Amount”: With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Rate.

“Class B Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class B Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class B Rate.

“Class B Notes”: The Class B Third Priority Secured Floating Rate Notes Due
2035, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class B Rate”: With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus (b)(i)
with respect to each Payment Date (and related Interest Accrual Period) prior to
the Payment Date in January 2023, 1.30%, and (ii) with respect to each Payment
Date (and related Interest Accrual Period) on and after the Payment Date in
January 2023, 1.80%.

“Class C Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes or
Class B Notes are outstanding, with respect to the Class C Notes as of each
Payment Date, the accrued and unpaid amount due to Holders of the Class C Notes
on account of any shortfalls in the payment of the Class C Interest Distribution
Amount with respect to any preceding Payment Date or Payment Dates, together
with interest accrued thereon (to the extent lawful), at the applicable Note
Rate.

“Class C Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes or Class B Notes are Outstanding, any interest due on the Class C Notes
that is not paid as a result of the operation of the Priority of Payments on any
Payment Date.

“Class C Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class C Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class C Rate.

“Class C Notes”: The Class C Fourth Priority Secured Floating Rate Notes Due
2035, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class C Rate”: With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus (b)(i)
with respect to each Payment

 

-8-



--------------------------------------------------------------------------------

Date (and related Interest Accrual Period) prior to the Payment Date in February
2023, 1.90%, and (ii) with respect to each Payment Date (and related Interest
Accrual Period) on and after the Payment Date in February 2023, 2.40%.

“Class D Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes or Class C Notes are outstanding, with respect to the Class D
Notes as of each Payment Date, the accrued and unpaid amount due to Holders of
the Class D Notes on account of any shortfalls in the payment of the Class D
Interest Distribution Amount with respect to any preceding Payment Date or
Payment Dates, together with interest accrued thereon (to the extent lawful), at
the applicable Note Rate.

“Class D Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes, Class B Notes or Class C Notes are Outstanding, any interest due on the
Class D Notes that is not paid as a result of the operation of the Priority of
Payments on any Payment Date.

“Class D Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class D Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class D Rate.

“Class D Notes”: The Class D Fifth Priority Secured Floating Rate Notes Due
2035, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class D Rate”: With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus (b)(i)
with respect to each Payment Date (and related Interest Accrual Period) prior to
the Payment Date in February 2023, 2.70%, and (ii) with respect to each Payment
Date (and related Interest Accrual Period) on and after the Payment Date in
February 2023, 3.20%.

“Class E Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes or Class D Notes are outstanding, with respect to
the Class E Notes as of each Payment Date, the accrued and unpaid amount due to
Holders of the Class E Notes on account of any shortfalls in the payment of the
Class E Interest Distribution Amount with respect to any preceding Payment Date
or Payment Dates, together with interest accrued thereon (to the extent lawful),
at the applicable Note Rate.

“Class E Deferred Interest Amount”: So long as Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes or Class D Notes are Outstanding, any interest due
on the Class E Notes that is not paid as a result of the operation of the
Priority of Payments on any Payment Date.

“Class E Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class E Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class E Rate.

 

-9-



--------------------------------------------------------------------------------

“Class E Notes”: The Class E Sixth Priority Secured Floating Rate Notes Due
2035, issued by the Issuer pursuant to this Indenture.

“Class E Rate”: With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus (b)
6.00%.

“Class F Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes are outstanding,
with respect to the Class F Notes as of each Payment Date, the accrued and
unpaid amount due to Holders of the Class F Notes on account of any shortfalls
in the payment of the Class F Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful), at the applicable Note Rate.

“Class F Deferred Interest Amount”: So long as Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes or class E Notes are Outstanding,
any interest due on the Class F Notes that is not paid as a result of the
operation of the Priority of Payments on any Payment Date.

“Class F Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class F Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class F Rate.

“Class F Notes”: The Class F Seventh Priority Secured Floating Rate Notes Due
2035, issued by the Issuer pursuant to this Indenture.

“Class F Rate”: With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus (b)
8.00%.

“Clean-up Call”: The meaning specified in Section 9.1 hereof.

“Clean-up Call Date”: The meaning specified in Section 9.1 hereof.

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

“CLO Controlled Mortgage Assets”: Each Mortgage Asset that is not a Non-CLO
Controlled Mortgage Asset. As of the Closing Date (i) the Mortgage Asset that is
a Whole Loan will be a CLO Controlled Mortgage Asset and (ii) all of the
Mortgage Assets that are Pari Passu Participations will be Non-CLO Controlled
Mortgage Assets.

“Closing Date”: February 14, 2018.

 

-10-



--------------------------------------------------------------------------------

“Code”: The United States Internal Revenue Code of 1986, as amended.

“Co-Issuer”: TPG RE Finance Trust 2018-FL1 Co-Issuer, LLC, a limited liability
company formed under the laws of the State of Delaware, until a successor Person
shall have become the Co-Issuer pursuant to the applicable provisions of this
Indenture, and thereafter “Co-Issuer” shall mean such successor Person.

“Co-Issuers”: The Issuer and the Co-Issuer.

“Collateral”: The meaning specified in the first paragraph of the Granting
Clause of this Indenture.

“Collection Account”: The meaning specified in the Servicing Agreement.

“Committed Warehouse Line”: The meaning specified in the Servicing Agreement.

“Companion Participation”: With respect to each Pari Passu Participation, the
related companion participation interest in the related Participated Mortgage
Loan that will not be held by the Issuer unless such Companion Participation is
later acquired, in whole or in part, by the Issuer pursuant to the applicable
provisions of the Indenture. Upon any acquisition of a Companion Participation
by the Issuer, such Companion Participation shall become a Mortgage Asset.

“Companion Participation Holder”: The holder of any Companion Participation.

“Company Administration Agreement”: The administration agreement, dated on or
about the Closing Date, by and among the Issuer and the Company Administrator,
as modified and supplemented and in effect from time to time.

“Company Administrative Expenses”: All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, Co-Issuer or
any Permitted Subsidiary (including legal fees and expenses) to (i) the Note
Administrator and the Trustee pursuant to this Indenture or any co-trustee
appointed pursuant to Section 6.7 hereof (including amounts payable by the
Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Company Administration Agreement (including amounts
payable by the Issuer as indemnification pursuant to the Company Administration
Agreement) and to provide for the costs of liquidating the Issuer following
redemption of the Notes, (iii) the LLC Managers (including indemnification),
(iv) the independent accountants, agents and counsel of the Issuer for
reasonable fees and expenses (including amounts payable in connection with the
preparation of tax forms on behalf of the Issuer and the Co-Issuer), and any
registered office and government filing fees, in each case, payable in the order
in which invoices are received by the Issuer, (v) a Rating Agency for fees and
expenses in connection with any rating (including the annual fee payable with
respect to the monitoring of any rating) of the Notes, including fees and
expenses due or accrued in connection with any credit assessment or rating of
the Mortgage Assets, (vi) the Advancing Agent or other Persons as
indemnification pursuant Section 16.3, (vii) the Servicer, the Special Servicer
or the Operating Advisor as indemnification or reimbursement of expenses
pursuant to the Servicing Agreement, (viii) the CREFC® Intellectual Property

 

-11-



--------------------------------------------------------------------------------

Royalty License Fee, (ix) the Preferred Share Paying Agent and the Share
Registrar pursuant to the Preferred Share Paying Agency Agreement (including
amounts payable as indemnification), (x) any other Person in respect of any
governmental fee, charge or tax (including any FATCA compliance costs) in
relation to the Issuer or the Co-Issuer (in each case as certified by an
Authorized Officer of the Issuer or the Co-Issuer to the Note Administrator), in
each case, payable in the order in which invoices are received by the Issuer,
(xi) to the Participation Agent or the Participation Custodian (including
amounts payable by the Issuer as indemnification) pursuant to the applicable
Participation Agreement, this Indenture or a Participation Custodial Agreement
with respect to any Participated Mortgage Loans and (xii) any other Person in
respect of any other fees or expenses (including indemnifications) permitted
under this Indenture (including, without limitation, any costs or expenses
incurred in connection with certain modeling systems and services) and the
documents delivered pursuant to or in connection with this Indenture and the
Notes and any amendment or other modification of any such documentation, in each
case unless expressly prohibited under this Indenture (including, without
limitation, the payment of all transaction fees and all legal and other fees and
expenses required in connection with the purchase of any Mortgage Assets or any
other transaction authorized by this Indenture), in each case, payable in the
order in which invoices are received by the Issuer; provided that Company
Administrative Expenses shall not include amounts payable in respect of the
Notes.

“Company Administrator”: MaplesFS Limited, a licensed trust company incorporated
in the Cayman Islands, as administrator pursuant to the Company Administration
Agreement, unless a successor Person shall have become administrator pursuant to
the Company Administration Agreement, and thereafter, Company Administrator
shall mean such successor Person.

“Consultation Termination Event”: The meaning specified in the Servicing
Agreement.

“Control Shift Event”: The meaning specified in the Servicing Agreement.

“Control Termination Event”: The meaning specified in the Servicing Agreement.

“Controlling Class”: The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A-S Notes, so long as any Class A-S Notes are
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, then the Class C Notes, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes, so long as any Class E Notes are
Outstanding, and then the Class F Notes, so long as any Class F Notes are
Outstanding.

 

-12-



--------------------------------------------------------------------------------

“Corporate Trust Office”: The designated corporate trust office of (a) the
Trustee, currently located at 1100 North Market Street, Wilmington, Delaware
19890, Attention: CMBS Trustee – TRTX 2018-FL1, (b) the Note Administrator,
currently located at (i) with respect to the delivery of Asset Documents, at
1055 10th Avenue SE, Minneapolis, Minnesota, 55414, Attention: Document Custody
Group, (ii) with respect to the delivery of Note transfers and surrenders, at
600 South 4th St., 7th Floor, MAC N9300-070 Minneapolis, Minnesota 55479; and
(iii) for all other purposes, at 9062 Old Annapolis Road, Columbia, Maryland
21045-1951, Attention: Corporate Trust Services (CMBS), TRTX 2018-FL1, telecopy
number (410) 715-2380 or (c) such other address as the Trustee or the Note
Administrator, as applicable, may designate from time to time by notice to the
Noteholders, the Holder of the Preferred Shares, the 17g-5 Information Provider
and the parties hereto.

“CREFC® Intellectual Property Royalty License Fee”: With respect to each
Mortgage Asset and for any Payment Date, an amount accrued during the related
Interest Accrual Period at the CREFC® Intellectual Property Royalty License Fee
Rate on the Principal Balance of such Mortgage Asset as of the close of business
on the Determination Date in such Interest Period. Such amounts shall be
computed for the same period and on the same interest accrual basis respecting
which any related interest payment due or deemed due on the related Mortgage
Asset is computed and shall be prorated for partial periods.

“CREFC® Intellectual Property Royalty License Fee Rate”: With respect to each
Mortgage Asset, a rate equal to 0.0005% per annum.

“Custodial Account”: An account at the Securities Intermediary established
pursuant to Section 10.1(b) hereof.

“Custodian”: The meaning specified in Section 3.3(a) hereof.

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

“Defaulted Interest Amount”: The Class A Defaulted Interest Amount, the
Class A-S Defaulted Interest Amount, the Class B Defaulted Interest Amount, the
Class C Defaulted Interest Amount, the Class D Defaulted Interest Amount, the
Class E Defaulted Interest Amount or the Class F Defaulted Interest Amount, as
the context requires.

“Defaulted Mortgage Asset”: Any Mortgage Asset for which the related Mortgage
Loan is a Defaulted Mortgage Loan.

“Defaulted Mortgage Loan”: Any Mortgage Loan as to which there has occurred and
is continuing for more than sixty (60) days either: (x) a payment default (after
giving effect to any applicable grace period but without giving effect to any
waiver); or (y) a material non-monetary event of default that is known to the
Special Servicer and has occurred and is continuing (after giving effect to any
applicable grace period but without giving effect to any waiver).

“Deferred Interest”: The meaning specified in Section 2.7(a).

 

-13-



--------------------------------------------------------------------------------

“Deferred Interest Notes”: The Class C Notes, the Class D Notes, the Class E
Notes and the Class F Notes, to the extent such Class is not the most senior
Class Outstanding.

“Definitive Notes”: The meaning specified in Section 2.2(b) hereof.

“Depository” or “DTC”: The Depository Trust Company, its nominees, and their
respective successors.

“Determination Date”: The 11th day of each month or, if such date is not a
Business Day, the next succeeding Business Day, commencing on the Determination
Date in March 2018.

“Directing Holder”: (i) With respect to each CLO Controlled Mortgage Asset, the
Subordinate Class Representative and (ii) with respect to each Non-CLO
Controlled Mortgage Asset, the related Companion Participation Holder. The
initial Directing Holder with respect to each Mortgage Asset is set forth on
Schedule A attached hereto.

“Disqualified Transferee”: The meaning specified in Section 2.5(l) hereof.

“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Issuer, based in part on expenses incurred by the Trustee and Note Administrator
and reported to the Servicer.

“Dollar,” “U.S.$” or “$”: A U.S. dollar or other equivalent unit in Cash.

“Due Period”: With respect to any Payment Date, the period commencing on the day
immediately succeeding the second preceding Determination Date (or commencing on
the Closing Date, in the case of the Due Period relating to the first Payment
Date) and ending on and including the Determination Date immediately preceding
such Payment Date.

“EHRI”: The Preferred Shares, which are retained by Retention Holder on the
Closing Date.

“Eligible Account”: Means:

(a) an account maintained with a federal or state chartered depository
institution or trust company or an account or accounts maintained with the Note
Administrator that has, in each case, (i) a long-term unsecured debt rating at
least equal to “A2” by Moody’s and (ii) a short-term unsecured debt rating at
least equal to “P-1” by Moody’s;

(b) a segregated trust account maintained with the trust department of a federal
or state chartered depository institution or trust company acting in its
fiduciary capacity; provided that (i) any such institution or trust company has
a long-term unsecured rating of at least “A2” by Moody’s, (ii) a capital surplus
of at least U.S.$200,000,000 and (iii) any such account is subject to fiduciary
funds on deposit regulations (or internal guidelines) substantially similar to
12 C.F. R. § 9.10(b); or

 

-14-



--------------------------------------------------------------------------------

(c) any other account approved by the Rating Agencies.

“Eligible Investments”: Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is Granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:

(i) direct obligations of, and obligations the timely payment of principal of
and interest on which is fully and expressly guaranteed by, the United States,
or any agency or instrumentality of the United States, the obligations of which
are expressly backed by the full faith and credit of the United States;

(ii) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Note Administrator or the
commercial department of any successor Note Administrator, as the case may be;
provided that such successor otherwise meets the criteria specified herein) and
subject to supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or the debt obligations of such
depositary institution or trust company (or, in the case of the principal
depositary institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a long-term unsecured
debt rating not less than “Aa3” by Moody’s, and a short-term unsecured debt
rating not less than “P-1” by Moody’s;

(iii) unleveraged repurchase or forward purchase obligations with respect to
(a) any security described in clause (i) above or (b) any other security issued
or guaranteed by an agency or instrumentality of the United States of America,
in either case entered into with a depository institution or trust company
(acting as principal) described in clause (ii) above (including the Note
Administrator or the commercial department of any successor Note Administrator,
as the case may be; provided that such Person otherwise meets the criteria
specified herein) or entered into with a corporation (acting as principal) whose
long-term unsecured debt rating is not less than “Aa3” by Moody’s, and whose
short-term unsecured debt rating is not less than “P-1” by Moody’s;

(iv) commercial paper or other similar short-term obligations (including that of
the Note Administrator or the commercial department of any successor Note
Administrator, as the case may be, or any affiliate thereof; provided that such
Person otherwise meets the criteria specified herein) having at the time of such
investment a short-term unsecured debt rating not less than “P-1” by Moody’s;
provided, further, that the issuer thereof must also have at the time of such
investment a senior long-term unsecured debt rating of not less than “Aa3” by
Moody’s;

 

-15-



--------------------------------------------------------------------------------

(v) the Wells Fargo Money Market Fund, or any other money market fund (including
those managed or advised by the Note Administrator or its Affiliates) that
maintain a constant asset value and that are rated “Aaa-mf” by Moody’s; and

(vi) any other investment similar to those described in clauses (i) through (v)
above that (1) each of Moody’s and KBRA have confirmed may be included in the
portfolio of Assets as an Eligible Investment without adversely affecting its
then-current ratings on the Notes and (2) has a long-term credit rating of not
less than “Aa3” by Moody’s and a short-term unsecured debt rating not less than
“P-1” by Moody’s;

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; and provided, further, that (a) Eligible
Investments shall not have a maturity in excess of 365 days and shall have a
fixed principal amount due at maturity that cannot vary or change, (b) Eligible
Investments acquired with funds in the Payment Account shall include only such
obligations or securities that mature no later than the Business Day prior to
the next Payment Date succeeding the acquisition of such obligations or
securities, (c) Eligible Investments shall not include obligations bearing
interest at inverse floating rates, (d) Eligible Investments shall be treated as
indebtedness for U.S. federal income tax purposes and such investment shall not
cause the Issuer to fail to be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT (unless the Issuer has previously received an
opinion of Dechert LLP, Vinson & Elkins LLP or another nationally recognized tax
counsel experienced in such matters opining that the Issuer will be treated as a
foreign corporation not engaged in a trade or business within the United States
for U.S. federal income tax purposes, in which case the investment will not
cause the Issuer to be treated as a foreign corporation engaged in a trade or
business within the United States for U.S. federal income tax purposes), (e)
Eligible Investments shall not be subject to deduction or withholding for or on
account of any withholding or similar tax (other than any taxes imposed pursuant
to FATCA), unless the payor is required to make “gross up” payments that ensure
that the net amount actually received by the Issuer (free and clear of taxes,
whether assessed against such obligor or the Issuer) will equal the full amount
that the Issuer would have received had no such deduction or withholding been
required, (f) Eligible Investments shall not be purchased for a price in excess
of par; (g) notwithstanding the minimum unsecured debt rating requirements set
forth in clauses (ii), (iii), (iv) or (v) above, Eligible Investments with
maturities of 30 days or less shall only require short-term unsecured debt
ratings and shall not require long-term unsecured debt ratings; and (h) Eligible
Investments shall not include margin stock.

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

“EU Risk Retention Agreement”: That certain EU Risk Retention Agreement among
Retention Holder, the Sponsor, the Issuer, the Co-Issuer, the Trustee, and the
Note Administrator, dated as of the Closing Date.

 

-16-



--------------------------------------------------------------------------------

“Euroclear”: Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“Event of Default”: The meaning specified in Section 5.1 hereof.

“Excepted Property”: (i) The U.S.$250 proceeds of share capital contributed by
Retention Holder as the holder of the ordinary shares of the Issuer, the
U.S.$250 representing a profit fee to the Issuer, and, in each case, any
interest earned thereon and the bank account in which such amounts are held and
(ii) the Preferred Share Distribution Account and all of the funds and other
property from time to time deposited in or credited to the Preferred Share
Distribution Account.

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

“Excluded Permitted Principal Proceeds:” The meaning specific in Section 10.4(d)
hereof.

“Expense Year”: Each 12-month period commencing on the Business Day following
the Payment Date occurring in December and ending on the Payment Date occurring
in the following December.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Indenture (or any amended or successor version that is substantially comparable)
and any current or future Treasury regulations promulgated thereunder, and any
related provisions of law, court decisions, administrative guidance or
agreements with any taxing authority (or laws thereof) in respect thereof,
including any agreements entered into pursuant to section 1471(b)(1) of the Code
or any U.S. or non-U.S. fiscal or regulatory legislation, rules, guidance notes
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code of analogous
provisions of non-U.S. law. For the avoidance of doubt, “FATCA” shall also refer
to Cayman FATCA Legislation.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“Financing Statements”: Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.

“Future Funding Account Control Agreement”: Any account control agreement
entered into in accordance with the terms of the Future Funding Agreement by and
among the Seller, the Trustee, as secured party, the Note Administrator and an
account bank, as the same may be amended, supplemented or replaced from time to
time.

“Future Funding Agreement”: The meaning specified in the Servicing Agreement.

“Future Funding Amount”: With respect to a Participated Mortgage Loan, any
unfunded future funding obligations of the lender thereunder.

“Future Funding Companion Participation”: With respect to a Participated
Mortgage Loan that has any remaining Future Funding Amounts, the Companion
Participation in

 

-17-



--------------------------------------------------------------------------------

such Participated Mortgage Loan the holder of which is obligated to fund such
Future Funding Amounts.

“Future Funding Controlled Reserve Account”: The meaning specified in the
Servicing Agreement.

“Future Funding Indemnitor”: Holdco, and its successors in interest.

“Future Funding Participation Agreement”: With respect to a Future Funding
Companion Participation, the related Participation Agreement.

“GAAP”: The meaning specified in Section 6.3(k) hereof.

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

“Global Notes”: The Rule 144A Global Notes and the Regulation S Global Notes.

“Governing Documents”: With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and certain resolutions of its
Board of Directors and (ii) all other Persons, the articles of incorporation,
certificate of incorporation, by-laws, certificate of limited partnership,
limited partnership agreement, limited liability company agreement, certificate
of formation, articles of association and similar charter documents, as
applicable to any such Person.

“Government Items”: A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

“Herfindahl Score”: As of any date of determination, an amount determined by
dividing (i) one by (ii) the sum of the series of products obtained for each
Mortgage Asset (including any Companion Participation which is then acquired)
and Principal Proceeds collected and not yet distributed, by squaring the
quotient of (x) the outstanding principal balance on such date of each such
Mortgage Asset (or in the case of Principal Proceeds, in increments of

 

-18-



--------------------------------------------------------------------------------

$5,000,000) and (y) the aggregate outstanding principal balance of all Mortgage
Assets on such date, and rounding the result to the nearest whole number.

“Holdco”: TPG RE Finance Trust Holdco, LLC, a Delaware limited liability
company, and its successors-in-interest, a wholly owned subsidiary of TRTX.

“Holder” or “Securityholder”: With respect to any Note, the Person in whose name
such Note is registered in the Notes Register. With respect to any Preferred
Share, the Person in whose name such Preferred Share is registered in the
register maintained by the Share Registrar.

“IAI”: An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”

“Impaired Mortgage Asset”: The meaning specified in the Servicing Agreement.

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Indenture Accounts”: The Payment Account, the Permitted Companion Participation
Acquisition Account and the Custodial Account.

“Independent”: As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.

“Inquiry”: The meaning specified in Section 10.13(a) hereof.

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Accrual Period”: With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to but excluding such first
Payment Date and (ii) each successive Payment Date, the period from and
including the immediately preceding Payment Date to, but excluding, such Payment
Date.

 

-19-



--------------------------------------------------------------------------------

“Interest Advance”: The meaning specified in Section 10.7(a) hereof.

“Interest Distribution Amount”: Each of the Class A Interest Distribution
Amount, the Class A-S Interest Distribution Amount, the Class B Interest
Distribution Amount, the Class C Interest Distribution Amount, the Class D
Interest Distribution Amount, the Class E Interest Distribution Amount and the
Class F Interest Distribution Amount.

“Interest Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:

(1) all Cash payments of interest (including any deferred interest and any
amount representing the accreted portion of a discount from the face amount of a
Mortgage Asset or an Eligible Investment) or other distributions (excluding
Principal Proceeds) received during the related Due Period on all Mortgage
Assets other than Defaulted Mortgage Assets (net of any fees and other
compensation and reimbursement of expenses and Servicing Advances and interest
thereon (but not net of amounts payable pursuant to any indemnification
provisions) to which the Servicer, the Special Servicer or the Operating Advisor
are entitled to pursuant to the terms of the Servicing Agreement) and Eligible
Investments, including the accrued interest received in connection with a sale
of such Mortgage Assets or Eligible Investments but excluding (i) any
origination fees, which will be retained by the Seller and will not be assigned
to the Issuer and (ii) any payment of interest included in Principal Proceeds
pursuant to clause (A)(4) of the definition of “Principal Proceeds”,

(2) all make whole premiums, yield maintenance or prepayment premiums or any
interest amount paid in excess of the stated interest amount of a Mortgage Asset
received during the related Due Period,

(3) all amendment, modification and waiver fees, late payment fees, extension
fees, exit fees and other fees and commissions received by the Issuer during
such Due Period in connection with such Mortgage Assets and Eligible
Investments,

(4) Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to such Payment Date,

(5) all accrued original issue discount on Eligible Investments,

(6) any interest payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary that is not a Defaulted
Mortgage Asset,

(7) all payments of principal on Eligible Investments purchased with any other
Interest Proceeds,

(8) Cash and Eligible Investments contributed by Retention Holder pursuant to
Section 12.1(f), as Holder of 100% of the Preferred Shares and designated as
“Interest Proceeds” by Retention Holder, and

 

-20-



--------------------------------------------------------------------------------

(9) any excess proceeds received in respect of a Mortgage Asset; provided that
Interest Proceeds will in no event include any payment or proceeds specifically
defined as “Principal Proceeds” in the definition thereof,

minus (B) the aggregate amount of any Nonrecoverable Interest Advances that were
previously reimbursed to the Advancing Agent or the Backup Advancing Agent.

“Interest Shortfall”: The meaning set forth in Section 10.7(a) hereof.

“Investor Certification”: A certificate, substantially in the form of
Exhibit H-1 or Exhibit H-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share, the Directing Holder or the Subordinate Class Representative or
a prospective purchaser of a Note or a Preferred Share and that either (a) such
Person is not an agent of, or an investment advisor to, any borrower or
affiliate of any borrower under a Mortgage Loan, or (b) such Person is an agent
or Affiliate of, or an investment advisor to, any borrower under a Mortgage
Loan. The Investor Certification may be submitted electronically by means of the
Note Administrator’s Website.

“Investor Q&A Forum”: The meaning specified in Section 10.13(a) hereof.

“Issuer”: TPG Real Estate Finance 2018-FL1 Issuer, Ltd., an exempted company
incorporated under the laws of the Cayman Islands with limited liability, until
a successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

“Issuer Order” and “Issuer Request”: A written order or request (which may be in
the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Special Servicer on behalf of the Issuer.

“KBRA”: Kroll Bond Rating Agency, Inc. or any successor thereto.

“Largest One Quarter Future Advance Estimate”: The meaning specified in the
Servicing Agreement.

“LIBOR”: The meaning set forth in Schedule B attached hereto.

“LIBOR Determination Date”: The meaning set forth in Schedule B attached hereto.

“Liquidation Fee”: The meaning specified in the Servicing Agreement.

“LLC Managers”: The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

“London Banking Day”: The meaning set forth in Schedule B attached hereto.

 

-21-



--------------------------------------------------------------------------------

“Loss Value Payment”: With respect to each Mortgage Asset, the meaning specified
in the Mortgage Asset Purchase Agreement.

“Majority”: With respect to (i) any Class of Notes, the Holders of more than 50%
of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
aggregate Notional Amount of the Preferred Shares.

“Material Breach”: With respect to each Mortgage Asset, the meaning specified in
the Mortgage Asset Purchase Agreement.

“Material Document Defect”: With respect to each Mortgage Asset, the meaning
specified in the Mortgage Asset Purchase Agreement.

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

“Measurement Date”: Any of the following: (i) the Closing Date, (ii) the date of
acquisition or disposition of any Mortgage Asset, (iii) any date on which any
Mortgage Asset becomes a Defaulted Mortgage Asset, (iv) each Determination Date
and (v) with reasonable notice to the Issuer and the Note Administrator, any
other Business Day that the Rating Agencies or the Holders of at least 66-2/3%
of the Aggregate Outstanding Amount of any Class of Notes requests be a
“Measurement Date”; provided that, if any such date would otherwise fall on a
day that is not a Business Day, the relevant Measurement Date will be the
immediately preceding Business Day.

“Minnesota Collateral”: The meaning specified in Section 3.3(b)(ii) hereof.

“Modified Mortgage Asset”: Any Mortgage Asset for which the related Mortgage
Loan is a Modified Loan.

“Modified Mortgage Loan”: The meaning specified in the Servicing Agreement.

“Monthly Report”: The meaning specified in Section 10.9(a) hereof.

“Moody’s”: Moody’s Investors Service, Inc., and its successors in interest.

“Moody’s Rating Factor”: With respect to any Mortgage Asset, the number set
forth in the table below opposite the Moody’s Rating of such Mortgage Asset:

 

-22-



--------------------------------------------------------------------------------

Moody’s

Rating

   Rating
Factor      Moody’s
Rating    Rating
Factor  

Aaa

     1      Ba1      940  

Aa1

     10      Ba2      1,350  

Aa2

     20      Ba3      1,766  

Aa3

     40      B1      2,220  

A1

     70      B2      2,720  

A2

     120      B3      3,490  

A3

     180      Caa1      4,770  

Baa1

     260      Caa2      6,500  

Baa2

     360      Caa3      8,070  

Baa3

     610      Ca or lower      10,000  

“Moody’s Recovery Rate”: With respect to each Mortgage Asset, the rate specified
in the table set forth below with respect to the property type of the related
Mortgaged Property or Mortgaged Properties:

 

Property Type

   Moody’s Recovery Rate  

Multifamily

     60 % 

Office properties

     55 % 

Mixed-use properties

     55 % 

Hospitality and healthcare properties

     45 % 

All other property types

     40 % 

“Mortgage Asset File”: The meaning set forth in Section 3.3(e) hereof.

“Mortgage Asset Purchase Agreement”: The Mortgage Asset purchase agreement
entered into between the Issuer and the Seller on or about the Closing Date, as
amended from time to time, which agreement is assigned to the Trustee on behalf
of the Issuer pursuant to this Indenture.

“Mortgage Assets”: (i) The Whole Loans and Pari Passu Participations acquired by
the Issuer on the Closing Date and listed on Schedule A attached hereto and
(ii) any Companion Participation acquired by the Issuer after the Closing Date
in accordance with the terms of the Indenture; provided that, if the entire
Companion Participation is acquired by the Issuer after the Closing Date in
accordance with the terms of the Indenture, the related Whole Loan shall become
a Mortgage Asset.

“Mortgage Loan”: A Whole Loan or any Participated Mortgage Loan, as applicable
and as the context may require.

“Mortgaged Property”: With respect to any Mortgage Loan, the commercial and/or
multifamily mortgage property or properties directly securing such Mortgage
Loan.

 

-23-



--------------------------------------------------------------------------------

“Net Outstanding Portfolio Balance”: On any Measurement Date, the sum (without
duplication) of:

(i) the aggregate Principal Balance of the Mortgage Assets (other than any
Modified Mortgage Assets and Defaulted Mortgage Assets);

(ii) the aggregate Principal Balance of all Principal Proceeds held as Cash and
Eligible Investments and all Cash and Eligible Investments held in the Permitted
Companion Participation Acquisition Account; and

(iii) with respect to each Modified Mortgage Asset or a Defaulted Mortgage
Asset, the Calculation Amount of such Mortgage Asset.

“No Downgrade Confirmation”: A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency, provided that
if the Requesting Party receives a written waiver or acknowledgment from a
Rating Agency indicating such Rating Agency’s decision not to review the matter
for which the No Downgrade Confirmation is sought, then the requirement to
receive a No Downgrade Confirmation from that Rating Agency with respect to such
matter shall not apply. For the purposes of this definition, any confirmation,
waiver, request, acknowledgment or approval which is required to be in writing
may be in the form of electronic mail. Notwithstanding anything to the contrary
set forth in this Agreement, at any time during which the Notes are no longer
rated by a Rating Agency, a No Downgrade Confirmation shall not be required from
such Rating Agency under this Agreement.

“No Entity-Level Tax Opinion”: The meaning specified in Section 7.8(f) hereof.

“Non-call Period”: The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in August 2019 during which
no Optional Redemption is permitted to occur.

“Non-CLO Controlled Mortgage Assets”: Each Mortgage Asset that is a Pari Passu
Participation that is owned by the Issuer, but is controlled by the holder of
the related Companion Participation. If the related Companion Participation is
acquired in its entirety by the Issuer, the Mortgage Asset (together with the
related Companion Participation) will become a CLO Controlled Mortgage Asset. As
of the Closing Date (i) all of the Mortgage Assets that are Whole Loans will be
CLO Controlled Mortgage Assets and (ii) all of the Mortgage Assets that are Pari
Passu Participations will be Non-CLO Controlled Mortgage Assets.

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.7 hereof that the Advancing Agent or
the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not be ultimately
recoverable from subsequent payments or collections with respect to the Mortgage
Assets.

 

-24-



--------------------------------------------------------------------------------

“Note Administrator”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as note administrator hereunder, unless a
successor Person shall have become the Note Administrator pursuant to the
applicable provisions of this Indenture, and thereafter “Note Administrator”
shall mean such successor Person. Wells Fargo Bank, National Association will
perform the Note Administrator role through its Corporate Trust Services
division.

“Note Administrator’s Website”: Initially, www.ctslink.com, provided that such
address may change upon notice by the Note Administrator to the parties hereto,
the 17g-5 Information Provider and Noteholders.

“Note Interest Rate”: With respect to the Class A Notes, the Class A Rate, with
respect to the Class A-S Notes, the Class A-S Rate, with respect to the Class B
Notes, the Class B Rate, with respect to the Class C Notes, the Class C Rate,
with respect to the Class D Notes, the Class D Rate, with respect to the Class E
Notes, the Class E Rate and with respect to the Class F Notes, the Class F Rate.

“Note Liquidation Event”: The meaning specified in Section 12.1(c) hereof.

“Noteholder”: The Person in whose name such Note is registered in the Notes
Register.

“Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture.

“Notes Register” and “Notes Registrar”: The respective meanings specified in
Section 2.5(a) hereof.

“Notional Amount”: In respect of the Preferred Shares, the per share notional
amount of U.S.$1,000. The aggregate Notional Amount of the Preferred Shares on
the Closing Date will be U.S.$111,885,182.

“NRSRO”: Any nationally recognized statistical rating organization, including
the Rating Agencies.

“NRSRO Certification”: A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as Exhibit
F or (b) provided electronically and executed by an NRSRO by means of a
click-through confirmation on the 17g-5 Website.

“Offered Note Par Value Ratio”: As of any Measurement Date, the number
(expressed as a percentage) calculated by dividing (a) the Net Outstanding
Portfolio Balance on such Measurement Date by (b) the sum of the Aggregate
Outstanding Amount of the Offered Notes (including any Class C Deferred Interest
Amount and Class D Deferred Interest Amount) and the amount of any unreimbursed
Interest Advances.

 

-25-



--------------------------------------------------------------------------------

“Offered Note Protection Test”: A test that will be satisfied as of any
Measurement Date on which any Offered Notes remain outstanding if the Offered
Note Par Value Ratio on such Measurement Date is equal to or greater than
118.75%.

“Offered Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes.

“Offering Memorandum”: The Offering Memorandum, dated February 5, 2018, relating
to the offering of the Class A Notes, the Class A-S Notes, the Class B Notes,
the Class C Notes and the Class D Notes.

“Officer”: With respect to any corporation or limited liability company,
including the Issuer or the Co-Issuer, any Director, Manager, the Chairman of
the Board of Directors, the President, any Senior Vice President, any Vice
President, the Secretary, any Assistant Secretary, the Treasurer, any Assistant
Treasurer or General Partner of such entity; and with respect to the Trustee or
Note Administrator, any Trust Officer; and with respect to the Servicer or the
Special Servicer, a Responsible Officer (as defined in the Servicing Agreement).

“Officer’s Certificate”: With respect to the Issuer, the Co-Issuer and the
Servicer, any certificate executed by an Authorized Officer thereof.

“Operating Advisor”: The Operating Advisor appointed pursuant to the Servicing
Agreement.

“Opinion of Counsel”: A written opinion addressed to the Trustee and the Note
Administrator and, if required by the terms hereof, the Servicer, the Special
Servicer and/or the Rating Agencies (each, a “Recipient”), in form and substance
reasonably satisfactory to each Recipient, of an outside third party counsel of
national recognition (or the Cayman Islands, in the case of an opinion relating
to the laws of the Cayman Islands), which attorney may, except as otherwise
expressly provided in this Indenture, be counsel for the Issuer, and which
attorney shall be reasonably satisfactory to the Trustee and the Note
Administrator. Whenever an Opinion of Counsel is required hereunder, such
Opinion of Counsel may rely on opinions of other counsel who are so admitted and
so satisfactory which opinions of other counsel shall accompany such Opinion of
Counsel and shall either be addressed to each Recipient or shall state that each
Recipient shall each be entitled to rely thereon.

“Optional Redemption”: The meaning specified in Section 9.1(c) hereof.

“Outstanding”: With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

(i) Notes theretofore canceled by the Notes Registrar or delivered to the Notes
Registrar for cancellation;

(ii) Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Note
Administrator or the Paying Agent in trust for the Holders of such Notes

 

-26-



--------------------------------------------------------------------------------

pursuant to Section 4.1(a)(ii); provided that, if such Notes or portions thereof
are to be redeemed, notice of such redemption has been duly given pursuant to
this Indenture;

(iii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a Holder in due course; and

(iv) Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Notes owned by the Issuer, the Co-Issuer or
any Affiliate thereof shall be disregarded and deemed not to be Outstanding. The
Trustee and the Note Administrator shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, except to
the extent that a Trust Officer of the Trustee or Note Administrator, as
applicable, has actual knowledge of any such affiliation. Notes that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Note Administrator the pledgee’s right so to act with
respect to such Notes and that the pledgee is not the Issuer, the Co-Issuer or
any other obligor upon the Notes or any Affiliate of the Issuer, the Co-Issuer
or such other obligor. The Note Administrator shall be entitled to rely on
certificates from the Holder to determine any such pledges or affiliations.

“Par Purchase Price”: with respect to any Defaulted Mortgage Asset or Impaired
Mortgage Asset, the sum of (A) the outstanding principal balance of such
Mortgage Asset as of the date of purchase; plus (B) all accrued and unpaid
interest on such Mortgage Asset at the related interest rate to but not
including the date of purchase; plus (C) all related unreimbursed Servicing
Advances plus accrued and unpaid interest on such Servicing Advances at the
Advance Rate, plus (D) all Special Servicing Fees and either Workout Fees or
Liquidation Fees previously allocated to such Mortgage Asset (other than to the
extent any such fees are waived by the Special Servicer); plus (E) without
duplication, all unreimbursed expenses incurred by the Issuer, the Servicer and
the Special Servicer in connection with and allocable to, such Mortgage Asset.

“Pari Passu Participation”: A fully funded pari passu participation interest in
a Participated Mortgage Loan.

“Participated Mortgage Loan”: Any Mortgage Loan in which a Pari Passu
Participation represents an interest.

“Participation”: Any Pari Passu Participation and/or the related Companion
Participation, as applicable and as the context may require.

“Participation Agent”: With respect to each Participated Mortgage Loan, the
party designated as such under the related Participation Agreement.

 

-27-



--------------------------------------------------------------------------------

“Participation Agreement”: With respect to each Participated Mortgage Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Pari Passu Participation and the related Companion Participation.

“Participation Custodial Agreement”: With respect to any Participated Mortgage
Loan, that certain Custodial Agreement entered into in accordance with the
related Participation Agreement and pursuant to which the Participation
Custodian holds the loan file with respect to such Participated Mortgage Loan.

“Participation Custodian”: With respect to any Participated Mortgage Loan, the
document custodian or similar party under the related Participation Custodial
Agreement.

“Paying Agent”: The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and the Co-Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer and the Co-Issuer as specified in
Section 7.2 hereof.

“Payment Account”: The payment account established by the Note Administrator
pursuant to Section 10.3 hereof.

“Payment Date”: The 4th Business Day following each Determination Date,
commencing on the Payment Date in March 2018, and ending on the Stated Maturity
Date unless the Notes are redeemed or repaid prior thereto.

“Permitted Companion Participation Acquisition Account”: The account established
by the Note Administrator pursuant to Section 10.4 hereof.

“Permitted Principal Proceeds”: All amounts received in respect of principal on
a Mortgage Asset that is not an Impaired Mortgage Asset or an interest in a
Defaulted Mortgage Loan or a Specially Serviced Mortgage Loan.

“Permitted Subsidiary”: Any one or more single purpose entities that are
wholly-owned by the Issuer and are established exclusively for the purpose of
taking title to mortgage, real estate or any Sensitive Asset in connection, in
each case, with the exercise of remedies or otherwise.

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

“Placement Agency Agreement”: The placement agreement relating to the Notes
dated February 5, 2018 by and among the Issuer, the Co-Issuer, HoldCo and the
Placement Agents.

“Placement Agents”: Wells Fargo Securities, LLC, Goldman Sachs & Co. LLC and
Morgan Stanley & Co. LLC.

 

-28-



--------------------------------------------------------------------------------

“Pledged Mortgage Asset”: On any date of determination, any Mortgage Asset that
has been Granted to the Trustee and not been released from the lien of this
Indenture pursuant to Section 10.10 hereof.

“Preferred Share Distribution Account”: A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.

“Preferred Share Paying Agency Agreement”: The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent relating to the Preferred Shares and the Share Registrar, as
amended from time to time in accordance with the terms thereof.

“Preferred Share Paying Agent”: The Note Administrator, solely in its capacity
as Preferred Share Paying Agent under the Preferred Share Paying Agency
Agreement and not individually, unless a successor Person shall have become the
Preferred Share Paying Agent pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter Preferred Share Paying
Agent shall mean such successor Person.

“Preferred Shareholder”: A registered owner of Preferred Shares as set forth in
the share register maintained by the Share Registrar.

“Preferred Shares”: The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

“Principal Balance” or “par”: With respect to any Mortgage Loan, Mortgage Asset
or Eligible Investment, as of any date of determination, the outstanding
principal amount of such Mortgage Loan, Mortgage Asset or Eligible Investment;
provided that the Principal Balance of any Eligible Investment that does not pay
Cash interest on a current basis will be the accreted value thereof.

“Principal Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:

(1) all principal payments (including Unscheduled Principal Payments and any
casualty or condemnation proceeds and any proceeds from the exercise of remedies
(including liquidation proceeds)) received during the related Due Period in
respect of (a) Eligible Investments (other than Eligible Investments purchased
with Interest Proceeds, Eligible Investments in the Permitted Companion
Participation Acquisition Account and any amount representing the accreted
portion of a discount from the face amount of a Mortgage Asset or an Eligible
Investment) and (b) Mortgage Assets as a result of (i) a maturity, scheduled
amortization or mandatory prepayment on a Mortgage Asset, (ii) optional
prepayments made at the option of the related borrower, (iii) recoveries on
Defaulted Mortgage Assets and Impaired Mortgage Assets, or (iv) any other
principal payments received with respect to Mortgage Assets,

(2) Sale Proceeds received during such Due Period in respect of sales in
accordance with the Transaction Documents and excluding (i) accrued interest
included in Sale Proceeds, (ii) any reimbursement of expenses included in such
Sale Proceeds and (iii) any

 

-29-



--------------------------------------------------------------------------------

portion of such Sale Proceeds that are in excess of the outstanding principal
balance of the related Mortgage Asset or Eligible Investment,

(3) funds transferred to the Payment Account from the Permitted Companion
Participation Acquisition Account pursuant to Section 10.4,

(4) all Cash payments of interest received during such Due Period on Defaulted
Mortgage Assets,

(5) any principal payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,

(6) any Loss Value Payment received by the Issuer from the Seller, and

(7) Cash and Eligible Investments contributed by Retention Holder pursuant to
the terms hereof, as holder of 100% of the Preferred Shares and designated as
“Principal Proceeds” by Retention Holder; provided that in no event will
Principal Proceeds include any proceeds from the Excepted Property,

minus (B) the aggregate amount of (i) any Nonrecoverable Interest Advances that
were not previously reimbursed to the Advancing Agent or the Backup Advancing
Agent from Interest Proceeds, (ii) any amounts paid or reimbursed to the
Servicer, Special Servicer or Operating Advisor pursuant to the terms of the
Servicing Agreement out of amounts that would otherwise be Principal Proceeds
and (iii) the portion of the amounts set forth in clause (1) above that
represent Permitted Principal Proceeds as determined by the Note Administrator
based on reports and information provided by the Master Servicer and the Special
Servicer and were deposited by the Note Administrator into the Permitted
Companion Participation Acquisition Account for the acquisition of all or a
portion of one or more Companion Participations.

“Priority of Payments”: The meaning specified in Section 11.1(a) hereof.

“Privileged Person”: Any of the following: (i) the Placement Agents and their
designees, (ii) the Servicer, (iii) the Special Servicer, (iv) the Trustee and
Paying Agent, (v) the Note Administrator, (vi) the Seller, (vii) the Operating
Advisor, (viii) the Advancing Agent hereunder and under the Servicing Agreement,
(ix) any Person who provides the Note Administrator with an Investor
Certification (provided that access to information provided by the Note
Administrator to any Person who provides the Note Administrator an Investor
Certification in the form of Exhibit H-2 shall be limited to the Monthly
Report), (ix) any Rating Agency or other NRSRO that provides the Note
Administrator with an NRSRO Certification, which NRSRO Certification may be
submitted electronically by means of the Note Administrator’s Website and
(x) the Seller.

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

“QIB”: A “qualified institutional buyer” as defined in Rule 144A.

 

-30-



--------------------------------------------------------------------------------

“Qualified Purchaser”: A “qualified purchaser” within the meaning of
Section 2(a)(51) of the 1940 Act or an entity owned exclusively by one or more
such “qualified purchasers.”

“Qualified REIT Subsidiary”: A corporation that, for U.S. federal income tax
purposes, is wholly owned by a real estate investment trust under
Section 856(i)(2) of the Code.

“Rating Agencies”: Moody’s and KBRA, and any successor thereto, or, with respect
to the Collateral generally, if at any time Moody’s or KBRA or any such
successor ceases to provide rating services with respect to the Notes or
certificates similar to the Notes, any other NRSRO selected by the Issuer and
reasonably satisfactory to a Majority of the Notes voting as a single Class.

“Rating Agency Condition”: A condition that is satisfied if:

(a) the party required to satisfy the Rating Agency Condition (the “Requesting
Party”) has made a written request to a Rating Agency for a No Downgrade
Confirmation; and

(b) any one of the following has occurred:

(i) a No Downgrade Confirmation has been received; or

(ii) (A) within ten (10) Business Days of such request being sent to such Rating
Agency, such Rating Agency has not replied to such request or has responded in a
manner that indicates that such Rating Agency is neither reviewing such request
nor waiving the requirement for confirmation;

(B) the Requesting Party has confirmed that such Rating Agency has received the
confirmation request,

(C) the Requesting Party promptly requests the No Downgrade Confirmation a
second time; and

(D) there is no response to either confirmation request within five (5) Business
Days of such second request.

“Record Date”: With respect to any Holder and any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month in which such Payment Date occurs.

“Redemption Date”: Any Payment Date specified for a redemption of the Securities
pursuant to Section 9.1 hereof.

“Redemption Date Statement”: The meaning specified in Section 10.9(d) hereof.

 

-31-



--------------------------------------------------------------------------------

“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date will be calculated as follows:

Class A Notes. The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date.

Class A-S Notes. The redemption price for the Class A-S Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class A-S Notes to be redeemed, together with the Class A-S
Interest Distribution Amount (plus any Class A-S Defaulted Interest Amount) due
on the applicable Redemption Date.

Class B Notes. The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date.

Class C Notes. The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes (including any Class C Deferred Interest) to be redeemed,
together with the Class C Interest Distribution Amount (plus any Class C
Defaulted Interest Amount) due on the applicable Redemption Date.

Class D Notes. The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes (including any Class D Deferred Interest) to be redeemed,
together with the Class D Interest Distribution Amount (plus any Class D
Defaulted Interest Amount) due on the applicable Redemption Date.

Class E Notes. The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes (including any Class E Deferred Interest) to be redeemed,
together with the Class E Interest Distribution Amount (plus any Class E
Defaulted Interest Amount) due on the applicable Redemption Date.

Class F Notes. The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes (including any Class F Deferred Interest) to be redeemed,
together with the Class F Interest Distribution Amount (plus any Class F
Defaulted Interest Amount) due on the applicable Redemption Date.

Preferred Shares. The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12
hereof and Cash (other than the Issuer’s rights, title and interest in the
property described in clause (i) of the definition of “Excepted Property”), if
any, remaining after payment of all amounts and expenses, including payments
made in respect of the Notes, described under clauses (1) through (16) of
Section

 

-32-



--------------------------------------------------------------------------------

11.1(a)(i) and clauses (1) through (14) of Section 11.1(a)(ii); provided that if
there are no such net proceeds or Cash remaining, the redemption price for the
Preferred Shares shall be equal to U.S.$0.

“Registered”: With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

“Regulation RR”: The final rule (appearing at 17 CFR § 246.1, et seq.) that was
promulgated to implement the credit risk retention requirements under
Section 15G of the Securities Exchange Act of 1934, as added by Section 941 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (79 F.R. 77601;
pages 77740-77766), as such rule may be amended from time to time, and subject
to such clarification and interpretation as have been provided by the U.S.
regulatory agencies in the adopting release (79 FR 77601 et seq.) or by the
staff of any such agency, or as may be provided by any such agency or its staff
from time to time, in each case, as effective from time to time.

“Regulation S”: Regulation S under the Securities Act.

“Regulation S Global Note”: The meaning specified in Section 2.2(b)(ii) hereof.

“Reimbursement Interest”: Interest accrued on the amount of any Interest Advance
made by the Advancing Agent or the Backup Advancing Agent, for so long as it is
outstanding, at the Reimbursement Rate, which Reimbursement Interest is hereby
waived by the Advancing Agent for so long as (i) Seller (or any of its
Affiliates) is the Advancing Agent and (ii) Retention Holder (or any of its
Affiliates) owns the Preferred Shares.

“Reimbursement Rate”: A rate per annum equal to the “prime rate” as published in
the “Money Rates” section of the Wall Street Journal, as such “prime rate” may
change from time to time. If more than one “prime rate” is published in The Wall
Street Journal for a day, the average of such “prime rates” will be used, and
such average will be rounded up to the nearest one eighth of one percent
(0.125%). If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Servicer will select an equivalent publication that
publishes such “prime rate,” and if such “prime rates” are no longer generally
published or are limited, regulated or administered by a governmental authority
or quasigovernmental body, then the Servicer will select, in its reasonable
discretion, a comparable interest rate index.

“REIT”: A “real estate investment trust” under the Code.

“Replenishment Criteria”: The following criteria that shall be satisfied with
respect to the acquisition of each Companion Participation as of the related
acquisition date after giving effect to such acquisition:

(a) the Offered Note Protection Test is satisfied as of the most recent
Measurement Date;

(b) no Event of Default has occurred and is continuing;

 

-33-



--------------------------------------------------------------------------------

(c) the related Mortgage Loan is not a Defaulted Mortgage Loan, a Specially
Serviced Mortgage Loan or an Impaired Mortgage Asset;

(d) the acquisition of such Companion Participation shall be at a price no
greater than the outstanding principal balance of such Companion Participation
plus accrued interest;

(e) after the acquisition of such Companion Participation, the Issuer shall not
be responsible for funding any Future Funding Amount;

(f) the representations and warranties in the Mortgage Asset Purchase Agreement
with respect to the Mortgage Asset shall continue to be true (subject to such
exceptions as are reasonably acceptable to the Special Servicer);

(g) the Herfindahl Score is greater than or equal to 21;

(h) the WARF is less than or equal to 4,895;

(i) the Issuer is not insolvent immediately prior to acquisition, and shall not
be rendered insolvent or unable to pay debts when due as a result of the
acquisition; and

(j) such acquisition is not consummated for the primary purpose of recognizing
gains or decreasing losses resulting from market value changes.

“Repurchase Request”: The meaning specified in Section 7.17 hereof.

“Retained Securities”: 100% of the Class E Notes, the Class F Notes and the
Preferred Shares.

“Retention Holder”: TPG RE Finance Trust 2018-FL1 Retention Holder, LLC, a
direct wholly-owned subsidiary of the Seller and an indirect wholly-owned
subsidiary of TRTX.

“Rule 17g-5”: The meaning specified in Section 14.13 hereof.

“Rule 144A”: Rule 144A under the Securities Act.

“Rule 144A Global Note”: The meaning specified in Section 2.2(b)(i) hereof.

“Rule 144A Information”: The meaning specified in Section 7.13 hereof.

“Sale”: The meaning specified in Section 5.17(a) hereof.

“Sale Proceeds”: All proceeds (including accrued interest) received with respect
to Mortgage Assets and Eligible Investments as a result of sales of such
Mortgage Assets and Eligible Investments, and sales in connection with a
repurchase for a Material Breach or a Material Document Defect, in each case net
of any reasonable out-of-pocket expenses of the Trustee, the Note Administrator,
or the Servicer under the Servicing Agreement in connection with any such sale.

 

-34-



--------------------------------------------------------------------------------

“SEC”: The Securities and Exchange Commission.

“Secured Parties”: Collectively, the Trustee, the Note Administrator, the
Noteholders, the Servicer, the Special Servicer, the Company Administrator and
the Operating Advisor, each as their interests appear in applicable Transaction
Documents.

“Securities”: Collectively, the Notes and the Preferred Shares.

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

“Securities Account Control Agreement”: The meaning specified in Section 3.3(b)
hereof.

“Securities Act”: The Securities Act of 1933, as amended.

“Securities Intermediary”: The meaning specified in Section 10.1(b) hereof.

“Security”: Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Seller”: TPG RE Finance Trust CLO Loan Seller, LLC, a Delaware limited
liability company, and its successors in interest, solely in its capacity as
Seller.

“Segregated Liquidity”: The meaning specified in the Servicing Agreement.

“Sensitive Asset”: Means (i) a Mortgage Asset, or a portion thereof, or (ii) a
real property or other interest (including, without limitation, an interest in
real property) resulting from the conversion, exchange, other modification or
exercise of remedies with respect to a Mortgage Asset or portion thereof, in
either case, as to which the Servicer or the Special Servicer has determined,
based on an Opinion of Counsel, could give rise to material liability of the
Issuer (including liability for taxes) if held directly by the Issuer.

“Servicer”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as servicer under the Servicing Agreement,
together with its permitted successors and assigns or any successor Person that
shall have become the servicer pursuant to the appropriate provisions of the
Servicing Agreement.

“Servicing Accounts”: The Escrow Accounts, the Collection Account, the REO
Accounts and the Cash Collateral Accounts, each as established under and defined
in the Servicing Agreement.

“Servicing Advances”: The meaning specified in the Servicing Agreement.

“Servicing Agreement”: The Servicing Agreement, dated as of the Closing Date, by
and among the Issuer, the Trustee, the Note Administrator, the Servicer, the
Special Servicer,

 

-35-



--------------------------------------------------------------------------------

the Advancing Agent and the Operating Advisor, as amended, supplemented or
otherwise modified from time to time in accordance with its terms.

“Servicing Standard”: The meaning specified in the Servicing Agreement.

“Share Registrar”: MaplesFS Limited, unless a successor Person shall have become
the Share Registrar pursuant to the applicable provisions of the Preferred Share
Paying Agency Agreement, and thereafter “Share Registrar” shall mean such
successor Person.

“Special Servicer”: Situs Holdings, LLC, a Delaware limited liability company,
solely in its capacity as special servicer under the Servicing Agreement,
together with its permitted successors and assigns or any successor Person that
shall have become the special servicer pursuant to the appropriate provisions of
the Servicing Agreement.

“Special Servicing Fee”: The meaning specified in the Servicing Agreement.

“Specially Serviced Mortgage Loan”: The meaning specified in the Servicing
Agreement.

“Specified Person”: The meaning specified in Section 2.6(a) hereof.

“Sponsor”: Holdco, solely in its role as the “sponsor” as that term is defined
in Section 246.2 of Regulation RR.

“Stated Maturity Date”: The Payment Date in February 2035.

“Subordinate Class Representative”: (i) If and for so long as a Control Shift
Event has not occurred with respect to the Preferred Shares (or, if such a
Control Shift Event has occurred, it is no longer continuing), the Holder of a
Majority of the Preferred Shares; (ii) if and for so long as a Control Shift
Event has occurred and is continuing with respect to the Preferred Shares, but a
Control Shift Event has not occurred with respect to the Class F Notes (or, if
such a Control Shift Event has occurred, it is no longer continuing), the Holder
of a Majority of the Class F Notes; and (iii) if and for so long as a Control
Shift Event has occurred and is continuing with respect to the Class F Notes,
but a Control Shift Event has not occurred with respect to the Class E Notes
(or, if such a Control Shift Event has occurred, it is no longer continuing),
the Holder of a Majority of the Class E Notes. The initial Subordinate
Class Representative is Retention Holder. Each of the parties to this Agreement
may assume that the identity of the Subordinate Class Representative has not
changed until such parties receive written notice by the successor Subordinate
Class Representative.

“Subsequent Retaining Holder”: Any Person that purchases all or a portion of the
EHRI in accordance with this Indenture and applicable laws and regulations;
provided that if there are multiple Holders of the EHRI, then “Subsequent
Retaining Holder” shall mean, individually and collectively, those multiple
Holders.

“Sub-Servicer”: Situs Asset Management LLC, a Texas limited liability company,
solely in its capacity as sub-servicer under the Sub-Servicing Agreement,
together with its

 

-36-



--------------------------------------------------------------------------------

permitted successors and assigns or any successor Person that shall have become
the sub-servicer pursuant to the appropriate provisions of the Sub-Servicing
Agreement.

“Sub-Servicing Agreement”: The Sub-Servicing Agreement, dated as of the Closing
Date, by and among the Servicer and the Sub-Servicer, as amended, supplemented
or otherwise modified from time to time in accordance with its terms.

“Supermajority”: With respect to (i) any Class of Notes, the Holders of at least
66 2⁄3% of the Aggregate Outstanding Amount of the Notes of such Class and
(ii) with respect to the Preferred Shares, the Holders of at least 66 2⁄3% of
the aggregate Notional Amount of the Preferred Shares.

“Successor Benchmark Rate”: The meaning specified in Section 8.1(b)(iii) hereof.

“Successor Benchmark Rate Spread” means, with respect to any Class of Notes, the
difference (expressed as the number of basis points) between (A) LIBOR on the
LIBOR Determination Date that LIBOR was last applicable to such Class plus the
LIBOR Spread on such Class and (B) the Successor Benchmark Rate on the LIBOR
Determination Date that LIBOR was last applicable to such Class.

“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Mortgage Asset, will be, required to deduct or withhold from any payment
under any Mortgage Asset to the Issuer for or on account of any tax for whatever
reason and such borrower is not required to pay to the Issuer such additional
amount as is necessary to ensure that the net amount actually received by the
Issuer (free and clear of taxes, whether assessed against such borrower or the
Issuer) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required, (ii) any jurisdiction imposes net
income, profits, or similar tax on the Issuer or (iii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business within the United States for U.S. federal income tax purposes.
Withholding taxes imposed under FATCA, if any, shall be disregarded in applying
the definition of “Tax Event.”

“Tax Materiality Condition”: The condition that will be satisfied if either
(i) as a result of the occurrence of a Tax Event, a tax or taxes are imposed on
the Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any 12-month period or (ii) the Issuer fails to maintain its
status as a Qualified REIT Subsidiary or other disregarded entity of a REIT and
is not a foreign corporation that is not engaged in a trade or business within
the United States for U.S. federal income tax purposes.

“Tax Redemption”: The meaning specified in Section 9.1(b) hereof.

“Total Redemption Price”: The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (3) of
Section 11.1(a)(i) and to redeem all Notes at their applicable Redemption
Prices.

 

-37-



--------------------------------------------------------------------------------

“Transaction Documents”: This Indenture, the Mortgage Asset Purchase Agreement,
the Placement Agency Agreement, the Company Administration Agreement, the
Preferred Share Paying Agency Agreement, the Participation Agreements, the
Future Funding Agreement, the Servicing Agreement, the Sub-Servicing Agreement
and the Securities Account Control Agreement.

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

“Treasury Note”: The meaning set forth in Schedule B attached hereto.

“Treasury Rate”: The meaning set forth in Schedule B attached hereto.

“Treasury Rate Spread”: The meaning set forth in Schedule B attached hereto.

“Treasury Regulations”: Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

“TRTX”: TPG RE Finance Trust, Inc., a Maryland corporation.

“Trust Officer”: When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

“Trustee”: Wilmington Trust, National Association, a national banking
association, solely in its capacity as trustee hereunder, unless a successor
Person shall have become the Trustee pursuant to the applicable provisions of
this Indenture, and thereafter “Trustee” shall mean such successor Person.

“Two Quarter Future Advance Estimate”: The meaning specified in the Servicing
Agreement.

“UCC”: The applicable Uniform Commercial Code.

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

“Unscheduled Principal Payments”: Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Participated prior to the maturity date of such Mortgage Asset.

“U.S. Person”: The meaning specified in Regulation S.

 

-38-



--------------------------------------------------------------------------------

“Volcker Rule”: Section 13 of the Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations promulgated thereunder.

“WARF”: With respect to any acquisition of a Companion Participation as of the
related acquisition date after giving effect to such acquisition, an amount
determined by (a) summing (i) the products obtained by multiplying the Principal
Balance of each Mortgage Asset (including any Companion Participation that was
acquired) by its Moody’s Rating Factor and (ii) the Principal Proceeds collected
and not yet distributed and (b) dividing such sum by the Aggregate Outstanding
Portfolio Balance and rounding the result up to the nearest whole number.

“Whole Loan”: A whole mortgage loan (and not a participation interest in a
mortgage loan) secured by commercial or multifamily real estate.

“Workout Fee”: The meaning specified in the Servicing Agreement.

Section 1.2 Interest Calculation Convention.

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.

Section 1.3 Rounding Convention.

Unless otherwise specified herein, test calculations that are evaluated as a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that are evaluated as a number or decimal will be rounded
to the nearest one hundredth of a percentage point.

ARTICLE 2

THE NOTES

Section 2.1 Forms Generally.

The Notes and the Authenticating Agent’s certificate of authentication thereon
(the “Certificate of Authentication”) shall be in substantially the forms
required by this Article 2, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may be consistent herewith,
determined by the Authorized Officers of the Issuer and the Co-Issuer, executing
such Notes as evidenced by their execution of such Notes. Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.

Section 2.2 Forms of Notes and Certificate of Authentication.

(a) Form. The form of each Class of the Offered Notes, including the Certificate
of Authentication, shall be substantially as set forth in Exhibit A hereto and
the form

 

-39-



--------------------------------------------------------------------------------

of the Class E Notes and the Class F Notes, including the Certificate of
Authentication, shall be substantially as set forth in Exhibit B hereto.

(b) Global Notes and Definitive Notes.

(i) The Notes initially offered and sold in the United States to (or to U.S.
Persons who are) QIBs shall be represented by one or more permanent global notes
in definitive, fully registered form without interest coupons with the
applicable legend set forth in Exhibits A and B hereto added to the form of such
Notes (each, a “Rule 144A Global Note”), which shall be registered in the name
of Cede & Co., as the nominee of the Depository and deposited with the Note
Administrator, as custodian for the Depository, duly executed by the Issuer and
in the case of the Offered Notes, the Co-Issuer and authenticated by the
Authentication Agent as hereinafter provided. The aggregate principal amount of
the Rule 144A Global Notes may from time to time be increased or decreased by
adjustments made on the records of the Note Administrator or the Depository or
its nominee, as the case may be, as hereinafter provided.

(ii) The Notes initially offered and sold in the United States to (or to U.S.
Persons who are) IAIs shall be issued in definitive form, registered in the name
of the legal or beneficial owner thereof attached without interest coupons with
the applicable legend set forth in Exhibits A and B hereto added to the form of
such Notes (each a “Definitive Note”), which shall be duly executed by the
Issuer and, in the case of the Offered Notes, the Co-Issuer and authenticated by
the Authentication Agent as hereinafter provided. The aggregate principal amount
of the Definitive Notes may from time to time be increased or decreased by
adjustments made on the records of the Note Administrator or the Depository or
its nominee, as the case may be, as hereinafter provided.

(iii) The Notes initially sold in offshore transactions in reliance on
Regulation S shall be represented by one or more permanent global notes in
definitive, fully registered form without interest coupons with the applicable
legend set forth in Exhibits A and B, hereto added to the form of such Notes
(each, a “Regulation S Global Note”), which shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Note Administrator as
custodian for the Depository and registered in the name of a nominee of the
Depository for the respective accounts of Euroclear and Clearstream, Luxembourg
or their respective depositories, duly executed by the Issuer and, in the case
of the Offered Notes, the Co-Issuer and authenticated by the Authenticating
Agent as hereinafter provided. The aggregate principal amount of the Regulation
S Global Notes may from time to time be increased or decreased by adjustments
made on the records of the Note Administrator or the Depository or its nominee,
as the case may be, as hereinafter provided.

(c) Book-Entry Provisions. This Section 2.2(c) shall apply only to Global Notes
deposited with or on behalf of the Depository.

Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global

 

-40-



--------------------------------------------------------------------------------

Notes that shall be (i) registered in the name of the nominee of the Depository
for such Global Note or Global Notes and (ii) delivered by the Note
Administrator to such Depository or pursuant to such Depository’s instructions
or held by the Note Administrator’s agent as custodian for the Depository.

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer, the
Special Servicer, and the Operating Advisor and any of their respective agents
as the absolute owner of such Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Co-Issuer, the Trustee, the Note Administrator, the Servicer, the Special
Servicer and the Operating Advisor or any of their respective agents, from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair, as between the Depository and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Global Note.

(d) Delivery of Definitive Notes in Lieu of Global Notes. Except as provided in
Section 2.10 hereof, owners of beneficial interests in a Class of Global Notes
shall not be entitled to receive physical delivery of a Definitive Note.

Section 2.3 Authorized Amount; Stated Maturity Date; and Denominations.

(a) The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is limited to U.S.$820,495,000, except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5 hereof.

Such Notes shall be divided into seven Classes having designations and original
principal amounts as follows:

 

Designation

   Original
Principal
Amount

Class A Senior Secured Floating Rate Notes Due 2035

   U.S.$491,831,000

Class A-S Second Priority Secured Floating Rate Notes Due 2035

   U.S.$72,259,000

Class B Third Priority Secured Floating Rate Notes Due 2035

   U.S.$55,943,000

Class C Fourth Priority Secured Floating Rate Notes Due 2035

   U.S$52,446,000

 

-41-



--------------------------------------------------------------------------------

Designation

   Original
Principal
Amount

Class D Fifth Priority Secured Floating Rate Notes Due 2035

   U.S.$73,425,000

Class E Sixth Priority Secured Floating Rate Notes Due 2035

   U.S.$37,295,000

Class F Seventh Priority Secured Floating Rate Notes Due 2035

   U.S.$37,296,000

(b) The Notes shall be issuable in minimum denominations of U.S.$100,000 and
integral multiples of U.S.$500 in excess thereof (plus any residual amount).

Section 2.4 Execution, Authentication, Delivery and Dating.

The Notes shall be executed on behalf of the Issuer and, in the case of the
Offered Notes, the Co-Issuer by an Authorized Officer of the Issuer and, in the
case of the Offered Notes, the Co-Issuer, respectively. The signature of such
Authorized Officers on the Notes may be manual or facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and, in the case of the Offered
Notes, the Co-Issuer shall bind the Issuer or the Co-Issuer, as the case may be,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and, in the case of the Offered Notes, the Co-Issuer may
deliver Notes executed by the Issuer and, in the case of the Offered Notes, the
Co-Issuer to the Authenticating Agent for authentication and the Authenticating
Agent, upon Issuer Order, shall authenticate and deliver such Notes as provided
in this Indenture and not otherwise.

Each Note authenticated and delivered by the Authenticating Agent upon Issuer
Order on the Closing Date shall be dated as of the Closing Date. All other Notes
that are authenticated after the Closing Date for any other purpose under this
Indenture shall be dated the date of their authentication.

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

 

-42-



--------------------------------------------------------------------------------

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

Section 2.5 Registration, Registration of Transfer and Exchange.

(a) The Issuer and the Co-Issuer shall cause to be kept a register (the “Notes
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Issuer and the Co-Issuer shall provide for the registration of Notes and the
registration of transfers and exchanges of Notes. The Note Administrator is
hereby initially appointed “Notes Registrar” for the purpose of maintaining the
Notes Registrar and registering Notes and transfers and exchanges of such Notes
with respect to the Notes Register kept in the United States as herein provided.
Upon any resignation or removal of the Notes Registrar, the Issuer and the
Co-Issuer shall promptly appoint a successor or, in the absence of such
appointment, assume the duties of Notes Registrar.

The name and address of each Noteholder and the principal amounts and stated
interest of each such Noteholder in its Notes shall be recorded by the Notes
Registrar in the Notes Register. For the avoidance of doubt, the Notes Register
is intended to be and shall be maintained so as to cause the Notes to be
considered issued in registered form under Treasury Regulations section
5f.103-1(c).

If a Person other than the Note Administrator is appointed by the Issuer and the
Co-Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes. In addition, the Note Registrar shall be required, within one
Business Day of each Record Date, to provide the Note Administrator with a copy
of the Note Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer shall execute, and the Authenticating
Agent shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denomination and of a
like aggregate principal amount.

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in

 

-43-



--------------------------------------------------------------------------------

Section 7.2. Whenever any Note is surrendered for exchange, the Issuer and, in
the case of the Offered Notes, the Co-Issuer shall execute, and the
Authenticating Agent shall authenticate and deliver, the Notes that the Holder
making the exchange is entitled to receive.

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, in the case of the
Offered Notes, the Co-Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
of transfer or exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and, in the case of the Offered Notes, the
Co-Issuer and, in each case, the Notes Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required
(i) to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business 15 days before any selection of Notes to be
redeemed and ending at the close of business on the day of the mailing of the
relevant notice of redemption, or (ii) to register the transfer of or exchange
any Note so selected for redemption.

(b) No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act and is exempt from the registration
requirements under applicable securities laws of any state or other
jurisdiction.

(c) No Note may be offered, sold, resold or delivered, within the United States
or to, or for the benefit of, U.S. Persons except in accordance with
Section 2.5(e) below and in accordance with Rule 144A to QIBs or, solely with
respect to Definitive Notes, IAIs who are also Qualified Purchasers purchasing
for their own account or for the accounts of one or more QIBs or IAIs who are
also Qualified Purchasers, for which the purchaser is acting as fiduciary or
agent. The Notes may be offered, sold, resold or delivered, as the case may be,
in offshore transactions to non-U.S. Persons in reliance on Regulation S. None
of the Issuer, the Co-Issuer, the Note Administrator, the Trustee or any other
Person may register the Notes under the Securities Act or the securities laws of
any state or other jurisdiction.

(d) Upon final payment due on the Stated Maturity Date of a Note, the Holder
thereof shall present and surrender such Note at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

(e) Transfers of Global Notes. Notwithstanding any provision to the contrary
herein, so long as a Global Note remains outstanding and is held by or on behalf
of the Depository, transfers of a Global Note, in whole or in part, shall be
made only in accordance with Section 2.2(c) and this Section 2.5(e).

 

-44-



--------------------------------------------------------------------------------

(i) Except as otherwise set forth below, transfers of a Global Note shall be
limited to transfers of such Global Note in whole, but not in part, to nominees
of the Depository or to a successor of the Depository or such successor’s
nominee. Transfers of a Global Note to a Definitive Note may only be made in
accordance with Section 2.10.

(ii) Regulation S Global Note to Rule 144A Global Note or Definitive Note. If a
holder of a beneficial interest in a Regulation S Global Note wishes at any time
to exchange its interest in such Regulation S Global Note for an interest in the
corresponding Rule 144A Global Note or for a Definitive Note or to transfer its
interest in such Regulation S Global Note to a Person who wishes to take
delivery thereof in the form of an interest in the corresponding Rule 144A
Global Note or for a Definitive Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Note or for a Definitive Note. Upon receipt
by the Note Administrator or the Notes Registrar of:

(1) if the transferee is taking a beneficial interest in a Rule 144A Global
Note, instructions from Euroclear, Clearstream and/or DTC, as the case may be,
directing the Note Registrar to cause to be credited a beneficial interest in
the corresponding Rule 144A Global Note in an amount equal to the beneficial
interest in such Regulation S Global Note, but not less than the minimum
denomination applicable to such holder’s Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase and a duly completed certificate in the
form of Exhibit C-2 attached hereto; or

(2) if the transferee is taking a Definitive Note, a duly completed transfer
certificate in substantially the form of Exhibit C-3 hereto, certifying that
such transferee is an IAI,

then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Note, approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Notes Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in
the principal amount of the Regulation S Global Note or (y) if the transferee is
taking an interest in a Definitive Note, the Notes Registrar shall record the
transfer in the Notes Register in accordance with Section 2.5(a) and, upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor).

 

-45-



--------------------------------------------------------------------------------

(iii) Definitive Note or Rule 144A Global Note to Regulation S Global Note. If a
holder of a beneficial interest in a Rule 144A Global Note or a Holder of a
Definitive Note wishes at any time to exchange its interest in such Rule 144A
Global Note or Definitive Note for an interest in the corresponding Regulation S
Global Note, or to transfer its interest in such Rule 144A Global Note or
Definitive Note to a Person who wishes to take delivery thereof in the form of
an interest in the corresponding Regulation S Global Note, such holder, provided
such holder or, in the case of a transfer, the transferee is not a U.S. person
and is acquiring such interest in an offshore transaction, may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Regulation S Global Note. Upon receipt
by the Note Administrator or the Notes Registrar of:

(1) instructions given in accordance with DTC’s procedures from an Agent Member
directing the Note Administrator or the Notes Registrar to credit or cause to be
credited a beneficial interest in the corresponding Regulation S Global Note,
but not less than the minimum denomination applicable to such holder’s Notes, in
an amount equal to the beneficial interest in the Rule 144A Global Note or
Definitive Note to be exchanged or transferred, and in the case of a transfer of
Definitive Notes, such Holder’s Definitive Notes properly endorsed for
assignment to the transferee,

(2) a written order given in accordance with DTC’s procedures containing
information regarding the participant account of DTC and the Euroclear or
Clearstream account to be credited with such increase,

(3) in the case of a transfer of Definitive Notes, a Holder’s Definitive Note
properly endorsed for assignment to the transferee, and

(4) a duly completed certificate in the form of Exhibit C-1 attached hereto,

then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note (or, in the case of a
cancellation of Definitive Notes, equal to the principal amount of Definitive
Notes so cancelled).

(iv) Transfer of Rule 144A Global Notes to Definitive Notes. If, in accordance
with Section 2.10, a holder of a beneficial interest in a Rule 144A Global Note
wishes at any time to exchange its interest in such Rule 144A Global Note for a
Definitive Note or to transfer its interest in such Rule 144A Global Note to a
Person who wishes to take

 

-46-



--------------------------------------------------------------------------------

delivery thereof in the form of a Definitive Note in accordance with
Section 2.10, such holder may, subject to the immediately succeeding sentence
and the rules and procedures of DTC, exchange or transfer, or cause the exchange
or transfer of, such interest for a Definitive Note. Upon receipt by the Note
Administrator or the Notes Registrar of (A) a duly complete certificate
substantially in the form of Exhibit C-3 and (B) appropriate instructions from
DTC, if required, the Note Administrator or the Notes Registrar shall approve
the instructions at DTC to reduce, or cause to be reduced, the Rule 144A Global
Note by the aggregate principal amount of the beneficial interest in the Rule
144A Global Note to be transferred or exchanged, record the transfer in the
Register in accordance with Section 2.5(a) and upon execution by the Issuers,
the Authenticating Agent shall authenticate and deliver one or more Definitive
Notes, registered in the names specified in the instructions described in clause
(B) above, in principal amounts designated by the transferee (the aggregate of
such principal amounts being equal to the aggregate principal amount of the
interest in the Rule 144A Global Note transferred by the transferor).

(v) Transfer of Definitive Notes to Rule 144A Global Notes. If a holder of a
Definitive Note wishes at any time to exchange its interest in such Definitive
Note for a beneficial interest in a Rule 144A Global Note or to transfer such
Definitive Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a Rule 144A Global Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such Definitive Note for
beneficial interest in a Rule 144A Global Note (provided that no IAI may hold an
interest in a Rule 144A Global Note). Upon receipt by the Note Administrator or
the Notes Registrar of (A) a Holder’s Definitive Note properly endorsed for
assignment to the transferee; (B) a duly completed certificate substantially in
the form of Exhibit C-2 attached hereto; (C) instructions given in accordance
with DTC’s procedures from an Agent Member to instruct DTC to cause to be
credited a beneficial interest in the Rule 144A Global Notes in an amount equal
to the Definitive Notes to be transferred or exchanged; and (D) a written order
given in accordance with DTC’s procedures containing information regarding the
participant’s account of DTC to be credited with such increase, the Note
Administrator or the Notes Registrar shall cancel such Definitive Note in
accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Note equal to the principal amount of the Definitive Note
transferred or exchanged.

(vi) Transfers of EHRI. Transfers of the Preferred Shares and restrictions on
the transfer of the EHRI shall be governed by the Preferred Share Paying Agency
Agreement, and be subject to Section 2.5(n).

(vii) Other Exchanges. In the event that, pursuant to Section 2.10 hereof, a
Global Note is exchanged for Definitive Notes, such Notes may be exchanged for
one another only in accordance with such procedures as are substantially
consistent with the provisions above (including certification requirements
intended to ensure that such transfers are to a QIB who is also a Qualified
Purchaser or are to a non-U.S. Person, or

 

-47-



--------------------------------------------------------------------------------

otherwise comply with Rule 144A or Regulation S, as the case may be) and as may
be from time to time adopted by the Issuer, the Co-Issuer and the Note
Administrator.

(f) Removal of Legend. If Notes are issued upon the transfer, exchange or
replacement of Notes bearing the applicable legends set forth in Exhibits A and
B hereto, and if a request is made to remove such applicable legend on such
Notes, the Notes so issued shall bear such applicable legend, or such applicable
legend shall not be removed, as the case may be, unless there is delivered to
the Issuer and the Co-Issuer such satisfactory evidence, which may include an
Opinion of Counsel of an attorney at law licensed to practice law in the State
of New York (and addressed to the Issuer and the Note Administrator), as may be
reasonably required by the Issuer and the Co-Issuer, if applicable, to the
effect that neither such applicable legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A or Regulation S, as applicable, the 1940 Act, ERISA or
Section 4975 of the Code. So long as the Issuer or the Co-Issuer is relying on
an exemption under or promulgated pursuant to the 1940 Act, the Issuer or the
Co-Issuer shall not remove that portion of the legend required to maintain an
exemption under or promulgated pursuant to the 1940 Act. Upon provision of such
satisfactory evidence, as confirmed in writing by the Issuer and the Co-Issuer,
if applicable, to the Note Administrator, the Note Administrator, at the
direction of the Issuer and the Co-Issuer, if applicable, shall authenticate and
deliver Notes that do not bear such applicable legend.

(g) Each beneficial owner of Regulation S Global Notes shall be deemed to make
the representations and agreements set forth in Exhibit C-1 hereto.

(h) Each beneficial owner of Rule 144A Global Notes shall be deemed to make the
representations and agreements set forth in Exhibit C-2 hereto.

(i) Each Holder of Definitive Notes shall make the representations and
agreements set forth in the certificate attached as Exhibit C-3 hereto.

(j) Any purported transfer of a Note not in accordance with Section 2.5(a) shall
be null and void and shall not be given effect for any purpose hereunder.

(k) Notwithstanding anything contained in this Indenture to the contrary,
neither the Note Administrator nor the Notes Registrar (nor any other Transfer
Agent) shall be responsible or liable for compliance with applicable federal or
state securities laws (including, without limitation, the Securities Act or Rule
144A or Regulation S promulgated thereunder), the 1940 Act, ERISA or
Section 4975 of the Code (or any applicable regulations thereunder); provided,
however, that if a specified transfer certificate or Opinion of Counsel is
required by the express terms of this Section 2.5 to be delivered to the Note
Administrator or Notes Registrar prior to registration of transfer of a Note,
the Note Administrator and/or Notes Registrar, as applicable, is required to
request, as a condition for registering the transfer of the Note, such
certificate or Opinion of Counsel and to examine the same to determine whether
it conforms on its face to the requirements hereof (and the Note Administrator
or Notes Registrar, as the case may be, shall promptly notify the party
delivering the same if it determines that such certificate or Opinion of Counsel
does not so conform).

 

-48-



--------------------------------------------------------------------------------

(l) If the Note Administrator has actual knowledge or is notified by the Issuer
or the Co-Issuer that (i) a transfer or attempted or purported transfer of any
interest in any Note was consummated in compliance with the provisions of this
Section 2.5 on the basis of a materially incorrect certification from the
transferee or purported transferee, (ii) a transferee failed to deliver to the
Note Administrator any certification required to be delivered hereunder or
(iii) the holder of any interest in a Note is in breach of any representation or
agreement set forth in any certification or any deemed representation or
agreement of such holder, the Note Administrator shall not register such
attempted or purported transfer and if a transfer has been registered, such
transfer shall be absolutely null and void ab initio and shall vest no rights in
the purported transferee (such purported transferee, a “Disqualified
Transferee”) and the last preceding holder of such interest in such Note that
was not a Disqualified Transferee shall be restored to all rights as a Holder
thereof retroactively to the date of transfer of such Note by such Holder.

In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer at a price determined by the Issuer, based
upon its estimation of the prevailing price of such interest and each Holder, by
acceptance of an interest in a Note, authorizes the Note Administrator to take
such action. In any case, the Note Administrator shall not be held responsible
for any losses that may be incurred as a result of any required transfer under
this Section 2.5(l).

(m) Each Holder of Notes approves and consents to (i) the purchase of the
Mortgage Assets by the Issuer from the Seller on the Closing Date and (ii) any
other transaction between the Issuer and the Seller or its Affiliates that are
permitted under the terms of this Indenture or the Mortgage Asset Purchase
Agreement.

(n) As long as any Note is Outstanding, Retained Securities and ordinary shares
of the Issuer held by TRTX, Retention Holder or any other disregarded entity of
TRTX for U.S. federal income tax purposes may not be transferred, pledged or
hypothecated to any Person (except to an affiliate that is wholly-owned by TRTX
and is disregarded for U.S. federal income tax purposes) unless the Issuer
receives an opinion of Dechert LLP, Vinson & Elkins LLP or another nationally
recognized tax counsel experienced in such matters that such transfer will not
cause the Issuer to be treated as a foreign corporation engaged in a trade or
business within the United States for U.S. federal income tax purposes (or has
previously received an opinion of Dechert LLP, Vinson & Elkins LLP or another
nationally recognized tax counsel experienced in such matters that the Issuer
will be treated as a foreign corporation that is not engaged in a trade or
business within the United States for U.S. federal income tax purposes).

For the avoidance of doubt, the Indenture Accounts (including income, if any,
earned on the investments of funds in such account) will be owned by TRTX, if
the Issuer is wholly-owned by TRTX, or a subsequent REIT that wholly owns the
Issuer, for U.S. federal income tax purposes. The Issuer shall provide to the
Note Administrator (i) an IRS Form W-9 or appropriate IRS Form W-8 no later than
the Closing Date, and (ii) any additional IRS forms (or updated versions of any
previously submitted IRS forms) or other documentation at such time or times
required by applicable law or upon the reasonable request of the Note
Administrator as may be necessary (i) to reduce or eliminate the imposition of
U.S. withholding taxes and (ii) to

 

-49-



--------------------------------------------------------------------------------

permit the Note Administrator to fulfill its tax reporting obligations under
applicable law with respect to the Indenture Accounts or any amounts paid to the
Issuer. If any IRS form or other documentation previously delivered becomes
obsolete or inaccurate in any respect, Issuer shall timely provide to the Note
Administrator accurately updated and complete versions of such IRS forms or
other documentation. The Note Administrator shall have no liability to Issuer or
any other person in connection with any tax withholding amounts paid or withheld
from the Indenture Accounts pursuant to applicable law arising from the Issuer’s
failure to timely provide an accurate, correct and complete IRS Form W-9, an
appropriate IRS Form W-8 or such other documentation contemplated under this
paragraph. For the avoidance of doubt, no funds shall be invested with respect
to such Indenture Accounts absent the Note Administrator having first received
(i) the requisite written investment direction from the Issuer with respect to
the investment of such funds, and (ii) the IRS forms and other documentation
required by this paragraph.

Section 2.6 Mutilated, Defaced, Destroyed, Lost or Stolen Note.

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee, the Note
Administrator and the relevant Transfer Agent (each a “Specified Person”)
evidence to their reasonable satisfaction of the destruction, loss or theft of
any Note, and (b) there is delivered to each Specified Person such security or
indemnity as may be required by each Specified Person to save each of them and
any agent of any of them harmless, then, in the absence of notice to the
Specified Persons that such Note has been acquired by a bona fide purchaser, the
Issuer and the Co-Issuer shall execute and, upon Issuer Request, the Note
Administrator shall cause the Authenticating Agent to authenticate and deliver,
in lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new
Note, of like tenor (including the same date of issuance) and equal principal
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

 

-50-



--------------------------------------------------------------------------------

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

Section 2.7 Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved.

(a) Each Class of Notes shall accrue interest during each Interest Accrual
Period at the Note Interest Rate applicable to such Class and such interest will
be payable in arrears on each Payment Date on the Aggregate Outstanding Amount
thereof on the first day of the related Interest Accrual Period (after giving
effect to payments of principal thereof on such date), except as otherwise set
forth below. Notwithstanding the foregoing, in the event that the Notes convert
to the Treasury Rate or the Successor Benchmark Rate, each Class of Notes shall
accrue interest during each Interest Accrual Period at (x) the Treasury Rate
plus the Treasury Rate Spread applicable to such Class or (y) the Successor
Benchmark Rate plus the Successor Benchmark Rate Spread applicable to such
Class, respectively. Payment of interest on each Class of Notes will be
subordinated to the payment of interest on each related Class of Notes senior
thereto. Any payment of interest due on a Class of Deferred Interest Notes on
any Payment Date to the extent sufficient funds are not available to make such
payment in accordance with the Priority of Payments on such Payment Date, but
only if such Class is not the most senior Class Outstanding, shall constitute
“Deferred Interest” with respect to such Class and shall not be considered “due
and payable” for the purposes of Section 5.1(a) (and the failure to pay such
interest shall not be an Event of Default) until the earliest of (i) the Payment
Date on which funds are available to pay such Deferred Interest in accordance
with the Priority of Payments, (ii) the Redemption Date with respect to such
Class of Deferred Interest Notes and (iii) the Stated Maturity Date (or the
earlier date of Maturity) of such Class of Deferred Interest Notes. Deferred
Interest on any Class of Deferred Interest Notes shall be added to the principal
balance of such Class of Deferred Interest Notes. Regardless of whether any more
senior Class of Notes is Outstanding with respect to any Class of Deferred
Interest Notes, to the extent that funds are not available on any Payment Date
(other than the Redemption Date with respect to, or Stated Maturity of, such
Class of Deferred Interest Notes) to pay previously accrued Deferred Interest,
such previously accrued Deferred Interest will not be due and payable on such
Payment Date and any failure to pay such previously accrued Deferred Interest on
such Payment Date will not be an Event of Default. Interest will cease to accrue
on each Note, or in the case of a partial repayment, on such repaid part, from
the date of repayment or Stated Maturity unless payment of principal is
improperly withheld or unless an Event of Default occurs with respect to such
payments of principal. To the extent lawful and enforceable, interest on any
interest that is not paid when due on the Class A Notes; or, if no Class A Notes
are Outstanding, the Notes of the Controlling Class, shall accrue at the Note
Interest Rate applicable to such Class until paid as provided herein.

 

-51-



--------------------------------------------------------------------------------

(b) The principal of each Class of Notes matures at par and is due and payable
on the date of the Stated Maturity for such Class, unless such principal has
been previously repaid or unless the unpaid principal of such Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise. Notwithstanding the foregoing, the payment of principal
of each Class of Notes may only occur (other than amounts constituting Deferred
Interest thereon which will be payable from Interest Proceeds) pursuant to the
Priority of Payments. The payment of principal on any Note (x) may only occur
after each Class more senior thereto is no longer Outstanding and (y) is
subordinated to the payment on each Payment Date of the principal due and
payable on each Class more senior thereto and certain other amounts in
accordance with the Priority of Payments. Payments of principal on any Class of
Notes that are not paid, in accordance with the Priority of Payments, on any
Payment Date (other than the Payment Date which is the Stated Maturity (or the
earlier date of Maturity) of such Class of Notes or any Redemption Date),
because of insufficient funds therefor shall not be considered “due and payable”
for purposes of Section 5.1(a) until the Payment Date on which such principal
may be paid in accordance with the Priority of Payments or all Classes of Notes
most senior thereto with respect to such Class have been paid in full. Payments
of principal of the Notes in connection with a Clean-up Call, Tax Redemption or
Optional Redemption will be made in accordance with Section 9.1 and the Priority
of Payments.

(c) As a condition to the payment of principal of and interest on any Note
without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee,
the Preferred Share Paying Agent and the Paying Agent to determine their duties
and liabilities with respect to any taxes or other charges that they may be
required to deduct or withhold from payments in respect of such Security under
any present or future law or regulation of the United States or the Cayman
Islands or any present or future law or regulation of any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation. Such certification may include
U.S. federal income tax forms, such as IRS Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities), IRS Form
W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity or
Certain U.S. Branches for United States Tax Withholding and Reporting), IRS Form
W-9 (Request for Taxpayer Identification Number and Certification), or IRS Form
W-8ECI (Certificate of Foreign Person’s Claim that Income Is Effectively
Connected with the Conduct of a Trade or Business in the United States) or any
successors to such IRS forms). In addition, each of the Issuer, Co-Issuer, the
Trustee, Preferred Share Paying Agent or any Paying Agent may require
certification acceptable to it to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its Collateral. Each Holder and each beneficial owner of
Notes agree to provide any certification requested pursuant to this
Section 2.7(f) and to update or replace such form or certification in accordance
with its terms or its subsequent amendments. Furthermore, the Issuer shall
require information to comply with FATCA requirements pursuant to clause
(xii) of the representations and warranties set forth under the third paragraph
of Exhibit C-1 hereto, as deemed made pursuant to Section 2.5(g) hereto, or
pursuant to clause (xiii) of the representations and warranties set forth under
the third paragraph of Exhibit C-2 hereto, as deemed made pursuant to
Section 2.5(h) hereto, or pursuant to clause (xii) of the representations

 

-52-



--------------------------------------------------------------------------------

and warranties set forth under the third paragraph of Exhibit C-3 hereto, made
pursuant to Section 2.5(i) hereto, as applicable.

(d) Payments in respect of interest on and principal of the Notes shall be
payable by wire transfer in immediately available funds to a Dollar account
maintained by the Holder or its nominee; provided that the Holder has provided
wiring instructions to the Paying Agent on or before the related Record Date or,
if wire transfer cannot be effected, by a Dollar check drawn on a bank in the
United States, or by a Dollar check mailed to the Holder at its address in the
Notes Register. The Issuer expects that the Depository or its nominee, upon
receipt of any payment of principal or interest in respect of a Global Note held
by the Depository or its nominee, shall immediately credit the applicable Agent
Members’ accounts with payments in amounts proportionate to the respective
beneficial interests in such Global Note as shown on the records of the
Depository or its nominee. The Issuer also expects that payments by Agent
Members to owners of beneficial interests in such Global Note held through Agent
Members will be governed by standing instructions and customary practices, as is
now the case with securities held for the accounts of customers registered in
the names of nominees for such customers. Such payments will be the
responsibility of the Agent Members. Upon final payment due on the Maturity of a
Note, the Holder thereof shall present and surrender such Note at the Corporate
Trust Office of the Note Administrator or at the office of the Paying Agent (or,
to a foreign paying agent appointed by the Note Administrator outside of the
United States if then required by applicable law, in the case of a Definitive
Note issued in exchange for a beneficial interest in the Regulation S Global
Note) on or prior to such Maturity. None of the Issuer, the Co-Issuer, the
Trustee, the Note Administrator or the Paying Agent will have any responsibility
or liability with respect to any records maintained by the Holder of any Note
with respect to the beneficial holders thereof or payments made thereby on
account of beneficial interests held therein. In the case where any final
payment of principal and interest is to be made on any Note (other than on the
Stated Maturity Date thereof) the Issuer or, upon Issuer Request, the Note
Administrator, in the name and at the expense of the Issuer, shall not more than
30 nor fewer than five Business Days prior to the date on which such payment is
to be made, mail to the Persons entitled thereto at their addresses appearing on
the Notes Register, a notice which shall state the date on which such payment
will be made and the amount of such payment and shall specify the place where
such Notes may be presented and surrendered for such payment.

(e) Subject to the provisions of Sections 2.7(a) and Section 2.7(d) hereof,
Holders of Notes as of the Record Date in respect of a Payment Date shall be
entitled to the interest accrued and payable in accordance with the Priority of
Payments and principal payable in accordance with the Priority of Payments on
such Payment Date. All such payments that are mailed or wired and returned to
the Paying Agent shall be held for payment as herein provided at the office or
agency of the Issuer and the Co-Issuer to be maintained as provided in
Section 7.2 (or returned to the Trustee).

(f) Interest on any Note which is payable, and is punctually paid or duly
provided for, on any Payment Date shall be paid to the Person in whose name that
Note (or one or more predecessor Notes) is registered at the close of business
on the Record Date for such interest.

 

-53-



--------------------------------------------------------------------------------

(g) Payments of principal to Holders of the Notes of each Class shall be made in
the proportion that the Aggregate Outstanding Amount of the Notes of such
Class registered in the name of each such Holder on such Record Date bears to
the Aggregate Outstanding Amount of all Notes of such Class on such Record Date.

(h) Interest accrued with respect to the Notes shall be calculated as described
in the applicable form of Note attached hereto.

(i) All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date, Redemption Date or upon Maturity shall be binding upon all future Holders
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.

(j) Notwithstanding anything contained in this Indenture to the contrary, the
obligations of the Issuer under the Notes and the Co-Issuer under the Offered
Notes, this Indenture and the other Transaction Documents are limited-recourse
obligations of the Issuer and non-recourse obligations of the Co-Issuer payable
solely from the Collateral and following realization of the Collateral, all
obligations of the Co-Issuers and any claims of the Noteholders, the Trustee or
any other parties to any Transaction Documents shall be extinguished and shall
not thereafter revive. No recourse shall be had for the payment of any amount
owing in respect of the Notes against any Officer, director, employee,
shareholder, limited partner or incorporator of the Issuer, the Co-Issuer or any
of their respective successors or assigns for any amounts payable under the
Notes or this Indenture. It is understood that the foregoing provisions of this
paragraph shall not (i) prevent recourse to the Collateral for the sums due or
to become due under any security, instrument or agreement which is part of the
Collateral or (ii) constitute a waiver, release or discharge of any indebtedness
or obligation evidenced by the Notes or secured by this Indenture (to the extent
it relates to the obligation to make payments on the Notes) until such
Collateral have been realized, whereupon any outstanding indebtedness or
obligation in respect of the Notes, this Indenture and the other Transaction
Documents shall be extinguished and shall not thereafter revive. It is further
understood that the foregoing provisions of this paragraph shall not limit the
right of any Person to name the Issuer or the Co-Issuer as a party defendant in
any Proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity.

(k) Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights of unpaid interest and
principal that were carried by such other Note.

(l) Notwithstanding any of the foregoing provisions with respect to payments of
principal of and interest on the Notes (but subject to Sections 2.7(e) and (h)),
if the Notes have become or been declared due and payable following an Event of
Default and such acceleration of Maturity and its consequences have not been
rescinded and annulled and the provisions of Section 5.5 are not applicable,
then payments of principal of and interest on such Notes shall be made in
accordance with Section 5.7 hereof.

 

-54-



--------------------------------------------------------------------------------

(m) Payments in respect of the Preferred Shares as contemplated by Sections
11.1(a)(i)(17), 11.1(a)(ii)(15) and 11.1(a)(iii)(17) shall be made by the Paying
Agent to the Preferred Share Paying Agent.

Section 2.8 Persons Deemed Owners.

The Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer,
the Special Servicer, the Operating Advisor and any of their respective agents
may treat as the owner of a Note the Person in whose name such Note is
registered on the Notes Register on the applicable Record Date for the purpose
of receiving payments of principal of and interest and other amounts on such
Note and on any other date for all other purposes whatsoever (whether or not
such Note is overdue), and none of the Note Administrator, the Servicer, the
Special Servicer, the Operating Advisor or any of their respective agents shall
be affected by notice to the contrary; provided, however, that the Depository,
or its nominee, shall be deemed the owner of the Global Notes, and owners of
beneficial interests in Global Notes will not be considered the owners of any
Notes for the purpose of receiving notices. With respect to the Preferred
Shares, on any Payment Date, the Trustee shall deliver to the Preferred Share
Paying Agent the distributions thereon for distribution to the Preferred
Shareholders.

Section 2.9 Cancellation.

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, upon delivery to the Notes
Registrar, be promptly canceled by the Notes Registrar and may not be reissued
or resold. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.9, except as expressly permitted by
this Indenture. All canceled Notes held by the Notes Registrar shall be
destroyed or held by the Notes Registrar in accordance with its standard
retention policy. Notes of the most senior Class Outstanding that are held by
the Issuer, the Co-Issuer or any of their respective Affiliates (and not Notes
of any other Class) may be submitted to the Notes Registrar for cancellation at
any time.

Section 2.10 Global Notes; Definitive Notes; Temporary Notes.

(a) Definitive Notes. Definitive Notes shall only be issued in the following
limited circumstances:

(i) upon Transfer of Global Notes to an IAI in accordance with the procedures
set forth in Section 2.5(e)(ii) or Section 2.5(e)(iii);

(ii) if a holder of a Definitive Note wishes at any time to exchange such
Definitive Note for one or more Definitive Notes or transfer such Definitive
Note to a transferee who wishes to take delivery thereof in the form of a
Definitive Note in accordance with this Section 2.10, such holder may effect
such exchange or transfer upon receipt by the Notes Registrar of (A) a Holder’s
Definitive Note properly endorsed for assignment to the transferee, and (B) duly
completed certificates in the form of Exhibit C-3, upon receipt of which the
Notes Registrar shall then cancel such Definitive Note in accordance herewith,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Co-Issuers, the Authenticating Agent shall authenticate

 

-55-



--------------------------------------------------------------------------------

and deliver one or more Definitive Notes bearing the same designation as the
Definitive Note endorsed for transfer, registered in the names specified in the
assignment described in clause (A) above, in principal amounts designated by the
transferee (the aggregate of such principal amounts being equal to the aggregate
principal amount of the Definitive Note surrendered by the transferor);

(iii) in the event that the Depository notifies the Issuer and the Co-Issuer
that it is unwilling or unable to continue as Depository for a Global Note or if
at any time such Depository ceases to be a “Clearing Agency” registered under
the Exchange Act and a successor depository is not appointed by the Issuer
within 90 days of such notice, the Global Notes deposited with the Depository
pursuant to Section 2.2 hereof shall be transferred to the beneficial owners
thereof subject to the procedures and conditions set forth in this Section 2.10.

(b) Any Global Note that is exchanged for a Definitive Note shall be surrendered
by the Depository to the Notes Administrator’s Corporate Trust Office together
with necessary instruction for the registration and delivery of a Definitive
Note to the beneficial owners (or such owner’s nominee) holding the ownership
interests in such Global Note. Any such transfer shall be made, without charge,
and the Authenticating Agent shall authenticate and deliver, upon such transfer
of each portion of such Global Note, an equal aggregate principal amount of
Definitive Notes of the same Class and authorized denominations. Any Definitive
Notes delivered in exchange for an interest in a Global Note shall, except as
otherwise provided by Section 2.5(f), bear the applicable legend set forth in
Exhibits C-1 or C-2, as applicable, and shall be subject to the transfer
restrictions referred to in such applicable legend. The Holder of each such
registered individual Global Note may transfer such Global Note by surrendering
it at the Corporate Trust Office of the Note Administrator, or at the office of
the Paying Agent.

(c) Subject to the provisions of Section 2.10(b) above, the registered Holder of
a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.

(d) [Reserved.]

(e) In the event of the occurrence of either of the events specified in
Section 2.10(a) above, the Issuer and the Co-Issuer shall promptly make
available to the Notes Registrar a reasonable supply of Definitive Notes.

Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Authenticating
Agent shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.

 

-56-



--------------------------------------------------------------------------------

If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay. The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Definitive Notes at
the office or agency maintained by the Issuer and the Co-Issuer for such
purpose, without charge to the Holder. Upon surrender for cancellation of any
one or more temporary Definitive Note, the Issuer and the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, in
exchange therefor the same aggregate principal amount of Definitive Notes of
authorized denominations. Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits under this Indenture as Definitive
Notes.

Section 2.11 U.S. Tax Treatment of Notes and the Issuer.

(a) Each of the Issuer and the Co-Issuer intends that, for U.S. federal income
tax purposes, (i) the Notes (unless held by TRTX or any entity disregarded into
TRTX) be treated as debt, (ii) 100% of the Retained Securities and 100% of the
ordinary shares of the Issuer be beneficially owned by Retention Holder, and
(iii) the Issuer be treated as a Qualified REIT Subsidiary or other disregarded
entity of a REIT for U.S. federal income tax purpose (unless, in the case of
clause (iii), the Issuer has received an opinion of Dechert LLP, Vinson & Elkins
LLP or another nationally recognized tax counsel experienced in such matters
opining that the Issuer will be treated as a foreign corporation not engaged in
a trade or business within the United States for U.S. federal income tax
purposes). Each prospective purchaser and any subsequent transferee of a Note or
any interest therein shall, by virtue of its purchase or other acquisition of
such Note or interest therein, be deemed to have agreed to treat such Note in a
manner consistent with the preceding sentence for U.S. federal income tax
purposes.

(b) The Issuer and the Co-Issuer shall account for the Notes and prepare any
reports to Noteholders and tax authorities consistent with the intentions
expressed in Section 2.11(a) above.

(c) Each Holder of Notes shall timely furnish to the Issuer and the Co-Issuer or
their respective agents any U.S. federal income tax form or certification, such
as IRS Form W-8BEN (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Individuals)), IRS Form W-8BEN-E
(Certificate of Foreign Status of Beneficial Owner for the United States Tax
Withholding and Reporting (Entities)) IRS Form W-8IMY (Certificate of Foreign
Intermediary, Foreign Flow Through Entity, or Certain U.S. Branches for United
States Tax Withholding and Reporting), IRS Form W-9 (Request for Taxpayer
Identification Number and Certification), or IRS Form W-8ECI (Certificate of
Foreign Person’s Claim that Income is Effectively Connected with the Conduct of
a Trade or Business in the United States) or any successors to such IRS forms
that the Issuer, the Co-Issuer or their respective agents may reasonably request
and shall update or replace such forms or certification in accordance with its
terms or its subsequent amendments. Furthermore, Noteholders shall timely
furnish any information required pursuant to Section 2.7(c).

 

-57-



--------------------------------------------------------------------------------

(d) The Issuer shall be responsible for all calculations of original issue
discount on the Notes, if any.

(e) Retention Holder, by acceptance of the Retained Securities and the ordinary
shares of the Issuer, agrees to take no action inconsistent with such treatment
and, for so long as any Note is Outstanding, agrees not to sell, transfer,
convey, setover, pledge or encumber any Retained Securities and/or the ordinary
shares of the Issuer, except to the extent permitted pursuant to Section 2.5(n).

Section 2.12 Authenticating Agents.

Upon the request of the Issuer and, in the case of the Offered Notes, the
Co-Issuer, the Note Administrator shall, and if the Note Administrator so
chooses the Note Administrator may, pursuant to this Indenture, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5 hereof, as fully to all
intents and purposes as though each such Authenticating Agent had been expressly
authorized by such Sections to authenticate such Notes. For all purposes of this
Indenture, the authentication of Notes by an Authenticating Agent pursuant to
this Section 2.12 shall be deemed to be the authentication of Notes by the Note
Administrator.

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation. Any Authenticating Agent may
at any time resign by giving written notice of resignation to the Note
Administrator, the Trustee, the Issuer and the Co-Issuer. The Note Administrator
may at any time terminate the agency of any Authenticating Agent by giving
written notice of termination to such Authenticating Agent, the Trustee, the
Issuer and the Co-Issuer. Upon receiving such notice of resignation or upon such
a termination, the Note Administrator shall promptly appoint a successor
Authenticating Agent and shall give written notice of such appointment to the
Issuer.

The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof. The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.

Section 2.13 Forced Sale on Failure to Comply with Restrictions.

(a) Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a Note or interest therein to a U.S. Person who is determined not to
have been both (1) a QIB or an IAI and (2) a Qualified Purchaser at the time of
acquisition of the Note or interest therein shall be null and void and any such
proposed transfer of which the Issuer, the Co-Issuer,

 

-58-



--------------------------------------------------------------------------------

the Note Administrator or the Trustee shall have written notice (which includes
via electronic mail) may be disregarded by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee for all purposes.

(b) If the Issuer determines that any Holder of a Note has not satisfied the
applicable requirement described in Section 2.13(a) above (any such Person a
“Non-Permitted Holder”), then the Issuer shall promptly after discovery that
such Person is a Non-Permitted Holder by the Issuer, the Co-Issuer or a
Responsible Officer of the Paying Agent (and notice by the Paying Agent or the
Co-Issuer to the Issuer, if either of them makes the discovery), send notice (or
cause notice to be sent) to such Non-Permitted Holder demanding that such
Non-Permitted Holder transfer its interest to a Person that is not a
Non-Permitted Holder within 30 days of the date of such notice. If such
Non-Permitted Holder fails to so transfer its Note or interest therein, the
Issuer shall have the right, without further notice to the Non-Permitted Holder,
to sell such Note or interest therein to a purchaser selected by the Issuer that
is not a Non-Permitted Holder on such terms as the Issuer may choose. The
Issuer, or a third party acting on behalf of the Issuer, may select the
purchaser by soliciting one or more bids from one or more brokers or other
market professionals that regularly deal in securities similar to the Note, and
selling such Note to the highest such bidder. However, the Issuer may select a
purchaser by any other means determined by it in its sole discretion. The Holder
of such Note, the Non-Permitted Holder and each other Person in the chain of
title from the Holder to the Non-Permitted Holder, by its acceptance of an
interest in the Note, agrees to cooperate with the Issuer and the Note
Administrator to effect such transfers. The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder. The terms and conditions of any sale under
this Section 2.13(b) shall be determined in the sole discretion of the Issuer,
and the Issuer shall not be liable to any Person having an interest in the Note
sold as a result of any such sale of exercise of such discretion.

Section 2.14 No Gross Up.

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

ARTICLE 3

CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS

Section 3.1 General Provisions.

The Notes to be issued on the Closing Date shall be executed by the Issuer and,
in the case of the Offered Notes, the Co-Issuer upon compliance with Section 3.2
and shall be delivered to the Authenticating Agent for authentication and
thereupon the same shall be authenticated and delivered by the Authenticating
Agent upon Issuer Request. The Issuer shall cause the following items to be
delivered to the Trustee on or prior to the Closing Date:

(a) an Officer’s Certificate of the Issuer (i) evidencing the authorization by
Board Resolution of the execution and delivery of this Indenture and the
Placement Agency

 

-59-



--------------------------------------------------------------------------------

Agreement and related documents, the execution, authentication and delivery of
the Notes and specifying the Stated Maturity Date of each Class of Notes, the
principal amount of each Class of Notes and the applicable Note Interest Rate of
each Class of Notes to be authenticated and delivered, and (ii) certifying that
(A) the attached copy of the Board Resolution is a true and complete copy
thereof, (B) such resolutions have not been rescinded and are in full force and
effect on and as of the Closing Date, (C) the Directors authorized to execute
and deliver such documents hold the offices and have the signatures indicated
thereon and (D) the total aggregate Notional Amount of the Preferred Shares
shall have been received in Cash by the Issuer on the Closing Date;

(b) an Officer’s Certificate of the Co-Issuer (i) unless such authorization is
contemplated in the Governing Documents of the Co-Issuer, evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture and related documents, the execution, authentication and delivery of
the Offered Notes and specifying the Stated Maturity Date of each Class of
Offered Notes, the principal amount of each Class of Offered Notes and the
applicable Note Interest Rate of each Class of Offered Notes to be authenticated
and delivered, and (ii) certifying that (A) if Board Resolutions are attached,
the attached copy of the Board Resolutions is a true and complete copy thereof
and such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date and (B) each Officer authorized to execute and
deliver the documents referenced in clause (b)(i) above holds the office and has
the signature indicated thereon;

(c) an opinion of Dechert LLP, special U.S. counsel to the Co-Issuers, the
Seller, Retention Holder and certain of their Affiliates (which opinions may be
limited to the laws of the State of New York and the federal law of the United
States and may assume, among other things, the correctness of the
representations and warranties made or deemed made by the owners of Notes
pursuant to Sections 2.5(g), (h) and (i)) dated the Closing Date, as to certain
matters of New York law and certain United States federal income tax and
securities law matters, in a form satisfactory to the Placement Agents;

(d) opinions of Dechert LLP, special counsel to the Issuer and the Co-Issuer,
dated the Closing Date, relating to (i) the validity of the Grant hereunder and
the perfection of the Trustee’s security interest in the Collateral and
(ii) certain bankruptcy matters, including opinions regarding certain true sale
and non-consolidation matters;

(e) an opinion of Vinson & Elkins LLP, special counsel to TRTX, dated the
Closing Date, regarding its qualification and taxation as a REIT and the
Issuer’s qualification as a Qualified REIT Subsidiary for U.S. federal income
tax purposes;

(f) [Reserved];

(g) an opinion of Maples and Calder, Cayman Islands counsel to the Issuer, dated
the Closing Date, regarding certain issues of Cayman Islands law;

(h) an opinion of Richards, Layton & Finger, P.A., special Delaware counsel to
the Co-Issuer, the Seller, Retention Holder and the Special Servicer, dated the
Closing Date, regarding certain issues of Delaware law;

 

-60-



--------------------------------------------------------------------------------

(i) an opinion of Dechert LLP, counsel to TRTX dated the Closing Date, relating
to certain U.S. credit risk retention rules;

(j) an opinion of (i) Mayer Brown LLP, counsel to the Servicer and (ii) in-house
counsel to the Servicer, each dated as of the Closing Date, regarding certain
matters of United States law, entity matters and enforceability of agreements to
which the Servicer is a party;

(k) [reserved];

(l) of (i) in-house counsel of the Note Administrator, dated as of the Closing
Date, regarding certain matters of United States law and (ii) Aini & Associates
PLLC, counsel to the Note Administrator;

(m) an opinion of Aini & Associates PLLC, counsel to Trustee;

(n) an opinion of counsel to the Issuer or the Note Administrator regarding
certain matters of Minnesota law with respect to the Minnesota Collateral;

(o) an of opinion of (i) in-house counsel to the Operating Advisor, dated as of
the Closing Date, regarding certain matters of United States law and
(ii) Polsinelli PC, counsel to the Operating Advisor, regarding entity matters
and enforceability of agreements to which the Operating Advisor is a party;

(p) an Officer’s Certificate given on behalf of the Issuer and without personal
liability, stating that the Issuer is not in Default under this Indenture and
that the issuance of the Securities by the Issuer will not result in a breach of
any of the terms, conditions or provisions of, or constitute a Default under,
the Governing Documents of the Issuer, any indenture or other agreement or
instrument to which the Issuer is a party or by which it is bound, or any order
of any court or administrative agency entered in any Proceeding to which the
Issuer is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for and all conditions
precedent provided in the Preferred Share Paying Agency Agreement relating to
the issuance by the Issuer of the Preferred Shares have been complied with and
that all expenses due or accrued with respect to the offering or relating to
actions taken on or in connection with the Closing Date have been paid;

(q) an Officer’s Certificate given on behalf of the Co-Issuer stating that the
Co-Issuer is not in Default under this Indenture and that the issuance of the
Offered Notes by the Co-Issuer will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Governing
Documents of the Co-Issuer, any indenture or other agreement or instrument to
which the Co-Issuer is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which the Co-Issuer
is a party or by which it may be bound or to which it may be subject; that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Notes applied for have been complied with and that all
expenses due or accrued with respect to the offering or relating to actions
taken on or in connection with the Closing Date have been paid;

 

-61-



--------------------------------------------------------------------------------

(r) executed counterparts of the Mortgage Asset Purchase Agreement, the
Servicing Agreement, the Participation Agreements, the Future Funding Agreement,
the Placement Agency Agreement, the Preferred Share Paying Agency Agreement, the
EU Risk Retention Agreement and the Securities Account Control Agreement;

(s) an Accountants’ Report on applying Agreed-Upon Procedures with respect to
certain information concerning the Mortgage Assets in the data tape, dated
January 29, 2018, an Accountants’ Report on applying Agreed-Upon Procedures with
respect to certain information concerning the Mortgage Assets in the Preliminary
Offering Memorandum of the Co-Issuers, dated January 31, 2018, and the
Structural and Collateral Term Sheet dated January 31, 2018 and an Accountant’s
Report on applying Agreed-Upon Procedures with respect to certain information
concerning the Mortgage Assets in the Offering Memorandum;

(t) evidence of preparation for filing at the appropriate filing office in the
District of Columbia of a financing statement, on behalf of the Issuer, relating
to the perfection of the lien of this Indenture in that Collateral in which a
security interest may be perfected by filing under the UCC; and

(u) an Issuer Order executed by the Issuer and the Co-Issuer directing the
Authenticating Agent to (i) authenticate the Notes specified therein, in the
amounts set forth therein and registered in the name(s) set forth therein and
(ii) deliver the authenticated Notes as directed by the Issuer and the
Co-Issuer.

Section 3.2 Security for Notes.

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

(a) Grant of Security Interest; Delivery of Mortgage Assets. The Grant pursuant
to the Granting Clauses of this Indenture of all of the Issuer’s right, title
and interest in and to the Collateral shall be effective and all Mortgage Assets
acquired in connection therewith purchased by the Issuer on the Closing Date (as
set forth in Schedule A hereto) together with the Asset Documents with respect
thereto shall have been delivered to, and received by, the Custodian on behalf
of the Trustee, without recourse (except as expressly provided in the Mortgage
Asset Purchase Agreement), in the manner provided in Section 3.3(a);

(b) Certificate of the Issuer. A certificate of an Authorized Officer of the
Issuer given on behalf of the Issuer and without personal liability, dated as of
the Closing Date, delivered to the Trustee and the Note Administrator, to the
effect that, in the case of each Mortgage Asset pledged to the Trustee for
inclusion in the Collateral on the Closing Date and immediately prior to the
delivery thereof on the Closing Date:

(i) the Issuer is the owner of such Mortgage Asset free and clear of any liens,
claims or encumbrances of any nature whatsoever except for those which are being
released on the Closing Date;

(ii) the Issuer has acquired its ownership in such Mortgage Asset in good faith
without notice of any adverse claim, except as described in paragraph (i) above;

 

-62-



--------------------------------------------------------------------------------

(iii) the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Mortgage Asset (or, if any such interest has been assigned, pledged or
otherwise encumbered, it has been released) other than interests Granted
pursuant to this Indenture;

(iv) the Asset Documents with respect to such Mortgage Asset do not prohibit the
Issuer from Granting a security interest in and assigning and pledging such
Mortgage Asset to the Trustee;

(v) the list of Mortgage Assets in Schedule A identifies every Mortgage Asset
sold to the Issuer on the Closing Date pursuant to the Mortgage Asset Purchase
Agreement and pledged to the Issuer on the Closing Date hereunder;

(vi) the requirements of Section 3.2(a) with respect to such Mortgage Assets
have been satisfied; and

(vii) (A) the Grant pursuant to the Granting Clauses of this Indenture shall,
upon execution and delivery of this Indenture by the parties hereto, result in a
valid and continuing security interest in favor of the Trustee for the benefit
of the Secured Parties in all of the Issuer’s right, title and interest in and
to the Mortgage Assets pledged to the Trustee for inclusion in the Collateral on
the Closing Date; and

(B) upon the delivery of each participation certificate evidencing each Mortgage
Asset to the Custodian on behalf of the Trustee, at the Custodian’s office in
Minneapolis, Minnesota, the Trustee’s security interest in all Mortgage Assets
shall be a validly perfected, first priority security interest under the UCC as
in effect in the State of Minnesota.

(c) Rating Letters. The Issuer and/or Co-Issuer’s receipt of (i) a signed letter
from (i) Moody’s confirming that the Class A Notes have been issued with a
rating of at least “Aaa(sf)” by Moody’s and (ii) KBRA confirming that (A) the
Class A Notes have been issued with a rating of “AAA(sf)” by KBRA, (B) the
Class A-S Notes have been issued with a rating of at least “AAA(sf)” by KBRA,
(C) the Class B Notes have been issued with a rating of at least “AA-(sf)” by
KBRA, (D) the Class C Notes have been issued with a rating of at least “A-(sf)”
by KBRA, (E) the Class D Notes have been issued with a rating of at least
“BBB-(sf)” by KBRA, (F) the Class E Notes have been issued with a rating of at
least “BB-(sf)” by KBRA and (G) the Class F Notes have been issued with a rating
of at least “B-(sf)” by KBRA.

(d) Accounts. Evidence of the establishment of the Payment Account, the
Permitted Companion Participation Acquisition Account, the Preferred Share
Distribution Account, the Custodial Account and the Collection Account.

(e) [reserved.]

(f) [reserved.]

(g) Issuance of Preferred Shares. The Issuer shall have confirmed that the
Preferred Shares have been, or contemporaneously with the issuance of the Notes
will be, (i) issued by the Issuer and (ii) acquired in their entirety by
Retention Holder.

 

-63-



--------------------------------------------------------------------------------

Section 3.3 Transfer of Collateral.

(a) The Note Administrator, as document custodian (in such capacity, the
“Custodian”), is hereby appointed as Custodian to hold all of the participation
certificates and mortgage notes (if any), which shall be delivered to it by the
Issuer on the Closing Date or thereafter in accordance with the terms of this
Indenture, at its office in Minneapolis, Minnesota. Any successor to the
Custodian shall be a U.S. state or national bank or trust company that is not an
Affiliate of the Issuer or the Co-Issuer and has capital and surplus of at least
U.S.$200,000,000 and whose long-term unsecured debt is rated at least “A2” by
Moody’s; provided, that it may maintain a long-term unsecured debt rating of at
least “Baa1” by Moody’s for so long as it maintains a short-term unsecured debt
rating of at least “P-2” by Moody’s and the Servicer maintains a long-term
unsecured debt rating of at least “A2” by Moody’s, or such other rating with
respect to which the Rating Agencies have provided a No Downgrade Confirmation
(provided that this proviso shall not impose on the Servicer any obligation to
maintain such rating). Subject to the limited right to relocate Collateral set
forth in Section 7.5(b), the Custodian shall hold all Asset Documents at its
Corporate Trust Office.

(b) All Eligible Investments and other investments purchased in accordance with
this Indenture in the respective Accounts in which the funds used to purchase
such investments shall be held in accordance with Article 10 and, in respect of
each Indenture Account, the Trustee on behalf of the Secured Parties shall have
entered into a securities account control agreement with the Issuer, as debtor
and the Securities Intermediary, as “securities intermediary” (within the
meaning of Section 8-102(a)(14) of the UCC as in effect in the State of New
York) and the Trustee, as secured party (the “Securities Account Control
Agreement”) providing, inter alia, that the establishment and maintenance of
such Indenture Account will be governed by the law of the State of New York. The
security interest of the Trustee in Collateral shall be perfected and otherwise
evidenced as follows:

(i) in the case of such Collateral consisting of Security Entitlements, by the
Issuer (A) causing the Securities Intermediary, in accordance with the
Securities Account Control Agreement, to indicate by book entry that a Financial
Asset has been credited to the Custodial Account and (B) causing the Securities
Intermediary to agree pursuant to the Securities Account Control Agreement that
it will comply with Entitlement Orders originated by or on behalf of the Trustee
with respect to each such Security Entitlement without further consent by the
Issuer;

(ii) in the case of Assets that consist of Instruments or Certificated
Securities (the “Minnesota Collateral”), to the extent that any such Minnesota
Collateral does not constitute a Financial Asset forming the basis of a Security
Entitlement acquired by the Trustee pursuant to clause (i), by the Issuer
causing (A) the Custodian, on behalf of the Trustee, to acquire possession of
such Minnesota Collateral in the State of Minnesota or (B) another Person (other
than the Issuer or a Person controlling, controlled by, or under common control
with, the Issuer) (1) to (x) take possession of such Minnesota Collateral in the
State of Minnesota and (y) authenticate a record acknowledging that it holds
such possession for the benefit of the Trustee or (2) to (x) authenticate a
record acknowledging that it will hold possession of such Minnesota Collateral
for the benefit of the Trustee and (y) take possession of such Minnesota
Collateral in the State of Minnesota;

 

-64-



--------------------------------------------------------------------------------

(iii) in the case of Collateral that consist of General Intangibles and all
other Collateral of the Issuer in which a security interest may be perfected by
filing a financing statement under Article 9 of the UCC as in effect in the
District of Columbia, filing or causing the filing of a UCC financing statement
naming the Issuer as debtor and the Trustee as secured party, which financing
statement reasonably identifies all such Collateral, with the Recorder of Deeds
of the District of Columbia;

(iv) in the case of Collateral, causing the registration of the security
interests granted under this Indenture in the register of mortgages and charges
of the Issuer maintained at the Issuer’s registered office in the Cayman
Islands; and

(v) in the case of Collateral that consists of Cash on deposit in any Servicing
Account managed by the Servicer or Special Servicer pursuant to the terms of the
Servicing Agreement, to deposit such Cash in a Servicing Account, which
Servicing Account is in the name of the Servicer or Special Servicer on behalf
of the Trustee.

(c) The Issuer hereby authorizes the filing of UCC financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property and Collateral,” or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Indenture.

(d) Without limiting the foregoing, the Trustee shall cause the Note
Administrator to take such different or additional action as the Trustee may be
advised by advice of counsel to the Trustee, Note Administrator or the Issuer
(delivered to the Trustee and the Note Administrator) is reasonably required in
order to maintain the perfection and priority of the security interest of the
Trustee in the event of any change in applicable law or regulation, including
Articles 8 and 9 of the UCC and Treasury Regulations governing transfers of
interests in Government Items (it being understood that the Note Administrator
shall be entitled to rely upon an Opinion of Counsel, including an Opinion of
Counsel delivered in accordance with Section 3.1(d), as to the need to file any
financing statements or continuation statements, the dates by which such filings
are required to be made and the jurisdictions in which such filings are required
to be made).

(e) Without limiting any of the foregoing, in connection with each Grant of a
Mortgage Asset hereunder, the Issuer shall deliver (or cause to be delivered by
the Seller) to the Custodian, in each case to the extent specified on the
closing checklist for such Mortgage Asset provided to the Custodian (with a copy
to the Servicer) by the Issuer (or the Seller) the following documents
(collectively, the “Mortgage Asset File”):

(i) if such Mortgage Asset is a Mortgage Loan:

(1) the promissory note bearing, or accompanied by, all intervening
endorsements, endorsed in blank or “Pay to the order of TPG Real Estate Finance
2018-FL1 Issuer, Ltd., without recourse,” and signed in the name of the last
endorsee by an authorized Person;

(2) the original mortgage (or a copy thereof certified from the applicable
recording office) and, if applicable, the originals of all intervening

 

-65-



--------------------------------------------------------------------------------

assignments of mortgage (or copies thereof certified from the applicable
recording office), in each case, with evidence of recording thereon, showing an
unbroken chain of title from the originator thereof to the last endorsee;

(3) the original assignment of leases and rents (or a copy thereof certified
from the applicable recording office), if any, and, if applicable, the originals
of all intervening assignments of assignment of leases and rents (or copies
thereof certified from the applicable recording office), in each case, with
evidence of recording thereon, showing an unbroken chain of recordation from the
originator thereof to the last endorsee;

(4) [Reserved];

(5) an original blanket assignment of all unrecorded documents (including a
complete chain of intervening assignments, if applicable) in favor of the
Issuer;

(6) a filed copy of the UCC-1 financing statements with evidence of filing
thereon, and UCC-3 assignments showing a complete chain of assignment from the
secured party named in such UCC-1 financing statement to the Issuer, with
evidence of filing thereon;

(7) originals or copies of all assumption, modification, consolidation or
extension agreements, with evidence of recording thereon, together with any
other recorded document relating to such Mortgage Asset;

(8) an original or a copy (which may be in electronic form) mortgagee policy of
title insurance or a conformed version of the mortgagee’s title insurance
commitment either marked as binding for insurance or attached to an escrow
closing letter, countersigned by the title company or its authorized agent if
the original mortgagee’s title insurance policy has not yet been issued;

(9) [Reserved];

(10) the original of any security agreement, chattel mortgage or equivalent
document, if any;

(11) the original or copy of any related loan agreement as well as any related
letter of credit, lockbox agreement, cash management agreement and construction
contract;

(12) the original or copy of any related guarantee;

(13) the original or copy of any related environmental indemnity agreement;

(14) copies of any property management agreements;

 

-66-



--------------------------------------------------------------------------------

(15) a copy of a survey of the related Mortgaged Property, together with the
surveyor’s certificate thereon;

(16) a copy of any power of attorney relating to such Mortgage Loan;

(17) with respect to any Mortgage Asset secured in whole or in part by a ground
lease, copies of any ground leases;

(18) a copy of any related environmental insurance policy and environmental
report with respect to the related Mortgaged Properties;

(19) with respect to any Mortgage Loan with related mezzanine or other
subordinate debt, a copy of any related co-lender agreement, intercreditor
agreement, subordination agreement or other similar agreement;

(20) with respect to any Mortgage Loan secured by a hospitality property, a copy
of any related franchise agreement, an original or copy of any comfort letter
related thereto, and if, pursuant to the terms of such comfort letter, the
general assignment of the Mortgage Loan is not sufficient to transfer or assign
the benefits of such comfort letter to the Issuer, a copy of the notice by the
Seller to the franchisor of the transfer of such Mortgage Loan and/or a copy of
the request for the issuance of a new comfort letter in favor of the Issuer (in
each case, as and to the extent required pursuant to the terms of such comfort
letter);

(21) the following additional documents, (a) allonge, endorsed in blank;
(b) assignment of mortgage, in blank, in form and substance acceptable for
recording; (c) if applicable, assignment of leases and rents, in blank, in form
and substance acceptable for recording; and (d) assignment of unrecorded
documents, in blank, in form and substance acceptable for recording.

(ii) if such Mortgage Asset is a Participation:

(1) unless the Custodian is also the Participation Custodian, a copy of each of
the documents specified in clause (i) above (other than the documents specified
in (i)(21)) with respect to such Participated Mortgage Loan (provided that, if
the Custodian ceases to also be the Participation Custodian, the Custodian shall
retain copies of such document as Custodian hereunder);

(2) an original participation certificate evidencing such Participation in the
name of the Issuer;

(3) an assignment of the participation certificate evidencing such Participation
from the Issuer to blank;

(4) a copy of the participation certificate evidencing each related Companion
Participation;

(5) a copy of the related Participation Agreement; and

 

-67-



--------------------------------------------------------------------------------

(6) a copy of the related Participation Custodial Agreement and a copy of the
certification delivered by the Participation Custodian thereunder.

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the Seller) in time to permit their delivery hereunder at the time required, the
Issuer (or the Seller) shall deliver such original or certified recorded
documents to the Custodian promptly when received by the Issuer (or the Seller)
from the applicable recording office.

(f) The execution and delivery of this Indenture by the Note Administrator shall
constitute certification that (i) each original note and/or participation
certificate required to be delivered to the Custodian on behalf of the Trustee
by the Issuer (or the Seller) and all allonges thereto or assignments thereof,
if any, have been received by the Custodian; and (ii) such original note or
participation certificate has been reviewed by the Custodian and (A) appears
regular on its face (handwritten additions, changes or corrections shall not
constitute irregularities if initialed by the borrower), (B) appears to have
been executed and (C) purports to relate to the related Mortgage Asset. The
Custodian agrees to review or cause to be reviewed the Mortgage Asset Files
within sixty (60) days after the Closing Date, and to deliver to the Issuer, the
Note Administrator, the Servicer, and the Trustee a certification in the form of
Exhibit D attached hereto, indicating, subject to any exceptions found by it in
such review (and any related exception report and any subsequent reports thereto
shall be delivered to the other parties hereto, the Servicer and the Operating
Advisor in electronic format, which shall be Excel compatible), (A) those
documents referred to in Section 3.3(e) that have been received, and (B) that
such documents have been executed, appear on their face to be what they purport
to be, purport to be recorded or filed (as applicable) and have not been torn,
mutilated or otherwise defaced, and appear on their faces to relate to the
Mortgage Asset. The Custodian shall have no responsibility for reviewing the
Mortgage Asset File except as expressly set forth in this Section 3.3(f). None
of the Trustee, the Note Administrator, and the Custodian shall be under any
duty or obligation to inspect, review, or examine any such documents,
instruments or certificates to independently determine that they are valid,
genuine, enforceable, legally sufficient, duly authorized, or appropriate for
the represented purpose, whether the text of any assignment or endorsement is in
proper or recordable form (except to determine if the endorsement conforms to
the requirements of Section 3.3(e)), whether any document has been recorded in
accordance with the requirements of any applicable jurisdiction, to
independently determine that any document has actually been filed or recorded in
the appropriate office, that any document is other than what it purports to be
on its face, or whether the title insurance policies relate to the Mortgaged
Property.

(g) No later than the 90th day after the Closing Date, the Custodian shall
deliver to the Issuer, with a copy to the Note Administrator, the Trustee, the
Operating Advisor and the Servicer a final exception report (which report and
any updates or modifications thereto shall be delivered in electronic format,
including Excel-compatible format) as to any remaining documents that are
required to be, but are not in the Mortgage Asset File and, by delivering such
exception report, shall be deemed to have requested that the Issuer cause any
such document deficiency to be cured.

 

-68-



--------------------------------------------------------------------------------

(h) Without limiting the generality of the foregoing:

(i) from time to time upon the request of the Trustee, Servicer or Special
Servicer, the Issuer shall deliver (or cause to be delivered) to the Custodian
any Asset Document in the possession of the Issuer and not previously delivered
hereunder (including originals of Asset Documents not previously required to be
delivered as originals) and as to which the Trustee, Servicer or Special
Servicer, as applicable, shall have reasonably determined, or shall have been
advised, to be necessary or appropriate for the administration of such Mortgage
Loan hereunder or under the Servicing Agreement or for the protection of the
security interest of the Trustee under this Indenture;

(ii) upon request of the Servicer or the Issuer, the Custodian shall deliver to
the Servicer or the Issuer, as applicable, an updated report in the form of
Schedule B to Exhibit D as to all documents in its possession; and

(iii) from time to time upon request of the Servicer or the Special Servicer,
the Custodian shall, upon delivery by the Servicer or Special Servicer, as
applicable, of a Request for Release in the form of Exhibit E hereto, release to
the Servicer or Special Servicer, as applicable, such of the Asset Documents
then in its custody as the Servicer or Special Servicer, as applicable,
reasonably so requests. By submission of any such Request for Release, the
Servicer or the Special Servicer, as applicable, shall be deemed to have
represented and warranted that it has determined in accordance with the
Servicing Standard, respectively, set forth in the Servicing Agreement, as the
case may be, that the requested release is necessary for the administration of
such Mortgage Loan hereunder or under the Servicing Agreement or for the
protection of the security interest of the Trustee under this Indenture. The
Servicer or the Special Servicer shall return to the Custodian each Asset
Document released from custody pursuant to this clause (iii) within 20 Business
Days of receipt thereof (except such Asset Documents as are released in
connection with a sale, exchange or other disposition, in each case only as
permitted under this Indenture, of the related Mortgage Asset that is
consummated within such 20-day period). Notwithstanding the foregoing provisions
of this clause (iii), any note, participation certificate or other instrument
evidencing a Pledged Mortgage Asset shall be released only for the purpose of
(1) a sale, exchange or other disposition of such Pledged Mortgage Asset that is
permitted in accordance with the terms of this Indenture, (2) presentation,
collection, renewal or registration of transfer of such Mortgage Asset or (3) in
the case of any note, in connection with a payment in full of all amounts owing
under such note.

(i) As of the Closing Date (with respect to the Collateral owned or existing as
of the Closing Date) and each date on which any Collateral is acquired (only
with respect to each Collateral so acquired or arising after the Closing Date),
the Issuer represents and warrants as follows:

(i) this Indenture creates a valid and continuing security interest (as defined
in the UCC) in the Collateral in favor of the Trustee for the benefit of the
Secured Parties,

 

-69-



--------------------------------------------------------------------------------

which security interest is prior to all other liens, and is enforceable as such
against creditors of and purchasers from the Issuer;

(ii) the Issuer owns and has good and marketable title to such Collateral free
and clear of any lien, claim or encumbrance of any Person;

(iii) in the case of each Collateral, the Issuer has acquired its ownership in
such Collateral in good faith without notice of any adverse claim as defined in
Section 8-102(a)(1) of the UCC as in effect on the date hereof;

(iv) other than the security interest granted to the Trustee for the benefit of
the Secured Parties pursuant to this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Collateral;

(v) the Issuer has not authorized the filing of, and is not aware of, any
financing statements against the Issuer that include a description of collateral
covering the Collateral other than any financing statement (x) relating to the
security interest granted to the Trustee for the benefit of the Secured Parties
hereunder or (y) that has been terminated; the Issuer is not aware of any
judgment lien, Pension Benefit Guarantee Corporation lien or tax lien filings
against the Issuer;

(vi) the Issuer has received all consents and approvals required by the terms of
each Collateral and the Transaction Documents to grant to the Trustee its
interest and rights in such Collateral hereunder;

(vii) the Issuer has caused or will have caused, within ten days, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Collateral granted to the Trustee for the benefit of the Secured
Parties hereunder;

(viii) all of the Collateral constitutes one or more of the following
categories: an Instrument, a General Intangible, a Certificated Security or an
uncertificated security, or a Financial Asset in which a Security Entitlement
has been created and that has been or will have been credited to a Securities
Account and Proceeds of all the foregoing;

(ix) the Securities Intermediary has agreed to treat all Collateral credited to
the Custodial Account as a Financial Asset;

(x) the Issuer has delivered a fully executed Securities Account Control
Agreement pursuant to which the Securities Intermediary has agreed to comply
with all instructions originated by the Trustee relating to the Indenture
Accounts without further consent of the Issuer; none of the Indenture Accounts
is in the name of any Person other than the Issuer, the Note Administrator or
the Trustee; the Issuer has not consented to the Securities Intermediary to
comply with any Entitlement Orders in respect of the Indenture Accounts and any
Security Entitlement credited to any of the Indenture Accounts originated by any
Person other than the Trustee or the Note Administrator on behalf of the
Trustee;

 

-70-



--------------------------------------------------------------------------------

(xi) (A) all original executed copies of each promissory note, participation
certificate or other writings that constitute or evidence any pledged obligation
that constitutes an Instrument have been delivered to the Custodian for the
benefit of the Trustee and (B) none of the promissory notes, participation
certificates or other writings that constitute or evidence such collateral has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed by the Issuer to any Person other than the Trustee;

(xii) each of the Indenture Accounts constitutes a Securities Account in respect
of which the Securities Intermediary has accepted to be Securities Intermediary
pursuant to the Securities Account Control Agreement on behalf of the Trustee as
secured party under this Indenture.

(j) The Note Administrator shall cause all Eligible Investments delivered to the
Note Administrator on behalf of the Issuer (upon receipt by the Note
Administrator thereof) to be promptly credited to the applicable Account.

Section 3.4 Credit Risk Retention.

None of the Trustee, the Note Administrator or the Custodian shall be obligated
to monitor, supervise or enforce compliance with the requirements set forth in
Regulation RR.

ARTICLE 4

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of Indenture.

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Noteholders to receive payments of principal thereof and
interest thereon, (iv) the rights, protections, indemnities and immunities of
the Note Administrator (in each of its capacities) and the Trustee and the
specific obligations set forth below hereunder, (v) the rights, obligations and
immunities of the Servicer and Special Servicer hereunder and under the
Servicing Agreement, and (vi) the rights of Noteholders as beneficiaries hereof
with respect to the property deposited with the Custodian or Securities
Intermediary (on behalf of the Trustee) and payable to all or any of them (and
the Trustee, on demand of and at the expense of the Issuer, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture) when:

(a) (i) either:

(1) all Notes theretofore authenticated and delivered to Noteholders (other than
(A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
which payment has theretofore irrevocably been deposited in trust and

 

-71-



--------------------------------------------------------------------------------

thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Note Registrar for cancellation; or

(2) all Notes not theretofore delivered to the Note Registrar for cancellation
(A) have become due and payable, or (B) shall become due and payable at their
Stated Maturity Date within one year, or (C) are to be called for redemption
pursuant to Article 9 under an arrangement satisfactory to the Note
Administrator for the giving of notice of redemption by the Issuer and the
Co-Issuer pursuant to Section 9.3 and either (x) the Issuer has irrevocably
deposited or caused to be deposited with the Note Administrator, Cash or
non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price) on such Notes not theretofore delivered to the Note Administrator for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or (y) in
the event all of the Collateral is liquidated following the satisfaction of the
conditions specified in Article 5, the Issuer shall have deposited or caused to
be deposited with the Note Administrator, all proceeds of such liquidation of
the Collateral, for payment in accordance with the Priority of Payments;

(ii) the Issuer and the Co-Issuer have paid or caused to be paid all other sums
then due and payable hereunder (including any amounts then due and payable
pursuant to the Servicing Agreement) by the Issuer and Co-Issuer and no other
amounts are scheduled to be due and payable by the Issuer other than Dissolution
Expenses; and

(iii) the Co-Issuers have delivered to the Trustee and the Note Administrator
Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with;

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and Note Administrator an opinion of Dechert LLP,
Vinson & Elkins LLP or an opinion of another tax counsel of nationally
recognized standing in the United States experienced in such matters to the
effect that the Noteholders would recognize no income gain or loss for U.S.
federal income tax purposes as a result of such deposit and satisfaction and
discharge of this Indenture; or

(b) (i) each of the Co-Issuers has delivered to the Trustee and Note
Administrator a certificate stating that (1) there is no Collateral (other than
(x) the Servicing Agreement and the Servicing Accounts related thereto and the
Securities Account Control Agreement and the Indenture Accounts related thereto
and (y) Cash in an amount not greater than the Dissolution Expenses) that remain
subject to the lien of this Indenture, and (2) all funds

 

-72-



--------------------------------------------------------------------------------

on deposit in or to the credit of the Accounts have been distributed in
accordance with the terms of this Indenture or have otherwise been irrevocably
deposited with the Servicer under the Servicing Agreement for such purpose; and

(ii) the Co-Issuers have delivered to the Note Administrator and the Trustee
Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable, the Noteholders, as the case may be, under Sections 2.7,
4.2, 5.4(d), 5.9, 5.18, 6.7, 7.3 and 14.12 hereof shall survive.

Section 4.2 Application of Amounts held in Trust.

All amounts deposited with the Note Administrator pursuant to Section 4.1 shall
be held in trust and applied by it in accordance with the provisions of the
Notes and this Indenture (including, without limitation, the Priority of
Payments) to the payment of the principal and interest, either directly or
through any Paying Agent, as the Note Administrator may determine, and such
amounts shall be held in a segregated account identified as being held in trust
for the benefit of the Secured Parties.

Section 4.3 Repayment of Amounts Held by Paying Agent.

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all amounts then held by any Paying Agent, upon demand of the
Issuer and the Co-Issuer, shall be remitted to the Note Administrator to be held
and applied pursuant to Section 7.3 hereof and, in the case of amounts payable
on the Notes, in accordance with the Priority of Payments and thereupon such
Paying Agent shall be released from all further liability with respect to such
amounts.

Section 4.4 Limitation on Obligation to Incur Company Administrative Expenses.

If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments,
(ii) Cash and (iii) amounts reasonably expected to be received by the Issuer
with respect to the Mortgage Assets in Cash during the current Due Period (as
certified by the Special Servicer in accordance with the Servicing Standard) is
less than the sum of Dissolution Expenses and any accrued and unpaid Company
Administrative Expenses, then notwithstanding any other provision of this
Indenture, the Issuer shall no longer be required to incur Company
Administrative Expenses as otherwise required by this Indenture to any Person,
other than with respect to fees and indemnities of, and other payments, charges
and expenses incurred in connection with opinions, reports or services to be
provided to or for the benefit of, the Trustee, the Note Administrator, or any
of their respective Affiliates. Any failure to pay such amounts or provide or
obtain such opinions, reports or services no longer required hereunder shall not
constitute a Default hereunder.

 

-73-



--------------------------------------------------------------------------------

ARTICLE 5

REMEDIES

Section 5.1 Events of Default.

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a) a default in the payment of any interest on any of the Class A Notes, the
Class A-S Notes and the Class B Notes (or, if none of the Class A Notes, the
Class A-S Notes and the Class B Notes are Outstanding, any Note of the most
senior Class Outstanding) when the same becomes due and payable and the
continuation of any such default for three (3) Business Days after a Trust
Officer of the Note Administrator has actual knowledge or receives notice from
any holder of Notes of such payment default; provided that in the case of a
failure to disburse funds due to an administrative error or omission by the Note
Administrator or any paying agent, such failure continues for five (5) Business
Days after a trust officer of the Note Administrator receives written notice or
has actual knowledge of such administrative error or omission; or

(b) a default in the payment of principal (or the related Redemption Price, if
applicable) of any Class of Notes when the same becomes due and payable at its
Stated Maturity Date or any Redemption Date; provided, in each case, that in the
case of a failure to disburse funds due to an administrative error or omission
by the Note Administrator or any paying agent, such failure continues for five
(5) Business Days after a trust officer of the Note Administrator receives
written notice or has actual knowledge of such administrative error or omission;

(c) the failure on any Payment Date to disburse amounts available in the Payment
Account in accordance with the Priority of Payments set forth under
Section 11.1(a) (other than (i) a default in payment described in clause (a) or
(b) above and (ii) unless the Holders of the Preferred Shares object, a failure
to disburse any amounts to the Preferred Share Paying Agent for distribution to
the Holders of the Preferred Shares), which failure continues for a period of
three (3) Business Days or, in the case of a failure to disburse such amounts
due to an administrative error or omission by the Note Administrator or Paying
Agent, which failure continues for five (5) Business Days;

(d) any of the Issuer, the Co-Issuer or the pool of Collateral becomes an
investment company required to be registered under the 1940 Act;

(e) a default in the performance, or breach, of any other covenant or other
agreement of the Issuer or Co-Issuer (other than the covenant to make the
payments described in clauses (a), (b) or (c) above or to satisfy the Offered
Note Protection Test) or any representation or warranty of the Issuer or
Co-Issuer hereunder or in any certificate or other writing delivered pursuant
hereto or in connection herewith proves to be incorrect in any material respect
when made, and the continuation of such default or breach for a period of 30
days (or, if such default,

 

-74-



--------------------------------------------------------------------------------

breach or failure has an adverse effect on the validity, perfection or priority
of the security interest granted hereunder, 15 days) after either the Issuer or
the Co-Issuer has actual knowledge thereof or after notice thereof to the Issuer
and the Co-Issuer by the Trustee or to the Issuer and the Co-Issuer and the
Trustee by Holders of at least 25% of the Aggregate Outstanding Amount of the
Controlling Class;

(f) the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer or the Co-Issuer under the Bankruptcy
Code, or any bankruptcy, insolvency, reorganization or similar law enacted under
the laws of the Cayman Islands or any other applicable law, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Issuer or the Co-Issuer or of any substantial part of its property,
respectively, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days;

(g) the institution by the Issuer or the Co-Issuer of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar law
enacted under the laws of the Cayman Islands or any other similar applicable
law, or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action;

(h) one or more final judgments being rendered against the Issuer or the
Co-Issuer which exceed, in the aggregate, U.S.$1,000,000 and which remain
unstayed, undischarged and unsatisfied for 30 days after such judgment(s)
becomes nonappealable, unless adequate funds have been reserved or set aside for
the payment thereof, and unless (except as otherwise specified in writing by the
Rating Agencies) a No Downgrade Confirmation has been received from the Rating
Agencies; or

(i) the Issuer loses its status as a Qualified REIT Subsidiary or other
disregarded entity of TRTX or any other entity treated as a REIT for U.S.
federal income tax purposes, unless (A) within 90 days, the Issuer either
(1) delivers an opinion of tax counsel of nationally recognized standing in the
United States experienced in such matters to the effect that, notwithstanding
the Issuer’s loss of Qualified REIT Subsidiary or disregarded entity status for
U.S. federal income tax purposes, the Issuer is not, and has not been, an
association (or publicly traded partnership) taxable as a corporation, or is
not, and has not been, otherwise subject to U.S. federal income tax on a net
basis and the Noteholders are not otherwise materially adversely affected by the
loss of Qualified REIT Subsidiary or disregarded entity status for U.S. federal
income tax purposes or (2) receives an amount from the Preferred Shareholders
sufficient to discharge in full the amounts then due and unpaid on the Notes and
amounts and expenses described in clauses (1) through (16) under
Section 11.1(a)(i) in accordance with the Priority of

 

-75-



--------------------------------------------------------------------------------

Payments or (B) all Classes of the Notes are subject to a Tax Redemption
announced by the Issuer in compliance with this Indenture, and such redemption
has not been rescinded.

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Servicer, the Special Servicer, the Operating Advisor,
the Preferred Share Paying Agent and the Preferred Shareholders in writing.

Section 5.2 Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default shall occur and be continuing (other than the Events
of Default specified in Section 5.1(f) or 5.1(g)), the Trustee may (and shall at
the direction of a Majority, by outstanding principal amount, of each Class of
Notes voting as a separate Class (excluding any Notes owned by the Issuer, the
Seller or any of their respective Affiliates), declare the principal of and
accrued and unpaid interest on all the Notes to be immediately due and payable.
Upon any such declaration such principal, together with all accrued and unpaid
interest thereon, and other amounts payable thereunder in accordance with the
Priority of Payments will become immediately due and payable. If an Event of
Default described in Section 5.1(f) or 5.1(g) above occurs, such an acceleration
shall occur automatically and without any further action. If the Notes are
accelerated, payments shall be made in the order and priority set forth in
Section 11.1(a) hereof.

(b) At any time after such a declaration of acceleration of Maturity of the
Notes has been made, and before a judgment or decree for payment of the amounts
due has been obtained by the Trustee as hereinafter provided in this Article 5,
a Majority of each Class of Notes (voting as a separate Class), other than with
respect to an Event of Default specified in Section 5.1(d), 5.1(f), 5.1(g), or
5.1(i), by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if:

(i) the Issuer or the Co-Issuer has paid or deposited with the Note
Administrator a sum sufficient to pay:

(A) all unpaid installments of interest on and principal of the Notes that would
be due and payable hereunder if the Event of Default giving rise to such
acceleration had not occurred;

(B) all unpaid taxes of the Issuer and the Co-Issuer, Company Administrative
Expenses and other sums paid or advanced by or otherwise due and payable to the
Note Administrator or to the Trustee hereunder;

(C) with respect to the Advancing Agent and the Backup Advancing Agent, any
amount due and payable for unreimbursed Interest Advances and Reimbursement
Interest; and

(D) any Company Administrative Expense due and payable;

 

-76-



--------------------------------------------------------------------------------

(ii) the Trustee has received notice that all Events of Default, other than the
non-payment of the interest on and principal of the Notes that have become due
solely by such acceleration, have been cured and a Majority of the Controlling
Class, by written notice to the Trustee, has agreed with such notice (which
agreement shall not be unreasonably withheld or delayed) or waived as provided
in Section 5.14.

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Notes may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

(c) Subject to Sections 5.4 and 5.5, a Majority of the Controlling Class shall
have the right to direct the Trustee in the conduct of any Proceedings for any
remedy available to the Trustee or in the sale of any or all of the Collateral;
provided that (i) such direction will not conflict with any rule of law or this
Indenture; (ii) the Trustee may take any other action not inconsistent with such
direction; (iii) the Trustee has received security or indemnity satisfactory to
it; and (iv) any direction to undertake a sale of the Collateral may be made
only as described in Section 5.17. The Trustee shall be entitled to refuse to
take any action absent such direction.

(d) As security for the payment by the Issuer of the compensation and expenses
of the Trustee, the Note Administrator, and any sums the Trustee or Note
Administrator shall be entitled to receive as indemnification by the Issuer, the
Issuer hereby grants the Trustee a lien on the Collateral, which lien is senior
to the lien of the Noteholders. The Trustee’s lien shall be subject to the
Priority of Payments and exercisable by the Trustee only if the Notes have been
declared due and payable following an Event of Default and such acceleration has
not been rescinded or annulled.

(e) A Majority of the Aggregate Outstanding Amount of each Class of Notes may,
prior to the time a judgment or decree for the payment of amounts due has been
obtained by the Trustee, waive any past Default on behalf of the holders of all
the Notes and its consequences in accordance with Section 5.14.

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee.

(a) The Issuer covenants that if a Default shall occur in respect of the payment
of any interest and principal on any Class of Notes (but only after any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the Issuer and Co-Issuer shall, upon demand of the Trustee or any
affected Noteholder, pay to the Note Administrator on behalf of the Trustee, for
the benefit of the Holder of such Note, the whole amount, if any, then due and
payable on such Note for principal and interest or other payment with interest
on the overdue

 

-77-



--------------------------------------------------------------------------------

principal and, to the extent that payments of such interest shall be legally
enforceable, upon overdue installments of interest, at the applicable interest
rate and, in addition thereto, such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Note Administrator,
the Trustee and such Noteholder and their respective agents and counsel.

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer and the Co-Issuer or any other obligor upon
the Notes and collect the amounts adjudged or decreed to be payable in the
manner provided by law out of the Collateral.

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided, that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity satisfactory to it, and (d) notwithstanding the foregoing,
any direction to the Trustee to undertake a sale of Collateral may be given only
in accordance with the preceding paragraph, in connection with any sale and
liquidation of all or a portion of the Collateral, the preceding sentence, and,
in all cases, the applicable provisions of this Indenture. Such Proceedings
shall be used for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law. Any direction to the Trustee to undertake a sale of
Collateral shall be forwarded to the Special Servicer, and the Special Servicer
shall conduct any such sale in accordance with the terms of the Servicing
Agreement.

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or
(z) there shall be any other comparable Proceedings relative to the Issuer or
the Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:

(i) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all

 

-78-



--------------------------------------------------------------------------------

expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of negligence or bad faith) and of
the Noteholders allowed in any Proceedings relative to the Issuer, the Co-Issuer
or other obligor upon the Notes or to the creditors or property of the Issuer,
the Co-Issuer or such other obligor;

(ii) unless prohibited by applicable law and regulations, to vote on behalf of
the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and

(iii) to collect and receive (or cause the Note Administrator to collect and
receive) any amounts or other property payable to or deliverable on any such
claims, and to distribute (or cause the Note Administrator to distribute) all
amounts received with respect to the claims of the Noteholders and of the
Trustee on their behalf; the Secured Parties, and any trustee, receiver or
liquidator, custodian or other similar official is hereby authorized by each of
the Noteholders to make payments to the Trustee (or the Note Administrator on
its behalf), and, in the event that the Trustee shall consent to the making of
payments directly to the Noteholders, to pay to the Trustee and the Note
Administrator such amounts as shall be sufficient to cover reasonable
compensation to the Trustee and the Note Administrator, each predecessor trustee
and note administrator, and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances made,
by the Backup Advancing Agent and each predecessor backup advancing agent.

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in
Section 5.5(a) are met and any sale of Collateral contemplated to be conducted
by the Trustee under this Indenture shall be effected by the Special Servicer
pursuant to the terms of the Servicing Agreement, and the Trustee shall have no
liability or responsibility for or in connection with any such sale.

 

-79-



--------------------------------------------------------------------------------

Section 5.4 Remedies.

(a) If an Event of Default has occurred and is continuing, and the Notes have
been declared due and payable and such declaration and its consequences have not
been rescinded and annulled, the Issuer and the Co-Issuer agree that the
Trustee, or, with respect to any sale of any Mortgage Assets, the Special
Servicer, may, after notice to the Note Administrator and the Noteholders, and
shall, upon direction by a Majority of the Controlling Class, to the extent
permitted by applicable law, exercise one or more of the following rights,
privileges and remedies:

(i) institute Proceedings for the collection of all amounts then payable on the
Notes or otherwise payable under this Indenture (whether by declaration or
otherwise), enforce any judgment obtained and collect from the Collateral any
amounts adjudged due;

(ii) sell all or a portion of the Collateral or rights of interest therein, at
one or more public or private sales called and conducted in any manner permitted
by law and in accordance with Section 5.17 hereof (provided that any such sale
shall be conducted by the Special Servicer pursuant to the Servicing Agreement);

(iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

(iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Secured
Parties hereunder; and

(v) exercise any other rights and remedies that may be available at law or in
equity;

provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met.

The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

(b) If an Event of Default as described in Section 5.1(e) hereof shall have
occurred and be continuing, the Trustee may, and at the request of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, institute a Proceeding solely to compel performance of the covenant
or agreement or to cure the representation or warranty, the breach of which gave
rise to the Event of Default under such Section, and enforce any equitable
decree or order arising from such Proceeding.

 

-80-



--------------------------------------------------------------------------------

(c) Upon any Sale, whether made under the power of sale hereby given or by
virtue of judicial proceedings, any Noteholder, Preferred Shareholder or the
Servicer or any of its Affiliates may bid for and purchase the Collateral or any
part thereof and, upon compliance with the terms of Sale, may hold, retain,
possess or dispose of such property in its or their own absolute right without
accountability; and any purchaser at any such Sale may, in paying the purchase
money, turn in any of the Notes in lieu of Cash equal to the amount which shall,
upon distribution of the net proceeds of such sale, be payable on the Notes so
turned in by such Holder (taking into account the Class of such Notes). Such
Notes, in case the amounts so payable thereon shall be less than the amount due
thereon, shall either be returned to the Holders thereof after proper notation
has been made thereon to show partial payment or a new note shall be delivered
to the Holders reflecting the reduced interest thereon.

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.

(d) Notwithstanding any other provision of this Indenture or any other
Transaction Document, none of the Advancing Agent, the Trustee, the Note
Administrator or any other Secured Party, any other party to any Transaction
Document, the Holder of the Notes and the holders of the equity in the Issuer
and the Co-Issuer or third party beneficiary of this Indenture may, prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands) after the payment in full of all Notes, institute against,
or join any other Person in instituting against, the Issuer, the Co-Issuer or
any Issuer Permitted Subsidiary any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
federal or State bankruptcy or similar laws of any jurisdiction. Nothing in this
Section 5.4 shall preclude, or be deemed to stop, the Advancing Agent, the
Trustee, the Note Administrator, or any other Secured Party or any other party
to any Transaction Document (i) from taking any action prior to the expiration
of the aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect (including any period established pursuant to
the laws of the Cayman Islands) period in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Trustee, the
Note Administrator or any other Secured Party or any other party to any
Transaction Document, or (ii) from commencing against the Issuer or the
Co-Issuer or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.

 

-81-



--------------------------------------------------------------------------------

Section 5.5 Preservation of Collateral.

(a) Notwithstanding anything to the contrary herein, if an Event of Default
shall have occurred and be continuing when any of the Notes are Outstanding, the
Trustee and the Note Administrator, as applicable, shall (except as otherwise
expressly permitted or required under this Indenture) retain the Collateral
securing the Notes, collect and cause the collection of the proceeds thereof and
make and apply all payments and deposits and maintain all accounts in respect of
the Collateral and the Notes in accordance with the Priority of Payments and the
provisions of Articles 10, 12 and 13 and shall not sell or liquidate the
Collateral, unless either:

(i) the Note Administrator, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Collateral (after deducting
the reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due and unpaid on the Notes for principal and
interest (including accrued and unpaid Deferred Interest), and, upon receipt of
information from Persons to whom fees are expenses are payable, all other
amounts payable prior to payment of principal of the Notes due and payable
pursuant to Section 11.1(a)(iii) and the holders of a Majority of the
Controlling Class agrees with such determination; or

(ii) a Supermajority of each Class of Notes (voting as a separate Class) directs
the sale and liquidation of all or a portion of the Collateral.

In the event of a sale of a portion of the Collateral pursuant to clause
(ii) above, the Special Servicer shall sell that portion of the Collateral
identified by the requisite Noteholders and all proceeds of such sale shall be
remitted to the Note Administrator for distribution in the order set forth in
Section 11.1(a). The Note Administrator shall give written notice of the
retention of the Collateral by the Custodian to the Issuer, the Co-Issuer, the
Trustee, the Servicer, the Special Servicer, the Operating Advisor and the
Rating Agencies. So long as such Event of Default is continuing, any such
retention pursuant to this Section 5.5(a) may be rescinded at any time when the
conditions specified in clause (i) or (ii) above exist.

(b) Nothing contained in Section 5.5(a) shall be construed to require a sale of
the Collateral securing the Notes if the conditions set forth in this
Section 5.5(a) are not satisfied. Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to preserve the Collateral securing the Notes
if prohibited by applicable law.

(c) In determining whether the condition specified in Section 5.5(a)(i) exists,
the Special Servicer shall obtain bid prices with respect to each Mortgage Asset
from two dealers that, at that time, engage in the trading, origination or
securitization of whole loans or pari passu participations similar to the
Mortgage Assets (or, if only one such dealer can be engaged, then the Special
Servicer shall obtain a bid price from such dealer or, if no such dealer can be
engaged, from a pricing service). The Special Servicer shall compute the
anticipated proceeds of sale or liquidation on the basis of the lowest of such
bid prices for each such Mortgage Asset and provide the Trustee and the Note
Administrator with the results thereof. For the purposes of determining issues
relating to the market value of any Mortgage Asset and the execution of a sale
or other liquidation thereof, the Special Servicer may, but need not, retain at
the expense of the

 

-82-



--------------------------------------------------------------------------------

Issuer and rely on an opinion of an Independent investment banking firm of
national reputation or other appropriate advisors (the cost of which shall be
payable as a Company Administrative Expense) in connection with a determination
as to whether the condition specified in Section 5.5(a)(i) exists.

The Note Administrator shall promptly deliver to the Noteholders and the
Servicer, and the Note Administrator shall post to the Note Administrator’s
Website, a report stating the results of any determination required to be made
pursuant to Section 5.5(a)(i).

Section 5.6 Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust. Any recovery of judgment
in respect of the Notes shall be applied as set forth in Section 5.7 hereof.

In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.

Section 5.7 Application of Amounts Collected.

Any amounts collected by the Note Administrator with respect to the Notes
pursuant to this Article 5 and any amounts that may then be held or thereafter
received by the Note Administrator with respect to the Notes hereunder shall be
applied subject to Section 13.1 hereof and in accordance with the Priority of
Payments set forth in Section 11.1(a)(iii) hereof, at the date or dates fixed by
the Note Administrator.

Section 5.8 Limitation on Suits.

No Holder of any Notes shall have any right to institute any Proceedings (the
right of a Noteholder to institute any proceeding with respect to the Indenture
or the Notes is subject to any non-petition covenants set forth in the Indenture
or the Notes), judicial or otherwise, with respect to this Indenture or the
Notes, or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:

(a) such Holder has previously given to the Trustee written notice of an Event
of Default;

(b) except as otherwise provided in Section 5.9 hereof, the Holders of at least
25% of the then Aggregate Outstanding Amount of the Controlling Class shall have
made written request to the Trustee to institute Proceedings in respect of such
Event of Default in its own name as Trustee hereunder and such Holders have
offered to the Trustee indemnity reasonably satisfactory to it against the
costs, expenses and liabilities to be incurred in compliance with such request;

 

-83-



--------------------------------------------------------------------------------

(c) the Trustee for 30 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such Proceeding; and

(d) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatsoever by virtue of, or by availing of, any
provision of this Indenture or the Notes to affect, disturb or prejudice the
rights of any other Holders of Notes of the same Class or to obtain or to seek
to obtain priority or preference over any other Holders of the Notes of the same
Class or to enforce any right under this Indenture or the Notes, except in the
manner herein or therein provided and for the equal and ratable benefit of all
the Holders of Notes of the same Class subject to and in accordance with
Section 13.1 hereof and the Priority of Payments.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.

Section 5.9 Unconditional Rights of Noteholders to Receive Principal and
Interest.

Notwithstanding any other provision in this Indenture (except for Section 2.7(d)
and 2.7(m)), the Holder of any Note shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on such Note
as such principal, interest and other amounts become due and payable in
accordance with the Priority of Payments and Section 13.1, and, subject to the
provisions of Sections 5.4 and 5.8 to institute Proceedings for the enforcement
of any such payment, and such right shall not be impaired without the consent of
such Holder; provided, however, that the right of such Holder to institute
proceedings for the enforcement of any such payment shall not be subject to the
25% threshold requirement set forth in Section 5.8(b).

Section 5.10 Restoration of Rights and Remedies.

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then (and in every such case) the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.

Section 5.11 Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Trustee, the Note
Administrator or to the Noteholders is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or

 

-84-



--------------------------------------------------------------------------------

otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

Section 5.12 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default. Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.

Section 5.13 Control by the Controlling Class.

Subject to Sections 5.2(a) and (b), but notwithstanding any other provision of
this Indenture, if an Event of Default shall have occurred and be continuing
when any of the Notes are Outstanding, a Majority of the Controlling Class shall
have the right to cause the institution of, and direct the time, method and
place of conducting, any Proceeding for any remedy available to the Trustee and
for exercising any trust, right, remedy or power conferred on the Trustee in
respect of the Notes; provided that:

(a) such direction shall not conflict with any rule of law or with this
Indenture;

(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided, however, that, subject to
Section 6.1, the Trustee need not take any action that it determines might
involve it in liability (unless the Trustee has received indemnity satisfactory
to it against such liability as set forth below);

(c) the Trustee shall have been provided with indemnity satisfactory to it; and

(d) notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Assets shall be performed by the Special Servicer on behalf of the
Trustee, and must satisfy the requirements of Section 5.5.

Section 5.14 Waiver of Past Defaults.

Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of Notes (voting as a separate Class) may, on behalf of the Holders
of all the Notes, waive any past Default in respect of the Notes and its
consequences, except a Default:

(a) in the payment of principal of any Note;

(b) in the payment of interest in respect of the Controlling Class;

 

-85-



--------------------------------------------------------------------------------

(c) in respect of a covenant or provision hereof that, under Section 8.2, cannot
be modified or amended without the waiver or consent of the Holder of each
Outstanding Note adversely affected thereby; or

(d) in respect of any right, covenant or provision hereof for the individual
protection or benefit of the Trustee or the Note Administrator, without the
Trustee’s or the Note Administrator’s express written consent thereto, as
applicable.

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto. Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.

Section 5.15 Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by
(x) the Trustee, (y) any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% of the Aggregate Outstanding Amount of the Controlling
Class or (z) any Noteholder for the enforcement of the payment of the principal
of or interest on any Note or any other amount payable hereunder on or after the
Stated Maturity Date (or, in the case of redemption, on or after the applicable
Redemption Date).

Section 5.16 Waiver of Stay or Extension Laws.

Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force (including but not
limited to filing a voluntary petition under Chapter 11 of the Bankruptcy Code
and by the voluntary commencement of a proceeding or the filing of a petition
seeking winding up, liquidation, reorganization or other relief under any
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect), which may
affect the covenants, the performance of or any remedies under this Indenture;
and each of the Issuer and the Co-Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not

 

-86-



--------------------------------------------------------------------------------

hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

Section 5.17 Sale of Collateral.

(a) The power to effect any sale (a “Sale”) of any portion of the Collateral
pursuant to Sections 5.4 and 5.5 hereof shall not be exhausted by any one or
more Sales as to any portion of such Collateral remaining unsold, but shall
continue unimpaired until all amounts secured by the Collateral shall have been
paid or if there are insufficient proceeds to pay such amount until the entire
Collateral shall have been sold. The Special Servicer may, upon notice to the
Securityholders, and shall, upon direction of a Majority of the Controlling
Class, from time to time postpone any Sale by public announcement made at the
time and place of such Sale; provided, however, that if the Sale is rescheduled
for a date more than three Business Days after the date of the determination by
the Special Servicer pursuant to Section 5.5(a)(i) hereof, such Sale shall not
occur unless and until the Special Servicer has again made the determination
required by Section 5.5(a)(i) hereof. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Special Servicer shall be authorized to deduct the reasonable costs, charges
and expenses incurred by it, or by the Trustee or the Note Administrator in
connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7 hereof.

(b) The Notes need not be produced in order to complete any such Sale, or in
order for the net proceeds of such Sale to be credited against amounts owing on
the Notes.

(c) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a Sale thereof, which, in the case of any Mortgage Assets, shall
be upon request and delivery of any such instruments by the Special Servicer. In
addition, the Special Servicer, with respect to Mortgage Assets, and the
Trustee, with respect to any other Collateral, is hereby irrevocably appointed
the agent and attorney in fact of the Issuer to transfer and convey its interest
in any portion of the Collateral in connection with a Sale thereof, and to take
all action necessary to effect such Sale. No purchaser or transferee at such a
Sale shall be bound to ascertain the Trustee’s or Special Servicer’s authority,
to inquire into the satisfaction of any conditions precedent or to see to the
application of any amounts.

(d) In the event of any Sale of the Collateral pursuant to Section 5.4 or
Section 5.5, payments shall be made in the order and priority set forth in
Section 11.1(a) in the same manner as if the Notes had been accelerated.

(e) Notwithstanding anything herein to the contrary, any sale by the Trustee of
any portion of the Collateral shall be executed by the Special Servicer on
behalf of the Issuer, and the Trustee shall have no responsibility or liability
therefor.

Section 5.18 Action on the Notes.

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the application for or obtaining of any other
relief under or with respect to this Indenture. Neither the lien of this
Indenture nor any rights or remedies of the

 

-87-



--------------------------------------------------------------------------------

Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Trustee against the Issuer or the Co-Issuer or by the levy of any execution
under such judgment upon any portion of the Collateral or upon any of the
Collateral of the Issuer or the Co-Issuer.

ARTICLE 6

THE TRUSTEE AND NOTE ADMINISTRATOR

Section 6.1 Certain Duties and Responsibilities.

(a) Except during the continuance of an Event of Default:

(i) each of the Trustee and the Note Administrator undertakes to perform such
duties and only such duties as are set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee
or the Note Administrator; and any permissive right of the Trustee or the Note
Administrator contained herein shall not be construed as a duty; and

(ii) in the absence of manifest error, or bad faith on its part, each of the
Note Administrator and the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and the Note Administrator, as
the case may be, and conforming to the requirements of this Indenture; provided,
however, that in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee or the
Note Administrator, the Trustee and the Note Administrator shall be under a duty
to examine the same to determine whether or not they substantially conform to
the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee or the Note
Administrator within 15 days after such notice from the Trustee or the Note
Administrator, the Trustee or the Note Administrator, as applicable, shall
notify the party providing such instrument and requesting the correction
thereof.

(b) In case an Event of Default actually known to a Trust Officer of the Trustee
has occurred and is continuing, the Trustee shall, prior to the receipt of
directions, if any, from a Majority of the Controlling Class (or other
Noteholders to the extent provided in Article 5 hereof), exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent Person would exercise or use under
the circumstances in the conduct of such Person’s own affairs.

(c) If, in performing its duties under this Indenture, the Trustee or the Note
Administrator is required to decide between alternative courses of action, the
Trustee and the Note Administrator may request written instructions from the
applicable Directing Holder as to courses of action desired by it. If the
Trustee and the Note Administrator does not receive such instructions within two
(2) Business Days after it has requested them, it may, but shall be under no
duty to, take or refrain from taking such action. The Trustee and the Note
Administrator shall act in accordance with instructions received after such two
(2) Business Day period except to the

 

-88-



--------------------------------------------------------------------------------

extent it has already taken, or committed itself to take, action inconsistent
with such instructions. The Trustee and the Note Administrator shall be entitled
to request and rely on the advice of legal counsel and Independent accountants
in performing its duties hereunder and be deemed to have acted in good faith and
shall not be subject to any liability if it acts in accordance with such advice.

(d) No provision of this Indenture shall be construed to relieve the Trustee or
the Note Administrator from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that neither the
Trustee nor the Note Administrator shall be liable:

(i) for any error of judgment made in good faith by a Trust Officer, unless it
shall be proven that it was negligent in ascertaining the pertinent facts; or

(ii) with respect to any action taken or omitted to be taken by it in good faith
in accordance with the direction of the Issuer, the applicable Directing Holder,
and/or a Majority of the Controlling Class relating to the time, method and
place of conducting any Proceeding for any remedy available to the Trustee or
the Note Administrator in respect of any Note or exercising any trust or power
conferred upon the Trustee or the Note Administrator under this Indenture.

(e) No provision of this Indenture shall require the Trustee or the Note
Administrator to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it unless
such risk or liability relates to its ordinary services under this Indenture,
except where this Indenture provides otherwise.

(f) Neither the Trustee nor the Note Administrator shall be liable to the
Noteholders for any action taken or omitted by it at the direction of the
Issuer, the Co-Issuer, the applicable Directing Holder, the Servicer, the
Special Servicer, the Operating Advisor, the Controlling Class, the Trustee (in
the case of the Note Administrator), the Note Administrator (in the case of the
Trustee) and/or a Noteholder under circumstances in which such direction is
required or permitted by the terms of this Indenture.

(g) For all purposes under this Indenture, neither the Trustee nor the Note
Administrator shall be deemed to have notice or knowledge of any Event of
Default, unless a Trust Officer of either the Trustee or the Note Administrator,
as applicable, has actual knowledge thereof or unless written notice of any
event which is in fact such an Event of Default or Default is received by the
Trustee or the Note Administrator, as applicable at the respective Corporate
Trust Office, and such notice references the Notes and this Indenture. For
purposes of determining the Trustee’s and Note Administrator’s responsibility
and liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee or Note
Administrator, as applicable, is deemed to have notice as described in this
Section 6.1.

 

-89-



--------------------------------------------------------------------------------

(h) The Trustee and the Note Administrator shall, upon reasonable prior written
notice, permit the Issuer and its designees, during its normal business hours,
to review all books of account, records, reports and other papers of the Trustee
relating to the Notes and to make copies and extracts therefrom (the reasonable
out-of-pocket expenses incurred in making any such copies or extracts to be
reimbursed to the Trustee or the Note Administrator, as applicable, by such
Person).

Section 6.2 Notice of Default.

Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after any
declaration of acceleration has been made or delivered to the Trustee pursuant
to Section 5.2, the Trustee shall transmit by mail to the 17g-5 Information
Provider and to the Note Administrator (who shall post such notice the Note
Administrator’s Website) and the Note Administrator shall deliver to all Holders
of Notes as their names and addresses appear on the Notes Register, and to
Preferred Share Paying Agent, notice of such Default, unless such Default shall
have been cured or waived.

Section 6.3 Certain Rights of Trustee and Note Administrator.

Except as otherwise provided in Section 6.1:

(a) the Trustee and the Note Administrator may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b) any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;

(c) whenever in the administration of this Indenture the Trustee or the Note
Administrator shall deem it desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Trustee and the
Note Administrator (unless other evidence be herein specifically prescribed)
may, in the absence of bad faith on its part, rely upon an Officer’s
Certificate;

(d) as a condition to the taking or omitting of any action by it hereunder, the
Trustee and the Note Administrator may consult with counsel and the advice of
such counsel or any Opinion of Counsel (including with respect to any matters,
other than factual matters, in connection with the execution by the Trustee or
the Note Administrator of a supplemental indenture pursuant to Section 8.3)
shall be full and complete authorization and protection in respect of any action
taken or omitted by it hereunder in good faith and in reliance thereon;

(e) neither the Trustee nor the Note Administrator shall be under any obligation
to exercise or to honor any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Noteholders pursuant to this
Indenture, or to make any investigation of matters arising hereunder or to
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Noteholders unless

 

-90-



--------------------------------------------------------------------------------

such Noteholders shall have offered to the Trustee and the Note Administrator,
as applicable indemnity acceptable to it against the costs, expenses and
liabilities which might reasonably be incurred by it in compliance with such
request or direction;

(f) neither the Trustee nor the Note Administrator shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper documents and shall be entitled to rely conclusively
thereon;

(g) each of the Trustee and the Note Administrator may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys, and upon any such appointment of an agent or
attorney, such agent or attorney shall be conferred with all the same rights,
indemnities, and immunities as the Trustee or Note Administrator, as applicable;

(h) neither the Trustee nor the Note Administrator shall be liable for any
action it takes or omits to take in good faith that it reasonably and prudently
believes to be authorized or within its rights or powers hereunder;

(i) neither the Trustee nor the Note Administrator shall be responsible for the
accuracy of the books or records of, or for any acts or omissions of, the
Depository, any Transfer Agent (other than the Note Administrator itself acting
in that capacity), Clearstream, Luxembourg, Euroclear, any Calculation Agent
(other than the Note Administrator itself acting in that capacity) or any Paying
Agent (other than the Note Administrator itself acting in that capacity);

(j) neither the Trustee nor the Note Administrator shall be liable for the
actions or omissions of the Issuer, the Co-Issuer, the applicable Directing
Holder, the Subordinate Class Representative, the Servicer, the Special
Servicer, the Trustee (in the case of the Note Administrator), the Note
Administrator (in the case of the Trustee), the Operating Advisor; and without
limiting the foregoing, neither the Trustee nor the Note Administrator shall be
under any obligation to verify compliance by (any party hereto with the terms of
this Indenture (other than itself) to verify or independently determine the
accuracy of information received by it from the Servicer or Special Servicer (or
from any selling institution, agent bank, trustee or similar source) with
respect to the Mortgage Loans;

(k) to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee or Note Administrator hereunder, is dependent
upon or defined by reference to generally accepted accounting principles in the
United States in effect from time to time (“GAAP”), the Trustee and Note
Administrator shall be entitled to request and receive (and rely upon)
instruction from the Issuer or the accountants appointed pursuant to
Section 10.12 as to the application of GAAP in such connection, in any instance;

(l) neither the Trustee nor the Note Administrator shall have any responsibility
to the Issuer or the Secured Parties hereunder to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of Independent accountants by the Issuer;

 

-91-



--------------------------------------------------------------------------------

(m) the Trustee and the Note Administrator shall be entitled to all of the same
rights, protections, immunities and indemnities afforded to it as Trustee or as
Note Administrator, as applicable, in each capacity for which it serves
hereunder and under the Future Funding Agreement, the Future Funding Account
Control Agreement and the Securities Account Control Agreement (including,
without limitation, as Secured Party, Paying Agent, Authenticating Agent,
Calculation Agent, Transfer Agent, Custodian, Securities Intermediary, Backup
Advancing Agent and Notes Registrar);

(n) in determining any affiliations of Noteholders with any party hereto or
otherwise, each of the Trustee and the Note Administrator shall be entitled to
request and conclusively rely on a certification provided by a Noteholder;

(o) except in the case of actual fraud (as determined by a non-appealable final
court order), in no event shall the Trustee or Note Administrator be liable for
special, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Trustee or
Note Administrator has been advised of the likelihood of such loss or damage and
regardless of the form of action;

(p) neither the Trustee nor the Note Administrator shall be required to give any
bond or surety in respect of the execution of the trusts created hereby or the
powers granted hereunder;

(q) neither the Trustee nor the Note Administrator shall be responsible for any
delay or failure in performance resulting from acts beyond its control (such
acts include but are not limited to acts of God, strikes, lockouts, riots and
acts of war); provided that such delay or failure is not also a result of its
own negligence, bad faith or willful misconduct;

(r) except as otherwise expressly set forth in this Indenture, Wells Fargo Bank,
National Association, acting in any particular capacity hereunder or under the
Servicing Agreement will not be deemed to be imputed with knowledge of (i) Wells
Fargo Bank, National Association acting in a capacity that is unrelated to the
transactions contemplated by this Agreement, or (ii) Wells Fargo Bank, National
Association acting in any other capacity hereunder, except, in the case of
either clause (i) or clause (ii), where some or all of the obligations performed
in such capacities are performed by one or more employees within the same group
or division of Wells Fargo Bank, National Association or where the groups or
divisions responsible for performing the obligations in such capacities have one
or more of the same Responsible Officers; and

(s) nothing herein shall require the Note Administrator or the Trustee to act in
any manner that is contrary to applicable law.

Section 6.4 Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and neither the Trustee nor the Note Administrator assumes any
responsibility for their correctness. Neither the Trustee nor the Note
Administrator makes any representation as to the validity or sufficiency of this
Indenture, the Collateral or the Notes. Neither the Trustee nor the Note

 

-92-



--------------------------------------------------------------------------------

Administrator shall be accountable for the use or application by the Issuer or
the Co-Issuer of the Notes or the proceeds thereof or any amounts paid to the
Issuer or the Co-Issuer pursuant to the provisions hereof.

Section 6.5 May Hold Notes.

The Trustee, the Note Administrator, the Paying Agent, the Notes Registrar or
any other agent of the Issuer or the Co-Issuer, in its individual or any other
capacity, may become the owner or pledgee of Notes and may otherwise deal with
the Issuer and the Co-Issuer with the same rights it would have if it were not
Trustee, Note Administrator, Paying Agent, Notes Registrar or such other agent.

Section 6.6 Amounts Held in Trust.

Amounts held by the Note Administrator hereunder shall be held in trust to the
extent required herein. The Note Administrator shall be under no liability for
interest on any amounts received by it hereunder except to the extent of income
or other gain on investments received by the Note Administrator on Eligible
Investments.

Section 6.7 Compensation and Reimbursement.

(a) The Issuer agrees:

(i) to pay the Trustee and Note Administrator on each Payment Date in accordance
with the Priority of Payments reasonable compensation for all services rendered
by it hereunder (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee or note administrator of an express
trust);

(ii) except as otherwise expressly provided herein, to reimburse the Trustee and
Note Administrator in a timely manner upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee or Note
Administrator in connection with its performance of its obligations under, or
otherwise in accordance with any provision of this Indenture;

(iii) to indemnify the Trustee or Note Administrator and its Officers,
directors, employees and agents for, and to hold them harmless against, any
loss, liability or expense incurred without negligence, willful misconduct or
bad faith on their part, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
themselves against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder or under the Servicing
Agreement or the Preferred Share Paying Agency Agreement, including any costs
and expenses incurred in connection with the enforcement of this indemnity; and

(iv) to pay the Trustee and Note Administrator reasonable additional
compensation together with its expenses (including reasonable counsel fees) for
any collection action taken pursuant to Section 6.13 hereof.

 

-93-



--------------------------------------------------------------------------------

(b) The Issuer may remit payment for such fees and expenses to the Trustee and
Note Administrator or, in the absence thereof, the Note Administrator may from
time to time deduct payment of its and the Trustee’s fees and expenses hereunder
from amounts on deposit in the Payment Account in accordance with the Priority
of Payments.

(c) The Note Administrator, in its capacity as Note Administrator, Paying Agent,
Calculation Agent, Transfer Agent, Custodian, Securities Intermediary, Backup
Advancing Agent and Notes Registrar, hereby agrees not to cause the filing of a
petition in bankruptcy against the Issuer, the Co-Issuer or any Permitted
Subsidiary until at least one year and one day (or, if longer, the applicable
preference period then in effect) after the payment in full of all Notes issued
under this Indenture. This provision shall survive termination of this
Indenture.

(d) The Trustee and Note Administrator agree that the payment of all amounts to
which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii), (a)(iii) and
(a)(iv) shall be subject to the Priority of Payments, shall be payable only to
the extent funds are available in accordance with such Priority of Payments,
shall be payable solely from the Collateral and following realization of the
Collateral, any such claims of the Trustee or Note Administrator against the
Issuer, and all obligations of the Issuer, shall be extinguished. The Trustee
and Note Administrator will have a lien upon the Collateral to secure the
payment of such payments to it in accordance with the Priority of Payments;
provided that the Trustee and Note Administrator shall not institute any
proceeding for enforcement of such lien except in connection with an action
taken pursuant to Section 5.3 hereof for enforcement of the lien of this
Indenture for the benefit of the Noteholders.

The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default. Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture notwithstanding the fact that the Trustee
and Note Administrator shall not have received amounts due to it hereunder;
provided that the Trustee and Note Administrator shall not be required to expend
any funds or incur any expenses unless reimbursement therefor is reasonably
assured to it. No direction by a Majority of the Controlling Class shall affect
the right of the Trustee and Note Administrator to collect amounts owed to it
under this Indenture.

If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Payment Date on which sufficient
funds are available therefor in accordance with the Priority of Payments.

Section 6.8 Corporate Trustee Required; Eligibility.

There shall at all times be a Trustee and a Note Administrator hereunder which
shall be a corporation organized and doing business under the laws of the United
States of America or of any State thereof, authorized under such laws to
exercise corporate trust powers,

 

-94-



--------------------------------------------------------------------------------

having a combined capital and surplus of at least U.S.$200,000,000, subject to
supervision or examination by federal or State authority, having a long-term
unsecured debt rating of at least “A2” by Moody’s and a rating by KBRA
equivalent to at least a “A2” rating by Moody’s; provided, that with respect to
the Trustee, it may maintain a long-term unsecured debt rating of at least
“Baa1” by Moody’s and a rating by KBRA equivalent to at least a “Baa1” rating by
Moody’s and a short-term unsecured debt rating of at least “P-2” by Moody’s and
a rating by KBRA equivalent to at least a “P-2” rating by Moody’s so long as the
Servicer maintains a long-term unsecured debt rating of at least “A2” by Moody’s
and a rating by KBRA equivalent to at least a “A2” rating by Moody’s (the
Servicer shall have no obligation to maintain such rating), or such other rating
with respect to which the Rating Agencies have provided a No Downgrade
Confirmation (provided that this proviso shall not impose on the Servicer any
obligation to maintain such rating), and having an office within the United
States. If such corporation publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.8, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time the Trustee or the Note Administrator shall cease to be eligible in
accordance with the provisions of this Section 6.8, the Trustee or the Note
Administrator, as applicable, shall resign immediately in the manner and with
the effect hereinafter specified in this Article 6

Section 6.9 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Note Administrator or the Trustee and no
appointment of a successor Note Administrator or Trustee, as applicable,
pursuant to this Article 6 shall become effective until the acceptance of
appointment by such successor Note Administrator or Trustee under Section 6.10.

(b) Each of the Trustee and the Note Administrator may resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Operating Advisor, the Noteholders, the Note Administrator
(in the case of the Trustee), the Trustee (in the case of the Note
Administrator), and the Rating Agencies. Upon receiving such notice of
resignation, the Issuer and the Co-Issuer shall promptly appoint a successor
trustee or trustees, or a successor Note Administrator, as the case may be, by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer and an Authorized Officer of the Co-Issuer, one copy of which shall be
delivered to the Note Administrator or the Trustee so resigning and one copy to
the successor Note Administrator, Trustee or Trustees, together with a copy to
each Noteholder, the Servicer, the parties hereto and the Rating Agencies;
provided that such successor Note Administrator and Trustee shall be appointed
only upon the written consent of a Majority of the Notes (or if there are no
Notes Outstanding, a Majority of Preferred Shareholders) or, at any time when an
Event of Default shall have occurred and be continuing or when a successor Note
Administrator and Trustee has been appointed pursuant to Section 6.10, by Act of
a Majority of the Controlling Class. If no successor Note Administrator and
Trustee shall have been appointed and an instrument of acceptance by a successor
Trustee or Note Administrator shall not have been delivered to the Trustee or
the Note Administrator within 30 days after the giving of such notice of
resignation, the resigning Trustee or Note Administrator, as the case may be,
the Controlling Class of Notes or any Holder of a Note, on behalf of himself and
all others similarly situated, may petition any court of competent jurisdiction
for the

 

-95-



--------------------------------------------------------------------------------

appointment of a successor Trustee or a successor Note Administrator, as the
case may be, at the expense of the Issuer. No resignation or removal of the Note
Administrator or the Trustee and no appointment of a successor Note
Administrator or Trustee will become effective until the acceptance of
appointment by the successor Note Administrator or Trustee, as applicable.

(c) The Note Administrator and Trustee may be removed at any time upon at least
30 days’ written notice by Act of a Supermajority of the Notes (or if there are
no Notes Outstanding, a Majority of Preferred Shareholders) or when a successor
Trustee has been appointed pursuant to Section 6.10, by Act of a Majority of the
Controlling Class, in each case, upon written notice delivered to the parties
hereto.

(d) If at any time:

(i) the Trustee or the Note Administrator shall cease to be eligible under
Section 6.8 and shall fail to resign after written request therefor by the
Issuer, the Co-Issuer, or by any Holder; or

(ii) the Trustee or the Note Administrator shall become incapable of acting or
there shall be instituted any proceeding pursuant to which it could be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or the Note
Administrator or of its respective property shall be appointed or any public
officer shall take charge or control of the Trustee or the Note Administrator or
of its respective property or affairs for the purpose of rehabilitation,
conservation or liquidation;

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling
Class or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee or
the Note Administrator, as the case may be, and the appointment of a successor
thereto.

(e) If the Trustee or the Note Administrator shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Trustee or
the Note Administrator for any reason, the Issuer and the Co-Issuer, by Issuer
Order, shall promptly appoint a successor Trustee or Note Administrator, as
applicable, and the successor Trustee or Note Administrator so appointed shall,
forthwith upon its acceptance of such appointment, become the successor Trustee
or the successor Note Administrator, as the case may be. If the Issuer and the
Co-Issuer shall fail to appoint a successor Trustee or Note Administrator within
30 days after such resignation, removal or incapability or the occurrence of
such vacancy, a successor Trustee or Note Administrator may be appointed by Act
of a Majority of the Controlling Class delivered to the Servicer and the parties
hereto, including the retiring Trustee or the retiring Note Administrator, as
the case may be, and the successor Trustee or Note Administrator so appointed
shall, forthwith upon its acceptance of such appointment, become the successor
Trustee or Note Administrator, as applicable, and supersede any successor
Trustee or Note Administrator proposed by the Issuer and the Co-Issuer. If no
successor Trustee or Note Administrator shall have been so appointed by the
Issuer and the Co-Issuer or a Majority of the Controlling Class and shall have
accepted appointment in the manner hereinafter provided, subject to
Section 5.15, the Controlling Class or any Holder may, on behalf of itself or
himself

 

-96-



--------------------------------------------------------------------------------

and all others similarly situated, petition any court of competent jurisdiction
for the appointment of a successor Trustee or Note Administrator.

(f) The Issuer and the Co-Issuer shall give prompt notice of each resignation
and each removal of the Trustee or Note Administrator and each appointment of a
successor Trustee or Note Administrator by mailing written notice of such event
by first class mail, postage prepaid, to the Rating Agencies, the Preferred
Share Paying Agent, the Servicer, the parties hereto, and to the Holders of the
Notes as their names and addresses appear in the Notes Register. Each notice
shall include the name of the successor Trustee or Note Administrator, as the
case may be, and the address of its respective Corporate Trust Office. If the
Issuer or the Co-Issuer fail to mail such notice within ten days after
acceptance of appointment by the successor Trustee or Note Administrator, the
successor Trustee or Note Administrator shall cause such notice to be given at
the expense of the Issuer or the Co-Issuer, as the case may be.

(g) The resignation or removal of the Note Administrator in any capacity in
which it is serving hereunder, including Note Administrator, Paying Agent,
Authenticating Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar, shall be deemed a
resignation or removal, as applicable, in each of the other capacities in which
it serves.

Section 6.10 Acceptance of Appointment by Successor.

Every successor Trustee or Note Administrator appointed hereunder shall execute,
acknowledge and deliver to the Servicer, and the parties hereto including the
retiring Trustee or the retiring Note Administrator, as the case may be, an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee or the retiring
Note Administrator shall become effective and such successor Trustee or Note
Administrator, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts, duties and obligations of the retiring
Trustee or Note Administrator, as the case may be; but, on request of the Issuer
and the Co-Issuer or a Majority of the Controlling Class or the successor
Trustee or Note Administrator, such retiring Trustee or Note Administrator
shall, upon payment of its fees, indemnities and other amounts then unpaid,
execute and deliver an instrument transferring to such successor Trustee or Note
Administrator all the rights, powers and trusts of the retiring Trustee or Note
Administrator, as the case may be, and shall duly assign, transfer and deliver
to such successor Trustee or Note Administrator all property and amounts held by
such retiring Trustee or Note Administrator hereunder, subject nevertheless to
its lien, if any, provided for in Section 6.7(d). Upon request of any such
successor Trustee or Note Administrator, the Issuer and the Co-Issuer shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee or Note Administrator all such rights,
powers and trusts.

No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in
Section 6.8, and (c) the Rating Agency Condition is satisfied.

 

-97-



--------------------------------------------------------------------------------

Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee and Note Administrator.

Any corporation or banking association into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any corporation or banking association resulting from any merger, conversion
or consolidation to which the Trustee or the Note Administrator, shall be a
party, or any corporation or banking association succeeding to all or
substantially all of the corporate trust business of the Trustee or the Note
Administrator, shall be the successor of the Trustee or the Note Administrator,
as applicable, hereunder; provided that with respect to the Trustee, such
corporation or banking association shall be otherwise qualified and eligible
under this Article 6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. In case any of the Notes
have been authenticated, but not delivered, by the Note Administrator then in
office, any successor by merger, conversion or consolidation to such
authenticating Note Administrator may adopt such authentication and deliver the
Notes so authenticated with the same effect as if such successor Note
Administrator had itself authenticated such Notes.

Section 6.12 Co-Trustees and Separate Trustee.

At any time or times, including, but not limited to, for the purpose of meeting
the legal requirements of any jurisdiction in which any part of the Collateral
may at the time be located, for enforcement actions, or where a conflict of
interest exists, the Trustee shall have power to appoint, one or more Persons to
act as co-trustee jointly with the Trustee or as a separate trustee with respect
to of all or any part of the Collateral, with the power to file such proofs of
claim and take such other actions pursuant to Section 5.6 herein and to make
such claims and enforce such rights of action on behalf of the Holders of the
Notes as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee. If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment on its own.

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be. The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

(a) all rights, powers, duties and obligations hereunder in respect of the
custody of securities, Cash and other personal property held by, or required to
be deposited or pledged with, the Trustee hereunder, shall be exercised solely
by the Trustee;

 

-98-



--------------------------------------------------------------------------------

(b) the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;

(c) the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Issuer and the Co-Issuer evidenced by an Issuer Order,
may accept the resignation of, or remove, any co-trustee appointed under this
Section 6.12, and in case an Event of Default has occurred and is continuing,
the Trustee shall have the power to accept the resignation of, or remove, any
such co-trustee without the concurrence of the Issuer or the Co-Issuer. A
successor to any co-trustee so resigned or removed may be appointed in the
manner provided in this Section 6.12;

(d) no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder, and any co-trustee hereunder shall be
entitled to all the privileges, rights and immunities under Article 6 hereof, as
if it were named the Trustee hereunder;

(e) except as required by applicable law, the appointment of a co-trustee or
separate trustee under this Section 6.12 shall not relieve the Trustee of its
duties and responsibilities hereunder; and

(f) any Act of Securityholders delivered to the Trustee shall be deemed to have
been delivered to each co-trustee.

Section 6.13 Direction to enter into the Servicing Agreement.

The Issuer hereby directs the Trustee and the Note Administrator to enter into
the Servicing Agreement. Each of the Trustee and the Note Administrator shall be
entitled to the same rights, protections, immunities and indemnities afforded to
each herein in connection with any matter contained in the Servicing Agreement.

Section 6.14 Representations and Warranties of the Trustee.

The Trustee represents and warrants for the benefit of the other parties to this
Indenture and the parties to the Servicing Agreement that:

(a) the Trustee is a national banking association with trust powers, duly and
validly existing under the laws of the United States of America, with corporate
power and authority to execute, deliver and perform its obligations under this
Indenture and the Servicing Agreement, and is duly eligible and qualified to act
as Trustee under this Indenture and the Servicing Agreement;

 

-99-



--------------------------------------------------------------------------------

(b) this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Trustee and each constitutes the valid and binding
obligation of the Trustee, enforceable against it in accordance with its terms
except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent transfer,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general equitable principles, regardless of whether considered in a
proceeding in equity or at law, and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

(c) neither the execution, delivery and performance of this Indenture or the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Trustee to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, or any judgment, order, writ, injunction or
decree that is binding upon the Trustee or any of its properties or Collateral
or (ii) will violate the provisions of the Governing Documents of the Trustee;
and

(d) there are no proceedings pending or, to the best knowledge of the Trustee,
threatened against the Trustee before any Federal, state or other governmental
agency, authority, administrator or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which could have a material adverse effect on the
Collateral or the performance by the Trustee of its obligations under this
Indenture or the Servicing Agreement.

Section 6.15 Representations and Warranties of the Note Administrator.

The Note Administrator represents and warrants for the benefit of the other
parties to this Indenture and the parties to the Servicing Agreement that:

(a) the Note Administrator is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture and the Servicing Agreement, and is duly eligible and
qualified to act as Note Administrator under this Indenture and the Servicing
Agreement;

(b) this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Note Administrator and each constitutes the valid
and binding obligation of the Note Administrator, enforceable against it in
accordance with its terms except (i) as limited by bankruptcy, fraudulent
conveyance, fraudulent transfer, insolvency, reorganization, liquidation,
receivership, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general equitable principles,
regardless of whether considered in a proceeding in equity or at law, and
(ii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought;

(c) neither the execution, delivery and performance of this Indenture of the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Note Administrator to obtain any

 

-100-



--------------------------------------------------------------------------------

consent, authorization, approval or registration under, any law, statute, rule,
regulation, or any judgment, order, writ, injunction or decree that is binding
upon the Note Administrator or any of its properties or Collateral or (ii) will
violate the provisions of the Governing Documents of the Note Administrator; and

(d) there are no proceedings pending or, to the best knowledge of the Note
Administrator, threatened against the Note Administrator before any Federal,
state or other governmental agency, authority, administrator or regulatory body,
arbitrator, court or other tribunal, foreign or domestic, which could have a
material adverse effect on the Collateral or the performance by the Note
Administrator of its obligations under this Indenture or the Servicing
Agreement.

Section 6.16 Requests for Consents.

In the event that the Trustee and Note Administrator receives written notice of
any offer or any request for a waiver, consent, amendment or other modification
with respect to any Mortgage Asset (before or after any default) or in the event
any action is required to be taken in respect to an Asset Document, the Note
Administrator shall promptly forward such notice to the Issuer, the Servicer and
the Special Servicer. The Special Servicer shall take such action as required
under the Servicing Agreement as described in Section 10.10(f).

Section 6.17 Withholding.

(a) If any amount is required to be deducted or withheld from any payment to any
Noteholder, such amount shall reduce the amount otherwise distributable to such
Noteholder. The Note Administrator is hereby authorized to withhold or deduct
from amounts otherwise distributable to any Noteholder sufficient funds for the
payment of any tax that is legally required to be withheld or deducted (but such
authorization shall not prevent the Note Administrator from contesting any such
tax in appropriate proceedings and legally withholding payment of such tax,
pending the outcome of such proceedings). The amount of any withholding tax
imposed with respect to any Noteholder shall be treated as Cash distributed to
such Noteholder at the time it is deducted or withheld by the Issuer or the Note
Administrator, as applicable, and remitted to the appropriate taxing authority.
If there is a possibility that withholding tax is payable with respect to a
distribution, the Note Administrator may in its sole discretion withhold such
amounts in accordance with this Section 6.17. The Issuer and the Co-Issuer agree
to timely provide to the Note Administrator accurate and complete copies of all
documentation received from Noteholders pursuant to Sections 2.7(f) and 2.11(c).
Solely with respect to FATCA compliance and reporting, nothing herein shall
impose an obligation on the part of the Note Administrator to determine the
amount of any tax or withholding obligation on the part of the Issuer or in
respect of the Notes. In addition, initial purchasers and transferees of
Definitive Notes after the Closing Date will be required to provide to the
Issuer, the Trustee, the Note Administrator, or their agents, all information,
documentation or certifications reasonably required to permit the Issuer to
comply with its tax reporting obligations under applicable law, including any
applicable cost basis reporting obligation. For the avoidance of doubt, the Note
Administrator will have no responsibility for the preparation of any tax returns
or related reports on behalf of or for the benefit of the Issuer or any
noteholder, or the calculation of any original issue discount on the Notes.

 

-101-



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, the Note Administrator shall reasonably
cooperate with Issuer, at Issuer’s direction and expense, to permit Issuer to
fulfill its obligations under FATCA; provided that the Note Administrator shall
have no independent obligation to cause or maintain Issuer’s compliance with
FATCA and shall have no liability for any withholding on payments to Issuer as a
result of Issuer’s failure to achieve or maintain FATCA compliance.

ARTICLE 7

COVENANTS

Section 7.1 Payment of Principal and Interest.

The Issuer and the Co-Issuer shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of this Indenture.
Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of interest and/or principal shall be
considered as having been paid by the Issuer and the Co-Issuer, and, with
respect to the Preferred Shares, by the Issuer, to such Preferred Shareholder
for all purposes of this Indenture.

The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no later than ten days prior to the related Payment Date
from which amounts are required (as directed by the Issuer to be withheld,
provided that, despite the failure of the Note Administrator to give such
notice, amounts withheld pursuant to applicable tax laws shall be considered as
having been paid by the Issuer and the Co-Issuer, as provided above.

Section 7.2 Maintenance of Office or Agency.

The Co-Issuers hereby appoint the Note Administrator as a Paying Agent for the
payment of principal of and interest on the Notes and where Notes may be
surrendered for registration of transfer or exchange and the Issuer hereby
appoints Corporation Service Company in New York, New York, as its agent where
notices and demands to or upon the Issuer in respect of the Notes or this
Indenture may be served.

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

 

-102-



--------------------------------------------------------------------------------

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.

Section 7.3 Amounts for Note Payments to be Held in Trust.

(a) All payments of amounts due and payable with respect to any Notes that are
to be made from amounts withdrawn from the Payment Account shall be made on
behalf of the Issuer and the Co-Issuer by the Note Administrator or a Paying
Agent (in each case, from and to the extent of available funds in the Payment
Account and subject to the Priority of Payments) with respect to payments on the
Notes.

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer shall furnish, or cause the Notes Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of individual Notes held by each
such Holder together with wiring instructions, contact information, and such
other information reasonably required by the paying agent.

Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co-Issuer, and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture (to the extent funds are then available
for such purpose in the Payment Account, and subject to the Priority of
Payments), such sum to be held for the benefit of the Persons entitled thereto
and (unless such Paying Agent is the Note Administrator) the Issuer and the
Co-Issuer shall promptly notify the Note Administrator of its action or failure
so to act. Any amounts deposited with a Paying Agent (other than the Note
Administrator) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Note Administrator for application in
accordance with Article 11. Any such Paying Agent shall be deemed to agree by
assuming such role not to cause the filing of a petition in bankruptcy against
the Issuer, the Co-Issuer or any Permitted Subsidiary for the non-payment to the
Paying Agent of any amounts payable thereto until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co-Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of the
Notes are rated by a Rating Agency and with respect to any additional or

 

-103-



--------------------------------------------------------------------------------

successor Paying Agent for the Notes, either (i) such Paying Agent has a
long-term unsecured debt rating of “Aa3” or higher by Moody’s or (ii) each of
the Rating Agencies confirms that employing such Paying Agent shall not
adversely affect the then-current ratings of the Notes. In the event that such
successor Paying Agent ceases to have a long-term debt rating of “Aa3” or higher
by Moody’s, the Issuer and the Co-Issuer shall promptly remove such Paying Agent
and appoint a successor Paying Agent. The Issuer and the Co-Issuer shall not
appoint any Paying Agent that is not, at the time of such appointment, a
depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities. The Issuer and the
Co-Issuer shall cause the Paying Agent other than the Note Administrator to
execute and deliver to the Note Administrator an instrument in which such Paying
Agent shall agree with the Note Administrator (and if the Note Administrator
acts as Paying Agent, it hereby so agrees), subject to the provisions of this
Section 7.3, that such Paying Agent will:

(i) allocate all sums received for payment to the Holders of Notes in accordance
with the terms of this Indenture;

(ii) hold all sums held by it for the payment of amounts due with respect to the
Notes for the benefit of the Persons entitled thereto until such sums shall be
paid to such Persons or otherwise disposed of as herein provided and pay such
sums to such Persons as herein provided;

(iii) if such Paying Agent is not the Note Administrator, immediately resign as
a Paying Agent and forthwith pay to the Note Administrator all sums held by it
for the payment of Notes if at any time it ceases to satisfy the standards set
forth above required to be met by a Paying Agent at the time of its appointment;

(iv) if such Paying Agent is not the Note Administrator, immediately give the
Note Administrator notice of any Default by the Issuer or the Co-Issuer (or any
other obligor upon the Notes) in the making of any payment required to be made;
and

(v) if such Paying Agent is not the Note Administrator at any time during the
continuance of any such Default, upon the written request of the Note
Administrator, forthwith pay to the Note Administrator all sums so held by such
Paying Agent.

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the
Co-Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.

Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest

 

-104-



--------------------------------------------------------------------------------

has become due and payable shall be paid to the Issuer on request; and the
Holder of such Note shall thereafter, as an unsecured general creditor, look
only to the Issuer for payment of such amounts and all liability of the Note
Administrator or the Paying Agent with respect to such amounts (but only to the
extent of the amounts so paid to the Issuer or the Co-Issuer, as applicable)
shall thereupon cease. The Note Administrator or the Paying Agent, before being
required to make any such release of payment, may, but shall not be required to,
adopt and employ, at the expense of the Issuer or the Co-Issuer, as the case may
be, any reasonable means of notification of such release of payment, including,
but not limited to, mailing notice of such release to Holders whose Notes have
been called but have not been surrendered for redemption or whose right to or
interest in amounts due and payable but not claimed is determinable from the
records of the Paying Agent, at the last address of record of each such Holder.

Section 7.4 Existence of the Issuer and Co-Issuer.

(a) So long as any Note is Outstanding, the Issuer shall, to the maximum extent
permitted by applicable law, maintain in full force and effect its existence and
rights as an exempted company incorporated with limited liability under the laws
of the Cayman Islands and shall obtain and preserve its qualification to do
business as a foreign limited liability company in each jurisdiction in which
such qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes or any of the Collateral; provided
that the Issuer shall be entitled to change its jurisdiction of registration
from the Cayman Islands to any other jurisdiction reasonably selected by the
Issuer so long as (i) such change is not disadvantageous in any material respect
to the Holders of the Notes or the Preferred Shares, (ii) it delivers written
notice of such change to the Note Administrator for delivery to the Holders of
the Notes or Preferred Shares, the Preferred Share Paying Agent and the Rating
Agencies and (iii) on or prior to the fifteenth (15th) Business Day following
delivery of such notice by the Note Administrator to the Noteholders, the Note
Administrator shall not have received written notice from a Majority of the
Controlling Class or a Majority of Preferred Shareholders objecting to such
change. So long as any Rated Notes are Outstanding, the Issuer will maintain at
all times at least one director who is Independent of the Special Servicer and
its Affiliates.

(b) So long as any Note is Outstanding, the Co-Issuer shall maintain in full
force and effect its existence and rights as a limited liability company
organized under the laws of Delaware and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture or the Notes; provided,
however, that the Co-Issuer shall be entitled to change its jurisdiction of
formation from Delaware to any other jurisdiction reasonably selected by the
Co-Issuer so long as (i) such change is not disadvantageous in any material
respect to the Holders of the Notes, (ii) it delivers written notice of such
change to the Note Administrator for delivery to the Holders of the Notes and
the Rating Agencies and (iii) on or prior to the fifteenth (15th) Business Day
following such delivery of such notice by the Note Administrator to the
Noteholders, the Note Administrator shall not have received written notice from
a Majority of the Controlling Class objecting to such change. So long as any
Rated Notes are Outstanding, the Co-Issuer will maintain at all times at least
one director who is Independent of the Special Servicer and its Affiliates.

 

-105-



--------------------------------------------------------------------------------

(c) So long as any Note is Outstanding, the Issuer shall ensure that all
corporate or other formalities regarding its existence are followed (including
correcting any known misunderstanding regarding its separate existence). So long
as any Note is Outstanding, the Issuer shall not take any action or conduct its
affairs in a manner that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
So long as any Note is Outstanding, the Issuer shall maintain and implement
administrative and operating procedures reasonably necessary in the performance
of the Issuer’s obligations hereunder, and the Issuer shall at all times keep
and maintain, or cause to be kept and maintained, separate books, records,
accounts and other information customarily maintained for the performance of the
Issuer’s obligations hereunder. Without limiting the foregoing, so long as any
Note is Outstanding, (i) the Issuer shall (A) pay its own liabilities only out
of its own funds and (B) use separate stationery, invoices and checks, (C) hold
itself out and identify itself as a separate and distinct entity under its own
name; (D) not commingle its assets with assets of any other Person; (E) hold
title to its assets in its own name; (F) maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person; provided, however, that the Issuer’s assets may be included in a
consolidated financial statement of its Affiliate provided that (1) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of the Issuer from such Affiliate and to indicate that the Issuer’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (2) such assets shall also be listed
on the Issuer’s own balance sheet; (G) not guarantee any obligation of any
Person, including any Affiliate or become obligated for the debts of any other
Person or hold out its credit or assets as being available to satisfy the
obligations of others; (H) allocate fairly and reasonably any overhead expenses,
including for shared office space; (I) not have its obligations guaranteed by
any Affiliate; (J) not pledge its assets to secure the obligations of any other
Person; (K) correct any known misunderstanding regarding its separate identity;
(L) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; (M) not acquire any securities of any Affiliate of
the Issuer; and (N) not own any asset or property other than property arising
out of the actions permitted to be performed under the Transaction Documents;
and (ii) the Issuer shall not (A) have any subsidiaries (other than a Permitted
Subsidiary and, in the case of the Issuer, the Co-Issuer); (B) engage, directly
or indirectly, in any business other than the actions required or permitted to
be performed under the Transaction Documents; (C) engage in any transaction with
any shareholder that is not permitted under the terms of the Servicing
Agreement; (D) pay dividends other than in accordance with the terms of this
Indenture, its governing documents and the Preferred Share Paying Agency
Agreement; (E) conduct business under an assumed name (i.e., no “DBAs”); (F)
incur, create or assume any indebtedness other than as expressly permitted under
the Transaction Documents; (G) enter into any contract or agreement with any of
its Affiliates, except upon terms and conditions that are commercially
reasonable and substantially similar to those available in arm’s-length
transactions; provided that the foregoing shall not prohibit the Issuer from
entering into the transactions contemplated by the Company Administration
Agreement with the Company Administrator, the Preferred Share Paying Agency
Agreement with the Share Registrar and any other agreement contemplated or
permitted by the Servicing Agreement or this Indenture; (H) make or permit to
remain outstanding any loan or advance to, or own or acquire any stock or
securities of, any Person, except that the Issuer may invest in those
investments permitted under

 

-106-



--------------------------------------------------------------------------------

the Transaction Documents and may make any advance required or expressly
permitted to be made pursuant to any provisions of the Transaction Documents and
permit the same to remain outstanding in accordance with such provisions; (I) to
the fullest extent permitted by law, engage in any dissolution, liquidation,
consolidation, merger, asset sale or transfer of ownership interests other than
such activities as are expressly permitted pursuant to any provision of the
Transaction Documents.

(d) So long as any Note is Outstanding, the Co-Issuer shall ensure that all
limited liability company or other formalities regarding its existence are
followed, as well as correcting any known misunderstanding regarding its
separate existence. The Co-Issuer shall not take any action or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
The Co-Issuer shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of the Co-Issuer’s
obligations hereunder, and the Co-Issuer shall at all times keep and maintain,
or cause to be kept and maintained, books, records, accounts and other
information customarily maintained for the performance of the Co-Issuer’s
obligations hereunder. Without limiting the foregoing, the Co-Issuer shall not
(A) have any subsidiaries, (B) have any employees (other than its managers), (C)
join in any transaction with any member that is not permitted under the terms of
the Servicing Agreement or this Indenture, (D) pay dividends other than in
accordance with the terms of this Indenture, (E) commingle its funds or
Collateral with those of any other Person, or (F) enter into any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
commercially reasonable and substantially similar to those available in
arm’s-length transactions with an unrelated party.

Section 7.5 Protection of Collateral.

(a) The Note Administrator, at the expense of the Issuer, upon receipt of any
Opinion of Counsel received pursuant to Section 7.5(d) shall execute and deliver
all such Financing Statements, continuation statements, instruments of further
assurance and other instruments, and may take such other action as may be
necessary or advisable or desirable to secure the rights and remedies of the
Secured Parties hereunder and to:

(i) Grant more effectively all or any portion of the Collateral;

(ii) maintain or preserve the lien (and the priority thereof) of this Indenture
or to carry out more effectively the purposes hereof;

(iii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

(iv) cooperate with the Servicer and the Special Servicer with respect to
enforcement on any of the Mortgage Assets or enforce on any other instruments or
property included in the Collateral;

(v) instruct the Special Servicer to preserve and defend title to the Mortgage
Assets and preserve and defend title to the other Collateral and the rights of
the Trustee,

 

-107-



--------------------------------------------------------------------------------

the Holders of the Notes in the Collateral against the claims of all persons and
parties; and

(vi) pursuant to Sections 11.1(a)(i)(1) and 11.1(a)(ii)(1), pay or cause to be
paid any and all taxes levied or assessed upon all or any part of the
Collateral.

The Issuer hereby designates the Note Administrator as its agent and
attorney-in-fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5. The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(d), at the expense of the Issuer, as to the need to
file such Financing Statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).

(b) Neither the Trustee nor the Note Administrator shall (except in accordance
with Section 10.12(a), (b) or (c) and except for payments, deliveries and
distributions otherwise expressly permitted under this Indenture) cause or
permit the Custodial Account or the Custodian to be located in a different
jurisdiction from the jurisdiction in which the Custodian was located on the
Closing Date, unless the Trustee or the Note Administrator, as applicable, shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property will
continue to be maintained after giving effect to such action or actions.

(c) The Issuer shall (i) pay or cause to be paid taxes, if any, levied on
account of the beneficial ownership by the Issuer of any Collateral that secure
the Notes and timely file all tax returns and information statements as
required, (ii) take all actions necessary or advisable to prevent the Issuer
from becoming subject to any withholding or other taxes or assessments and to
allow the Issuer to comply with FATCA, and (iii) if required to prevent the
withholding or imposition of United States income tax, deliver or cause to be
delivered a United States IRS Form W-9 (or the applicable IRS Form W-8, if
appropriate) or successor applicable form, to each borrower, counterparty or
paying agent with respect to (as applicable) an item included in the Collateral
at the time such item is purchased or entered into and thereafter prior to the
expiration or obsolescence of such form.

(d) For so long as the Notes are Outstanding, on or about September 2022 and
every 55 months thereafter, the Issuer shall deliver to the Trustee and the Note
Administrator, for the benefit of the Trustee, the Note Administrator and the
Rating Agencies, at the expense of the Issuer, an Opinion of Counsel stating
what is required, in the opinion of such counsel, as of the date of such
opinion, to maintain the lien and security interest created by this Indenture
with respect to the Collateral, and confirming the matters set forth in the
Opinion of Counsel, furnished pursuant to Section 3.1(d), with regard to the
perfection and priority of such security interest (and such Opinion of Counsel
may likewise be subject to qualifications and assumptions similar to those set
forth in the Opinion of Counsel delivered pursuant to Section 3.1(d)).

 

-108-



--------------------------------------------------------------------------------

Section 7.6 Notice of Any Amendments.

Each of the Issuer and the Co-Issuer shall give notice to the 17g-5 Information
Provider of, and satisfy the Rating Agency Condition with respect to, any
amendments to its Governing Documents.

Section 7.7 Performance of Obligations.

(a) Each of the Issuer and the Co-Issuer shall not take any action, and will use
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s covenants or obligations
under any Instrument included in the Collateral, except in the case of
enforcement action taken with respect to any Defaulted Mortgage Asset in
accordance with the provisions hereof and as otherwise required hereby.

(b) The Issuer or the Co-Issuer may, with the prior written consent of the
Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders), contract with other Persons, including the Servicer,
the Special Servicer, the Note Administrator, or the Trustee, for the
performance of actions and obligations to be performed by the Issuer or the
Co-Issuer, as the case may be, hereunder by such Persons and the performance of
the actions and other obligations with respect to the Collateral of the nature
set forth in the Indenture. Notwithstanding any such arrangement, the Issuer or
the Co-Issuer, as the case may be, shall remain primarily liable with respect
thereto. In the event of such contract, the performance of such actions and
obligations by such Persons shall be deemed to be performance of such actions
and obligations by the Issuer or the Co-Issuer; and the Issuer or the Co-Issuer
shall punctually perform, and use commercially reasonable efforts to cause the
Servicer, the Special Servicer or such other Person to perform, all of their
obligations and agreements contained in the Indenture or such other agreement.

(c) Unless the Rating Agency Condition is satisfied with respect thereto, the
Issuer shall maintain the Servicing Agreement in full force and effect so long
as any Notes remain Outstanding and shall not terminate the Servicing Agreement
with respect to any Mortgage Asset except upon the sale or other liquidation of
such Mortgage Asset in accordance with the terms and conditions of this
Indenture.

(d) If the Co-Issuers receive a notice from the Rating Agencies stating that
they are not in compliance with Rule 17g-5, the Co-Issuers shall take such
action as mutually agreed between the Co-Issuers and the Rating Agencies in
order to comply with Rule 17g-5.

Section 7.8 Negative Covenants.

(a) The Issuer and the Co-Issuer shall not:

(i) sell, assign, participate, transfer, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (or permit such to occur or
suffer such to exist), any part of the Collateral, except as otherwise expressly
permitted by this Indenture or the Servicing Agreement;

 

-109-



--------------------------------------------------------------------------------

(ii) claim any credit on, make any deduction from, or dispute the enforceability
of, the payment of the principal or interest payable in respect of the Notes
(other than amounts required to be paid, deducted or withheld in accordance with
any applicable law or regulation of any governmental authority) or assert any
claim against any present or future Noteholder by reason of the payment of any
taxes levied or assessed upon any part of the Collateral;

(iii) (A) incur or assume or guarantee any indebtedness, other than the Notes
and this Indenture and the transactions contemplated hereby; (B) issue any
additional class of securities, other than the Notes, the Preferred Shares, the
ordinary shares of the Issuer and the limited liability company membership
interests of the Co-Issuer; or (C) issue any additional shares of stock, other
than the ordinary shares of the Issuer and the Preferred Shares;

(iv) (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes, except as may be expressly permitted hereby; (B) permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Collateral or any part thereof, any interest therein or the proceeds
thereof, except as may be expressly permitted hereby; or (C) take any action
that would permit the lien of this Indenture not to constitute a valid first
priority security interest in the Collateral, except as may be expressly
permitted hereby;

(v) amend the Servicing Agreement, except pursuant to the terms thereof;

(vi) amend the Preferred Share Paying Agency Agreement, except pursuant to the
terms thereof;

(vii) to the maximum extent permitted by applicable law, dissolve or liquidate
in whole or in part, except as permitted hereunder;

(viii) make or incur any capital expenditures, except as reasonably required to
perform its functions in accordance with the terms of this Indenture and, in the
case of the Issuer, the Preferred Share Paying Agency Agreement;

(ix) become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Preferred Shares in accordance with the Priority of Payments;

(x) maintain any bank accounts other than the Accounts and the bank account in
the Cayman Islands in which (inter alia) the proceeds of the Issuer’s issued
share capital and the transaction fees paid to the Issuer for agreeing to issue
the Securities will be kept;

 

-110-



--------------------------------------------------------------------------------

(xi) conduct business under an assumed name, or change its name without first
delivering at least 30 days’ prior written notice to the Trustee, the Note
Administrator, the Noteholders and the Rating Agencies and an Opinion of Counsel
to the effect that such name change will not adversely affect the security
interest hereunder of the Trustee or the Secured Parties;

(xii) take any action that would result in it failing to qualify as a Qualified
REIT Subsidiary or other disregarded entity of TRTX for U.S. federal income tax
purposes (including, but not limited to, an election to treat the Issuer as a
“taxable REIT subsidiary,” as defined in Section 856(l) of the Code), unless
(A) based on an Opinion of Counsel of Dechert LLP, Vinson & Elkins LLP or
another nationally-recognized tax counsel experienced in such matters, the
Issuer will be treated as a Qualified REIT Subsidiary or other disregarded
entity of a REIT other than TRTX, or (B) based on an Opinion of Counsel of
Dechert LLP, Vinson & Elkins LLP or another nationally-recognized tax counsel
experienced in such matters, the Issuer will be treated as a foreign corporation
that is not engaged in a trade or business within the United States for U.S.
federal income tax purposes;

(xiii) except for any agreements involving the purchase and sale of Mortgage
Assets having customary purchase or sale terms and documented with customary
loan trading documentation, enter into any agreements unless such agreements
contain “non-petition” and “limited recourse” provisions; or

(xiv) amend their respective organizational documents without satisfaction of
the Rating Agency Condition in connection therewith.

(b) Neither the Issuer nor the Trustee shall sell, transfer, exchange or
otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted or required
by this Indenture or the Servicing Agreement.

(c) The Co-Issuer shall not invest any of its Collateral in “securities” (as
such term is defined in the 1940 Act) and shall keep all of the Co-Issuer’s
Collateral in Cash.

(d) For so long as any of the Notes are Outstanding, the Co-Issuer shall not
issue any limited liability company membership interests of the Co-Issuer to any
Person other than TRTX or a wholly-owned subsidiary of TRTX.

(e) The Issuer shall not enter into any material new agreements (other than any
Mortgage Asset Purchase Agreement or other agreement contemplated by this
Indenture) (including, without limitation, in connection with the sale of
Collateral by the Issuer) without the prior written consent of the Holders of at
least a Majority of the Notes (or if there are no Notes Outstanding, a Majority
of Preferred Shareholders) and shall provide notice of all new agreements (other
than any Mortgage Asset or other agreement specifically contemplated by this
Indenture) to the Holders of the Notes. The foregoing notwithstanding, the
Issuer may agree to any material new agreements; provided that (i) the Issuer
determines that such new agreements

 

-111-



--------------------------------------------------------------------------------

would not, upon becoming effective, adversely affect the rights or interests of
any Class or Classes of Noteholders and (ii) subject to satisfaction of the
Rating Agency Condition.

(f) As long as any Offered Note is Outstanding, Retention Holder may not
transfer (whether by means of actual transfer or a transfer of beneficial
ownership for U.S. federal income tax purposes), pledge or hypothecate any of
the Retained Securities, any repurchased Notes or ordinary shares of the Issuer
to any Person (except to an affiliate that is wholly-owned by TRTX and is
disregarded for U.S. federal income tax purposes) unless the Issuer receives an
opinion of Dechert LLP, Vinson & Elkins LLP or another nationally recognized tax
counsel experienced in such matters that such transfer, pledge or hypothecation
will not cause the Issuer to be treated as a foreign corporation engaged in a
trade or business within the United States for U.S. federal income tax purposes
or otherwise to become subject to U.S. federal income tax on a net basis (such
opinion, a “No Entity-Level Tax Opinion”) (or has previously received an opinion
of Dechert LLP, Vinson & Elkins LLP or another nationally recognized tax counsel
experienced in such matters that the Issuer will be treated as a foreign
corporation that is not engaged in a trade or business within the United States
for U.S. federal income tax purposes) which opinion may be conditioned, in each
case, on compliance with certain restrictions on the investment or other
activities of the Issuer and the Servicer on behalf of the Issuer.

(g) Any financing arrangement pursuant to Section 7.8(f) shall prohibit any
further transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes) of the Retained
Securities and Issuer Ordinary Shares, including a transfer in connection with
any exercise of remedies under such financing unless the Issuer receives a No
Entity-Level Tax Opinion.

Section 7.9 Statement as to Compliance.

On or before January 31, in each calendar year, commencing in 2019 or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture, the Issuer shall deliver to the Trustee, the Note
Administrator and the 17g-5 Information Provider an Officer’s Certificate given
on behalf of the Issuer and without personal liability stating, as to each
signer thereof, that, since the date of the last certificate or, in the case of
the first certificate, the Closing Date, to the best of the knowledge,
information and belief of such Officer, the Issuer has fulfilled all of its
obligations under this Indenture or, if there has been a Default in the
fulfillment of any such obligation, specifying each such Default known to them
and the nature and status thereof.

Section 7.10 Issuer and Co-Issuer May Consolidate or Merge Only on Certain
Terms.

(a) The Issuer shall not consolidate or merge with or into any other Person or
transfer or convey all or substantially all of its Collateral to any Person,
unless permitted by the Governing Documents and Cayman Islands law and unless:

(i) the Issuer shall be the surviving entity, or the Person (if other than the
Issuer) formed by such consolidation or into which the Issuer is merged or to
which all or

 

-112-



--------------------------------------------------------------------------------

substantially all of the Collateral of the Issuer are transferred shall be an
entity incorporated or formed and existing under the laws of the Cayman Islands
or such other jurisdiction approved by a Majority of each and every Class of the
Notes (each voting as a separate Class), and a Majority of Preferred
Shareholders; provided that no such approval shall be required in connection
with any such transaction undertaken solely to effect a change in the
jurisdiction of registration pursuant to Section 7.4 hereof; and provided,
further, that the surviving entity shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the Note
Administrator, and each Noteholder, the due and punctual payment of the
principal of and interest on all Notes and other amounts payable hereunder and
under the Servicing Agreement and the performance and observance of every
covenant of this Indenture and the Servicing Agreement on the part of the Issuer
to be performed or observed, all as provided herein;

(ii) the Rating Agency Condition shall be satisfied;

(iii) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its affiliates as are applicable to the
Issuer with respect to its affiliates and (B) not to consolidate or merge with
or into any other Person or transfer or convey all or substantially all of the
Collateral or all or substantially all of its Collateral to any other Person
except in accordance with the provisions of this Section 7.10, unless in
connection with a sale of the Collateral pursuant to Article 5, Article 9 or
Article 12;

(iv) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
delivered to the Trustee, the Note Administrator, the Servicer, the Special
Servicer, the Operating Advisor and the Rating Agencies an Officer’s Certificate
and an Opinion of Counsel each stating that such Person is duly organized,
validly existing and in good standing in the jurisdiction in which such Person
is organized; that such Person has sufficient power and authority to assume the
obligations set forth in Section 7.10(a)(i) above and to execute and deliver an
indenture supplemental hereto for the purpose of assuming such obligations; that
such Person has duly authorized the execution, delivery and performance of an
indenture supplemental hereto for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); that, immediately following the event which causes such
Person to become the successor to the Issuer, (A) such Person has good and
marketable title, free and clear of any lien, security interest or charge, other
than the lien and security interest of this Indenture, to the Collateral
securing, in the case of a consolidation or merger of the Issuer, all of the
Notes or, in the case of any transfer or conveyance of the Collateral securing
any of the Notes, such Notes, (B) the Trustee

 

-113-



--------------------------------------------------------------------------------

continues to have a valid perfected first priority security interest in the
Collateral securing, in the case of a consolidation or merger of the Issuer, all
of the Notes, or, in the case of any transfer or conveyance of the Collateral
securing any of the Notes, such Notes and (C) such other matters as the Trustee,
the Note Administrator, or any Noteholder may reasonably require;

(v) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi) the Issuer shall have delivered to the Trustee, the Note Administrator, the
Preferred Share Paying Agent and each Noteholder, an Officer’s Certificate and
an Opinion of Counsel each stating that such consolidation, merger, transfer or
conveyance and such supplemental indenture comply with this Article 7 and that
all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with;

(vii) the Issuer has received an opinion from Dechert LLP, Vinson & Elkins LLP
or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that the Issuer or the Person referred to in clause (a) either will
(a) be treated as a Qualified REIT Subsidiary or disregarded entity of a REIT
for U.S. federal income tax purposes or (b) be treated as a foreign corporation
not engaged in a trade or business within the United States for U.S. federal
income tax purposes or otherwise not subject to U.S. federal income tax on a net
basis;

(viii) the Issuer has received an opinion from Dechert LLP, Vinson & Elkins LLP
or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that such action will not adversely affect the tax treatment of the
Noteholders as described in the Offering Memorandum under the heading “Certain
U.S. Federal Income Tax Considerations” to any material extent; and

(ix) after giving effect to such transaction, the Issuer shall not be required
to register as an investment company under the 1940 Act.

(b) The Co-Issuer shall not consolidate or merge with or into any other Person
or transfer or convey all or substantially all of its Collateral to any Person,
unless no Notes remain Outstanding or:

(i) the Co-Issuer shall be the surviving entity, or the Person (if other than
the Co-Issuer) formed by such consolidation or into which the Co-Issuer is
merged or to which all or substantially all of the Collateral of the Co-Issuer
are transferred shall be a company organized and existing under the laws of
Delaware or such other jurisdiction approved by a Majority of the Controlling
Class; provided that no such approval shall be required in connection with any
such transaction undertaken solely to effect a change in the jurisdiction of
formation pursuant to Section 7.4; and provided, further, that the surviving
entity shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, the Note Administrator, and each Noteholder, the due
and punctual payment of the principal of and interest on all Notes and the
performance and

 

-114-



--------------------------------------------------------------------------------

observance of every covenant of this Indenture on the part of the Co-Issuer to
be performed or observed, all as provided herein;

(ii) the Rating Agency Condition has been satisfied;

(iii) if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its affiliates as are applicable to the
Co-Issuer with respect to its affiliates and (B) not to consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any other Person except in accordance with the provisions of
this Section 7.10;

(iv) if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
delivered to the Trustee, the Note Administrator and the Rating Agencies an
Officer’s Certificate and an Opinion of Counsel each stating that such Person is
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(b)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); such other matters as the Trustee, the Note
Administrator or any Noteholder may reasonably require;

(v) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi) the Co-Issuer shall have delivered to the Trustee, the Note Administrator,
the Preferred Share Paying Agent and each Noteholder an Officer’s Certificate
and an Opinion of Counsel each stating that such consolidation, merger, transfer
or conveyance and such supplemental indenture comply with this Article 7 and
that all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with and that no adverse tax consequences will
result therefrom to the Holders of the Notes or the Preferred Shareholders; and

(vii) after giving effect to such transaction, the Co-Issuer shall not be
required to register as an investment company under the 1940 Act.

 

-115-



--------------------------------------------------------------------------------

Section 7.11 Successor Substituted.

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the Collateral of the Issuer or the Co-Issuer, in
accordance with Section 7.10 hereof, the Person formed by or surviving such
consolidation or merger (if other than the Issuer or the Co-Issuer), or the
Person to which such consolidation, merger, transfer or conveyance is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer or the Co-Issuer, as the case may be, under this Indenture with
the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein. In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer” in
the first paragraph of this Indenture or any successor which shall theretofore
have become such in the manner prescribed in this Article 7 may be dissolved,
wound-up and liquidated at any time thereafter, and such Person thereafter shall
be released from its liabilities as obligor and maker on all the Notes and from
its obligations under this Indenture.

Section 7.12 No Other Business.

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing its ordinary shares and issuing and selling the Preferred Shares in
accordance with its Governing Documents, and acquiring, owning, holding,
disposing of and pledging the Collateral in connection with the Notes and such
other activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith. The Co-Issuer shall
not engage in any business or activity other than issuing and selling the Notes
pursuant to this Indenture and any supplements thereto and such other activities
which are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.

Section 7.13 Reporting.

At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to Rule
12g3-2(b) under the Exchange Act, upon the request of a Holder or beneficial
owner of a Note, the Issuer and/or the Co-Issuer shall promptly furnish or cause
to be furnished “Rule 144A Information” (as defined below) to such Holder or
beneficial owner, to a prospective purchaser of such Note designated by such
Holder or beneficial owner or to the Note Administrator for delivery to such
Holder or beneficial owner or a prospective purchaser designated by such Holder
or beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note by such Holder or beneficial owner. “Rule 144A
Information” shall be such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision thereto). The
Note Administrator shall reasonably cooperate with the Issuer and/or the
Co-Issuer in mailing or otherwise distributing (at the Issuer’s expense) to such
Noteholders or prospective purchasers, at and pursuant to the Issuer’s and/or
the Co-Issuer’s written direction the foregoing materials prepared by or on
behalf of the Issuer and/or the Co-Issuer; provided, however, that the Note
Administrator shall be entitled to prepare and affix thereto or enclose
therewith reasonable disclaimers to the effect that such Rule 144A Information
was not assembled by the Note Administrator, that the Note Administrator has not
reviewed or verified the accuracy thereof, and

 

-116-



--------------------------------------------------------------------------------

that it makes no representation as to such accuracy or as to the sufficiency of
such information under the requirements of Rule 144A or for any other purpose.

Section 7.14 Calculation Agent.

(a) The Issuer and the Co-Issuer hereby agree that for so long as any Notes
remain Outstanding there shall at all times be an agent appointed to calculate
LIBOR in respect of each Interest Accrual Period in accordance with the terms of
Schedule B attached hereto (the “Calculation Agent”). The Issuer and the
Co-Issuer initially have appointed the Note Administrator as Calculation Agent
for purposes of determining LIBOR for each Interest Accrual Period. The
Calculation Agent may be removed by the Issuer at any time with cause, or
without cause upon 30 days’ written notice. The Calculation Agent may resign at
any time by giving written notice thereof to the Issuer, the Co-Issuer, the
Noteholders and the Rating Agencies. If the Calculation Agent is unable or
unwilling to act as such or is removed by the Issuer in respect of any Interest
Accrual Period, the Issuer and the Co-Issuer shall promptly appoint as a
replacement Calculation Agent a leading bank which is engaged in transactions in
Eurodollar deposits in the international Eurodollar market and which does not
control or is not controlled by or under common control with the Issuer or its
affiliates. The Calculation Agent may not resign its duties without a successor
having been duly appointed. If no successor Calculation Agent shall have been
appointed within 30 days after giving of a notice of resignation, the resigning
Calculation Agent or a Majority of the Holders of the Notes, on behalf of
himself and all others similarly situated, may petition a court of competent
jurisdiction, at the Issuer’s expense, for the appointment of a successor
Calculation Agent.

(b) The Calculation Agent shall be required to agree that, as soon as
practicable after 11:00 a.m. (London time) on each LIBOR Determination Date (as
defined in Schedule B attached hereto), but in no event later than 11:00 a.m.
(New York time) on the London Banking Day immediately following each LIBOR
Determination Date, the Calculation Agent shall calculate LIBOR (or in the event
that the Notes convert to the Treasury Rate or the Successor Benchmark Rate, the
Treasury Rate or the Successor Benchmark Rate, as applicable) for the next
Interest Accrual Period and will communicate such information to the Note
Administrator, who shall include such calculation on the next Monthly Report
following such Libor Determination Date. The Calculation Agent shall notify the
Issuer and the Co-Issuer before 5:00 p.m. (New York time) on each LIBOR
Determination Date if it has not determined and is not in the process of
determining LIBOR and the Interest Distribution Amounts for each Class of Notes,
together with the reasons therefor. The determination of the Note Interest Rates
and the related Interest Distribution Amounts, respectively, by the Calculation
Agent shall, absent manifest error, be final and binding on all parties.

Section 7.15 REIT Status.

(a) TRTX shall not take any action that results in the Issuer failing to qualify
as a Qualified REIT Subsidiary or other disregarded entity of TRTX for U.S.
federal income tax purposes, unless (A) based on an Opinion of Counsel, the
Issuer will be treated as a Qualified REIT Subsidiary or other disregarded
entity of a REIT other than TRTX, or (B) based on an Opinion of Counsel, the
Issuer will be treated as a foreign corporation that is not engaged in a trade
or business within the United States for U.S. federal income tax purposes.

 

-117-



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 7.16, if the Issuer is no longer
a Qualified REIT Subsidiary or other disregarded entity of a REIT, prior to the
time that:

(i) any Mortgage Asset would cause the Issuer to be treated as engaged in a
trade or business within the United States for U.S. federal income tax purposes
or to become subject to U.S. federal income tax on a net basis,

(ii) restructuring of a Mortgage Asset that could cause the Issuer to be treated
as engaged in a trade or business within the United States for U.S. federal
income tax purposes or to become subject to U.S. federal income tax on a net
basis,

(iii) the Issuer would acquire the real property underlying any Mortgage Asset
pursuant to a foreclosure or deed-in-lieu of foreclosure, or

(iv) any Mortgage Loan is modified in such a manner that could cause the Issuer
to be treated as engaged in a trade or business within the United States for
U.S. federal income tax purposes or to become subject to U.S. federal income tax
on a net basis,

the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Mortgage Asset to an existing Permitted Subsidiary, or (z) sell such
Mortgage Asset in accordance with Section 12.1.

(c) At the direction of 100% of the Preferred Shareholders (including any party
that will become the beneficial owner of 100% of the Preferred Shares because of
a default under any financing arrangement for which the Preferred Shares are
security), the Issuer may operate as a foreign corporation that is not engaged
in a trade or business within the United States for U.S. federal income tax
purposes, provided that (i) the Issuer receives a No Entity-Level Tax Opinion;
(ii) this Indenture and the Servicing Agreement, as applicable, are amended or
supplemented (A) to adopt written tax guidelines governing the Issuer’s
origination, acquisition, disposition and modification of Mortgage Loans
designed to prevent the Issuer from being treated as engaged in a trade or
business within the United States for U.S. federal income tax purposes, (B) to
form one or more “grantor trusts” to the hold Mortgage Loans and (C) to
implement any other provisions deemed necessary (as determined by the tax
counsel providing the opinion) to prevent the Issuer from being treated as a
foreign corporation engaged in a trade or business within the United States for
U.S. federal income tax purposes or otherwise becoming subject to U.S. federal
withholding tax or U.S. federal income tax on a net basis; (iii) the Preferred
Shareholder shall pay the administrative and other costs related to the Issuer
converting from a Qualified REIT Subsidiary to operating as a foreign
corporation, including the costs of any opinions and amendments; and (iv) the
Preferred Shareholder agrees to pay any ongoing expenses related to the Issuer’s
status as a foreign corporation not engaged in a trade or business within the
United States for U.S. federal income tax purposes, including but not limited to
U.S. federal income tax filings required by the Issuer, the “grantor trusts” or
any taxable subsidiaries or required under FATCA.

 

-118-



--------------------------------------------------------------------------------

Section 7.16 Permitted Subsidiaries.

Notwithstanding any other provision of this Indenture, the Special Servicer on
behalf of the Issuer shall, following delivery of an Issuer Order to the parties
hereto, be permitted to sell to a Permitted Subsidiary at any time any Sensitive
Asset for consideration consisting entirely of the equity interests of such
Permitted Subsidiary (or for an increase in the value of equity interests
already owned). Such Issuer Order shall certify that the sale of a Sensitive
Asset is being made in accordance with satisfaction of all requirements of this
Indenture. The Custodian shall, upon receipt of a Request for Release with
respect to a Sensitive Asset, release such Sensitive Asset and shall deliver
such Sensitive Asset as specified in such Request for Release. The following
provisions shall apply to all Sensitive Asset and Permitted Subsidiaries:

(a) For all purposes under this Indenture, any Sensitive Asset transferred to a
Permitted Subsidiary shall be treated as if it were an asset owned directly by
the Issuer.

(b) Any distribution of Cash by a Permitted Subsidiary to the Issuer shall be
characterized as Interest Proceeds or Principal Proceeds to the same extent that
such Cash would have been characterized as Interest Proceeds or Principal
Proceeds if received directly by the Issuer and each Permitted Subsidiary shall
cause all proceeds of and collections on each Sensitive Asset owned by such
Permitted Subsidiary to be deposited into the Payment Account.

(c) To the extent applicable, the Issuer shall form one or more Securities
Accounts with the Securities Intermediary for the benefit of each Permitted
Subsidiary and shall, to the extent applicable, cause Sensitive Asset to be
credited to such Securities Accounts.

(d) Notwithstanding the complete and absolute transfer of a Sensitive Asset to a
Permitted Subsidiary, the ownership interests of the Issuer in a Permitted
Subsidiary or any property distributed to the Issuer by a Permitted Subsidiary
shall be treated as a continuation of its ownership of the Sensitive Asset that
was transferred to such Permitted Subsidiary (and shall be treated as having the
same characteristics as such Sensitive Asset).

(e) If the Special Servicer on behalf of the Trustee, or any other authorized
party takes any action under this Indenture to sell, liquidate or dispose of all
or substantially all of the Collateral, the Issuer shall cause each Permitted
Subsidiary to sell each Sensitive Asset and all other Collateral held by such
Permitted Subsidiary and distribute the proceeds of such sale, net of any
amounts necessary to satisfy any related expenses and tax liabilities, to the
Issuer in exchange for the equity interest in such Permitted Subsidiary held by
the Issuer.

Section 7.17 Repurchase Requests.

If the Issuer, the Trustee, the Note Administrator, the Servicer or the Special
Servicer receives any request or demand that a Mortgage Asset be repurchased or
replaced arising from any Material Breach of a representation or warranty made
with respect to such Mortgage Asset or any Material Document Defect (any such
request or demand, a “Repurchase Request”) or a withdrawal of a Repurchase
Request from any Person other than the Servicer or Special Servicer, then the
Trustee or the Note Administrator, as applicable, shall promptly forward such
notice of such Repurchase Request or withdrawal of a Repurchase Request, as the
case may be, to the Servicer (if related to a Performing Mortgage Loan (as
defined in the

 

-119-



--------------------------------------------------------------------------------

Servicing Agreement)) or Special Servicer, and include the following statement
in the related correspondence: “This is a “Repurchase Request/withdrawal of a
Repurchase Request” under Section 3.19 of the Servicing Agreement relating to
TPG Real Estate Finance 2018-FL1 Issuer, Ltd. and TPG RE Finance Trust 2018-FL1
Co-Issuer, LLC, requiring action from you as the “Repurchase Request Recipient”
thereunder.” Upon receipt of such Repurchase Request or withdrawal of a
Repurchase Request by the Servicer or Special Servicer pursuant to the prior
sentence, the Servicer or the Special Servicer, as applicable, shall be deemed
to be the Repurchase Request Recipient in respect of such Repurchase Request or
withdrawal of a Repurchase Request, as the case may be, and shall be responsible
for complying with the procedures set forth in Section 3.19 of the Servicing
Agreement with respect to such Repurchase Request.

Section 7.18 Servicing of Mortgage Loans and Control of Servicing Decisions.

The Mortgage Loans will be serviced by the Servicer or, with respect to
Specially Serviced Mortgage Loans, the Special Servicer, in each case pursuant
to the Servicing Agreement, subject to the consultation, consent and direction
rights of the applicable Directing Holder and the Operating Advisor, as set
forth in the Servicing Agreement, subject to those conditions, restrictions or
termination events expressly provided therein. Nothing in this Indenture shall
be interpreted to limit in any respect the rights of the applicable Directing
Holder under the Servicing Agreement and none of the Issuer, Co-Issuer, Note
Administrator and Trustee shall take any action under the Indenture inconsistent
with the rights of such Directing Holder set forth under the Servicing
Agreement.

ARTICLE 8

SUPPLEMENTAL INDENTURES

Section 8.1 Supplemental Indentures Without Consent of Securityholders.

(a) Without the consent of the Holders of any Notes or any Preferred
Shareholders, and without satisfaction of the Rating Agency Condition, the
Issuer, the Co-Issuer, when authorized by Board Resolutions of the Co-Issuers,
the Trustee and the Note Administrator, at any time and from time to time
subject to the requirement provided below in this Section 8.1, may enter into
one or more indentures supplemental hereto, in form satisfactory to the parties
thereto, for any of the following purposes:

(i) evidence the succession of any Person to the Issuer or the Co-Issuer and the
assumption by any such successor of the covenants of the Issuer or the
Co-Issuer, as applicable, herein and in the Notes;

(ii) add to the covenants of the Issuer, the Co-Issuer, the Note Administrator
or the Trustee for the benefit of the Holders of the Notes, Preferred
Shareholders or to surrender any right or power herein conferred upon the Issuer
or the Co-Issuer, as applicable;

 

-120-



--------------------------------------------------------------------------------

(iii) convey, transfer, assign, mortgage or pledge any property to or with the
Trustee, or add to the conditions, limitations or restrictions on the authorized
amount, terms and purposes of the issue, authentication and delivery of the
Notes;

(iv) evidence and provide for the acceptance of appointment hereunder of a
successor Trustee or a successor Note Administrator and to add to or change any
of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and 6.12 hereof;

(v) correct or amplify the description of any property at any time subject to
the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subject to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations) or to subject any
additional property to the lien of this Indenture;

(vi) modify the restrictions on and procedures for resales and other transfers
of Notes to reflect any changes in applicable law or regulation (or the
interpretation thereof) or to enable the Issuer and the Co-Issuer to rely upon
any exemption or exclusion from registration under the Securities Act, the
Exchange Act or the 1940 Act (including, without limitation, (A) to prevent any
Class of Notes from being considered an “ownership interest” under the Volcker
Rule or (B) to prevent the Issuer or the Co-Issuer from being considered a
“covered fund” under the Volcker Rule) or to remove restrictions on resale and
transfer to the extent not required thereunder;

(vii) accommodate the issuance, if any, of Notes in global or book-entry form
through the facilities of DTC or otherwise;

(viii) take any action commercially reasonably necessary or advisable as
required for the Issuer to comply with the requirements of FATCA, to prevent the
Issuer from failing to qualify as a Qualified REIT Subsidiary or other
disregarded entity of a REIT for U.S. federal income tax purposes or otherwise
being treated as a foreign corporation engaged in a trade or business within the
United States for U.S. federal income tax purposes, or to prevent the Issuer,
the Holders of the Notes, the Holders of the Preferred Shares or the Trustee
from being subject to withholding or other taxes, fees or assessments or
otherwise subject to U.S. federal, state, local or foreign income or franchise
tax on a net tax basis;

(ix) amend or supplement any provision of this Indenture to the extent necessary
to maintain the then-current ratings assigned to the Notes;

(x) accommodate the settlement of the Notes in book-entry form through the
facilities of DTC, Euroclear or Clearstream, Luxembourg or otherwise;

(xi) authorize the appointment of any listing agent, transfer agent, paying
agent or additional registrar for any Class of Notes required or advisable in
connection with the listing of any Class of Notes on any stock exchange, and
otherwise to amend this Indenture to incorporate any changes required or
requested by any governmental

 

-121-



--------------------------------------------------------------------------------

authority, stock exchange authority, listing agent, transfer agent, paying agent
or additional registrar for any Class of Notes in connection therewith;

(xii) evidence changes to applicable laws and regulations, including, without
limitation, with the consent of the Sponsor and, in the case of the EU Risk
Retention Laws, Retention Holder, to modify, eliminate, or add provisions to
address or otherwise accommodate any changes to Regulation RR, EU Risk Retention
Laws or any other U.S. or European Union laws or regulations relating to risk
retention requirements in securitization transaction;

(xiii) reduce the minimum denominations required for transfer of the Notes;

(xiv) modify the provisions of this Indenture with respect to reimbursement of
Nonrecoverable Interest Advances if (a) the Special Servicer determines that the
commercial mortgage securitization industry standard for such provisions has
changed, in order to conform to such industry standard and (b) such modification
does not adversely affect the status of Issuer for U.S. federal income tax
purposes, as evidenced by an Opinion of Counsel;

(xv) modify the procedures set forth in this Indenture relating to compliance
with Rule 17g-5 of the Exchange Act; provided that the change would not
materially increase the obligations of the Note Administrator, Trustee, any
paying agent, the Operating Advisor, the Servicer or the Special Servicer (in
each case, without such party’s consent) and would not adversely affect in any
material respect the interests of any Noteholder or Holder of the Preferred
Shares; provided, further, that the Special Servicer must provide a copy of any
such amendment to the 17g-5 Information Provider and provide notice of any such
amendment to the Rating Agencies;

(xvi) at the direction of 100% of the holders of the Preferred Shares (including
any party that shall become the beneficial owner of 100% of the Preferred Shares
because of a default under any financing arrangement for which the Preferred
Shares are security), modify the provisions of this Indenture to adopt
restrictions provided by tax counsel in order to prevent the Issuer from being
treated as a foreign corporation that is engaged in a trade or business within
the United States for U.S. federal income tax purposes or otherwise become
subject to U.S. federal withholding tax or U.S. federal income tax on a net
basis;

(xvii) make such changes (including the removal and appointment of any listing
agent, transfer agent, paying agent or other additional registrar in Ireland) as
shall be necessary or advisable in order for the Offered Notes to be or to
remain listed on an exchange, including the Irish Stock Exchange, and otherwise
to amend this Indenture to incorporate any changes required or requested by
governmental authority, stock exchange authority, listing agent, transfer agent,
paying agent or additional registrar for the Notes in connection therewith; and

(xviii) make any change to any other provisions with respect to matters or
questions arising under this Indenture; provided that the required action will
not

 

-122-



--------------------------------------------------------------------------------

adversely affect in any material respect the interests of any Noteholder not
consenting thereto, as evidenced by (A) an Opinion of Counsel or
(B) satisfaction of the Rating Agency Condition.

The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.

(b) Notwithstanding Section 8.1(a) or any other provision of this Indenture,
without prior notice to, and without the consent of the Holders of any Notes or
any Preferred Shareholders, and without satisfaction of the Rating Agency
Condition, the Issuer, the Co-Issuer, when authorized by Board Resolutions of
the Co-Issuers, the Trustee and the Note Administrator, may enter into one or
more indentures supplemental hereto, in form satisfactory to the Trustee and the
Note Administrator, for any of the following purposes:

(i) conform this Indenture to the provisions described in the Offering
Memorandum (or any supplement thereto);

(ii) to correct any defect or ambiguity in this Indenture in order to address
any manifest error, omission or mistake in any provision of this Indenture; and

(iii) at the direction of the Subordinate Class Representative and without the
consent of the Noteholders, the Issuer, the Co-Issuer, the Note Administrator
and the Trustee shall enter into a supplemental indenture to provide for the
Notes of each Class to bear interest based on an industry benchmark rate
selected by the Subordinate Class Representative that is comparable to LIBOR and
generally accepted in the financial markets as the sole or predominant
replacement benchmark to LIBOR (the “Successor Benchmark Rate”) plus the
Successor Benchmark Rate Spread from and after a Payment Date specified in such
supplemental indenture; provided that no such supplemental indenture shall
become effective unless the Rating Agency Condition has been satisfied with
respect thereto. In no event shall the Trustee or the Note Administrator be
liable for entering into such supplemental indenture without the affirmative
consent of a majority or more of any Class of Notes.

 

-123-



--------------------------------------------------------------------------------

(c) In the event that any or all restrictions and/or limitations under the
Regulation RR or European Union laws or regulations relating to risk retention
requirements in securitization transaction are withdrawn, repealed or modified
to be less restrictive on the Sponsor, at the request of the Sponsor and, in the
case of the EU Risk Retention Laws, Retention Holder, the Issuer, the Co-Issuer,
the Trustee and the Note Administrator agree to modify any corresponding terms
of this Indenture in accordance with Section 8.1(a)(xii) to reflect any such
withdrawal, repeal or modification.

Section 8.2 Supplemental Indentures with Consent of Securityholders.

Except as set forth below, the Note Administrator, the Trustee and the
Co-Issuers may enter into one or more indentures supplemental hereto to add any
provisions to, or change in any manner or eliminate any of the provisions of,
this Indenture or modify in any manner the rights of the Holders of any Class of
Notes or the Preferred Shares under this Indenture only (x) with the written
consent of the Holders of at least Majority in Aggregate Outstanding Amount of
the Notes of each Class materially and adversely affected thereby (excluding any
Notes owned by the Issuer, the Seller or any of their Affiliates) and the Holder
of Preferred Shares if materially and adversely affected thereby, by Act of said
Securityholders delivered to the Trustee, the Note Administrator and the
Co-Issuers, and (y) subject to satisfaction of the Rating Agency Condition,
notice of which may be in electronic form. The Note Administrator shall provide
(x) fifteen (15) Business Days’ notice of such change to the Holders of each
Class of Notes and the Holder of the Preferred Shares, requesting notification
by such Noteholders and Holders of the Preferred Shares if any such Noteholders
or Holders of the Preferred Shares would be materially and adversely affected by
the proposed supplemental indenture and (y) following such initial fifteen
(15) Business Day period, the Note Administrator shall provide an additional
fifteen (15) Business Days’ notice to any holder of Notes or Preferred Shares
that did not respond to the initial notice. Unless the Note Administrator is
notified (after giving such initial fifteen (15) Business Days’ notice and a
second fifteen (15) Business Days’ notice, as applicable) by Holders of at least
a Majority in Aggregate Outstanding Amount of the Notes of any Class that such
Class of Notes or a Majority of Preferred Shareholders will be materially and
adversely affected by the proposed supplemental indenture (and upon receipt of
an Officer’s Certificate of the Issuer), the interests of such Class and the
interests of the Preferred Shares will be deemed not to be materially and
adversely affected by such proposed supplemental indenture and the Trustee will
be permitted to enter into such supplemental indenture. Such determinations
shall be conclusive and binding on all present and future Noteholders. The
consent of the Holders of the Preferred Shares shall be binding on all present
and future Holders of the Preferred Shares.

Without the consent of (x) all of the Holders of each Outstanding Class of Notes
materially adversely affected and (y) all of the Holders of the Preferred Shares
materially adversely affected thereby, no supplemental indenture may:

(a) change the Stated Maturity Date of the principal of or the due date of any
installment of interest on any Note, reduce the principal amount thereof or the
Note Interest Rate thereon or the Redemption Price with respect to any Note,
change the date of any scheduled distribution on the Preferred Shares, or the
Redemption Price with respect thereto, change the earliest date on which any
Note may be redeemed at the option of the Issuer, change the

 

-124-



--------------------------------------------------------------------------------

provisions of this Indenture that apply proceeds of any Collateral to the
payment of principal of or interest on Notes or of distributions to the
Preferred Share Paying Agent for the payment of distributions in respect of the
Preferred Shares or change any place where, or the coin or currency in which,
any Note or the principal thereof or interest thereon is payable, or impair the
right to institute suit for the enforcement of any such payment on or after the
Stated Maturity Date thereof (or, in the case of redemption, on or after the
applicable Redemption Date);

(b) reduce the percentage of the Aggregate Outstanding Amount of Holders of
Notes of each Class or the Notional Amount of Preferred Shares of the Holders
thereof whose consent is required for the authorization of any such supplemental
indenture or for any waiver of compliance with certain provisions of this
Indenture or certain Defaults hereunder or their consequences provided for in
this Indenture;

(c) impair or adversely affect the Collateral except as otherwise permitted in
this Indenture;

(d) permit the creation of any lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Collateral or terminate
such lien on any property at any time subject hereto or deprive the Holder of
any Note of the security afforded to such Holder by the lien of this Indenture;

(e) reduce the percentage of the Aggregate Outstanding Amount of Holders of
Notes of each Class whose consent is required to request the Trustee to preserve
the Collateral or rescind any election to preserve the Collateral pursuant to
Section 5.5 or to sell or liquidate the Collateral pursuant to Section 5.4 or
5.5 hereof;

(f) modify any of the provisions of this Section 8.2, except to increase any
percentage of Outstanding Notes whose holders’ consent is required for any such
action or to provide that other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Outstanding Note affected
thereby;

(g) modify the definition of the term “Outstanding” or the provisions of
Section 11.1(a) or Section 13.1 hereof;

(h) modify any of the provisions of this Indenture in such a manner as to affect
the calculation of the amount of any payment of interest on or principal of any
Note on any Payment Date or of distributions to the Preferred Share Paying Agent
for the payment of distributions in respect of the Preferred Shares on any
Payment Date (or any other date) or to affect the rights of the Securityholders
to the benefit of any provisions for the redemption of such Securities contained
herein;

(i) reduce the permitted minimum denominations of the Notes below the minimum
denomination necessary to maintain an exemption from the registration
requirements of the Securities Act or the 1940 Act; or

(j) modify any provisions regarding non- recourse or non-petition covenants with
respect to the Issuer and the Co-Issuer.

 

-125-



--------------------------------------------------------------------------------

The Trustee and Note Administrator shall be entitled to rely upon an Officer’s
Certificate of the Issuer in determining whether or not the Securityholders
would be materially or adversely affected by such change (after giving notice of
such change to the Securityholders). Such determination shall be conclusive and
binding on all present and future Securityholders. Neither the Trustee nor the
Note Administrator shall be liable for any such determination made in good
faith.

Section 8.3 Execution of Supplemental Indentures.

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Note Administrator and Trustee shall be entitled
to receive, and shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied (which Opinion of Counsel may rely upon an Officer’s Certificate as to
whether or not the Securityholders would be materially and adversely affected by
such supplemental indenture). The Note Administrator and Trustee may, but shall
not be obligated to, enter into any such supplemental indenture which affects
its own rights, duties or immunities under this Indenture or otherwise.

The Servicer and Special Servicer will be bound to follow any amendment or
supplement to this Indenture of which it has received written notice at least
ten Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Servicer or the Special
Servicer adversely affect the Servicer or the Special Servicer, the Servicer or
Special Servicer, as applicable, shall not be bound (and the Issuer agrees that
it will not permit any such amendment to become effective) unless the Servicer
or Special Servicer, as applicable, gives written consent to the Note
Administrator, the Trustee and the Issuer to such amendment. The Issuer, the
Trustee and the Note Administrator shall give written notice to the Servicer and
Special Servicer of any amendment made to this Indenture pursuant to its terms.
In addition, the Servicer and Special Servicer’s written consent shall be
required prior to any amendment to this Indenture by which it is adversely
affected.

The Sponsor’s written consent shall be required prior to any amendment to this
Indenture by which the Sponsor is adversely affected.

At the cost of the Issuer, the Note Administrator shall provide to each
Noteholder, each holder of Preferred Shares and, for so long as any Class of
Notes shall remain Outstanding and is rated, the Note Administrator shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of any
proposed supplemental indenture at least 15 Business Days prior to the execution
thereof by the Note Administrator, and following execution shall provide to the
17g-5 Information Provider and the Rating Agencies a copy of the executed
supplemental indenture.

The Trustee shall not enter into any such supplemental indenture (i) if such
action would adversely affect the tax treatment of the Holders of the Notes as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any

 

-126-



--------------------------------------------------------------------------------

material extent or otherwise cause any of the statements described in the
Offering Memorandum under the heading “Certain U.S. Federal Income Tax
Considerations” to be inaccurate or incorrect to any material extent, and
(ii) unless the Trustee and the Note Administrator has received an Opinion of
Counsel from Dechert LLP, Vinson & Elkins LLP or other nationally recognized
U.S. tax counsel experienced in such matters that the proposed supplemental
indenture will not cause the Issuer to be treated as a foreign corporation that
is engaged in a trade or business within the United States for U.S. federal
income tax purposes. The Trustee and the Note Administrator shall be entitled to
rely upon (i) the receipt of notice from the Rating Agencies or the Requesting
Party, which may be in electronic form, that the Rating Agency Condition has
been satisfied and (ii) receipt of an Opinion of Counsel forwarded to the
Trustee and Note Administrator certifying that, following provision of notice of
such supplemental indenture to the Noteholders and holders of the Preferred
Shares, that the Securityholders would not be materially and adversely affected
by such supplemental indenture. Such determination shall be conclusive and
binding on all present and future Securityholders. Neither the Trustee nor the
Note Administrator shall be liable for any such determination made in good faith
and in reliance upon such Opinion of Counsel, as the case may be.

It shall not be necessary for any Act of Securityholders under this Section 8.3
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.3, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer, the Operating Advisor, the Sponsor and, so long as the Notes are
Outstanding and so rated, the Rating Agencies a copy thereof based on an
outstanding rating. Any failure of the Trustee and the Note Administrator to
publish or mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such supplemental indenture.

Section 8.4 Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, such supplemental indenture
shall form a part of this Indenture for all purposes and every Holder of Notes
theretofore and thereafter authenticated and delivered hereunder, and every
Holder of Preferred Shares, shall be bound thereby.

Section 8.5 Reference in Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Note
Administrator shall, bear a notice in form approved by the Note Administrator as
to any matter provided for in such supplemental indenture. If the Issuer and the
Co-Issuer shall so determine, new Notes, so modified as to conform in the
opinion of the Note Administrator and the Issuer and the Co-Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and the
Co-Issuer and authenticated and delivered by the Note Administrator in exchange
for Outstanding

 

-127-



--------------------------------------------------------------------------------

Notes. Notwithstanding the foregoing, any Note authenticated and delivered
hereunder shall be subject to the terms and provisions of this Indenture, and
any supplemental indenture.

ARTICLE 9

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

Section 9.1 Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call
Redemption.

(a) The Notes shall be redeemed by the Issuer at the option of and at the
direction of a Majority of the Preferred Shareholders by written notice to the
Issuer, the Note Administrator and the Trustee (such redemption, a “Clean-up
Call”), in whole but not in part, at a price equal to the applicable Redemption
Prices on any Payment Date (the “Clean-up Call Date”) on or after the Payment
Date on which the Aggregate Outstanding Amount of the Offered Notes (excluding
Deferred Interest amounts) has been reduced to 10% of the Aggregate Outstanding
Amount of the Offered Notes on the Closing Date; provided that that the funds
available to be used for such Clean-up Call will be sufficient to pay the Total
Redemption Price. Disposition of Collateral in connection with a Clean-up Call
may include sales of Collateral to more than one purchaser, including by means
of sales of participation interests in one or more Participated Mortgage Loans
to more than one purchaser.

(b) The Notes shall be redeemable by the Issuer in whole but not in part, at the
written direction of a Majority of Preferred Shareholders delivered to the
Issuer, the Note Administrator and the Trustee, on the Payment Date (the “Tax
Redemption Date”) following the occurrence of a Tax Event if the Tax Materiality
Condition is satisfied at a price equal to the applicable Redemption Prices
(such redemption, a “Tax Redemption”); provided that that the funds available to
be used for such Tax Redemption will be sufficient to pay the Total Redemption
Price. Upon the receipt of such written direction of a Tax Redemption, the Note
Administrator shall provide written notice thereof to the Securityholders and
the Rating Agencies. Any sale or disposition of a Mortgage Asset by the Special
Servicer in connection with a Tax Redemption shall be performed upon Issuer
Order by the Special Servicer on behalf of the Issuer.

(c) The Notes shall be redeemable by the Issuer in whole but not in part, in
whole but not in part and without payment of any penalty or premium, at a price
equal to the applicable Redemption Prices, on any Payment Date after the end of
the Non-call Period, at the written direction of a Majority of the Preferred
Shareholders to the Issuer, the Note Administrator and the Trustee (such
redemption, an “Optional Redemption”); provided, however, that the funds
available to be used for such Optional Redemption will be sufficient to pay the
Total Redemption Price. Notwithstanding anything herein to the contrary, the
Issuer shall not sell any Mortgage Asset to any affiliate other than Retention
Holder in connection with an Optional Redemption.

(d) The Notes shall be redeemable by the Issuer, in whole but not in part, at a
price equal to the applicable Redemption Prices, on any Payment Date occurring
in January, April, July or October in each year, beginning on the Payment Date
occurring in February 2028,

 

-128-



--------------------------------------------------------------------------------

upon the occurrence of a Successful Auction, as defined in, and pursuant to the
procedures set forth in, Section 3.18(b) of the Servicing Agreement (such
redemption, an “Auction Call Redemption”).

(e) The election by a Majority of Preferred Shareholders to redeem the Notes
pursuant to a Clean-up Call shall be evidenced by Act of the Majority of
Preferred Shareholders directing the Note Administrator to pay to the Paying
Agent the Redemption Price of all of the Notes to be redeemed from funds in the
Payment Account in accordance with the Priority of Payments. In connection with
a Tax Redemption, the occurrence of a Tax Event and satisfaction of the Tax
Materiality Condition shall be evidenced by an Issuer Order certifying that such
conditions for a Tax Redemption have occurred. The election by a Majority of
Preferred Shareholders to redeem the Notes pursuant to an Optional Redemption
shall be evidenced by an Act of the Majority of Preferred Shareholders
certifying that the conditions for an Optional Redemption have occurred.

(f) A redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c) shall not occur
unless (i) at least five (5) Business Days before the scheduled Redemption Date,
(A) the Majority of Preferred Shareholders shall have furnished to the Trustee
and the Note Administrator evidence (in a form reasonably satisfactory to the
Trustee and the Note Administrator) that the Special Servicer, on behalf of the
Issuer, has entered into a binding agreement or agreements with (1) one or more
financial institutions whose long-term unsecured debt obligations (other than
such obligations whose rating is based on the credit of a Person other than such
institution) have a credit rating from Moody’s at least equal to the highest
rating of any Notes then Outstanding or whose short-term unsecured debt
obligations have a credit rating of “ P-1” or higher by Moody’s (as long as the
term of such agreement is 90 days or less) or (2) TRTX (or an Affiliate or Agent
thereof) if TRTX or one or more Affiliates thereof is Special Servicer, to sell
(directly or by participation or other arrangement) all or part of the
Collateral not later than the Business Day immediately preceding the scheduled
Redemption Date, (B) the Rating Agency Condition has been satisfied with respect
to the Rating Agencies, or (C) at least 3 Business Days prior to the scheduled
Redemption Date, TRTX (or an Affiliate or Agent thereof) has priced but not yet
closed another securitization transaction, and (ii) the related Sale Proceeds
pursuant to clause (i)(A) or net proceeds pursuant to clause (i)(C), as
applicable, (in immediately available funds), together with all other available
funds (including proceeds from the sale of the Collateral, Eligible Investments
maturing on or prior to the scheduled Redemption Date, all amounts in the
Accounts and available Cash), shall be an aggregate amount sufficient to pay all
amounts, payments, fees and expenses in accordance with the Priority of Payments
due and owing on such Redemption Date.

Section 9.2 Notice of Redemption.

(a) In connection with a Clean-up Call pursuant to Section 9.1(a), a Tax
Redemption pursuant to Section 9.1(b), an Optional Redemption pursuant to
Section 9.1(c), or an Auction Call Redemption pursuant to Section 9.1(d), the
Note Administrator shall set the applicable Record Date ten (10) Business Days
prior to the proposed Redemption Date. The Note Administrator shall deliver to
the Rating Agencies any notice received by it from the Issuer or the Special
Servicer of such proposed Redemption Date, the applicable Record Date, the

 

-129-



--------------------------------------------------------------------------------

principal amount of Notes to be redeemed on such Redemption Date and the
Redemption Price of such Notes in accordance with Section 9.1.

(b) Any such notice of an Optional Redemption, Clean-up Call or Tax Redemption
may be withdrawn by the Issuer and the Co-Issuer at the direction of a
Supermajority of Preferred Shareholders up to the second Business Day prior to
the scheduled Redemption Date by written notice to the Note Administrator, the
Trustee, the Preferred Share Paying Agent, the Servicer, the Special Servicer,
the Operating Advisor and each Holder of Notes to be redeemed. The failure of
any Optional Redemption, Clean-up Call or Tax Redemption that is withdrawn in
accordance with this Indenture shall not constitute an Event of Default.

Section 9.3 Notice of Redemption or Maturity by the Issuer.

Any sale or disposition of a Mortgage Asset by the Trustee in connection with an
Optional Redemption, Clean-up Call, Tax Redemption or Auction Call Redemption
shall be performed upon Issuer Order by the Special Servicer on behalf of the
Issuer, and the Trustee shall have no responsibility or liability therefore.
Notice of redemption (or a withdrawal thereof) or Clean-up Call pursuant to
Section 9.1 or the Maturity of any Notes shall be given by first class mail,
postage prepaid, mailed not less than ten (10) Business Days (or, where the
notice of an Optional Redemption, a Clean-up Call or a Tax Redemption is
withdrawn pursuant to Section 9.2(b), four (4) Business Days (or promptly
thereafter upon receipt of written notice, if later)) prior to the applicable
Redemption Date or Maturity, to (unless the Note Administrator agrees to a
shorter notice period) the Trustee, the Servicer, the Special Servicer, the
Operating Advisor, the Preferred Share Paying Agent, the Rating Agencies, and
each Securityholder to be redeemed, at its address in the Notes Register.

All notices of redemption shall state:

(a) the applicable Redemption Date;

(b) the applicable Redemption Price;

(c) that all the Notes are being paid in full and that interest on the Notes
shall cease to accrue on the Redemption Date specified in the notice; and

(d) the place or places where such Notes to be redeemed in whole are to be
surrendered for payment of the Redemption Price which shall be the office or
agency of the Paying Agent as provided in Section 7.2.

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.

 

-130-



--------------------------------------------------------------------------------

Section 9.4 Notes Payable on Redemption Date.

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest
thereon) the Notes shall cease to bear interest on the Redemption Date. Upon
final payment on a Note to be redeemed, the Holder shall present and surrender
such Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided, however, that if there is delivered to the Issuer,
the Co-Issuer, the Note Administrator and the Trustee such security or indemnity
as may be required by them to hold each of them harmless and an undertaking
thereafter to surrender such Note, then, in the absence of notice to the Issuer,
the Note Administrator and the Trustee that the applicable Note has been
acquired by a bona fide purchaser, such final payment shall be made without
presentation or surrender. Payments of interest on the Notes so to be redeemed
whose Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(f).

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

Section 9.5 Mandatory Redemption.

(a) On any Payment Date on which the Offered Note Protection Test is not
satisfied as of the most recent Measurement Date, the Class A Notes, the
Class A-S Notes, Class B Notes, the Class C Notes and the Class D Notes shall be
redeemed (a “Mandatory Redemption”), first from Interest Proceeds as set forth
in Section 11.1(a)(i)(11) in an amount necessary, and only to the extent
necessary, for the Offered Note Protection Test to be satisfied. On or promptly
after such Mandatory Redemption, the Issuer shall certify or cause to be
certified to the Rating Agencies and the Note Administrator whether the Offered
Note Protection Test has been satisfied.

ARTICLE 10

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1 Collection of Amounts; Custodial Account.

(a) Except as otherwise expressly provided herein, the Note Administrator may
demand payment or delivery of, and shall receive and collect, directly and
without intervention or assistance of any fiscal agent or other intermediary,
all amounts and other property payable to or receivable by the Note
Administrator pursuant to this Indenture, including all payments due on the
Collateral in accordance with the terms and conditions of such Collateral. The
Note Administrator shall segregate and hold all such amounts and property

 

-131-



--------------------------------------------------------------------------------

received by it in an Eligible Account in trust for the Secured Parties, and
shall apply such amounts as provided in this Indenture.

(b) The Note Administrator in its capacity as Securities Intermediary on behalf
of the Trustee for the benefit of the Secured Parties (the “Securities
Intermediary”) shall, upon receipt, credit all Mortgage Assets and Eligible
Investments to an account in its own name for the benefit of the Secured Parties
designated as the “Custodial Account.”

Section 10.2 [Reserved.]

Section 10.3 Payment Account.

(a) The Note Administrator shall, on or prior to the Closing Date, establish a
single, segregated trust account which shall be designated as the “Payment
Account,” which shall be held in trust for the benefit of the Secured Parties
and over which the Note Administrator shall have exclusive control and the sole
right of withdrawal. Any and all funds at any time on deposit in, or otherwise
to the credit of, the Payment Account shall be held in trust by the Note
Administrator, on behalf of the Trustee for the benefit of the Secured Parties.
Except as provided in Sections 11.1 and 11.2, the only permitted withdrawal from
or application of funds on deposit in, or otherwise to the credit of, the
Payment Account shall be (i) to pay the interest on and the principal of the
Notes and make other payments in respect of the Notes in accordance with their
terms and the provisions of this Indenture, (ii) to deposit into the Preferred
Share Distribution Account for distributions to the Preferred Shareholders,
(iii) upon Issuer Order, to pay other amounts specified therein, and
(iv) otherwise to pay amounts payable pursuant to and in accordance with the
terms of this Indenture, each in accordance with the Priority of Payments.

(b) The Note Administrator agrees to give the Issuer prompt notice if it becomes
aware that the Payment Account or any funds on deposit therein, or otherwise to
the credit of the Payment Account, becomes subject to any writ, order, judgment,
warrant of attachment, execution or similar process. The Issuer shall have no
legal, equitable or beneficial interest in the Payment Account other than in
accordance with the Priority of Payments. The Payment Account shall remain at
all times an Eligible Account.

Section 10.4 Permitted Companion Participation Acquisition Account.

(a) The Note Administrator shall, on or prior to the Closing Date, establish a
single, segregated trust account which shall be designated as the “Permitted
Companion Participation Acquisition Account” which shall be held in trust for
the benefit of the Secured Parties and over which the Note Administrator shall
have exclusive control and the sole right of withdrawal. All amounts credited to
the Permitted Companion Participation Acquisition Account pursuant to this
Indenture shall be held by the Note Administrator as part of the Collateral and
shall be applied to the purposes herein provided.

(b) Upon receipt of Permitted Principal Proceeds by the Note Administrator, the
Note Administrator shall deposit such funds into the Permitted Companion
Participation Acquisition Account.

 

-132-



--------------------------------------------------------------------------------

(c) The Note Administrator agrees to give the Issuer prompt notice if it becomes
aware that the Permitted Companion Participation Acquisition Account or any
funds on deposit therein, or otherwise to the credit of the Permitted Companion
Participation Acquisition Account, becomes subject to any writ, order, judgment,
warrant of attachment, execution or similar process. The Issuer shall have no
legal, equitable or beneficial interest in the Permitted Companion Participation
Acquisition Account other than in accordance with the Priority of Payments. The
Permitted Companion Participation Acquisition Account shall remain at all times
an Eligible Account.

(d) The only permitted withdrawals from or application of Permitted Principal
Proceeds on deposit in, or otherwise standing to the credit of, the Permitted
Companion Participation Acquisition Account shall be (i) to acquire Companion
Participations in accordance with Section 12.2 and (ii) to withdraw amounts for
deposit into the Payment Account for application pursuant to Section 11.1(a)(ii)
as Principal Proceeds. Any Permitted Principal Proceeds deposited into the
Permitted Companion Participation Acquisition Account will be available for use
to acquire all or a portion of one or more Companion Participations in
accordance with Section 12.2 for a period, not to exceed the Acquisition Period
with respect to such Permitted Principal Proceeds. If the Issuer fails to
acquire all or a portion of one or more Companion Participation with such
specified Permitted Principal Proceeds by the end of the applicable Acquisition
Period, or if the Issuer is directed by the Seller on any Payment Date prior to
the expiration of such time period, such Permitted Principal Proceeds (“Excluded
Permitted Principal Proceeds”) shall be withdrawn from the Permitted Companion
Participation Acquisition Account and deposited into the Payment Account for
application pursuant to Section 11.1(a)(ii) as Principal Proceeds and the Issuer
shall not be permitted to cause any Excluded Permitted Principal Proceeds to be
re-deposited into the Permitted Companion Participation Acquisition Account. In
addition, the Issuer may (at the direction of the Seller) direct the Note
Administrator to, and upon such direction, the Note Administrator shall,
transfer any amounts on deposit in the Permitted Companion Participation
Acquisition Account to the Payment Account for application pursuant to
Section 11.1(a)(ii) as Principal Proceeds. Notwithstanding anything to the
contrary in this Agreement, the Issuer may not acquire any Future Funding
Amounts. Upon the expiration of the Acquisition Period with respect to any
Permitted Principal Proceeds, the Note Administrator shall transfer such
Permitted Principal Proceeds to the Payment Account for application pursuant to
Section 11.1(a)(ii) as Principal Proceeds. Permitted Principal Proceeds shall be
applied to the acquisition of Companion Participations on a first in first out
basis.

Section 10.5 [Reserved.]

Section 10.6 [Reserved.]

Section 10.7 Interest Advances.

(a) With respect to each Payment Date for which the sum of Interest Proceeds
and, if applicable, Principal Proceeds, collected during the related Due Period
and remitted to the Note Administrator that are available to pay interest on the
Notes in accordance with the Priority of Payments, are insufficient to remit the
interest due and payable with respect to the Class A Notes, the Class A-S Notes
and the Class B Notes on such Payment Date as a result of interest

 

-133-



--------------------------------------------------------------------------------

shortfalls on the Mortgage Assets (or the application of interest received on
the Mortgage Assets to pay certain expenses in accordance with the terms of the
Servicing Agreement) (the amount of such insufficiency, an “Interest
Shortfall”), the Note Administrator shall provide the Advancing Agent with email
notice of such Interest Shortfall no later than the close of business on the
Business Day preceding such Payment Date, at the following addresses:
dginsberg@tpg.com and jruckman@tpg.com, or such other email address as provided
by the Advancing Agent to the Note Administrator. The Note Administrator shall
provide the Advancing Agent with additional email notice, prior to any funding
of an Interest Advance by the Advancing Agent, of any additional interest
remittances received by the Note Administrator after delivery of such initial
notice that reduces such Interest Shortfall. No later than 10:00 a.m. (New York
time) on the related Payment Date, the Advancing Agent shall advance the
difference between such amounts (each such advance, an “Interest Advance”) by
deposit of an amount equal to such Interest Advance in the Payment Account,
subject to a determination of recoverability by the Advancing Agent as described
in Section 10.7(b), and subject to a maximum limit in respect of any Payment
Date equal to the lesser of (i) the aggregate of such Interest Shortfalls that
would otherwise occur on the Class A Notes, the Class A-S Notes and the Class B
Notes and (ii) the aggregate of the interest payments not received in respect of
Mortgage Assets with respect to such Payment Date (including, for such purpose,
interest payments received on the Mortgage Assets but applied to pay certain
expenses in accordance with the terms of the Servicing Agreement).

Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Mortgage Asset to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the aggregate outstanding principal amount of the Offered
Notes. In addition, in no event will the Advancing Agent or Backup Advancing
Agent be required to advance any payments in respect of interest on any Class of
Notes other than the Class A Notes, the Class A-S Notes and the Class B Notes or
principal of any Note. Any Interest Advance made by the Advancing Agent with
respect to a Payment Date that is in excess of the actual Interest Shortfall for
such Payment Date shall be refunded to the Advancing Agent by the Note
Administrator on the related Payment Date (or, if such Interest Advance is made
prior to final determination by the Note Administrator of such Interest
Shortfall, on the Business Day of such final determination).

The Advancing Agent shall provide the Note Administrator written notice of a
determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than 10:00 a.m. (New York
time) on the related Payment Date. If the Advancing Agent shall fail to make any
required Interest Advance by 10:00 a.m. (New York time) on the Payment Date upon
which distributions are to be made pursuant to Section 11.1(a)(i), the Note
Administrator shall remove the Advancing Agent in its capacity as advancing
agent hereunder as permitted in Section 16.5(d) and the Backup Advancing Agent
shall be required to make such Interest Advance no later than 11:00 a.m. (New
York time) on the Payment Date, subject to a determination of recoverability by
the Backup Advancing Agent as described in Section 10.7(b). Based upon available
information at the time, the Backup Advancing Agent and the Advancing Agent, as
applicable, will provide 15 days prior notice to the Rating Agencies if recovery
of a Nonrecoverable Interest Advance would result in an Interest Shortfall on
the next succeeding Payment Date. No later than the close of business on the
Determination Date related to a Payment Date on which the recovery of a
Nonrecoverable

 

-134-



--------------------------------------------------------------------------------

Interest Advance would result in an Interest Shortfall, the Special Servicer
will provide the Rating Agencies notice of such recovery.

(b) Notwithstanding anything herein to the contrary, neither the Advancing Agent
nor the Backup Advancing Agent, as applicable, shall be required to make any
Interest Advance unless such Person determines, in its sole discretion,
exercised in good faith that such Interest Advance, or such proposed Interest
Advance, plus interest expected to accrue thereon at the Reimbursement Rate,
will not be a Nonrecoverable Interest Advance. In determining whether any
proposed Interest Advance will be, or whether any Interest Advance previously
made is, a Nonrecoverable Interest Advance, the Advancing Agent or the Backup
Advancing Agent, as applicable, will take into account:

(i) amounts that may be realized on each Mortgaged Property in its “as is” or
then-current condition and occupancy;

(ii) the potential length of time before such Interest Advance may be reimbursed
and the resulting degree of uncertainty with respect to such reimbursement; and

(iii) the possibility and effects of future adverse changes with respect to the
Mortgaged Properties, and

(iv) the fact that Interest Advances are intended to provide liquidity only and
not credit support to the Holders of any Class of Notes entitled thereto.

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time. The Backup Advancing Agent will be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would have been a Nonrecoverable Interest Advance. Absent
bad faith, the determination by the Advancing Agent or the Backup Advancing
Agent, as applicable, as to the nonrecoverability of any Interest Advance shall
be conclusive and binding on the Holders of the Notes.

(c) Each of the Advancing Agent and the Backup Advancing Agent may recover any
previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second (to the extent that there are insufficient Interest
Proceeds for such reimbursement), from Principal Proceeds to the extent that
such reimbursement would not trigger an additional Interest Shortfall; provided
that if at any time an Interest Advance is determined to be a Nonrecoverable
Interest Advance, the Advancing Agent or the Backup Advancing Agent shall be
entitled to recover all outstanding Interest Advances from the Collection
Account pursuant to the Servicing Agreement on any Business Day during any
Interest Accrual Period prior to the related Determination Date. The Advancing
Agent shall be permitted (but not obligated) to defer

 

-135-



--------------------------------------------------------------------------------

or otherwise structure the timing of recoveries of Nonrecoverable Interest
Advances in such manner as the Advancing Agent determines is in the best
interest of the Holders of the Notes, as a collective whole, which may include
being reimbursed for Nonrecoverable Interest Advances in installments.

(d) The Advancing Agent and the Backup Advancing Agent will each be entitled
with respect to any Interest Advance made by it (including Nonrecoverable
Interest Advances) to interest accrued on the amount of such Interest Advance
for so long as it is outstanding at the Reimbursement Rate.

(e) The obligations of the Advancing Agent and the Backup Advancing Agent to
make Interest Advances in respect of the Class A Notes, the Class A-S Notes and
the Class B Notes will continue through the Stated Maturity Date, unless the
Class A Notes, the Class A-S Notes and the Class B Notes are previously redeemed
or repaid in full.

(f) In no event will the Advancing Agent, in its capacity as such hereunder or
the Note Administrator, in its capacity as Backup Advancing Agent hereunder, be
required to advance any amounts in respect of payments of principal of any
Mortgage Asset or Note.

(g) In consideration of the performance of its obligations hereunder, the
Advancing Agent shall be entitled to receive, at the times set forth herein and
subject to the Priority of Payments, to the extent funds are available therefor,
the Advancing Agent Fee. For so long as Seller (or any of its Affiliates) is the
Advancing Agent and Retention Holder (or any of its Affiliates) owns the
Preferred Shares, the Advancing Agent hereby agrees, on behalf of itself and its
affiliates, to waive its rights to receive the Advancing Agent Fee and any
Reimbursement Interest. The Note Administrator shall not be entitled to an
additional fee in respect of its role as Backup Advancing Agent. If the
Advancing Agent is terminated for failing to make an Interest Advance hereunder
(as provided in Section 16.5(d)) (or for failing to make a Servicing Advance
under the Servicing Agreement) that the Advancing Agent did not determine to be
nonrecoverable, the Backup Advancing Agent or any applicable subsequent
successor advancing agent will be entitled to receive the Advancing Agent Fee
(plus Reimbursement Interest on any Interest Advance made by the Backup
Advancing Agent or applicable subsequent successor advancing agent) and shall be
required to make Interest Advances until a successor advancing agent is
appointed under the Indenture.

(h) The determination by the Advancing Agent or the Backup Advancing Agent (in
its capacity as successor Advancing Agent), as applicable, (i) that it has made
a Nonrecoverable Interest Advance (together with Reimbursement Interest thereon)
or (ii) that any proposed Interest Advance, if made, would constitute a
Nonrecoverable Interest Advance, shall be evidenced by an Officer’s Certificate
delivered promptly to the Trustee, the Note Administrator, the Issuer and the
17g-5 Information Provider, setting forth the basis for such determination;
provided that failure to give such notice, or any defect therein, shall not
impair or affect the validity of, or the Advancing Agent or the Backup Advancing
Agent, entitlement to reimbursement with respect to, any Interest Advance.

 

-136-



--------------------------------------------------------------------------------

Section 10.8 Reports by Parties.

(a) The Note Administrator shall supply, in a timely fashion, to the Issuer, the
Trustee, the Servicer, the Special Servicer and the applicable Directing Holder
any information regularly maintained by the Note Administrator that the Issuer,
the Trustee, the Servicer, the Special Servicer or such Directing Holder may
from time to time request in writing with respect to the Collateral or the
Indenture Accounts and provide any other information reasonably available to the
Note Administrator by reason of its acting as Note Administrator hereunder and
required to be provided by Section 10.9. Each of the Issuer, the Servicer, and
the Special Servicer shall promptly forward to the Trustee and the Note
Administrator any information in their possession or reasonably available to
them concerning any of the Collateral that the Trustee or the Note Administrator
reasonably may request or that reasonably may be necessary to enable the Note
Administrator to prepare any report or to enable the Trustee or the Note
Administrator to perform any duty or function on its part to be performed under
the terms of this Indenture.

Section 10.9 Reports; Accountings.

(a) Based on the CREFC® Loan Periodic Update File prepared by the Servicer and
delivered by the Servicer to the Note Administrator no later than 2:00 p.m. (New
York time) on the second Business Day before the Payment Date, the Note
Administrator shall prepare and make available on its website initially located
at www.ctslink.com (or, upon written request from registered Holders of the
Notes or from those parties that cannot receive such statement electronically,
provide by first class mail), on each Payment Date to Privileged Persons, a
report substantially in the form of Exhibit G hereto (the “Monthly Report”),
setting forth the following information:

(i) the amount of the distribution of principal and interest on such Payment
Date to the Noteholders and any reduction of the Aggregate Outstanding Amount of
the Notes;

(ii) the aggregate amount of compensation paid to the Note Administrator, the
Trustee and servicing compensation paid to the Servicer during the related Due
Period;

(iii) the Aggregate Outstanding Portfolio Balance outstanding immediately before
and immediately after the Payment Date;

(iv) the number, Aggregate Outstanding Portfolio Balance, weighted average
remaining term to maturity and weighted average interest rate of the Mortgage
Assets as of the end of the related Due Period;

(v) the number and aggregate principal balance of Mortgage Assets that are
(A) delinquent 30-59 days, (B) delinquent 60-89 days, (C) delinquent 90 days or
more and (D) current but Specially Serviced Mortgage Loans or in foreclosure but
not an REO Property;

(vi) the value of any REO Property owned by the Issuer or any Permitted
Subsidiary as of the end of the related Due Period, on an individual Mortgage
Asset basis, based on the most recent appraisal or valuation;

 

-137-



--------------------------------------------------------------------------------

(vii) the amount of Interest Proceeds and Principal Proceeds received in the
related Due Period;

(viii) the amount of any Interest Advances made by the Advancing Agent or the
Backup Advancing Agent, as applicable;

(ix) the payments due pursuant to the Priority of Payments with respect to each
clause thereof;

(x) the number and related principal balances of any Mortgage Assets that have
been (or are related to Mortgage Loans that have been) extended or modified
during the related Due Period on an individual Mortgage Asset basis;

(xi) the amount of any remaining unpaid Interest Shortfalls as of the close of
business on the Payment Date;

(xii) a listing of each Mortgage Asset that was the subject of a principal
prepayment during the related collection period and the amount of principal
prepayment occurring;

(xiii) the aggregate unpaid principal balance of the Mortgage Assets outstanding
as of the close of business on the related Determination Date;

(xiv) with respect to any Mortgage Asset as to which a liquidation occurred
during the related Due Period (other than through a payment in full), (A) the
number thereof and (B) the aggregate of all liquidation proceeds which are
included in the Payment Account and other amounts received in connection with
the liquidation (separately identifying the portion thereof allocable to
distributions of the Notes);

(xv) with respect to any REO Property owned by the Issuer or any Permitted
Subsidiary thereof, as to which the Special Servicer determined that all
payments or recoveries with respect to the related property have been ultimately
recovered during the related collection period, (A) the related Mortgage Asset
and (B) the aggregate of all liquidation proceeds and other amounts received in
connection with that determination (separately identifying the portion thereof
allocable to distributions on the Securities);

(xvi) the aggregate amount of interest on monthly debt service advances in
respect of the Mortgage Assets paid to the Advancing Agent and/or the Backup
Advancing Agent since the prior Payment Date;

(xvii) a listing of each modification, extension or waiver made with respect to
each Mortgage Asset;

(xviii) an itemized listing of any Special Servicer Fees received from the
Special Servicer or any of its affiliates during the related Due Period;

(xix) the amount of any dividends or other distributions to the Preferred Shares
on the Payment Date; and

 

-138-



--------------------------------------------------------------------------------

(xx) the Net Outstanding Portfolio Balance and whether any Control Shift Event
or Consultation Termination Event has occurred and, if either such event has
occurred, whether either such event is continuing.

(b) The Note Administrator will post on the Note Administrator’s Website, any
report received from the Servicer or Special Servicer detailing any breach of
the representations and warranties with respect to any Mortgage Asset by the
Seller or any of its affiliates and the steps taken by the Seller or any of its
affiliates to cure such breach; a listing of any breach of the representations
and warranties with respect to any Mortgage Asset by the Seller or any of its
affiliates and the steps taken by the Seller or any of its affiliates to cure
such breach;

(c) All information made available on the Note Administrator’s Website will be
restricted and the Note Administrator will only provide access to such reports
to Privileged Persons in accordance with this Indenture. In connection with
providing access to its website, the Note Administrator may require registration
and the acceptance of a disclaimer.

(d) Not more than five (5) Business Days after receiving an Issuer Request
requesting information regarding a Clean-up Call, a Tax Redemption, an Auction
Call Redemption or an Optional Redemption as of a proposed Redemption Date, the
Note Administrator shall, subject to its timely receipt of the necessary
information to the extent not in its possession, compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Preferred Shareholders and the Preferred Share
Paying Agent:

(i) the Aggregate Outstanding Amount of the Notes of the Class or Classes to be
redeemed as of such Redemption Date;

(ii) the amount of accrued interest due on such Notes as of the last day of the
Due Period immediately preceding such Redemption Date;

(iii) the Redemption Price;

(iv) the sum of all amounts due and unpaid under Section 11.1(a) (other than
amounts payable on the Notes being redeemed or to the Noteholders thereof); and

(v) the amount in the Collection Account and the Indenture Accounts (other than
the Preferred Share Distribution Account) available for application to the
redemption of such Notes.

(e) For so long as the Retention Holder or any affiliate thereof is the
Directing Holder, the Issuer shall provide quarterly updates on the status of
the business plan for each Mortgage Asset, which reports shall be posted to the
Note Administrator’s website.

Section 10.10 Release of Mortgage Assets; Release of Collateral.

(a) If no Event of Default has occurred and is continuing and subject to Article
12 hereof, the Issuer may direct the Special Servicer on behalf of the Trustee
to release a

 

-139-



--------------------------------------------------------------------------------

Pledged Mortgage Asset from the lien of this Indenture, by Issuer Order
delivered to the Trustee and the Custodian at least two (2) Business Days prior
to the settlement date for any sale of a Pledged Mortgage Asset certifying that
(i) it has sold such Pledged Mortgage Asset pursuant to and in compliance with
Article 12 or (ii) in the case of a redemption pursuant to Section 9.1, the
proceeds from any such sale of Mortgage Assets are sufficient to redeem the
Notes pursuant to Section 9.1, and, upon receipt of a Request for Release of
such Mortgage Asset from the Special Servicer, the Custodian shall deliver any
such Pledged Mortgage Asset, if in physical form, duly endorsed to the broker or
purchaser designated in such Issuer Order or to the Issuer if so requested in
the Issuer Order, or, if such Pledged Mortgage Asset is represented by a
Security Entitlement, cause an appropriate transfer thereof to be made, in each
case against receipt of the sales price therefor as set forth in such Issuer
Order. If requested, the Custodian may deliver any such Pledged Mortgage Asset
in physical form for examination (prior to receipt of the sales proceeds) in
accordance with street delivery custom. The Custodian shall (i) deliver any
agreements and other documents in its possession relating to such Pledged
Mortgage Asset and (ii) the Trustee, if applicable, duly assign each such
agreement and other document, in each case, to the broker or purchaser
designated in such Issuer Order or to the Issuer if so requested in the Issuer
Order.

(b) The Issuer (or the Special Servicer on behalf of the Issuer) may deliver to
the Trustee and Custodian at least three (3) Business Days prior to the date set
for redemption or payment in full of a Pledged Mortgage Asset, an Issuer Order
certifying that such Pledged Mortgage Asset is being paid in full. Thereafter,
the Special Servicer, by delivery of a Request for Release, may direct the
Custodian to deliver such Pledged Mortgage Asset and the related Mortgage Asset
File therefor on or before the date set for redemption or payment, to the
Special Servicer for redemption against receipt of the applicable redemption
price or payment in full thereof.

(c) With respect to any Mortgage Asset subject to a workout or restructuring,
the Issuer (or the Special Servicer on behalf of the Issuer) may, by Issuer
Order delivered to the Trustee and Custodian at least two (2) Business Days
prior to the date set for an exchange, tender or sale, certify that a Mortgage
Asset is subject to a workout or restructuring and setting forth in reasonable
detail the procedure for response thereto. Thereafter, the Special Servicer may,
in accordance with the terms of, and subject to any required consent and
consultation obligations set forth in the Servicing Agreement, direct the
Custodian, by delivery to the Custodian of a Request for Release, to deliver any
Collateral to the Special Servicer in accordance with such Request for Release.

(d) The Special Servicer shall remit to the Servicer for deposit into the
Collection Account any proceeds received by it from the disposition of a Pledged
Mortgage Asset and treat such proceeds as Principal Proceeds, for remittance by
the Servicer to the Note Administrator on the first Remittance Date occurring
thereafter. None of the Trustee, the Note Administrator or the Securities
Intermediary shall be responsible for any loss resulting from delivery or
transfer of any such proceeds prior to receipt of payment in accordance
herewith.

(e) The Trustee shall, upon receipt of an Issuer Order declaring that there are
no Notes Outstanding and all obligations of the Issuer hereunder have been
satisfied, release the Collateral from the lien of this Indenture.

 

-140-



--------------------------------------------------------------------------------

(f) Upon receiving actual notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Mortgage Asset, or
in the event any action is required to be taken in respect to an Asset Document,
the Special Servicer on behalf of the Issuer will promptly notify the applicable
Directing Holder, the Operating Advisor and the Servicer of such request, and
the Special Servicer shall grant any waiver or consent, and enter into any
amendment or other modification pursuant to the Servicing Agreement in
accordance with the Servicing Standard. In the case of any modification or
amendment that results in the release of the related Mortgage Asset,
notwithstanding anything to the contrary in Section 5.5(a), the Custodian, upon
receipt of a Request for Release, shall release the related Mortgage Asset File
upon the written instruction of the Servicer or the Special Servicer, as
applicable.

Section 10.11 [Reserved.]

Section 10.12 Information Available Electronically.

(a) The Note Administrator shall make available to any Privileged Person the
following items (in each case, as applicable, to the extent received by it) by
means of the Note Administrator’s Website the following items (to the extent
such items were prepared by or delivered to the Note Administrator in electronic
format);

(i) The following documents, which will initially be available under a tab or
heading designated “deal documents”:

(1) the final Offering Memorandum related to the Notes offered thereunder;

(2) this Indenture, and any schedules, exhibits and supplements thereto;

(3) the CREFC® Loan Setup file;

(4) the Issuer Charter,

(5) the Servicing Agreement, any schedules, exhibits and supplements thereto:

(6) the Preferred Share Paying Agency Agreement, and any schedules, exhibits and
supplements thereto;

(ii) The following documents will initially be available under a tab or heading
designated “periodic reports”:

(1) the Monthly Reports prepared by the Note Administrator pursuant to
Section 10.9(a); and

(2) certain information and reports specified in the Servicing Agreement
(including the collection of reports specified by CRE Finance Council or any
successor organization reasonably acceptable to the Note Administrator

 

-141-



--------------------------------------------------------------------------------

and the Servicer) known as the “CREFC® Investor Reporting Package” relating to
the Mortgage Assets to the extent that the Note Administrator receives such
information and reports from the Servicer from time to time;

(iii) The following documents, which will initially be available under a tab or
heading designated “Additional Documents”:

(1) inspection reports delivered to the Note Administrator under the terms of
the Servicing Agreement;

(2) appraisals delivered to the Note Administrator under the terms of the
Servicing Agreement;

(3) for so long as the Retention Holder or any affiliate thereof is the
Directing Holder, any quarterly updates on the status of the business plan for
each Mortgage Asset delivered by the Issuer to the Note Administrator; and

(4) the Issuer hereby directs the Note Administrator to post any reports or such
other information that, from time to time, the Issuer or the Special Servicer
provides to the Note Administrator to be made available on the Note
Administrator’s Website;

(iv) The following documents, which will initially be available under a tab or
heading designated “special notices”:

(1) notice of final payment on the Notes delivered to the Note Administrator
pursuant to Section 2.7(d);

(2) notice of termination of the Servicer or the Special Servicer;

(3) notice of a Servicer Termination Event or a Special Servicer Termination
Event, each as defined in the Servicing Agreement and delivered to the Note
Administrator under the terms of the Servicing Agreement;

(4) notice of the resignation of any party to the Indenture and notice of the
acceptance of appointment of a replacement for any such party, to the extent
such notice is prepared or received by the Note Administrator;

(5) officer’s certificates supporting the determination that any Interest
Advance was (or, if made, would be) a Nonrecoverable Interest Advance delivered
to the Note Administrator pursuant to Section 10.7(b);

(6) any direction received by the Note Administrator from the applicable
Directing Holder for the termination of the Special Servicer during any period
when such Person is entitled to make such a direction, and any direction of a
Majority of the Notes to terminate the Special Servicer in response to the
recommendation of the Operating Advisor;

 

-142-



--------------------------------------------------------------------------------

(7) any direction received by the Note Administrator from the Directing Holder
for the termination of the Sub-Servicer during any period when such person is
entitled to make such a direction; and

(8) any direction received by the Note Administrator from a Majority of the
Controlling Class or a Supermajority of the Notes for the termination of the
Note Administrator or the Trustee pursuant to Section 6.9(c);

(v) the following notices provided by Retention Holder to the Note
Administrator, if any, which will initially be available under a tab or heading
designated “risk retention special notices”:

(1) any changes to the fair values set forth in the “Credit Risk Retention”
section of the Offering Memorandum between the date of the Offering Memorandum
and the Closing Date;

(2) any material differences between the valuation methodology or any of the key
inputs and assumptions that were used in calculating the fair value or range of
fair values prior to the pricing of the Notes and the Closing Date; and

(3) any noncompliance of the applicable credit risk retention requirements under
the credit risk retention requirements under Section 15G of the Exchange Act by
Retention Holder or a Subsequent Retaining Holder as and to the extent the
Sponsor is required under the credit risk retention requirements under
Section 15G of the Exchange Act;

(vi) the “Investor Q&A Forum” pursuant to Section 10.13; and

(vii) solely to Noteholders and holders of any Preferred Shares, the “Investor
Registry” pursuant to Section 10.13.

Privileged Persons who execute Exhibit H-2 shall only be entitled to access the
Monthly Report, and shall not have access to any other information on the Note
Administrator’s Website.

The Note Administrator’s Website shall initially be located at www.ctslink.com.
The foregoing information shall be made available by the Note Administrator on
the Note Administrator’s Website promptly following receipt. The Note
Administrator may change the titles of the tabs and headings on portions of its
website, and may re-arrange the files as it deems proper. The Note Administrator
shall have no obligation or duty to verify, confirm or otherwise determine
whether the information being delivered is accurate, complete, conforms to the
transaction, or otherwise is or is not anything other than what it purports to
be. In the event that any such information is delivered or posted in error, the
Note Administrator may remove it from the Note Administrator’s Website. The Note
Administrator has not obtained and shall not be deemed to have obtained actual
knowledge of any information posted to the Note Administrator’s Website to the
extent such information was not produced by the Note Administrator. In
connection with providing access to the Note Administrator’s Website, the

 

-143-



--------------------------------------------------------------------------------

Note Administrator may require registration and the acceptance of a disclaimer.
The Note Administrator shall not be liable for the dissemination of information
in accordance with the terms of this Agreement, makes no representations or
warranties as to the accuracy or completeness of such information being made
available, and assumes no responsibility for such information. Assistance in
using the Note Administrator’s Website can be obtained by calling 866-846-4526.

Section 10.13 Investor Q&A Forum; Investor Registry.

(a) The Note Administrator shall make the “Investor Q&A Forum” available to
Privileged Persons and prospective purchasers of Notes by means of the Note
Administrator’s Website, where Noteholders (including beneficial owners of
Notes) may (i) submit inquiries to the Note Administrator relating to the
Monthly Reports, and submit inquiries to the Servicer, the Special Servicer or,
after the occurrence of a Control Termination Event with respect to any CLO
Controlled Mortgage Asset, the Operating Advisor (each, a “Q&A Respondent”)
relating to any servicing reports prepared by that party, the Mortgage Assets,
or the properties related thereto (each an “Inquiry” and collectively,
“Inquiries”), and (ii) view Inquiries that have been previously submitted and
answered, together with the answers thereto. Upon receipt of an Inquiry for a
Q&A Respondent, the Note Administrator shall forward the Inquiry to the
applicable Q&A Respondent, in each case via email or such other method as the
Note Administrator and the Servicer or the Special Servicer agree within a
commercially reasonable period of time following receipt thereof. Following
receipt of an Inquiry, the Note Administrator and the applicable Q&A Respondent,
unless such party determines not to answer such Inquiry as provided below, shall
reply to the Inquiry, which reply of the applicable Q&A Respondent shall be by
email to the Note Administrator, the Servicer and the Special Servicer or such
other method as the Note Administrator and the Servicer or the Special Servicer
will agree. The Note Administrator shall post (within a commercially reasonable
period of time following preparation or receipt of such answer, as the case may
be) such Inquiry and the related answer to the Note Administrator‘s Website. If
the Note Administrator or the applicable Q&A Respondent determines, in its
respective sole discretion, that (i) any Inquiry is not of a type described
above, (ii) answering any Inquiry would not be in the best interests of the
Issuer or the Noteholders, (iii) answering any Inquiry would be in violation of
applicable law, the Asset Documents, this Indenture or the Servicing Agreement,
(iv) answering any Inquiry would materially increase the duties of, or result in
significant additional cost or expense to, the Note Administrator, the Servicer,
the Special Servicer or the Operating Advisor, as applicable or (v) answering
any such inquiry would reasonably be expected to result in the waiver of an
attorney client privilege or the disclosure of attorney work product, or is
otherwise not advisable to answer, it shall not be required to answer such
Inquiry and shall promptly notify the Note Administrator of such determination.
The Note Administrator shall notify the Person who submitted such Inquiry in the
event that the Inquiry shall not be answered in accordance with the terms of
this Agreement. Any notice by the Note Administrator to the Person who submitted
an Inquiry that shall not be answered shall include the following statement:
“Because the Indenture and the Servicing Agreement provides that the Note
Administrator, Servicer, Special Servicer and Operating Advisor shall not answer
an Inquiry if it determines, in its respective sole discretion, that (i) any
Inquiry is beyond the scope of the topics described in the Indenture,
(ii) answering any Inquiry would not be in the best interests of the Issuer
and/or the Noteholders, (iii) answering any Inquiry would be in violation of
applicable law or the Asset Documents, this Indenture or the

 

-144-



--------------------------------------------------------------------------------

Servicing Agreement, (iv) answering any Inquiry would materially increase the
duties of, or result in significant additional cost or expense to, the Trustee,
the Servicer, the Special Servicer or the Operating Advisor, as applicable, or
(v) answering any such inquiry would reasonably be expected to result in the
waiver of an attorney client privilege or the disclosure of attorney work
product, or is otherwise not advisable to answer, no inference shall be drawn
from the fact that the Trustee, the Servicer, the Special Servicer or the
Operating Advisor has declined to answer the Inquiry.” Answers posted on the
Investor Q&A Forum shall be attributable only to the Q&A Respondent, and shall
not be deemed to be answers from any other Person. Any Inquiry and the related
answer posted to the Note Administrator’s Website may be amended, modified,
deleted or otherwise altered as the Note Administrator, Servicer or Special
Servicer, as applicable, may determine in its sole discretion. None of the
Placement Agents, the Issuer, the Co-Issuer, the Seller, the Advancing Agent,
the Future Funding Indemnitor, Retention Holder, the Servicer, the Special
Servicer, the Operating Advisor, the Note Administrator or the Trustee, or any
of their respective Affiliates shall certify to any of the information posted in
the Investor Q&A Forum and no such party shall have any responsibility or
liability for the content of any such information. The Note Administrator shall
not be required to post to the Note Administrator’s Website any Inquiry or
answer thereto that the Note Administrator determines, in its sole discretion,
is administrative or ministerial in nature. The Investor Q&A Forum shall not
reflect questions, answers and other communications that are not submitted via
the Note Administrator’s Website. Additionally, the Note Administrator may
require acceptance of a waiver and disclaimer for access to the Investor Q&A
Forum.

(b) The Note Administrator shall make available to any Noteholder or holder of
Preferred Shares and any beneficial owner of a Note, the Investor Registry. The
“Investor Registry” shall be a voluntary service available on the Note
Administrator’s Website, where Noteholders and beneficial owners of Notes can
register and thereafter obtain information with respect to any other Noteholder
or beneficial owner that has so registered. Any Person registering to use the
Investor Registry shall be required to certify that (i) it is a Noteholder, a
beneficial owner of a Note or a holder of a Preferred Share and (ii) it grants
authorization to the Note Administrator to make its name and contact information
available on the Investor Registry for at least 45 days from the date of such
certification to other registered Noteholders and registered beneficial owners
or Notes. Such Person shall then be asked to enter certain mandatory fields such
as the individual’s name, the company name and email address, as well as certain
optional fields such as address, and phone number. If any Noteholder or
beneficial owner of a Note notifies the Note Administrator that it wishes to be
removed from the Investor Registry (which notice may not be within forty-five
(45) days of its registration), the Note Administrator shall promptly remove it
from the Investor Registry. The Note Administrator shall not be responsible for
verifying or validating any information submitted on the Investor Registry, or
for monitoring or otherwise maintaining the accuracy of any information thereon.
The Note Administrator may require acceptance of a waiver and disclaimer for
access to the Investor Registry.

(c) Certain information concerning the Collateral and the Notes, including the
Monthly Reports, CREFC® Reports and supplemental notices, shall be provided by
the Note Administrator to certain market data providers upon receipt by the Note
Administrator from such persons of a certification in the form of Exhibit I
hereto, which certification may be submitted electronically via the Note
Administrator’s Website. The Issuer hereby authorizes the provision

 

-145-



--------------------------------------------------------------------------------

of such information to Bloomberg L.P., Trepp, LLC, Intex Solutions, Inc., Markit
Group Limited, Interactive Data Corp., BlackRock Financial Management, Inc.,
CMBS.com, Inc., Moody’s Analytics and Thomson Reuters Corporation.

(d) [Reserved.]

(e) The 17g-5 Information Provider will make the “Rating Agency Q&A Forum and
Servicer Document Request Tool” available to NRSROs via the 17g-5 Information
Providers Website, where NRSROs may (i) submit inquiries to the Trustee relating
to the Monthly Report, (ii) submit inquiries to the Servicer or the Special
Servicer relating to servicing reports prepared by such parties, or the
Collateral, except to the extent already obtained, (iii) submit requests for
loan-level reports and information, and (iv) view previously submitted inquiries
and related answers or reports, as the case may be. Upon receipt of an inquiry
or request for the Note Administrator, the Servicer or the Special Servicer, as
the case may be, the 17g-5 Information Provider shall forward such inquiry or
request to the Note Administrator, the Servicer or the Special Servicer, as
applicable, in each case via email within a commercially reasonable period of
time following receipt thereof. The Trustee, the Note Administrator, the
Servicer or the Special Servicer, as applicable, will be required to answer each
inquiry, unless it determines that (a) answering the inquiry would be in
violation of applicable law, the Servicing Standard, the Indenture, the
Servicing Agreement or the applicable loan documents, (b) answering the inquiry
would or is reasonably expected to result in a waiver of an attorney-client
privilege or the disclosure of attorney work product, or (c) answering the
inquiry would materially increase the duties of, or result in significant
additional cost or expense to, such party, and the performance of such
additional duty or the payment of such additional cost or expense is beyond the
scope of its duties under the Indenture or the Servicing Agreement, as
applicable. In the event that any of the Trustee, the Note Administrator, the
Servicer or the Special Servicer declines to answer an inquiry, it shall
promptly email the 17g-5 Information Provider with the basis of such
declination. The 17g-5 Information Provider will be required to post the
inquiries and the related answers (or reports, as applicable) on the Rating
Agency Q&A Forum and Servicer Document Request Tool promptly upon receipt, or in
the event that an inquiry is unanswered, the inquiry and the basis for which it
was unanswered. The Rating Agency Q&A Forum and Servicer Document Request Tool
may not reflect questions, answers, or other communications which are not
submitted through the 17g-5 Website. Answers and information posted on the
Rating Agency Q&A Forum and Servicer Document Request Tool will be attributable
only to the respondent, and will not be deemed to be answers from any other
Person. No such other Person will have any responsibility or liability for, and
will not be deemed to have knowledge of, the content of any such information.

Section 10.14 Certain Procedures.

For so long as the Notes may be transferred only in accordance with Rule 144A,
the Issuer will ensure that any Bloomberg screen containing information about
the Rule 144A Global Notes includes the following (or similar) language:

(i) the “Note Box” on the bottom of the “Security Display” page describing the
Rule 144A Global Notes will state: “Iss’d Under 144A”;

 

-146-



--------------------------------------------------------------------------------

(ii) the “Security Display” page will have the flashing red indicator “See Other
Available Information”; and

The indicator will link to the “Additional Security Information” page, which
will state that the Notes “are being offered in reliance on the exemption from
registration under Rule 144A of the Securities Act to persons who are qualified
institutional buyers (as defined in Rule 144A under the Securities Act).

ARTICLE 11

APPLICATION OF FUNDS

Section 11.1 Disbursements of Amounts from Payment Account.

(a) Notwithstanding any other provision in this Indenture, but subject to the
other subsections of this Section 11.1 hereof, on each Payment Date, the Note
Administrator shall disburse amounts transferred to the Payment Account in
accordance with the following priorities (the “Priority of Payments”):

(i) Interest Proceeds. On each Payment Date that is not a Redemption Date, the
Stated Maturity Date or a Payment Date following an acceleration of the Notes as
a result of the occurrence and continuation of an Event of Default, Interest
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:

(1) to the payment of taxes and filing fees (including any registered office and
government fees) owed by the Issuer, if any;

(2) (a) first, to the extent not previously reimbursed, to the Backup Advancing
Agent and the Advancing Agent, in that order, the aggregate amount of any
Nonrecoverable Interest Advances due and payable to such party; (b) second, to
the Advancing Agent (or to the Backup Advancing Agent if the Advancing Agent has
failed to make any Interest Advance required to be made by the Advancing Agent
pursuant to the terms hereof), the Advancing Agent Fee and any previously due
but unpaid Advancing Agent Fee (with respect to amounts owed to the Advancing
Agent, unless waived by the Advancing Agent) (provided that the Advancing Agent
or Backup Advancing Agent, as applicable, has not failed to make any Interest
Advance required to be made in respect of any Payment Date pursuant to the terms
of the Indenture); and (c) third, to the Advancing Agent and the Backup
Advancing Agent, to the extent due and payable to such party, Reimbursement
Interest and reimbursement of any outstanding Interest Advances not to exceed,
in each case, the amount that would result in an Interest Shortfall with respect
to such Payment Date;

(3) (a) first, pro rata to the payment to the Note Administrator and to the
Trustee of the accrued and unpaid fees in respect of their services equal to
U.S. $4,250, in each case payable monthly (a portion of which is payable to the
Trustee by the Note Administrator), (b) second, to the payment of other accrued

 

-147-



--------------------------------------------------------------------------------

and unpaid Company Administrative Expenses of the Note Administrator, the
Trustee, the Paying Agent and the Preferred Share Paying Agent not to exceed the
sum of U.S. $250,000 per Expense Year (of which $100,000 shall be allocated to
the Trustee and $150,000 shall be allocated to the Note Administrator (in each
of its capacities); provided that any unused portions of the foregoing cap
remaining at the end of an Expense Year will be available to pay the Company
Administrative Expenses of any of the Note Administrator (in each of its
capacities) or the Trustee), and (c) third, to the payment of any other accrued
and unpaid Company Administrative Expenses;

(4) to the payment of the Class A Interest Distribution Amount plus any Class A
Defaulted Interest Amount;

(5) to the payment of the Class A-S Interest Distribution Amount plus any
Class A-S Defaulted Interest Amount;

(6) to the payment of the Class B Interest Distribution Amount plus any Class B
Defaulted Interest Amount;

(7) to the payment of the Class C Interest Distribution Amount and, if no
Class A Notes, Class A-S Notes and Class B Notes are outstanding, any Class C
Defaulted Interest Amount;

(8) to the payment of the Class C Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class C Notes);

(9) to the payment of the Class D Interest Distribution Amount and, if no
Class A Notes, Class A-S Notes, Class B Notes and Class C Notes are outstanding,
any Class D Defaulted Interest Amount;

(10) to the payment of the Class D Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class D Notes);

(11) if the Offered Note Protection Test is not satisfied as of the
Determination Date relating to such Payment Date, to the payment of, first,
principal on the Class A Notes, second, principal on the Class A-S Notes, third,
principal on the Class B Notes, fourth, principal on the Class C Notes, and
fifth, principal on the Class D Notes, in each case, to the extent necessary to
cause the Offered Note Protection Test to be satisfied or, if sooner, until the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes have been paid in full;

(12) to the payment of the Class E Interest Distribution Amount and, if no
Class A Notes, Class A-S Notes, Class B Notes, Class C Notes and Class D Notes
are outstanding, any Class E Defaulted Interest Amount;

(13) to the payment of the Class E Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class E Notes);

 

-148-



--------------------------------------------------------------------------------

(14) to the payment of the Class F Interest Distribution Amount and, if no
Class A Notes, Class A-S Notes, Class B Notes, Class C Notes, Class D Notes and
Class E Notes are outstanding, any Class F Defaulted Interest Amount;

(15) to the payment of the Class F Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class F Notes);

(16) to the payment of any Company Administrative Expenses not paid pursuant to
clause (3) above in the order specified therein; and

(17) any remaining Interest Proceeds to be released from the lien of the
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the holder of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

(ii) Principal Proceeds. On each Payment Date that is not a Redemption Date, the
Stated Maturity Date or a Payment Date following an acceleration of the Notes as
a result of the occurrence and continuation of an Event of Default, Principal
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:

(1) to the payment of the amounts referred to in clauses (1) through (4) of
Section 11.1(a)(i) in the same order of priority specified therein, without
giving effect to any limitations on amounts payable set forth therein, but only
to the extent not paid in full thereunder;

(2) to the payment of principal of the Class A Notes until the Class A Notes
have been paid in full;

(3) to the payment of amounts referred to in clause (5) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(4) to the payment of principal of the Class A-S Notes until the Class A-S Notes
have been paid in full;

(5) to the payment of amounts referred to in clause (6) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(6) to the payment of principal of the Class B Notes until the Class B Notes
have been paid in full;

(7) to the payment of amounts referred to in clause (7) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(8) to the payment of principal of the Class C Notes (including any Class C
Deferred Interest Amounts) until the Class C Notes have been paid in full;

 

-149-



--------------------------------------------------------------------------------

(9) to the payment of amounts referred to in clause (9) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(10) to the payment of principal of the Class D Notes (including any Class D
Deferred Interest Amounts) until the Class D Notes have been paid in full;

(11) to the payment of amounts referred to in clause (12) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(12) to the payment of principal of the Class E Notes (including any Class E
Deferred Interest Amounts) until the Class E Notes have been paid in full;

(13) to the payment of amounts referred to in clause (14) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(14) to the payment of principal of the Class F Notes (including any Class F
Deferred Interest Amounts) until the Class F Notes have been paid in full; and

(15) any remaining Principal Proceeds to be released from the lien of the
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holder of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

(iii) Redemption Dates and Payment Dates During Events of Default. On any
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes as a result of the occurrence and continuation of an
Event of Default, Interest Proceeds and Principal Proceeds with respect to the
related Due Period will be distributed in the following order of priority:

(1) to the payment of the amounts referred to in clauses (1) through (3) of
Section 11.1(a)(i) in the same order of priority specified therein, but without
giving effect to any limitations on amounts payable set forth therein;

(2) to the payment of any out-of-pocket fees and expenses of the Issuer, the
Note Administrator and Trustee (including legal fees and expenses) incurred in
connection with an acceleration of the Notes following an Event of Default,
including in connection with sale and liquidation of any of the Collateral in
connection therewith;

(3) to the payment of the Class A Interest Distribution Amount, plus, any
Class A Defaulted Interest Amount;

(4) to the payment in full of principal of the Class A Notes;

 

-150-



--------------------------------------------------------------------------------

(5) to the payment of the Class A-S Interest Distribution Amount, plus, any
Class A-S Defaulted Interest Amount;

(6) to the payment in full of principal of the Class A-S Notes;

(7) to the payment of the Class B Interest Distribution Amount, plus, any
Class B Defaulted Interest Amount;

(8) to the payment in full of principal of the Class B Notes;

(9) to the payment of the Class C Interest Distribution Amount, plus, any
Class C Defaulted Interest Amount;

(10) to the payment in full of principal of the Class C Notes (including any
Class C Deferred Interest Amount);

(11) to the payment of the Class D Interest Distribution Amount, plus, any
Class D Defaulted Interest Amount;

(12) to the payment in full of principal of the Class D Notes (including any
Class D Deferred Interest Amount);

(13) to the payment of the Class E Interest Distribution Amount, plus, any
Class E Defaulted Interest Amount;

(14) to the payment in full of the principal of the Class E Notes (including any
Class E Deferred Interest Amount);

(15) to the payment of the Class F Interest Distribution Amount plus any Class F
Defaulted Interest Amount;

(16) to the payment in full of the principal of the Class F Notes (including any
Class F Deferred Interest Amount); and

(17) any remaining Interest Proceeds and Principal Proceeds to be released from
the lien of the Indenture and paid (upon standing order of the Issuer) to the
Preferred Share Paying Agent for deposit into the Preferred Share Distribution
Account for distribution to the Holder of the Preferred Shares subject to and in
accordance with the provisions of the Preferred Share Paying Agency Agreement.

(b) On or before the Business Day prior to each Payment Date, the Issuer shall,
pursuant to Section 10.3, remit or cause to be remitted to the Note
Administrator for deposit in the Payment Account an amount of Cash sufficient to
pay the amounts described in Section 11.1(a) required to be paid on such Payment
Date.

(c) If on any Payment Date the amount available in the Payment Account from
amounts received in the related Due Period are insufficient to make the full
amount of the

 

-151-



--------------------------------------------------------------------------------

disbursements required by any clause of Section 11.1(a)(i), Section 11.1(a)(ii)
or Section 11.1(a)(iii), such payments will be made to Noteholders of each
applicable Class, as to each such clause, ratably in accordance with the
respective amounts of such disbursements then due and payable to the extent
funds are available therefor.

(d) In connection with any required payment by the Issuer to the Servicer or the
Special Servicer pursuant to the Servicing Agreement of any amount scheduled to
be paid from time to time between Payment Dates from amounts received with
respect to the Mortgage Assets, the Servicer or the Special Servicer, as
applicable, shall be entitled to retain or withdraw such amounts from the
Collection Account pursuant to the terms of the Servicing Agreement.

(e) In connection with any required payment by the Issuer to the Operating
Advisor pursuant to the Servicing Agreement of any amount scheduled to be paid
from time to time between Payment Dates from amounts received with respect to
the Mortgage Assets, such amounts shall be paid to the Operating Advisor
pursuant to the terms of the Servicing Agreement.

Section 11.2 Securities Accounts.

The Issuer hereby directs the Note Administrator to invest all amounts held by,
or deposited with the Note Administrator in the Permitted Companion
Participation Acquisition Account pursuant to the provisions of this Indenture
in Eligible Investments described in clause (v) of the definition of Eligible
Investments and such amounts shall be credited to the Indenture Account that is
the source of funds for such investment. Any amounts not so invested in Eligible
Investments as herein provided, shall be credited to one or more securities
accounts established and maintained pursuant to the Securities Account Control
Agreement at the Corporate Trust Office of the Note Administrator, or at another
financial institution whose long-term rating is at least equal to “A2” by
Moody’s (or such lower rating as the Rating Agencies shall approve) and agrees
to act as a Securities Intermediary on behalf of the Note Administrator on
behalf of the Secured Parties pursuant to an account control agreement in form
and substance similar to the Securities Account Control Agreement. All other
accounts held by the Note Administrator shall be held uninvested.

ARTICLE 12

SALE OF MORTGAGE ASSETS; ACQUISITION OF COMPANION

PARTICIPATIONS; FUTURE FUNDING ESTIMATES

Section 12.1 Sales of Mortgage Assets.

(a) Except as otherwise expressly permitted or required by this Indenture, the
Issuer shall not sell or otherwise dispose of any Mortgage Asset. The Issuer may
sell a Mortgage Asset in the following circumstances:

(i) in the event that a Mortgage Asset is a Defaulted Mortgage Asset and the
Special Servicer determines in accordance with the Servicing Standard that the
sale of

 

-152-



--------------------------------------------------------------------------------

such Mortgage Asset is in the best interest of the Noteholders, the Special
Servicer may, on behalf of the Issuer, sell such Mortgage Asset;

(ii) in the event that the Holder of a Majority of the Preferred Shares notifies
the Issuer, the Trustee, the Note Administrator, the Servicer and the Special
Servicer that it is exercising its right under Section 12.1(g) to purchase a
Defaulted Mortgage Asset or an Impaired Mortgage Asset at the Par Purchase Price
for such Mortgage Asset, the Special Servicer shall, on behalf of the Issuer,
sell such Mortgage Asset to such Holder;

(iii) in the event the Seller is required to repurchase such Mortgage Asset for
the par value thereof plus accrued and unpaid interest thereon as a result of a
Material Document Defect or Material Breach of representation or warranty set
forth in the Mortgage Asset Purchase Agreement, the Special Servicer shall, on
behalf of the Issuer, sell such Mortgage Asset to the Seller; and

(iv) in the event of a Clean-up Call, Tax Redemption, Optional Redemption or
Auction Call Redemption pursuant to Sections 9.1(a), (b), (c), or
(d) respectively, the Special Servicer shall, on behalf of the Issuer, sell such
Mortgage Asset.

(b) After the Issuer has notified the Trustee and the Note Administrator of an
Optional Redemption, a Clean-up Call, a Tax Redemption or an Auction Call
Redemption in accordance with Section 9.1, any disposition of Mortgage Assets
shall be effected by the Special Servicer upon Issuer Order (which shall specify
that the conditions above have been met) to the Special Servicer with a copy to
the Trustee and the Note Administrator (directly or by means of participation or
other arrangement) in a manner reasonably acceptable to the Special Servicer,
and the Special Servicer shall sell in such manner, any Mortgage Asset without
regard to the foregoing limitations in Section 12.1(a); provided that:

(i) the Sale Proceeds therefrom must be used to pay certain expenses and redeem
all of the Notes in whole but not in part pursuant to Section 9.1, and upon any
such sale the Trustee shall release the lien of such Mortgage Asset, and the
Custodian shall, upon receipt of a Request for Release, release the related
Mortgage File, pursuant to Section 10.10;

(ii) the Special Servicer on behalf of the Issuer shall not sell (and the
Trustee shall not be required to release) a Mortgage Asset pursuant to this
Section 12.1(b) unless the Special Servicer certifies to the Trustee and the
Note Administrator that, based on calculations included in the certification
(which shall include the sales prices of the Mortgage Assets), the Sale Proceeds
from the sale of one or more of the Mortgage Assets and all Cash and proceeds
from Eligible Investments shall be sufficient to pay the Total Redemption Price;
and

(iii) in connection with an Optional Redemption, a Clean-up Call or a Tax
Redemption, all the Mortgage Assets to be sold pursuant to this Section 12.1(b)
must be sold in accordance with the requirements set forth in Section 9.1(f).

(c) In the event that any Notes remain Outstanding as of the Payment Date
occurring six months prior to the Stated Maturity Date of the Notes, the Special
Servicer will be

 

-153-



--------------------------------------------------------------------------------

required to determine whether the proceeds expected to be received on the
Collateral prior to the Stated Maturity Date of the Notes will be sufficient to
pay in full the principal amount of (and accrued interest on) the Notes on the
Stated Maturity Date. If the Special Servicer determines, in its sole
discretion, that such proceeds will not be sufficient to pay the outstanding
principal amount of and accrued interest on the Notes (a “Note Liquidation
Event”) on the Stated Maturity Date of the Notes, the Issuer will be obligated
to liquidate the portion of Mortgage Assets sufficient to pay the remaining
principal amount of and interest on the Notes on or before the Stated Maturity
Date. The Mortgage Assets to be liquidated will be selected by the Special
Servicer.

(d) Under no circumstance shall the Trustee be required to acquire any Mortgage
Assets or property related thereto.

(e) Any Mortgage Asset sold pursuant to this Section 12.1 shall be released from
the lien of this Indenture.

(f) Pursuant to the terms of this Agreement, any time when Retention Holder or
any Affiliate thereof holds 100% of the Preferred Shares, it may contribute
additional Cash and Eligible Investments to the Issuer.

(g) The Holder of a Majority of the Preferred Shares shall have an assignable
right to purchase any Defaulted Mortgage Asset or Impaired Mortgage Asset for a
Cash purchase price equal to the Par Purchase Price for such Mortgage Asset.

Section 12.2 Replenishment.

(a) The Issuer shall, if directed by the Holder of the Preferred Shares, acquire
all or a portion of one or more Companion Participations identified by the
Seller (which shall be, and hereby are upon acquisition by the Issuer, Granted
to the Trustee pursuant to the Granting Clause of this Indenture) with funds on
deposit in the Permitted Companion Participation Acquisition Account, subject to
the satisfaction of the Replenishment Criteria as of the date of the acquisition
with respect to each Companion Participation so acquired as evidenced by the
delivery to the Note Administrator of an officer’s certificate of the Seller
confirming the satisfaction of the Replenishment Criteria. The Issuer shall
provide written notice of the acquisition of a Companion Participation to the
Servicer, the Note Administrator and each Rating Agency at least five Business
Days prior to the related acquisition date.

(b) The acquisition by the Issuer of each Companion Participation, and the
remittance by the Note Administrator of amounts from the Permitted Companion
Participation Acquisition Account, as applicable, as consideration for such
acquisition shall be conditioned upon (i) receipt by the Note Administrator of
the officer’s certificate of the Seller confirming satisfaction of the
Replenishment Criteria (upon which the Note Administrator may conclusively rely)
substantially in the form of Exhibit J hereto, (ii) receipt by the Custodian of
the Subsequent Transfer Instrument substantially in the form of Exhibit K hereto
with respect to the transfer of such Companion Participation, which Subsequent
Transfer Instrument shall, as of the date of such transfer, (1) list the
purchase price for such Companion Participation, (2) warrant and confirm the
satisfaction of the conditions precedent specified in Section 3 of the Mortgage
Asset

 

-154-



--------------------------------------------------------------------------------

Purchase Agreement and (3) reaffirm the representations and warranties made in
Section 4 of the Mortgage Asset Purchase Agreement, subject only to such
exceptions, if any, as were taken by the Seller with respect to the related Pari
Passu Participation (which are also set forth in Schedule 2 to such transfer
instrument) and (iii) if the Companion Participation is evidenced by a physical
certificate that is separate from the related Pari Passu Participation, receipt
by the Custodian of such certificate together with an endorsement to the Issuer
and an endorsement in blank.

(c) If the acquisition by the Issuer of all or a portion of a Companion
Participation results, in and of itself, in a downgrade of the ratings of any
Class of Notes by Moody’s or KBRA, then the Seller shall promptly repurchase
such Companion Participation at the same price as the Issuer paid to acquire it.

Section 12.3 Ongoing Future Advance Estimates.

(a) The Note Administrator and the Trustee, on behalf of the Noteholders and the
Holders of the Preferred Shares, are hereby directed by the Issuer to (i) enter
into the Future Funding Agreement and the Future Funding Account Control
Agreement, pursuant to which the Seller will agree to pledge certain collateral
described therein in order to secure certain future funding obligations of any
Affiliated Future Funding Companion Participation Holder as holder of any Future
Funding Companion Participations and (ii) administer the rights of the Note
Administrator and the secured party, as applicable, under the Future Funding
Agreement and the Future Funding Account Control Agreement. In the event an
Access Termination Notice (as defined in the Future Funding Agreement) has been
sent by the Note Administrator to the related account bank and for so long as
such Access Termination Notice is not withdrawn by the Note Administrator, the
Note Administrator shall, pursuant to the direction of the Issuer or the Special
Servicer on its behalf, direct the use of funds on deposit in the Future Funding
Controlled Reserve Account pursuant to the terms of the Future Funding
Agreement. Neither the Trustee nor the Note Administrator shall have any
obligation to ensure that the Seller is depositing or causing to be deposited
all amounts into the Future Funding Controlled Reserve Account that are required
to be deposited therein pursuant to the Future Funding Agreement.

(b) Pursuant to the Future Funding Agreement, on the Closing Date, (i) Holdco,
in its capacity as Future Funding Indemnitor, shall deliver its Largest One
Quarter Future Advance Estimate to the Special Servicer, the Servicer, the
Operating Advisor and the Note Administrator and (ii) the Future Funding
Indemnitor shall deliver to the Special Servicer, the Servicer, the Operating
Advisor, the Note Administrator and the 17g-5 Information Provider a
certification of a responsible financial officer of the Future Funding
Indemnitor that the Future Funding Indemnitor has Segregated Liquidity at least
equal to the Largest One Quarter Future Advance Estimate. Thereafter, so long as
any Future Funding Companion Participation is held by an Affiliated Future
Funding Companion Participation Holder and any future advance obligations remain
outstanding under such Future Funding Companion Participation, no later than the
18th day (or, if such day is not a Business Day, the next succeeding Business
Day) of the calendar-month preceding the beginning of each calendar quarter, the
Future Funding Indemnitor shall deliver (which may be by email) to the Special
Servicer, the Servicer, the Operating Advisor, the Note Administrator and the
17g-5 Information Provider a certification of a responsible financial officer of
the Future Funding Indemnitor that the Future Funding

 

-155-



--------------------------------------------------------------------------------

Indemnitor has Segregated Liquidity equal to the greater of (i) the Largest One
Quarter Future Advance Estimate or (ii) the controlling Two Quarter Future
Advance Estimate for the immediately following two calendar quarters.

(c) Pursuant to the Future Funding Agreement, for so long as any Future Funding
Companion Participations is held by an Affiliated Future Funding Companion
Participation Holder and any future advance obligations remain outstanding under
such Future Funding Companion Participation and, subject to Section 12.3(d), by
(x) no earlier than the thirty-five (35) days prior to, and (y) no later than
the fifth (5th) day of, the calendar-month preceding the beginning of each
calendar quarter, the Seller is required to deliver to the Operating Advisor,
the Note Administrator and the Future Funding Indemnitor (i) a Two Quarter
Future Advance Estimate for the immediately following two calendar quarters and
(ii) such supporting documentation and other information (including any relevant
calculations) as is reasonably necessary for the Operating Advisor to perform
its obligations described below. The Issuer shall cause the Operating Advisor
to, within ten (10) days after receipt of the Two Quarter Future Advance
Estimate and supporting documentation from the Seller, (A) review the Seller’s
Two Quarter Future Advance Estimate and such supporting documentation and other
information provided by the Seller in connection therewith, (B) consult with the
Seller with respect thereto and make such inquiry, and request such additional
information (and the Seller shall promptly respond to each such request for
consultation, inquiry or request for information), in each case as is
commercially reasonable for the Operating Advisor to perform its obligations
described in the following clause (C), and (C) by written notice to the Note
Administrator, the Seller and the Future Funding Indemnitor substantially in the
form set forth in the Servicing Agreement, either (1) confirm that nothing has
come to the attention of the Operating Advisor in the documentation provided by
the Seller that in the reasonable opinion of the Operating Advisor would support
a determination of a Two Quarter Future Advance Estimate that is at least 25%
higher than the Seller’s Two Quarter Future Advance Estimate for such period and
shall state that the Seller’s Two Quarter Future Advance Estimate for such
period shall control or (2) deliver its own Two Quarter Future Advance Estimate
for such period. If the Operating Advisor’s Two Quarter Future Advance Estimate
is at least 25% higher than the Seller’s Two Quarter Future Advance Estimate for
any period, then the Operating Advisor’s Two Quarter Future Advance Estimate for
such period shall control; otherwise, the Seller’s Two Quarter Future Advance
Estimate for such period shall control.

(d) No Two Quarter Future Advance Estimate will be required to be made by the
Seller or the Operating Advisor for a calendar quarter if, by the fifth (5th)
day of the calendar-month preceding the beginning of such calendar quarter, the
Future Funding Indemnitor delivers (which may be by email) to the Special
Servicer, the Servicer, the Operating Advisor, the Note Administrator and the
17g-5 Information Provider a certificate of a responsible financial officer of
the Future Funding Indemnitor certifying that (i) the Future Funding Indemnitor
has Segregated Liquidity equal to at least 100% of the aggregate amount of
outstanding future advance obligations (subject to the same exclusions as the
calculation of the Two Quarter Future Advance Estimate) under the Future Funding
Companion Participations held by Affiliated Future Funding Companion
Participation Holders or (ii) no such future funding obligations remain
outstanding under the Future Funding Companion Participations held by Affiliated
Future Funding Companion Participation Holders. All certifications regarding
Segregated Liquidity, any Two Quarter Future Advance Estimates, or any notices
from the

 

-156-



--------------------------------------------------------------------------------

Operating Advisor described in (b) and (c) above shall be emailed to the Note
Administrator at trustadministrationgroup@wellsfargo.com and
cts.cmbs.bond.admin@wellsfargo.com or such other email address as provided by
the Note Administrator.

(e) The 17g-5 Information Provider shall promptly post to the 17g-5 Website
pursuant to Section 14.13(d) of this Agreement, any certification with respect
to the holder of the Future Funding Companion Participations that is delivered
to it in accordance with the Future Funding Agreement.

ARTICLE 13

NOTEHOLDERS’ RELATIONS

Section 13.1 Subordination.

(a) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree that, for the benefit of the Holders of the Class A
Notes that the rights of the Holders of the Class A-S Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes and Class F Notes shall be
subordinate and junior to the Class A Notes to the extent and in the manner set
forth in Article XI; provided that on each Redemption Date and each Payment Date
as a result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class A Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class A Notes consent, other than in Cash, before any further payment or
distribution is made on account of any other Class of Notes, to the extent and
in the manner provided in Section 11.1(a)(iii).

(b) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class A-S
Notes, that the rights of the Holders of the Class B Notes, Class C Notes,
Class D Notes, Class E Notes and Class F Notes shall be subordinate and junior
to the Class A-S Notes to the extent and in the manner set forth in Article XI
of this Indenture; provided that on each Redemption Date and each Payment Date
as a result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class A-S Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class A-S Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class B Notes, Class C Notes,
Class D Notes, Class E Notes and Class F Notes to the extent and in the manner
provided in Section 11.1(a)(iii).

(c) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class B
Notes, that the rights of the Holders of the Class C Notes, Class D Notes,
Class E Notes and Class F Notes shall be subordinate and junior to the Class B
Notes to the extent and in the manner set forth in Article XI of this Indenture;
provided that on each Redemption Date and each Payment Date as a result of the
occurrence and continuation of the acceleration of the Notes following the
occurrence of an Event of Default, all accrued and unpaid interest on and
outstanding principal on the Class B

 

-157-



--------------------------------------------------------------------------------

Notes shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the
extent 100% of Holders of the Class B Notes consent, other than in Cash, before
any further payment or distribution is made on account of any of the Class C
Notes, Class D Notes, Class E Notes and Class F Notes to the extent and in the
manner provided in Section 11.1(a)(iii).

(d) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class C
Notes, that the rights of the Holders of the Class D Notes, Class E Notes and
Class F Notes shall be subordinate and junior to the Class C Notes to the extent
and in the manner set forth in Article XI of this Indenture; provided that on
each Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class C Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class C Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class D Notes, Class E Notes and Class F Notes to the extent and in the
manner provided in Section 11.1(a)(iii).

(e) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class D
Notes, that the rights of the Holders of the Class E Notes and Class F Notes
shall be subordinate and junior to the Class D Notes to the extent and in the
manner set forth in Article XI of this Indenture; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class D Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class D Notes consent, other than
in Cash, before any further payment or distribution is made on account of the
Class E Notes and Class F Notes to the extent and in the manner provided in
Section 11.1(a)(iii).

(f) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class E
Notes, that the rights of the Holders of the Class F Notes shall be subordinate
and junior to the Class E Notes to the extent and in the manner set forth in
Article XI of this Indenture; provided that on each Redemption Date and each
Payment Date as a result of the occurrence and continuation of the acceleration
of the Notes following the occurrence of an Event of Default, all accrued and
unpaid interest on and outstanding principal on the Class E Notes shall be paid
pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class E Notes consent, other than in Cash, before any further
payment or distribution is made on account of the Class F Notes to the extent
and in the manner provided in Section 11.1(a)(iii).

(g) In the event that notwithstanding the provisions of this Indenture, any
Holders of any Class of Notes shall have received any payment or distribution in
respect of such Class contrary to the provisions of this Indenture, then, unless
and until all accrued and unpaid interest on and outstanding principal of all
more senior Classes of Notes have been paid in full in accordance with this
Indenture, such payment or distribution shall be received and held in trust for
the benefit of, and shall forthwith be paid over and delivered to, the Note
Administrator,

 

-158-



--------------------------------------------------------------------------------

which shall pay and deliver the same to the Holders of the more senior Classes
of Notes in accordance with this Indenture.

(h) Each Holder of any Class of Notes agrees with the Note Administrator on
behalf of the Secured Parties that such Holder shall not demand, accept, or
receive any payment or distribution in respect of such Notes in violation of the
provisions of this Indenture including Section 11.1(a) and this Section 13.1;
provided, however, that after all accrued and unpaid interest on, and principal
of, each Class of Notes senior to such Class have been paid in full, the Holders
of such Class of Notes shall be fully subrogated to the rights of the Holders of
each Class of Notes senior thereto. Nothing in this Section 13.1 shall affect
the obligation of the Issuer to pay Holders of such Class of Notes any amounts
due and payable hereunder.

(i) The Holders of each Class of Notes agree, for the benefit of all Holders of
the Notes, not to institute against, or join any other person in instituting
against, the Issuer, the Co-Issuer or any Permitted Subsidiary, any petition for
bankruptcy, reorganization, arrangement, moratorium, liquidation or similar
proceedings under the laws of any jurisdiction before one year and one day or,
if longer, the applicable preference period then in effect, have elapsed since
the final payments to the Holders of the Notes.

Section 13.2 Standard of Conduct.

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, a Securityholder or
Securityholders shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Securityholder, the Issuer, or any other Person, except for any
liability to which such Securityholder may be subject to the extent the same
results from such Securityholder’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.

ARTICLE 14

MISCELLANEOUS

Section 14.1 Form of Documents Delivered to the Trustee and Note Administrator.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or

 

-159-



--------------------------------------------------------------------------------

representations by, counsel, unless such Authorized Officer knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which his certificate or
opinion is based are erroneous. Any such certificate of an Authorized Officer of
the Issuer or the Co-Issuer or Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, the Issuer, the Co-Issuer, the Servicer or any other Person, stating that
the information with respect to such factual matters is in the possession of the
Issuer, the Co-Issuer, the Servicer or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous. Any Opinion of Counsel also may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Co-Issuer, or the Servicer on behalf of
the Issuer, certifying as to the factual matters that form a basis for such
Opinion of Counsel and stating that the information with respect to such matters
is in the possession of the Issuer or the Co-Issuer or the Servicer on behalf of
the Issuer, unless such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(g).

Section 14.2 Acts of Securityholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Securityholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Securityholders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and the Note Administrator, and, where it is hereby expressly
required, to the Issuer and/or the Co-Issuer. Such instrument or instruments
(and the action or actions embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Securityholders signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee, the Note Administrator, the
Issuer and the Co-Issuer, if made in the manner provided in this Section 14.2.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee or the Note Administrator
deems sufficient.

 

-160-



--------------------------------------------------------------------------------

(c) The principal amount and registered numbers of Notes held by any Person, and
the date of his holding the same, shall be proved by the Notes Register. The
Notional Amount and registered numbers of the Preferred Shares held by any
Person, and the date of his holding the same, shall be proved by the register of
members maintained with respect to the Preferred Shares. Notwithstanding the
foregoing, the Trustee and Note Administrator may conclusively rely on an
Investor Certification to determine ownership of any Notes.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Securityholder shall bind such Securityholder (and any
transferee thereof) of such Security and of every Security issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Note
Administrator, the Preferred Share Paying Agent, the Share Registrar, the Issuer
or the Co-Issuer in reliance thereon, whether or not notation of such action is
made upon such Security.

Section 14.3 Notices, etc., to the Trustee, the Note Administrator, the Issuer,
the Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Operating Advisor, the Preferred Share Paying Agent, the Placement Agents, the
Subordinate Class Representative, the Directing Holder and the Rating Agencies.

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

(a) the Trustee by any Securityholder or by the Note Administrator, the Issuer
or the Co-Issuer shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to and mailed, by certified mail, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery, to the Trustee addressed to it at Wilmington Trust, National
Association, 1100 North Market Street, Wilmington, Delaware 19890, Attention:
CMBS Trustee – TRTX 2018-FL1, Facsimile number: (302) 636-6196, with a copy to:
E-mail: cmbstrustee@wilmingtontrust.com, or at any other address previously
furnished in writing to the parties hereto and the Servicing Agreement, and to
the Securityholders;

(b) the Note Administrator by the Trustee or by any Securityholder shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service, to the Note Administrator addressed to it at
Wells Fargo Bank, National Association, Corporate Trust Services, 9062 Old
Annapolis Road, Columbia, Maryland 21045-1951, Attention: Corporate Trust
Services – TRTX 2018-FL1, with a copy by email to:
trustadmistrationgroup@wellsfargo.com and cts.cmbs.bond.admin@wellsfargo.com, or
at any other address previously furnished in writing to the parties hereto and
the Servicing Agreement, and to the Securityholders;

(c) the Issuer by the Trustee, the Note Administrator or by any Securityholder
shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Issuer addressed to it at TPG Real Estate Finance 2018-

 

-161-



--------------------------------------------------------------------------------

FL1 Issuer, Ltd., 888 Seventh Avenue, 35th Floor, New York, New York 10106,
Attention: Deborah Ginsberg, Facsimile number: (212) 405-8626, Email:
dginsberg@tpg.com, with a copy to: TPG Real Estate Finance 2018-FL1 Issuer,
Ltd., 888 Seventh Avenue, 35th Floor, New York, New York 10106, Attention: Jason
Ruckman, Facsimile number: (212) 430-7525, Email: jruckman@tpg.com, or at any
other address previously furnished in writing to the Trustee and the Note
Administrator by the Issuer, with a copy to the Special Servicer;

(d) the Co-Issuer by the Trustee, the Note Administrator or by any
Securityholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Co-Issuer addressed to it TPG RE Finance Trust 2018-FL1
Co-Issuer, LLC, 888 Seventh Avenue, 35th Floor, New York, New York 10106,
Attention: Deborah Ginsberg, Facsimile number: (212) 405-8626, Email:
dginsberg@tpg.com, with a copy to: TPG RE Finance Trust 2018-FL1 Co-Issuer, LLC,
888 Seventh Avenue, 35th Floor, New York, New York 10106, Attention: Jason
Ruckman, Facsimile number: (212) 430-7525, Email: jruckman@tpg.com, or at any
other address previously furnished in writing to the Trustee and the Note
Administrator by the Co-Issuer, with a copy to the Special Servicer at its
address set forth below;

(e) the Advancing Agent by the Trustee, the Note Administrator, the Issuer or
the Co-Issuer shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Advancing Agent addressed to it at TPG RE Finance Trust CLO
Loan Seller, LLC, 888 Seventh Avenue, 35th Floor, New York, New York 10106,
Attention: Deborah Ginsberg, Facsimile number: (212) 405-8626, Email:
dginsberg@tpg.com, with a copy to: TPG RE Finance Trust CLO Loan Seller, LLC,
888 Seventh Avenue, 35th Floor, New York, New York 10106, Attention: Jason
Ruckman, Facsimile number: (212) 430-7525, Email: jruckman@tpg.com, or at any
other address previously furnished in writing to the Trustee, the Note
Administrator, and the Co-Issuers, with a copy to the Special Servicer at its
address set forth below.

(f) the Preferred Share Paying Agent shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Preferred Share Paying Agent addressed to it at its Corporate Trust
Office or at any other address previously furnished in writing by the Preferred
Share Paying Agent;

(g) the Servicer by the Issuer, the Note Administrator, the Co-Issuer or the
Trustee shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Servicer addressed to it at
Wells Fargo Bank, National Association, Commercial Mortgage Servicing, Three
Wells Fargo, MAC D1050-084, 401 South Tryon Street, 8th Floor, Charlotte, North
Carolina 28202, Attention: TRTX 2018-FL1 Asset Manager, Facsimile number: (704)
715-0036, or at any other address previously furnished in writing to the Issuer,
the Note Administrator, the Co-Issuer and the Trustee;

 

-162-



--------------------------------------------------------------------------------

(h) the Special Servicer by the Issuer, the Co-Issuer, the Note Administrator,
or the Trustee shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Special Servicer addressed to it
at Situs Holdings, LLC, Situs Holdings, LLC, 101 Montgomery Street, Suite 2250,
San Francisco, California 94104, Attention: Stacey Ciarlanti, E-mail:
stacey.ciarlanti@situs.com, with a copy to: Situs Group, LLC, 5065 Westheimer,
Suite 700E, Houston, Texas 77056, Attention: Legal Department, E-mail:
legal@situs.com, or at any other address previously furnished in writing to the
Issuer, the Co-Issuer, the Note Administrator and the Trustee;

(i) the Operating Advisor by the Issuer, the Co-Issuer, the Note Administrator,
or the Trustee shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Operating Advisor addressed to
it at Park Bridge Lender Services LLC, 600 Third Avenue, 40th Floor, New York,
New York 10016, Attention: TRTX 2018-FL1 – Surveillance Manager (with a copy
sent via email to cmbs.notices@parkbridgefinancial.com), or at any other address
previously furnished in writing to the Issuer, the Co-Issuer, the Note
Administrator and the Trustee;

(j) the Rating Agencies, by the Issuer, the Co-Issuer, the Servicer, the Note
Administrator or the Trustee shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Rating Agencies addressed to them at (i) Kroll
Bond Rating Agency, Inc., 845 Third Avenue, New York, New York 10022, Attention:
CMBS Surveillance (or by electronic mail at cmbssurveillance@kbra.com) and
(ii) Moody’s Investor Services, Inc., 7 World Trade Center, 250 Greenwich
Street, New York, New York 10007, Attention: CRE CDO Surveillance, (or by
electronic mail at moodys_cre_cdo_monitoring@moodys.com), or such other address
that any Rating Agency shall designate in the future; provided that any request,
demand, authorization, direction, order, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with the Rating Agencies (“17g-5
Information”) shall be given in accordance with, and subject to, the provisions
of Section 14.13 hereof;

(k) Wells Fargo Securities, LLC, as a Placement Agent, by the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Servicer shall be
sufficient for every purpose hereunder if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form to Wells Fargo Securities, LLC, 375 Park Avenue, New
York, New York 10152, Attention: A.J. Sfarra, fax: (212) 214-8970, email:
anthony.sfarra@wellsfargo.com, with a copy to: Brad W. Funk, Esq., Wells Fargo
Law Department, D1053-300, 301 South College St., Charlotte, North Carolina
28288, fax: (704) 715-2378, email: brad.funk@wellsfargo.com;

(l) Goldman Sachs & Co. LLC, as a Placement Agent, by the Issuer, the Co-Issuer,
the Note Administrator, the Trustee or the Servicer shall be sufficient for
every purpose hereunder if in writing and mailed, first class postage prepaid,
hand delivered, sent by overnight courier service or by facsimile in legible
form to Goldman Sachs & Co. LLC, 200 West Street,

 

-163-



--------------------------------------------------------------------------------

New York, New York 10282, Attention: Michael Barbieri, e-mail:
michael.barbieri@gs.com, with a copy to: Joe Osborne, facsimile number: (212)
291-5381, email: joe.osborne@gs.com;

(m) Morgan Stanley & Co. LLC, as a Placement Agent, by the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Servicer shall be
sufficient for every purpose hereunder if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form to Morgan Stanley & Co. LLC, 1585 Broadway, New York,
New York 10036, Attention: Jane Lam, e-mail: jane.lam@morganstanley.com, with a
copy to: Morgan Stanley & Co. LLC, Legal Compliance Division, 1221 Avenue of the
Americas, New York, New York 10020;

(n) the Subordinate Class Representative and the initial Directing Holder with
respect to all of the Mortgage Assets shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Subordinate Class Representative and such initial Directing Holder addressed to
it at TPG RE Finance Trust 2018-FL1 Retention Holder, LLC, 888 Seventh Avenue,
35th Floor, New York, New York 10106, Attention: Deborah Ginsberg, Facsimile
number: (212) 405-8626, Email: dginsberg@tpg.com, with a copy to: TPG RE Finance
Trust 2018-FL1 Retention Holder, LLC, 888 Seventh Avenue, 35th Floor, New York,
New York 10106, Attention: Jason Ruckman, Facsimile number: (212) 430-7525,
Email: jruckman@tpg.com, or at any other address furnished in writing to the
Issuer, the Co-Issuer, the Note Administrator and the Trustee; and

(o) the Note Administrator, shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid hand delivered, sent by
overnight courier service to the Corporate Trust Office of the Note
Administrator.

Section 14.4 Notices to Noteholders; Waiver.

Except as otherwise expressly provided herein, where this Indenture or the
Servicing Agreement provides for notice to Holders of Notes of any event,

(a) such notice shall be sufficiently given to Holders of Notes if in writing
and mailed, first class postage prepaid, to each Holder of a Note affected by
such event, at the address of such Holder as it appears in the Notes Register,
not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such notice;

(b) such notice shall be in the English language; and

(c) all reports or notices to Preferred Shareholders shall be sufficiently given
if provided in writing and mailed, first class postage prepaid, to the Preferred
Share Paying Agent.

The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.

 

-164-



--------------------------------------------------------------------------------

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes. In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee and the Note Administrator
shall be deemed to be a sufficient giving of such notice.

Section 14.5 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 14.6 Successors and Assigns.

All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.

Section 14.7 Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 14.8 Benefits of Indenture.

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Servicer, the Special Servicer, the Operating Advisor, the
Preferred Shareholders, the Preferred Share Paying Agent, the Share Registrar,
the Noteholders and the Sponsor (each of whom shall be an express third party
beneficiary hereunder), any benefit or any legal or equitable right, remedy or
claim under this Indenture.

Section 14.9 Governing Law; Waiver of Jury Trial.

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK

 

-165-



--------------------------------------------------------------------------------

APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 14.10 Submission to Jurisdiction.

Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court. Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Each of the
Issuer and the Co-Issuer irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Issuer’s and the Co-Issuer’s agent set forth
in Section 7.2. Each of the Issuer and the Co-Issuer agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

Section 14.11 Counterparts.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart to this Agreement.

Section 14.12 Liability of Co-Issuers.

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively. In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any Collateral of the Co-Issuer or the
Issuer, respectively.

 

-166-



--------------------------------------------------------------------------------

Section 14.13 17g-5 Information.

(a) The Co-Issuers shall comply with their obligations under Rule 17g-5
promulgated under the Exchange Act (“Rule 17g-5”), by their or their agent’s
posting on the 17g-5 Website, no later than the time such information is
provided to the Rating Agencies, all information that the Issuer or other
parties on its behalf, including the Trustee, the Note Administrator, the
Servicer and the Special Servicer, provide the Rating Agencies for the purposes
of determining the initial credit rating of the Notes or undertaking credit
rating surveillance of the Notes (the “17g-5 Information”); provided that no
party other than the Issuer, the Trustee, the Note Administrator, the Servicer
or the Special Servicer may provide information to the Rating Agencies on the
Issuer’s behalf without the prior written consent of the Special Servicer. At
all times while any Notes are rated by the Rating Agencies or any other NRSRO,
the Issuer shall engage a third party to post 17g-5 Information to the 17g-5
Website. The Issuer hereby engages the Note Administrator (in such capacity, the
“17g-5 Information Provider”), to post 17g-5 Information it receives from the
Issuer, the Trustee, the Note Administrator, the Servicer or the Special
Servicer to the 17g-5 Website in accordance with this Section 14.13, and the
Note Administrator hereby accepts such engagement.

(b) Any information required to be delivered to the 17g-5 Information Provider
by any party under this Agreement or the Servicing Agreement shall be delivered
to it via electronic mail at 17g5informationprovider@wellsfargo.com,
specifically with a subject reference of “TPG Real Estate Finance 2018-FL1
Issuer, Ltd.” and an identification of the type of information being provided in
the body of such electronic mail, or via any alternative electronic mail address
following notice to the parties hereto or any other delivery method established
or approved by the 17g-5 Information Provider.

Upon delivery by the Co-Issuers to the 17g-5 Information Provider (in an
electronic format mutually agreed upon by the Co-Issuers and the 17g-5
Information Provider) of information designated by the Co-Issuers as having been
previously made available to NRSROs by the Co-Issuers (the “Pre-Closing 17g-5
Information”), the 17g-5 Information Provider shall make such Pre-Closing 17g-5
Information available only to the Co-Issuers and to NRSROs via the 17g-5
Information Provider’s Website pursuant this Section 14.13(b) The Co-Issuers
shall not be entitled to direct the 17g-5 Information Provider to provide access
to the Pre-Closing 17g-5 Information or any other information on the 17g-5
Information Provider’s Website to any designee or other third party.

(c) The 17g-5 Information Provider shall make available, solely to NRSROs, the
following items to the extent such items are delivered to it via email at
17g5informationprovider@wellsfargo.com, specifically with a subject reference of
“TRTX 2018-FL1, Ltd.” and an identification of the type of information being
provided in the body of the email, or via any alternate email address following
notice to the parties hereto or any other delivery method established or
approved by the 17g-5 Information Provider if or as may be necessary or
beneficial:

(i) any statements as to compliance and related Officer’s Certificates delivered
under Section 7.9;

 

-167-



--------------------------------------------------------------------------------

(ii) any information requested by the Issuer or the Rating Agencies;

(iii) any notice to the Rating Agencies relating to the Special Servicer’s
determination to take action without satisfaction of the Rating Agency
Condition;

(iv) any requests for satisfaction of the Rating Agency Condition that are
delivered to the 17g-5 Information Provider pursuant to Section 14.14;

(v) any summary of oral communications with the Rating Agencies that are
delivered to the 17g-5 Information Provider pursuant to Section 14.13(c);
provided that the summary of such oral communications shall not disclose which
Rating Agencies the communication was with;

(vi) any amendment or proposed supplemental indenture to this Agreement pursuant
to Section 8.3; and

(vii) the “Rating Agency Q&A Forum and Servicer Document Request Tool” pursuant
to Section 10.13(e).

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.

(d) Information shall be posted on the same Business Day of receipt provided
that such information is received by 12:00 p.m. (eastern time) or, if received
after 12:00 p.m., on the next Business Day. The 17g-5 Information Provider shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the transaction,
or otherwise is or is not anything other than what it purports to be. In the
event that any information is delivered or posted in error, the 17g-5
Information Provider may remove it from the website. The 17g-5 Information
Provider (and the Trustee) has not obtained and shall not be deemed to have
obtained actual knowledge of any information posted to the 17g-5 Website to the
extent such information was not produced by it. Access will be provided by the
17g-5 Information Provider to NRSROs upon receipt of an NRSRO Certification in
the form of Exhibit F hereto (which certification may be submitted
electronically via the 17g-5 Website).

(e) Upon request of the Issuer or a Rating Agency, the 17g-5 Information
Provider shall post on the 17g-5 Website any additional information requested by
the Issuer or such Rating Agency to the extent such information is delivered to
the 17g-5 Information Provider electronically in accordance with this
Section 14.13. In no event shall the 17g-5 Information Provider disclose on the
17g-5 Website the Rating Agency or NRSRO that requested such additional
information.

(f) The 17g-5 Information Provider shall provide a mechanism to notify each
Person that has signed-up for access to the 17g-5 Website in respect of the
transaction governed by this Agreement each time an additional document is
posted to the 17g-5 Website.

 

-168-



--------------------------------------------------------------------------------

(g) Any other information required to be delivered to the Rating Agencies
pursuant to this agreement shall be furnished to the Rating Agencies only after
the earlier of (x) receipt of confirmation (which may be by email) from the
17g-5 Information Provider that such information has been posted to the 17g-5
Website and (y) at the same time such information has been delivered to the
17g-5 Information Provider in accordance with this Section 14.13.

(h) Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.13 shall not constitute a Default or Event of Default.

(i) If any of the parties to this Indenture receives a Form ABS Due
Diligence-15E from any party in connection with any third-party due diligence
services such party may have provided with respect to the Mortgage Assets (“Due
Diligence Service Provider”), such receiving party shall promptly forward such
Form ABS Due Diligence-15E to the 17g-5 Information Provider for posting on the
17g-5 Website. The 17g-5 Information Provider shall post on the 17g-5 Website
any Form ABS Due Diligence-15E it receives directly from a Due Diligence Service
Provider or from another party to this Indenture, promptly upon receipt thereof.

Section 14.14 Rating Agency Condition.

Any request for satisfaction of the Rating Agency Condition made by a Requesting
Party pursuant to this Indenture, shall be made in writing, which writing shall
contain a cover page indicating the nature of the request for satisfaction of
the Rating Agency Condition, and shall contain all back-up material necessary
for the Rating Agencies to process such request. Such written request for
satisfaction of the Rating Agency Condition shall be provided in electronic
format to the 17g-5 Information Provider in accordance with Section 14.13 hereof
and after receiving actual knowledge of such posting (which may be in the form
of an automatic email notification of posting delivered by the 17g-5 Website to
such party), the Requesting Party shall send the request for satisfaction of
such Condition to the Rating Agencies in accordance with the instructions for
notices set forth in Section 14.3 hereof.

Section 14.15 Patriot Act Compliance.

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Trustee, Note Administrator, the Servicer and the Special Servicer may be
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Trustee
or Note Administrator, as the case may be. Accordingly, each of the parties
agrees to provide to the Trustee and the Note Administrator, upon its request
from time to time, such identifying information and documentation as may be
available for such party in order to enable the Trustee and the Note
Administrator, as applicable, to comply with Applicable Law.

 

-169-



--------------------------------------------------------------------------------

ARTICLE 15

ASSIGNMENT OF THE MORTGAGE ASSET PURCHASE AGREEMENT

Section 15.1 Assignment of Mortgage Asset Purchase Agreement.

(a) The Issuer, in furtherance of the covenants of this Indenture and as
security for the Notes and amounts payable to the Secured Parties hereunder and
the performance and observance of the provisions hereof, hereby collaterally
assigns, transfers, conveys and sets over to the Trustee, for the benefit of the
Noteholders (and to be exercised on behalf of the Issuer by persons responsible
therefor pursuant to this Agreement and the Servicing Agreement), all of the
Issuer’s estate, right, title and interest in, to and under the Mortgage Asset
Purchase Agreement (now or hereafter entered into) (an “Article 15 Agreement”),
including, without limitation, (i) the right to give all notices, consents and
releases thereunder, (ii) the right to give all notices of termination and to
take any legal action upon the breach of an obligation of the Seller thereunder,
including the commencement, conduct and consummation of proceedings at law or in
equity, (iii) the right to receive all notices, accountings, consents, releases
and statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided,
however, that the Issuer reserves for itself a license to exercise all of the
Issuer’s rights pursuant to the Article 15 Agreement without notice to or the
consent of the Trustee or any other party hereto (except as otherwise expressly
required by this Indenture, including, without limitation, as set forth in
Section 15.1(f)) which license shall be and is hereby deemed to be automatically
revoked upon the occurrence of an Event of Default hereunder until such time, if
any, that such Event of Default is cured or waived.

(b) The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of each of the Article 15
Agreement, nor shall any of the obligations contained in each of the Article 15
Agreement be imposed on the Trustee.

(c) Upon the retirement of the Notes and the release of the Collateral from the
lien of this Indenture, this assignment and all rights herein assigned to the
Trustee for the benefit of the Noteholders shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under each of the
Article 15 Agreement shall revert to the Issuer and no further instrument or act
shall be necessary to evidence such termination and reversion.

(d) The Issuer represents that it has not executed any assignment of the Article
15 Agreement other than this collateral assignment.

(e) The Issuer agrees that this assignment is irrevocable, and that it shall not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. The Issuer shall, from time to time upon the
request of the Trustee, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as the Trustee may
specify.

 

-170-



--------------------------------------------------------------------------------

(f) The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Seller in the Mortgage Asset Purchase Agreement to the following:

(i) the Seller consents to the provisions of this collateral assignment and
agrees to perform any provisions of this Indenture made expressly applicable to
the Seller pursuant to the applicable Article 15 Agreement;

(ii) the Seller acknowledges that the Issuer is collaterally assigning all of
its right, title and interest in, to and under the Mortgage Asset Purchase
Agreement to the Trustee for the benefit of the Noteholders, and the Seller
agrees that all of the representations, covenants and agreements made by the
Seller in the Article 15 Agreement are also for the benefit of, and enforceable
by, the Trustee and the Noteholders;

(iii) the Seller shall deliver to the Trustee duplicate original copies of all
notices, statements, communications and instruments delivered or required to be
delivered to the Issuer pursuant to the applicable Article 15 Agreement; and

(iv) none of the Issuer or the Seller shall enter into any agreement amending,
modifying or terminating the applicable Article 15 Agreement, (other than in
respect of an amendment or modification to cure any inconsistency, ambiguity or
manifest error) or selecting or consenting to a successor without notifying the
Rating Agencies and without the prior written consent and written confirmation
of the Rating Agencies that such amendment, modification or termination will not
cause its then-current ratings of the Notes to be downgraded or withdrawn.

ARTICLE 16

ADVANCING AGENT

Section 16.1 Liability of the Advancing Agent.

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing Agent.

Section 16.2 Merger or Consolidation of the Advancing Agent.

(a) The Advancing Agent will keep in full effect its existence, rights and
franchises as a corporation under the laws of the jurisdiction in which it was
formed, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture to
perform its duties under this Indenture.

(b) Any Person into which the Advancing Agent may be merged or consolidated, or
any corporation resulting from any merger or consolidation to which the
Advancing Agent shall be a party, or any Person succeeding to the business of
the Advancing Agent shall be the successor of the Advancing Agent, hereunder,
without the execution or filing

 

-171-



--------------------------------------------------------------------------------

of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding (it being understood and agreed
by the parties hereto that the consummation of any such transaction by the
Advancing Agent shall have no effect on the Backup Advancing Agent’s obligations
under Section 10.7, which obligations shall continue pursuant to the terms of
Section 10.7).

Section 16.3 Limitation on Liability of the Advancing Agent and Others.

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent shall be indemnified
by the Issuer pursuant to the priorities set forth in Section 11.1(a) and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Indenture or the Notes, other than any loss,
liability or expense (i) specifically required to be borne by the Advancing
Agent pursuant to the terms hereof or otherwise incidental to the performance of
obligations and duties hereunder (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Indenture); or (ii) incurred by
reason of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

Section 16.4 Representations and Warranties of the Advancing Agent.

The Advancing Agent represents and warrants that:

(a) the Advancing Agent (i) has been duly organized, is validly existing and is
in good standing under the laws of the State of Delaware, (ii) has full power
and authority to own the Advancing Agent’s Collateral and to transact the
business in which it is currently engaged, and (iii) is duly qualified and in
good standing under the laws of each jurisdiction where the Advancing Agent’s
ownership or lease of property or the conduct of the Advancing Agent’s business
requires, or the performance of this Indenture would require, such
qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, Collateral
or financial condition of the Advancing Agent or the ability of the Advancing
Agent to perform its obligations under, or on the validity or enforceability of,
the provisions of this Indenture applicable to the Advancing Agent;

(b) the Advancing Agent has full power and authority to execute, deliver and
perform this Indenture; this Indenture has been duly authorized, executed and
delivered by the Advancing Agent and constitutes a legal, valid and binding
agreement of the Advancing Agent,

 

-172-



--------------------------------------------------------------------------------

enforceable against it in accordance with the terms hereof, except that the
enforceability hereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

(c) neither the execution and delivery of this Indenture nor the performance by
the Advancing Agent of its duties hereunder conflicts with or will violate or
result in a breach or violation of any of the terms or provisions of, or
constitutes a default under: (i) the Articles of Incorporation and bylaws of the
Advancing Agent, (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement or other evidence of indebtedness or other
agreement, obligation, condition, covenant or instrument to which the Advancing
Agent is a party or is bound, (iii) any law, decree, order, rule or regulation
applicable to the Advancing Agent of any court or regulatory, administrative or
governmental agency, body or authority or arbitrator having jurisdiction over
the Advancing Agent or its properties, and which would have, in the case of any
of (i), (ii) or (iii) of this Section 16.4(c), either individually or in the
aggregate, a material adverse effect on the business, operations, Collateral or
financial condition of the Advancing Agent or the ability of the Advancing Agent
to perform its obligations under this Indenture;

(d) no litigation is pending or, to the best of the Advancing Agent’s knowledge,
threatened, against the Advancing Agent that would materially and adversely
affect the execution, delivery or enforceability of this Indenture or the
ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and

(e) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other Person is
required for the performance by the Advancing Agent of its duties hereunder,
except such as have been duly made or obtained.

Section 16.5 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Advancing Agent and no appointment of a
successor Advancing Agent pursuant to this Article 16 shall become effective
until the acceptance of appointment by the successor Advancing Agent under
Section 16.6.

(b) The Advancing Agent may, subject to Section 16.5(a), resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Servicer, the Operating Advisor, the Noteholders
and the Rating Agencies.

(c) The Advancing Agent may be removed at any time by Act of Supermajority of
the Preferred Shares upon written notice delivered to the Trustee and to the
Issuer and the Co-Issuer.

(d) If the Advancing Agent fails to make an Interest Advance required by this
Indenture with respect to a Payment Date, the Backup Advancing Agent shall be
required to make such Interest Advance. If the Advancing Agent fails to make a
required Interest Advance that it has not determined to be a Nonrecoverable
Interest Advance with respect to a Payment Date, the Note Administrator shall
(i) terminate such Advancing Agent in its capacity as

 

-173-



--------------------------------------------------------------------------------

advancing agent under this Indenture and in its capacity as advancing agent
under the Servicing Agreement and, to the extent the Special Servicer is an
Affiliate of, or the same entity as, the Advancing Agent, the Special Servicer
under the terms of the Servicing Agreement, (ii) use reasonable efforts for 90
days after such termination to replace the Advancing Agent hereunder and under
the Servicing Agreement with a successor advancing agent, subject to the
satisfaction of the Rating Agency Condition, and (iii) to the extent the Special
Servicer is an Affiliate of, or the same entity as, the Advancing Agent, replace
the Special Servicer in accordance with the procedures set forth in the
Servicing Agreement.

(e) Subject to Section 16.5(d), if the Advancing Agent shall resign or be
removed, upon receiving such notice of resignation or removal, the Issuer and
the Co-Issuer shall promptly appoint a successor advancing agent by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one copy of which shall be delivered to the
Advancing Agent so resigning and one copy to the successor Advancing Agent,
together with a copy to each Noteholder, the Trustee, the Note Administrator,
the Servicer, the Special Servicer and the Operating Advisor; provided that such
successor Advancing Agent shall be appointed only subject to satisfaction of the
Rating Agency Condition, upon the written consent of a Majority of Preferred
Shareholders. If no successor Advancing Agent shall have been appointed and an
instrument of acceptance by a successor Advancing Agent shall not have been
delivered to the Advancing Agent within 30 days after the giving of such notice
of resignation, the resigning Advancing Agent, the Trustee, the Note
Administrator, or any Preferred Shareholder, on behalf of himself and all others
similarly situated, may petition any court of competent jurisdiction for the
appointment of a successor Advancing Agent.

(f) The Issuer and the Co-Issuer shall give prompt notice of each resignation
and each removal of the Advancing Agent and each appointment of a successor
Advancing Agent by mailing written notice of such event by first class mail,
postage prepaid, to the Rating Agencies, the Trustee, the Note Administrator,
and to the Holders of the Notes as their names and addresses appear in the Notes
Register.

Section 16.6 Acceptance of Appointment by Successor Advancing Agent.

(a) Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Servicer, the Special
Servicer, the Trustee, the Operating Advisor, the Note Administrator, and the
retiring Advancing Agent an instrument accepting such appointment hereunder and
under the Servicing Agreement. Upon delivery of the required instruments, the
resignation or removal of the retiring Advancing Agent shall become effective
and such successor Advancing Agent, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Advancing Agent hereunder and under the Servicing Agreement.

(b) No appointment of a successor Advancing Agent shall become effective unless
(1) the Rating Agency Condition has been satisfied with respect to the
appointment of such successor Advancing Agent and (2) such successor has a
long-term unsecured debt rating of at least “A2” by Moody’s, and whose
short-term unsecured debt rating is at least “P-1” from Moody’s.

 

-174-



--------------------------------------------------------------------------------

Section 16.7 Removal and Replacement of Backup Advancing Agent.

The Note Administrator shall replace any such successor Advancing Agent
(excluding the Note Administrator in its capacity as Backup Advancing Agent)
upon receiving notice that such successor Advancing Agent’s long-term unsecured
debt rating at any time becomes lower than “A2” by Moody’s, and whose short-term
unsecured debt rating becomes lower than “P-1” by Moody’s, with a successor
Advancing Agent that has a long-term unsecured debt rating of at least “A2” by
Moody’s, and whose short-term unsecured debt rating is at least “P-1” from
Moody’s.

[SIGNATURE PAGES FOLLOW]

 

-175-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., as Issuer

Executed as a deed

By

 

/s/ Matthew Coleman

 

Name: Matthew Coleman

 

Title: Vice President, Transactions

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC, as Co-Issuer

By:

 

/s/ Matthew Coleman

 

Name: Matthew Coleman

 

Title: Vice President, Transactions

TPG RE FINANCE TRUST CLO LOAN SELLER, LLC, as Advancing Agent

By:

 

/s/ Matthew Coleman

 

Name: Matthew Coleman

 

Title: Vice President, Transactions

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee

By:

 

/s/ Patrick A. Kanar

 

Name: Patrick A. Kanar

 

Title: Banking Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:

 

/s/ Michael J. Baker

 

Name: Michael J. Baker

 

Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE A

MORTGAGE ASSET SCHEDULE

 

Mortgage Asset

  

Mortgage Asset Type

  

Initial Directing Holder

Cliffside Park    Participation    TPG RE Finance 11, Ltd. Park Central 789   
Participation    TPG RE Finance 11, Ltd. Brookview Village    Participation   
TPG RE Finance 2, Ltd. Del Amo Crossing    Participation    TPG RE Finance 2,
Ltd. Aertson    Participation    TPG RE Finance 2, Ltd. Presidential Tower   
Participation    TPG RE Finance 2, Ltd. Jersey City Portfolio    Participation
   TPG RE Finance 11, Ltd. The Curtis    Participation    TPG RE Finance 2, Ltd.
1825 Park    Participation    TPG RE Finance 2, Ltd. Fresh Direct    Whole Loan
   TPG RE Finance Trust 2018-FL1 Retention Holder, LLC High Street   
Participation    TPG RE Finance 12, Ltd. 180 Livingston    Participation    TPG
RE Finance 2, Ltd. Presidents Park    Participation    TPG RE Finance 12, Ltd.
300 Capitol Mall    Participation    TPG RE Finance 11, Ltd. LPM Apartments   
Participation    TPG RE Finance 12, Ltd. Walnut Creek Executive Center   
Participation    TPG RE Finance 11, Ltd. Sirata Beach Resort    Participation   
TPG RE Finance 12, Ltd. Doubletree New York    Participation    TPG RE Finance
11, Ltd. Solage Calistoga    Participation    TPG RE Finance 12, Ltd. The Star
   Participation    TPG RE Finance 2, Ltd. Freehand    Participation    TPG RE
Finance 2, Ltd. Colton Corporate Center    Participation    TPG RE Finance 2,
Ltd. Westin Charlotte    Participation    TPG RE Finance 11, Ltd. Woodland Hills
Village    Participation    TPG RE Finance 2, Ltd. SE Hotels    Participation   
TPG RE Finance 11, Ltd. Goodland Hotel    Participation    TPG RE Finance 2,
Ltd.

 



--------------------------------------------------------------------------------

SCHEDULE B

LIBOR

Calculation of LIBOR

For purposes of calculating the London Interbank Offer Rate (“LIBOR”), the
Issuer and the Co-Issuer shall initially appoint the Note Administrator as
calculation agent (in such capacity, the “Calculation Agent”). LIBOR with
respect to any Interest Accrual Period shall be determined by the Calculation
Agent in accordance with the following provisions (rounded upwards, if
necessary, to the nearest 1/1000 of 1%):

1. On the second London Banking Day preceding the first Business Day of an
Interest Accrual Period (each such day, a “LIBOR Determination Date”), LIBOR
(other than for the initial Interest Accrual Period) shall equal the rate, as
obtained by the Calculation Agent, for deposits in U.S. Dollars for a period of
one month, which appears on the Reuters Page LIBOR01 (or its equivalent), as of
11:00 a.m., London time, on the LIBOR Determination Date. “London Banking Day”
means any day on which commercial banks are open for dealing in foreign currency
and exchange in London.

2. If such rate does not appear on Reuters Screen LIBOR01 (or its equivalent),
as of 11:00 a.m., London time, on the applicable LIBOR Determination Date, the
Calculation Agent shall request the principal London office of any four major
reference banks in the London interbank market selected by the Calculation Agent
to provide quotations of such reference bank’s offered quotations to prime banks
in the London interbank market for deposits in U.S. Dollars for a period of one
month, as of 11:00 a.m., London time, on the applicable LIBOR Determination
Date, in a principal amount of not less than $1 million that is representative
for a single transaction in the relevant market at the relevant time. If at
least two such rates are so provided, then LIBOR shall be the arithmetic mean of
such quotations. If fewer than two such quotations are so provided, the
Calculation Agent shall be required to request any three major banks in New York
City selected by the Calculation Agent to provide such banks’ rates for loans in
U.S. Dollars to leading European banks for a one-month period as of 11:00 a.m.,
New York City time, as of the applicable LIBOR Determination Date, in a
principal amount not less than $1 million that is representative for a single
transaction in the relevant market at the relevant time. If at least two such
rates are so provided, then LIBOR shall be the arithmetic mean of such
quotations. If fewer than two rates are so provided, then LIBOR shall be the
LIBOR rate used for the immediately preceding Mortgage Loan Accrual Period.

3. In respect of the initial Interest Accrual Period, LIBOR shall be determined
on the second London Banking Day preceding the Closing Date.

4. Notwithstanding the foregoing, in no event will LIBOR be less than zero.

5. In the event that LIBOR is unavailable as provided in clauses (a) or (b)
above and the Successor Benchmark Rate is unavailable, then interest for each
Class of Notes shall accrue at a rate based on the Treasury Rate plus the
Treasury Rate Spread.



--------------------------------------------------------------------------------

“Treasury Rate” means, for each Interest Accrual Period for which interest is
calculated using the Treasury Rate, the per annum rate as of 11:00 a.m. New York
time on the date two (2) Business Days prior to the last day of the Interest
Accrual Period preceding the relevant Interest Accrual Period, equal to the
then-current yield to maturity, on an annual equivalent bond basis (recalculated
to a 360 day-year basis), of a U.S. Treasury bill, note or bond selected by the
Subordinate Class Representative in accordance with the Indenture (a “Treasury
Note”) that is then actively trading in the secondary market and maturing one
year following the date of such determination; provided, however, that if such a
Treasury Note is not then outstanding, the Treasury Rate shall be the per annum
rate as of each applicable determination date, equal to the current yield to
maturity, on an annual equivalent bond basis (recalculated to a three hundred
sixty (360) day year basis), of a Treasury Note selected by the Subordinate
Class Representative in accordance with the Indenture as being appropriate to
determine the Treasury Rate.

“Treasury Rate Spread” means, with respect to any Class of Notes, the difference
(expressed as the number of basis points) between (A) LIBOR on the LIBOR
Determination Date that LIBOR was last applicable to such Class plus the LIBOR
Spread on such Class and (B) the Treasury Rate on the LIBOR Determination Date
that LIBOR was last applicable to such Class.



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
NOTE ADMINISTRATOR, THE TRUSTEE OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE



--------------------------------------------------------------------------------

REGISTERED IN THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

Regulation S Global Securities.

 

A-1-2



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2035

 

No. [144A][Reg. S]- ___

   Up to

CUSIP No. 87266XAA12 G8982HAA83

   U.S.$[491,831,000]

ISIN: US87266XAA194 USG8982HAA895

  

Each of TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC, a Delaware limited liability company (the “Co-Issuer”) for value
received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to the amount
indicated above, or such other principal sum as is equal to the aggregate
principal amount of the Class A Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A] [Regulation S] Global Security, on the Payment Date occurring
in February 2035 (the “Stated Maturity Date”), to the extent not previously
paid, in accordance with the Indenture referred to below unless the unpaid
principal of this Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise and (b) the Class A Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on March 16, 2018, and thereafter monthly on the 4th Business
day following each Determination Date (or if such day is not a Business Day,
then on the next succeeding Business Day) (each, a “Payment Date”). Interest on
the Class A Notes shall accrue at the Class A Rate and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest, which shall be the last Business Day of the preceding calendar
month immediately preceding the month in which the applicable Payment Date
occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

2 

For Rule 144A Global Security.

3 

For Regulation S Global Security.

4 

For Rule 144A Global Security.

5 

For Regulation S Global Security.

 

A-1-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class A Notes,” and
together with the other Classes of Notes issued under the Indenture, the
“Notes”) issued under an indenture dated as of February 14, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TPG RE Finance Trust CLO
Loan Seller, LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class A Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class A Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

A-1-4



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that (A) it is not and will not be, and is not acting on
behalf of or using any assets of any person that is or will become, an “employee
benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan which is subject to
any federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such a plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its purchase
and holding of the Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or, in the case of a Plan subject to Similar Law, a non-exempt
violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given

 

A-1-5



--------------------------------------------------------------------------------

hereunder or thereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder or under
the Indenture, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-1-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of                          , 20    

 

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER,     LTD.,     as Issuer

By:

 

 

 

Name:

 

Title:

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC, as Co-Issuer

By:

 

 

 

Name:

 

Title:

 

A-1-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:

 

 

 

Authenticating Agent

 

A-1-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

                                                              
                               

 

                                                              
                               

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

      

Your Signature:

 

 

      

          (Sign exactly as your name

          appears on this Note)

 

A-1-9



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[                ] on the Closing Date. The following exchanges of a part
of this [Rule 144A][Regulation S] Global Security have been made:

 

Date of Exchange

 

Amount of

Decrease in

Principal Amount

of this

Global Security

 

Amount of

Increase in

Principal Amount

of this

Global Security

  

Principal Amount

of

this Global Security
following such

decrease (or

increase)

  

Signature of

authorized officer

of Note

Administrator or

securities

Custodian

 

A-1-10



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

A-2-1



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2035

 

No. [IAI-          ] [144A-        ]

  

CUSIP No. 87266XAB9

   U.S.$[                    ]

ISIN: US87266XAB91

  

Each of TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC, a Delaware limited liability company (the “Co-Issuer”) for value
received, hereby promises to pay to [            ] or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of the amount indicated
above on the Payment Date occurring in February 2035 (the “Stated Maturity
Date”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class A Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on March 16, 2018, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class A Notes shall accrue at the
Class A Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

A-2-2



--------------------------------------------------------------------------------

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 20[_], of the Issuer and the Co-Issuer (the “Class A Notes,” and
together with the other Classes of Notes issued under the Indenture, the
“Notes”), issued under an indenture dated as of February 14, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TPG RE Finance Trust CLO
Loan Seller, LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class A Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class A Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

A-2-3



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator and the Operating Advisor that (A) it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such an employee benefit plan’s or other plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”) or (B) its purchase and holding of
the Notes do not and will not constitute or give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or, in the
case of a Plan subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given

 

A-2-4



--------------------------------------------------------------------------------

hereunder or thereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder or under
the Indenture, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-2-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER,     LTD., as Issuer

By:

 

 

 

Name:

 

Title:

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER,     LLC, as Co-Issuer

By:

 

 

 

Name:

 

Title:

 

A-2-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Note Administrator

By:

 

 

 

Authenticating Agent

 

A-2-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

                                                              
                               

 

                                                              
                               

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

      

Your Signature:

 

 

      

          (Sign exactly as your name

          appears on this Note)

 

A-2-8



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE

 

A-3-1



--------------------------------------------------------------------------------

REGISTERED IN THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

 

1 

Regulation S Global Securities.

 

A-3-2



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC

CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [144A][Reg. S]- ___

   Up to

CUSIP No. 87266XAC7 2 G8982HAB6 3

   U.S.$77,259,000

ISIN: US87266XAC74 4   USG8982HAB62 5

  

Each of TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC, a Delaware limited liability company (the “Co-Issuer”) for value
received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to the amount
indicated above, or such other principal sum as is equal to the aggregate
principal amount of the Class A-S Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A] [Regulation S] Global Security, on the Payment Date occurring
in February 2035 (the “Stated Maturity Date”), to the extent not previously
paid, in accordance with the Indenture referred to below unless the unpaid
principal of this Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise and (b) the Class A-S Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on March 16, 2018, and thereafter monthly on the 4th Business
day following each Determination Date (or if such day is not a Business Day,
then on the next succeeding Business Day) (each, a “Payment Date”). Interest on
the Class A-S Notes shall accrue at the Class A-S Rate and shall be computed on
the basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest, which shall be the last Business Day of the preceding calendar
month immediately preceding the month in which the applicable Payment Date
occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A-S Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

 

 

 

 

2 

For Rule 144A Global Security.

3 

For Regulation S Global Security.

4 

For Rule 144A Global Security.

5 

For Regulation S Global Security.

 

A-3-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class A-S
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 14, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TPG RE Finance Trust CLO
Loan Seller, LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A-S Notes shall be payable in accordance with Section 11.1(a)(i) of
the Indenture and (b) payments of principal of the Class A-S Notes shall be
payable in accordance with Section 11.1(a)(ii) of the Indenture. On any
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes as a result of the occurrence and continuation of an
Event of Default, payments of interest on, and principal of, the Class A-S
Notes, will be payable in accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class A-S Notes that is not paid as a result of the
operation of the Priority of Payments on any Payment Date in accordance with the
Priority of Payments will be deferred, will not be considered “due and payable”
and the failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class A-S Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

A-3-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that (A) it is not and will not be, and is not acting on
behalf of or using any assets of any person that is or will become, an “employee
benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (B) its purchase and holding of the Notes do not and
will not constitute or give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-3-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-3-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of                          , 20    

 

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.,

    as Issuer

By:

 

 

 

Name:

 

Title:

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC, as Co-Issuer

By:

 

 

 

Name:

 

Title:

 

A-3-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Note Administrator

By:

 

 

 

Authenticating Agent

 

A-3-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

                                                              
                               

 

                                                              
                               

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

      

Your Signature:

 

 

      

          (Sign exactly as your name

          appears on this Note)

 

A-3-9



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[                ] on the Closing Date. The following exchanges of a part
of this [Rule 144A][Regulation S] Global Security have been made:

 

Date of Exchange

 

Amount of

Decrease in

Principal Amount

of this

Global Security

 

Amount of

Increase in

Principal Amount

of this

Global Security

  

Principal Amount

of

this Global Security
following such

decrease (or

increase)

  

Signature of

authorized officer

of Note

Administrator or

securities

Custodian

 

A-3-10



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

A-4-1



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC

CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [IAI- ___ __] [144A-____]

  

CUSIP No. 87266XAD5

     U.S.$[__________]  

ISIN: US87266XAD57

  

Each of TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC, a Delaware limited liability company (the “Co-Issuer”) for value
received, hereby promises to pay to [_______] or its registered assigns (a) upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture referred to below), the principal sum of the amount indicated above on
the Payment Date occurring in February 2035 (the “Stated Maturity Date”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class A-S Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on March 16, 2018, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class A-S Notes shall accrue at the
Class A-S Rate and shall be computed on the basis of the actual number of days
in the related Interest Accrual Period divided by 360. The interest so payable
on any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A-S Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

A-4-2



--------------------------------------------------------------------------------

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class A-S
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 14, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TPG RE Finance Trust CLO
Loan Seller, LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A-S Notes shall be payable in accordance with Section 11.1(a)(i) of
the Indenture and (b) payments of principal of the Class A-S Notes shall be
payable in accordance with Section 11.1(a)(ii) of the Indenture. On any
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes as a result of the occurrence and continuation of an
Event of Default, payments of interest on, and principal of, the Class A-S
Notes, will be payable in accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class A-S Notes that is not paid as a result of the
operation of the Priority of Payments on any Payment Date in accordance with the
Priority of Payments will be deferred, will not be considered “due and payable”
and the failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class A-S Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

A-4-3



--------------------------------------------------------------------------------

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator and the Operating Advisor that (A) it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such an employee benefit plan’s or other plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”) or (B) its purchase and holding of
the Notes do not and will not constitute or give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or, in the
case of a Plan subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-4-4



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-4-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TPG REAL ESTATE FINANCE 2018-FL1

      ISSUER, LTD., as Issuer

By:

 

 

 

Name:

 

Title:

 

TPG RE FINANCE TRUST 2018-FL1

      CO-ISSUER, LLC, as Co-Issuer

 

By:

 

 

 

 

Name:

 

Title:

 

A-4-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

      as Note Administrator

By:

 

 

 

Authenticating Agent

 

A-4-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

                                                              
                               

 

                                                              
                               

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

      

Your Signature:

 

 

(Sign exactly as your name

appears on this Note)

      

 

A-4-8



--------------------------------------------------------------------------------

EXHIBIT A-5

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE

 

A-5-1



--------------------------------------------------------------------------------

REGISTERED IN THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

 

1 

Regulation S Global Securities.

 

A-5-2



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC

CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [144A][Reg. S]- ___

     Up to  

CUSIP No. 87266XAE3 2           G8982HAC4 3

   U.S.$ [55,943,000 ] 

ISIN: US87266XAE31 4             USG8982HAC46 5

  

Each of TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC, a Delaware limited liability company (the “Co-Issuer”) for value
received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to the amount
indicated above, or such other principal sum as is equal to the aggregate
principal amount of the Class B Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A] [Regulation S] Global Security, on the Payment Date occurring
in February 2035 (the “Stated Maturity Date”), to the extent not previously
paid, in accordance with the Indenture referred to below unless the unpaid
principal of this Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise and (b) the Class B Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on March 16, 2018, and thereafter monthly on the 4th Business
day following each Determination Date (or if such day is not a Business Day,
then on the next succeeding Business Day) (each, a “Payment Date”). Interest on
the Class B Notes shall accrue at the Class B Rate and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest, which shall be the last Business Day of the preceding calendar
month immediately preceding the month in which the applicable Payment Date
occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class B Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

 

2 

For Rule 144A Global Security.

3 

For Regulation S Global Security.

4 

For Rule 144A Global Security.

5 

For Regulation S Global Security.

 

A-5-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class B
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 14, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TPG RE Finance Trust CLO
Loan Seller, LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class B Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class B Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class B Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class B Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class B Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

A-5-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that (A) it is not and will not be, and is not acting on
behalf of or using any assets of any person that is or will become, an “employee
benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (B) its purchase and holding of the Notes do not and
will not constitute or give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-5-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-5-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TPG REAL ESTATE FINANCE 2018-FL1

      ISSUER, LTD.,

      as Issuer

By:

 

 

 

Name:

 

Title:

TPG RE FINANCE TRUST 2018-FL1

      CO-ISSUER, LLC, as Co-Issuer

By:

 

 

 

Name:

 

Title:

 

A-5-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

      as Note Administrator

By:

 

 

 

Authenticating Agent

 

A-5-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

                                                              
                               

 

                                                              
                               

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

      

Your Signature:

 

 

      

(Sign exactly as your name

appears on this Note)

 

A-5-9



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[                    ] on the Closing Date. The following exchanges of a
part of this [Rule 144A][Regulation S] Global Security have been made:

 

Date of Exchange

   Amount of
Decrease in
Principal Amount
of this
Global Security    Amount of
Increase in
Principal Amount
of this
Global Security    Principal Amount
of
this Global Security
following such
decrease (or increase)    Signature of
authorized officer
of Note Administrator or
securities
Custodian

 

A-5-10



--------------------------------------------------------------------------------

EXHIBIT A-6

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

A-6-1



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC

CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [IAI- ___ __] [144A-____]

  

CUSIP No. 87266XAF0

   U.S.$ [__________ ] 

ISIN: US87266XAF06

  

Each of TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC, a Delaware limited liability company (the “Co-Issuer”) for value
received, hereby promises to pay to [                ] or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of the amount indicated
above on the Payment Date occurring in February 2035 (the “Stated Maturity
Date”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class B Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on March 16, 2018, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class B Notes shall accrue at the
Class B Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class B Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

A-6-2



--------------------------------------------------------------------------------

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class B
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 14, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TPG RE Finance Trust CLO
Loan Seller, LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class B Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class B Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class B Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class B Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class B Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

A-6-3



--------------------------------------------------------------------------------

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator and the Operating Advisor that (A) it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such an employee benefit plan’s or other plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”) or (B) its purchase and holding of
the Notes do not and will not constitute or give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or, in the
case of a Plan subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-6-4



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-6-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TPG REAL ESTATE FINANCE 2018-FL1

      ISSUER, LTD., as Issuer

By:

 

 

 

Name:

 

Title:

TPG RE FINANCE TRUST 2018-FL1

      CO-ISSUER, LLC, as Co-Issuer

By:

 

 

 

Name:

 

Title:

 

A-6-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

      as Note Administrator

By:

 

 

 

Authenticating Agent

 

A-6-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

                                                              
                                       

 

                                                              
                                       

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

 

                                                                 
                                         
                                         
                                                                       

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

      

Your Signature:

 

 

      

(Sign exactly as your name

appears on this Note)

 

A-6-8



--------------------------------------------------------------------------------

EXHIBIT A-7

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE

 

A-8-1



--------------------------------------------------------------------------------

REGISTERED IN THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

 

1 

Regulation S Global Securities.

 

A-8-2



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC

CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [144A][Reg. S]-         

     Up to  

CUSIP No. 87266XAG82           G8982HAD2 3

   U.S.$ [ 52,446,000 ] 

ISIN: US87266XAG88 4             USG8982HAD295

  

Each of TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC, a Delaware limited liability company (the “Co-Issuer”) for value
received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to the amount
indicated above, or such other principal sum as is equal to the aggregate
principal amount of the Class C Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A] [Regulation S] Global Security, on the Payment Date occurring
in February 2035 (the “Stated Maturity Date”), to the extent not previously
paid, in accordance with the Indenture referred to below unless the unpaid
principal of this Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise and (b) the Class C Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on March 16, 2018, and thereafter monthly on the 4th Business
day following each Determination Date (or if such day is not a Business Day,
then on the next succeeding Business Day) (each, a “Payment Date”). Interest on
the Class C Notes shall accrue at the Class C Rate and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest, which shall be the last Business Day of the preceding calendar
month immediately preceding the month in which the applicable Payment Date
occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class C Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

 

 

 

 

2 

For Rule 144A Global Security.

3 

For Regulation S Global Security.

4 

For Rule 144A Global Security.

5 

For Regulation S Global Security.

 

A-8-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class C
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 14, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TPG RE Finance Trust CLO
Loan Seller, LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class C Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class C Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class C Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class C Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class C Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

A-8-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that (A) it is not and will not be, and is not acting on
behalf of or using any assets of any person that is or will become, an “employee
benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (B) its purchase and holding of the Notes do not and
will not constitute or give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-8-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-8-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of                                  , 20    

 

TPG REAL ESTATE FINANCE 2018-FL1

      ISSUER, LTD., as Issuer

By:

 

 

 

Name:

 

Title:

TPG RE FINANCE TRUST 2018-FL1

      CO-ISSUER, LLC, as Co-Issuer

By:

 

 

 

Name:

 

Title:

 

A-8-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

     as Note Administrator

By:

 

 

 

Authenticating Agent

 

A-8-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

                                                              
                                       

                                                              
                                       

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                     Attorney to transfer the Note on the books
of the Issuer with full power of substitution in the premises.

 

Date:

      

Your Signature:

 

 

      

(Sign exactly as your name

appears on this Note)      

 

A-8-9



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[                ] on the Closing Date. The following exchanges of a part
of this [Rule 144A][Regulation S] Global Security have been made:

 

Date of Exchange

 

Amount of

Decrease in

Principal Amount

of this

Global Security

 

Amount of

Increase in

Principal Amount

of this

Global Security

 

Principal Amount

of

this Global Security
following such

decrease (or

increase)

 

Signature of

authorized officer

of Note

Administrator or

securities

Custodian

 

A-8-10



--------------------------------------------------------------------------------

EXHIBIT A-8

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

A-8-1



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC

CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [IAI-         ] [144A-        ]

  

CUSIP No. 87266XAH6

   U.S.$[                    ]

ISIN: US87266XAH61

  

Each of TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC, a Delaware limited liability company (the “Co-Issuer”) for value
received, hereby promises to pay to [            ] or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of the amount indicated
above on the Payment Date occurring in February 2035 (the “Stated Maturity
Date”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class C Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on March 16, 2018, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class C Notes shall accrue at the
Class C Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class C Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

A-8-2



--------------------------------------------------------------------------------

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class C Second Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class C
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 14, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TPG RE Finance Trust CLO
Loan Seller, LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class C Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class C Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class C Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class C Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class C Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

A-8-3



--------------------------------------------------------------------------------

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator and the Operating Advisor that (A) it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such an employee benefit plan’s or other plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”) or (B) its purchase and holding of
the Notes do not and will not constitute or give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or, in the
case of a Plan subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-8-4



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-8-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of                         ,          20    

 

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER,

     LTD., as Issuer

By:

 

 

 

Name:

 

Title:

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER,

     LLC, as Co-Issuer

By:

 

 

 

Name:

 

Title:

 

A-8-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

     as Note Administrator

By:

 

 

 

Authenticating Agent

 

A-8-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                       
                                                       

hereby sell, assign and transfer unto

                                                                              

                                                                              

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                        Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

Date:

 

Your Signature:                                           
                               

 

(Sign exactly as your name

appears on this Note)

 

A-8-8



--------------------------------------------------------------------------------

EXHIBIT A-9

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE

 

A-9-1



--------------------------------------------------------------------------------

REGISTERED IN THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

 

1 

Regulation S Global Securities.

 

A-9-2



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC

CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [144A][Reg. S]-         

   Up to

CUSIP No. 87266XAJ22    G8982HAE0 3

   U.S.$[73,425,000]

ISIN: US87266XAJ28 4     USG8982HAE02 5

  

Each of TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC, a Delaware limited liability company (the “Co-Issuer”) for value
received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to the amount
indicated above, or such other principal sum as is equal to the aggregate
principal amount of the Class D Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A] [Regulation S] Global Security, on the Payment Date occurring
in February 2035 (the “Stated Maturity Date”), to the extent not previously
paid, in accordance with the Indenture referred to below unless the unpaid
principal of this Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise and (b) the Class D Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on March 16, 2018, and thereafter monthly on the 4th Business
day following each Determination Date (or if such day is not a Business Day,
then on the next succeeding Business Day) (each, a “Payment Date”). Interest on
the Class D Notes shall accrue at the Class D Rate and shall be computed on the
basis of the actual number of days in the related Interest Accrual Period
divided by 360. The interest so payable on any Payment Date will, as provided in
the Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest, which shall be the last Business Day of the preceding calendar
month immediately preceding the month in which the applicable Payment Date
occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class D Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

2 

For Rule 144A Global Security.

3 

For Regulation S Global Security.

4 

For Rule 144A Global Security.

5 

For Regulation S Global Security.

 

A-9-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class D
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 14, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TPG RE Finance Trust CLO
Loan Seller, LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class D Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class D Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class D Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class D Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class D Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

A-9-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that (A) it is not and will not be, and is not acting on
behalf of or using any assets of any person that is or will become, an “employee
benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (B) its purchase and holding of the Notes do not and
will not constitute or give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-9-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-9-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of                         ,          20    

 

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER,

     LTD., as Issuer

By:

 

 

 

Name:

 

Title:

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER,

     LLC, as Co-Issuer

By:

 

 

 

Name:

 

Title:

 

A-9-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Note Administrator

By:                                                                           

       Authenticating Agent

 

A-9-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                                                        

hereby sell, assign and transfer unto

                                                              
                   

                                                              
                   

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                 Attorney to transfer the Note on the books of
the Issuer with full power of substitution in the premises.

 

Date:

  

Your Signature:                                          
                           

  

(Sign exactly as your name

appears on this Note)      

 

A-9-9



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[                ] on the Closing Date. The following exchanges of a part
of this [Rule 144A][Regulation S] Global Security have been made:

 

Date of Exchange

 

Amount of

Decrease in

Principal Amount

of this

Global Security

 

Amount of

Increase in

Principal Amount

of this

Global Security

  

Principal Amount

of

this Global Security

following such

decrease (or

increase)

  

Signature of

authorized officer

of Note

Administrator or

securities

Custodian

 

A-9-10



--------------------------------------------------------------------------------

EXHIBIT A-10

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

A-10-1



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER, LLC

CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [IAI-             ] [144A-            ]

  

CUSIP No. 87266XAK9

   U.S.$[                            ]

ISIN: US87266XAK90

  

Each of TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted
company with limited liability (the “Issuer”) and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC, a Delaware limited liability company (the “Co-Issuer”) for value
received, hereby promises to pay to [                    ] or its registered
assigns (a) upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of the amount
indicated above on the Payment Date occurring in February 2035 (the “Stated
Maturity Date”), to the extent not previously paid, in accordance with the
Indenture referred to below unless the unpaid principal of this Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class D Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
March 16, 2018, and thereafter monthly on the 4th Business day following each
Determination Date (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”). Interest on the Class D Notes
shall accrue at the Class D Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest, which
shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class D Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

 

A-10-2



--------------------------------------------------------------------------------

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class D Second Priority Secured
Floating Rate Notes Due 2035, of the Issuer and the Co-Issuer (the “Class D
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of February 14, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TPG RE Finance Trust CLO
Loan Seller, LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), and Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class D Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class D Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class D Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class D Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class D Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

A-10-3



--------------------------------------------------------------------------------

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator and the Operating Advisor that (A) it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such an employee benefit plan’s or other plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”) or (B) its purchase and holding of
the Notes do not and will not constitute or give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or, in the
case of a Plan subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-10-4



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-10-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of                         ,          20    

 

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER,

     LTD., as Issuer

By:

 

 

 

Name:

 

Title:

TPG RE FINANCE TRUST 2018-FL1 CO-ISSUER,

     LLC, as Co-Issuer

By:

 

 

 

Name:

 

Title:

 

A-10-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

     as Note Administrator

By:

 

 

 

Authenticating Agent

 

A-10-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                       

hereby sell, assign and transfer unto

                                                              
                   

                                                              
                   

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                         Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

  

Your Signature:                                       
                              

  

(Sign exactly as your name

appears on this Note)        

 

A-10-8



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF CLASS E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

B-1-1



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

CLASS E SIXTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [IAI-                     ] [144A-                ]

  

CUSIP No. 87266WAB1

   U.S.$[37,295,000]

ISIN: US87266WAB19

  

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted company
with limited liability (the “Issuer”) for value received, hereby promises to pay
to [TPG RE Finance Trust 2018-FL1 Retention Holder, LLC] or its registered
assigns (a) upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of the amount
indicated above on the Payment Date occurring in February 2035 (the “Stated
Maturity Date”), to the extent not previously paid, in accordance with the
Indenture referred to below unless the unpaid principal of this Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class E Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
March 16, 2018, and thereafter monthly on the 4th Business day following each
Determination Date (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”). Interest on the Class E Notes
shall accrue at the Class E Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest, which
shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Mortgage Assets and
other Collateral pledged by the Issuer as security for the Notes under the
Indenture, and in the event the Mortgage Assets and such other Collateral are
insufficient to satisfy such obligations, any claims of the Holders of the Notes
shall be extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class E Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

B-1-2



--------------------------------------------------------------------------------

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class E Sixth Priority Secured
Floating Rate Notes Due 2035, of the Issuer (the “Class E Notes,” and together
with the other Classes of Notes issued under the Indenture, the “Notes”), issued
under an indenture dated as of February 14, 2018 (the “Indenture”) by and among
the Issuer, the Co-Issuer, TPG RE Finance Trust CLO Loan Seller, LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class E Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class E Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class E Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class E Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class E Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default

 

B-1-3



--------------------------------------------------------------------------------

specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written notice to the
Issuer, the Co-Issuer and the Trustee, may rescind and annul such declaration
and its consequences if certain conditions set forth in the Indenture are
satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that it is not and will not be, and is not acting on
behalf of or using any assets of any person that is or will become, an “employee
benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and

 

B-1-4



--------------------------------------------------------------------------------

remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or thereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder or under the Indenture, or otherwise, shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-1-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., as Issuer

By:

 

 

Name:

 

Title:

 

 

B-1-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

     as Note Administrator

By:

 

 

 

Authenticating Agent

 

B-1-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

                                                                          

                                                                          

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                             Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:

  

Your Signature:                                       
                                  

  

(Sign exactly as your name

appears on this Note)        

 

 

B-1-8



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CLASS F SEVENTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

B-2-1



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

CLASS F SEVENTH PRIORITY SECURED FLOATING RATE NOTE DUE 2035

 

No. [IAI-                  ] [144A-                ]

  

CUSIP No. 87266WAD7

   U.S.$[37,296,000]

ISIN: US87266WAD74

  

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., a Cayman Islands exempted company
with limited liability (the “Issuer”) for value received, hereby promises to pay
to [TPG RE Finance Trust 2018-FL1 Retention Holder, LLC] or its registered
assigns (a) upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of the amount
indicated above on the Payment Date occurring in February 2035 (the “Stated
Maturity Date”), to the extent not previously paid, in accordance with the
Indenture referred to below unless the unpaid principal of this Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class F Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
March 16, 2018, and thereafter monthly on the 4th Business day following each
Determination Date (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”). Interest on the Class F Notes
shall accrue at the Class F Rate and shall be computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360. The
interest so payable on any Payment Date will, as provided in the Indenture, be
paid to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest, which
shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Mortgage Assets and
other Collateral pledged by the Issuer as security for the Notes under the
Indenture, and in the event the Mortgage Assets and such other Collateral are
insufficient to satisfy such obligations, any claims of the Holders of the Notes
shall be extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class F Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

B-2-2



--------------------------------------------------------------------------------

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class F Seventh Priority Secured
Floating Rate Notes Due 2035, of the Issuer (the “Class F Notes,” and together
with the other Classes of Notes issued under the Indenture, the “Notes”), issued
under an indenture dated as of February 14, 2018 (the “Indenture”) by and among
the Issuer, the Co-Issuer, TPG RE Finance Trust CLO Loan Seller, LLC, as
advancing agent (the “Advancing Agent”), Wilmington Trust, National Association,
as trustee (together with its permitted successors and assigns, the “Trustee”),
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar (in all such capacities, together with any
permitted successors and assigns, the “Note Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class F Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class F Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class F Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class F Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class F Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default

 

B-2-3



--------------------------------------------------------------------------------

specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written notice to the
Issuer, the Co-Issuer and the Trustee, may rescind and annul such declaration
and its consequences if certain conditions set forth in the Indenture are
satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates other than any statements in the final
offering memorandum for such Notes, and such Holder or beneficial owner has read
and understands such final offering memorandum; (C) such Holder or beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Co-Issuers, the Servicer, the Special Servicer, the
Placement Agents, the Trustee, the Note Administrator, the Operating Advisor or
any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator and
the Operating Advisor that it is not and will not be, and is not acting on
behalf of or using any assets of any person that is or will become, an “employee
benefit plan” (as defined in Section 3(3) of ERISA) subject to Title I of ERISA,
a “plan” (as defined in Section 4975(e)(1) of the Code) that is subject to
Section 4975 of the Code, any other employee benefit plan that is subject to any
federal, state or local law that is substantially similar to Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of such an employee benefit
plan’s or other plan’s investment in the entity or otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and

 

B-2-4



--------------------------------------------------------------------------------

remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or thereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder or under the Indenture, or otherwise, shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-2-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of                  , 20    

 

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., as Issuer

By:

 

 

 

Name:

 

Title:

 

B-2-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Note Administrator

By:

 

 

 

Authenticating Agent

 

B-2-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                                                            

hereby sell, assign and transfer unto

                                                              
                                       

                                                              
                                       

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

Date:

      Your Signature:  

 

       

(Sign exactly as your name

appears on this Note)        

 

 

B-2-8



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A RULE 144A

GLOBAL SECURITY OR DEFINITIVE NOTE TO A REGULATION S GLOBAL SECURITY

(Transfer pursuant to Article 2 of the Indenture)

Wells Fargo Bank, National Association, as Note Administrator

600 South 4th St., 7th Floor

MAC N9300-070

Minneapolis, Minnesota 55479

Attention: Note Transfers – TRTX 2018-FL1

Wells Fargo Bank, National Association, as Note Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

Attention: CMBS – TRTX 2018--FL1

 

  Re:

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., as Issuer, and TPG RE FINANCE
TRUST 2018-FL1 CO-ISSUER, LLC, as Co-Issuer, of: the Class
[A][A-S][B][C][D][E][F] Notes, Due 2035 (the “Transferred Notes”)

Reference is hereby made to the Indenture, dated as of February 14, 2018 (the
“Indenture”) by and among TPG Real Estate Finance 2018-FL1 Issuer, Ltd., as
Issuer, TPG RE Finance Trust 2018-FL1 Co-Issuer, LLC, as Co-Issuer of the
Offered Notes, Wilmington Trust, National Association, as trustee (together with
its permitted successors and assigns, the “Trustee”), Wells Fargo Bank, National
Association, as note administrator, paying agent, calculation agent, transfer
agent, custodian, securities intermediary, backup advancing agent and notes
registrar (in all such capacities, together with its permitted successors and
assigns, “Note Administrator”) and TPG RE Finance Trust CLO Loan Seller, LLC, as
advancing agent. Capitalized terms used but not defined herein will have the
meanings assigned to such terms in the Indenture and if not defined in the
Indenture then such terms will have the meanings assigned to them in Regulation
S (“Regulation S”), or Rule 144A (“Rule 144A”), under the Securities Act of
1933, as amended (the “Securities Act”), and the rules promulgated thereunder.

This letter relates to the transfer of $[        ] aggregate principal amount of
[Class A] [Class A-S] [Class B] [Class C] [Class D] [Class E] [Class F] Notes
being transferred for an equivalent beneficial interest in a Regulation S Global
Note of the same Class in the name of Cede & Co., as nominee of the Depository
Trust Company (“DTC”), on behalf of DTC’s participant for account of [name of
transferee] (the “Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated February [    ], 2018,
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Note Administrator and the Trustee and their counsel that:

(i) at the time the buy order was originated, the Transferee was outside the
United States;

(ii) the Transferee is not a U.S. Person (“U.S. Person”), as defined in
Regulation S;

(iii) the transfer is being made in an “offshore transaction” (“Offshore
Transaction”), as defined in Regulation S, pursuant to Rule 903 or 904 of
Regulation S;

(iv) the Transferee will notify future transferees of the transfer restrictions;

(v) the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may

 

C-1-1



--------------------------------------------------------------------------------

only be reoffered, resold, pledged or otherwise transferred only in accordance
with the Indenture and the legend on such Transferred Notes. The Transferee
acknowledges that no representation is made by the Issuer, the Co-Issuer or the
Placement Agents, as the case may be, as to the availability of any exemption
from registration or qualification under the Securities Act or any state or
other securities laws for resale of the Transferred Notes;

(vi) the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Placement Agents, the Issuer and the Co-Issuer, including without limitation, an
opportunity to access to such legal and tax representation as the Transferee
deemed necessary or appropriate;

(vii) in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Servicer, the Note
Administrator, or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for the Transferee; (B) the Transferee is not
relying (for purposes of making any investment decision or otherwise) upon any
written or oral advice, counsel or representations of the Issuer, the Co-Issuer,
the Placement Agents, the Servicer, the Note Administrator, the Trustee, or any
of their respective affiliates, other than any statements in the final Offering
Memorandum, dated February [    ], 2018, relating to such Transferred Notes and
any representations expressly set forth in a written agreement with such party;
(C) the Transferee has read and understands the final offering memorandum
relating to the Transferred Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the
Transferred Notes are being issued and the risks to purchasers of the Notes);
(D) none of the Issuer, the Co-Issuer, the Placement Agents, the Servicer, the
Note Administrator, the Trustee, or any of their respective affiliates has given
to the Transferee (directly or indirectly through any other person) any
assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Transferred Notes;
(E) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Note Administrator, the Trustee, or any of their
respective affiliates; (F) the Transferee will hold and transfer at least the
minimum denomination of such Transferred Notes; (G) the Transferee was not
formed for the purpose of investing in the Transferred Notes; and (H) the
Transferee is purchasing the Transferred Notes with a full understanding of all
of the terms, conditions and risks thereof (economic and otherwise), and is
capable of assuming and willing to assume (financially and otherwise) these
risks;

(viii) the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

(ix) the Transferee represents and agrees that (a) it is not and will not be,
and is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such an employee benefit plan’s or other plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”) or (b) in the case of the Offered
Notes, its purchase and holding of the Transferred Notes do not and will not
constitute or otherwise give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or

 

C-1-2



--------------------------------------------------------------------------------

Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law;

(x) Except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

(xi) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2016 Revision);

(xii) the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation (including,
without limitation, the Cayman FATCA Legislation and the CRS), which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms); (B) the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
may require certification acceptable to them to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and accurate information that may be
required for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA requirements (or the IGA) or Cayman FATCA
Legislation, and will take any other actions necessary for the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Paying Agent to comply
with FATCA (or the IGA) or Cayman FATCA Legislation requirements, including, but
not limited to the delivery of a properly completed and executed “Entity
Self-Certification Form” or “Individual Self-Certification Form” (in the forms
published by the Cayman Islands Department of International Tax Cooperation,
which forms can be obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf on
or prior to the date on which it becomes a holder of the Notes) and, in the
event the Transferee fails to provide such information or take such actions,
(1) the Issuer, the Co-Issuer, the Note Administrator, the Trustee and the
Paying Agent are authorized to withhold amounts otherwise distributable to the
Transferee as compensation for any amount withheld from payments to the Issuer,
the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent as a
result of such failure, (2) to the extent necessary to avoid an adverse effect
on the Issuer or any other holder of Notes as a result of such failure, the
Transferee may be compelled to sell its Notes or, if the Transferee does not
sell its Notes within 10 business days after notice from the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Paying Agent, such Notes
may be sold at a public or private sale called and conducted in any manner
permitted by law, and to remit the net proceeds of such sale (taking into
account any taxes incurred by the Issuer in connection with such sale) to the
Transferee as payment in full for such Notes and (3) the Issuer may also assign
each such Note a separate CUSIP or CUSIPs in the Issuer’s sole discretion;
(D) if the Transferee is a “foreign financial institution” or other foreign
financial entity subject to FATCA and does not provide the Issuer, Co-Issuer,
Note Administrator, the Trustee or Paying Agent with evidence that

 

C-1-3



--------------------------------------------------------------------------------

it has complied with the applicable FATCA requirements, the Issuer, Co-Issuer,
Note Administrator, Trustee or Paying Agent may be required to withhold amounts
under FATCA on payments to the Transferee; and (E) the Transferee agrees to
provide any certification requested pursuant to this paragraph and to update or
replace such form or certification in accordance with its terms or its
subsequent amendments;

(xiii) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned subsidiary of TRTX (or subsequent REIT) owns
100% of the Class E Notes, the Class F Notes and the Preferred Shares and the
Issuer Ordinary Shares, the Issuer will be treated as a Qualified REIT
Subsidiary and the Offered Notes will be treated as indebtedness solely of TRTX
or such subsequent REIT; the Transferee agrees to such treatment and agrees to
take no action inconsistent with such treatment;

(xiv) if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

(xv) the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

(xvi) the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer and the Servicer in the form of the relevant exhibit
attached to the Indenture, and such other certificates and other information as
the Issuer, the Co-Issuer, the Servicer, the Note Administrator, or the Trustee
may reasonably require to confirm that the proposed transfer complies with the
transfer restrictions contained in the Indenture;

(xvii) the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the Note Register of
the Issuer following delivery to the Note Registrar of a duly executed transfer
certificate and any other certificates and other information required by the
Indenture;

(xviii) the Transferee is aware and agrees that no Note (or beneficial interest
therein) may be reoffered, resold, pledged or otherwise transferred (i) to a
transferee taking delivery of such Note represented by a Rule 144A Global Note
except (A) to a transferee that the Transferee reasonably believes is a QIB,
purchasing for its account or the account of another QIB, to which notice is
given that the resale, pledge or other transfer is being made in reliance on the
exemption from the registration requirements of the Securities Act provided by
Rule 144A or another person the sale to which is exempt under the Securities
Act, (B) to a transferee that is a Qualified Purchaser and (C) if such transfer
is made in accordance with any applicable securities laws of any state of the
United States and any other relevant jurisdiction, (ii) to a transferee taking
delivery of such Note represented by a Regulation S Global Note except (A) to a
transferee that is an institution that is a non-U.S. Person acquiring such
interest in an Offshore Transaction in accordance with Rule 903 or Rule 904 of
Regulation S, (B) to a transferee that is not a U.S. resident (within the
meaning of the 1940 Act) unless such transferee is a Qualified Purchaser,
(C) such transfer is

 

C-1-4



--------------------------------------------------------------------------------

made in compliance with the other requirements set forth in the Indenture and
(D) if such transfer is made in accordance with any applicable securities laws
of any state of the United States and any other jurisdiction or (iii) if such
transfer would have the effect of requiring the Issuer, the Co-Issuer or the
pool of Collateral to register as an “investment company” under the 1940 Act;

(xix) the Transferee understands that there is no secondary market for the Notes
and that no assurances can be given as to the liquidity of any trading market
for the Notes and that it is unlikely that a trading market for the Notes will
develop. The Transferee further understands that, although the Placement Agents
may from time to time make a market in the Notes, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

(xx) the Transferee agrees that (i) any sale, pledge or other transfer of a Note
(or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

(xxi) the Transferee approves and consents to any direct trades between the
Issuer and the Trustee and/or its affiliates that is permitted under the terms
of the Indenture and the Servicing Agreement;

(xxii) the Transferee acknowledges that the Issuer, the Co-Issuer, the Placement
Agents, the Note Administrator, the Trustee, the Note Registrar, the Servicer
and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations and agreements and agrees that, if any of the
acknowledgments, representations or warranties made or deemed to have been made
by it in connection with its purchase of the Notes are no longer accurate, the
Transferee will promptly notify the Issuer, the Co-Issuer, the Placement Agents,
the Note Administrator, the Note Registrar, the Servicer and the Trustee;

(xxiii) The Notes will bear a legend to the following effect unless the Issuer
and the Co-Issuer determine otherwise in compliance with applicable law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL

 

C-1-5



--------------------------------------------------------------------------------

BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION
2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR
ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

(xxiv) The owner understands and agrees that an additional legend in
substantially the following form will be placed on each Note in the form of a
Regulation S Global Note:

AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.

[FOR CLASS [D] NOTES, CLASS [E] NOTES AND CLASS [F] NOTES] THIS NOTE HAS BEEN
ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN REQUEST TO THE ISSUER,
THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE FOLLOWING
INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE NOTE.

You, the Trustee, the Issuer, the Co-Issuer and the Note Administrator are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceedings or official inquiry with respect to the matters covered hereby.

 

C-1-6



--------------------------------------------------------------------------------

[Name of Transferee]

By:

 

 

 

Name:

 

Title:

 

Dated:

 

                                                     

 

cc:

TPG RE Finance Trust 2018-FL1 Co-Issuer, LLC

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Email: dginsberg@tpg.com

 

C-1-7



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S

GLOBAL SECURITY OR DEFINITIVE NOTE TO A RULE 144A GLOBAL SECURITY

(Transfers pursuant to Article 2 of the Indenture)

Wells Fargo Bank, National Association, as Note Administrator

600 South 4th St., 7th Floor

MAC N9300-070

Minneapolis, Minnesota 55479

Attention: Note Transfers – TRTX 2018-FL1

Wells Fargo Bank, National Association, as Note Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

Attention: CMBS – TRTX 2018-FL1

 

  Re:

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., as Issuer, and TPG RE FINANCE
TRUST 2018-FL1 CO-ISSUER, LLC, as Co-Issuer, of: the Class
[A][A-S][B][C][D][E][F] Notes, Due 2035 (the “Transferred Notes”)

Reference is hereby made to the Indenture, dated as of February 14, 2018 (the
“Indenture”) by and among TPG Real Estate Finance 2018-FL1 Issuer, Ltd., as
Issuer, TPG RE Finance Trust 2018-FL1 Co-Issuer, LLC, as Co-Issuer of the
Offered Notes, Wilmington Trust, National Association, as trustee (together with
its permitted successors and assigns, the “Trustee”), Wells Fargo Bank, National
Association, as note administrator, paying agent, calculation agent, transfer
agent, custodian, securities intermediary, backup advancing agent and notes
registrar (in all such capacities, together with its permitted successors and
assigns, “Note Administrator”) and TPG RE Finance Trust CLO Loan Seller, LLC, as
advancing agent. Capitalized terms used but not defined herein will have the
meanings assigned to such terms in the Indenture and if not defined in the
Indenture then such terms will have the meanings assigned to them in Regulation
S (“Regulation S”), or Rule 144A (“Rule 144A”), under the Securities Act of
1933, as amended (the “Securities Act”), and the rules promulgated thereunder.

This letter relates to the transfer of $[    ] aggregate principal amount of
[Class A] [Class A-S] [Class B] [Class C] [Class D] [Class E] [Class F] Notes
being transferred in exchange for an equivalent beneficial interest in a Rule
144A Global Note of the same Class in the name of Cede & Co., as nominee of the
Depository Trust Company (“DTC”), on behalf of DTC’s participant for account of
[name of transferee] (the “Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated February [    ], 2018,
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Note Administrator and the Trustee that:

(i) the Transferee is a “qualified institutional buyer” as defined in Rule 144A
(a “QIB”), and a “qualified purchaser” as defined in the 1940 Act and the rules
promulgated thereunder (a “Qualified Purchaser”);

(ii) (A) the Transferee is acquiring a beneficial interest in such Transferred
Notes for its own account or for an account that is both a QIB and a Qualified
Purchaser and as to each of which the Transferee exercises sole investment
discretion, and (B) the Transferee and each such account is acquiring not less
than the minimum denomination of the Transferred Notes;

(iii) the Transferee will notify future transferees of the transfer
restrictions;

(iv) the Transferee is obtaining the Transferred Notes in a transaction pursuant
to Rule 144A;

 

C-2-1



--------------------------------------------------------------------------------

(v) the Transferee is obtaining the Transferred Notes in accordance with any
applicable securities laws of any state of the United States and any other
applicable jurisdiction;

(vi) the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;

(vii) the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Issuer, the Co-Issuer, the Placement Agents, and the Servicer, including without
limitation, an opportunity to access to such legal and tax representation as the
Transferee deemed necessary or appropriate;

(viii) in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Note Administrator, the
Servicer, the Trustee, or any of their respective affiliates is acting as a
fiduciary or financial or investment adviser for the Transferee; (B) the
Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any written or oral advice, counsel or representations of the
Issuer, the Co-Issuer, the Placement Agents, the Note Administrator, the
Trustee, the Servicer or the Operating Advisor or any of their respective
affiliates, other than any statements in the final offering memorandum relating
to such Transferred Notes and any representations expressly set forth in a
written agreement with such party; (C) the Transferee has read and understands
the final offering memorandum relating to the Transferred Notes (including,
without limitation, the descriptions therein of the structure of the transaction
in which the Transferred Notes are being issued and the risks to purchasers of
the Notes); (D) none of the Issuer, the Co-Issuer, the Placement Agents, the
Note Administrator, the Trustee, the Servicer or the Operating Advisor or any of
their respective affiliates has given to the Transferee (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of the Transferee’s purchase of the
Transferred Notes; (E) the Transferee has consulted with its own legal,
regulatory, tax, business, investment, financial, accounting and other advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Note Administrator, the
Trustee, the Servicer or the Operating Advisor or any of their respective
affiliates; (F) the Transferee will hold and transfer at least the minimum
denomination of such Transferred Notes; (G) the Transferee was not formed for
the purpose of investing in the Transferred Notes; and (H) the Transferee is
purchasing the Transferred Notes with a full understanding of all of the terms,
conditions and risks thereof (economic and otherwise), and is capable of
assuming and willing to assume (financially and otherwise) these risks;

(ix) the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

(x) the Transferee represents and agrees that (a) it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section

 

C-2-2



--------------------------------------------------------------------------------

3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of such an employee benefit plan’s or other plan’s
investment in the entity or otherwise (any of the foregoing, a “Plan”) or (b) in
the case of the Offered Notes, its purchase and holding of the Transferred Notes
do not and will not constitute or otherwise give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or, in the
case of a Plan subject to Similar Law, a non-exempt violation of Similar Law;

(xi) except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

(xii) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2016 Revision);

(xiii) the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation (including,
without limitation, the Cayman FATCA Legislation and the CRS), which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms); (B) the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
may require certification acceptable to them to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and accurate information that may be
required for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the IGA) or Cayman FATCA Legislation
requirements, and will take any other actions necessary for the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Paying Agent to comply
with FATCA (or the IGA) or Cayman FATCA Legislation requirements, including, but
not limited to, the delivery of a properly completed and executed “Entity
Self-Certification Form” or “Individual Self-Certification Form” (in the forms
published by the Cayman Islands Department of International Tax Cooperation,
which forms can be obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf on
or prior to the date on which it becomes a holder of the Notes) and, in the
event the Transferee fails to provide such information or take such actions,
(1) the Issuer, the Co-Issuer, the Note Administrator, the Trustee and the
Paying Agent are authorized to withhold amounts otherwise distributable to the
Transferee as compensation for any amount withheld from payments to the Issuer,
the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent as a
result of such failure, (2) to the extent necessary to avoid an adverse effect
on the Issuer or any other holder of Notes as a result of such failure, the
Transferee may be compelled to sell its Notes or, if the Transferee does not
sell its

 

C-2-3



--------------------------------------------------------------------------------

Notes within 10 business days after notice from the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent, such Notes may be sold at a
public or private sale called and conducted in any manner permitted by law, and
to remit the net proceeds of such sale (taking into account any taxes incurred
by the Issuer in connection with such sale) to the Transferee as payment in full
for such Notes and (3) the Issuer may also assign each such Note a separate
CUSIP or CUSIPs in the Issuer’s sole discretion; (D) if the Transferee is a
“foreign financial institution” or other foreign financial entity subject to
FATCA and does not provide the Issuer, Co-Issuer, Note Administrator, the
Trustee or Paying Agent with evidence that it has complied with the applicable
FATCA requirements, the Issuer, Co-Issuer, Note Administrator, Trustee or Paying
Agent may be required to withhold amounts under FATCA on payments to the
Transferee; and (E) the Transferee agrees to provide any certification requested
pursuant to this paragraph and to update or replace such form or certification
in accordance with its terms or its subsequent amendments;

(xiv) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly owned disregarded subsidiary of TRTX (or a subsequent
REIT) owns 100% of the Class E Notes, the Class F Notes and the Preferred Shares
and the Issuer Ordinary Shares, the Issuer will be treated as a Qualified REIT
Subsidiary and the Offered Notes will be treated as indebtedness solely of TRTX
or such subsequent REIT; the Transferee agrees to such treatment and agrees to
take no action inconsistent with such treatment;

(xv) if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

(xvi) the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

(xvii) the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer and the Servicer in the form of the relevant exhibit
attached to the Indenture, and such other certificates and other information as
the Issuer, the Co-Issuer, the Servicer, the Note Administrator, or the Trustee
may reasonably require to confirm that the proposed transfer complies with the
transfer restrictions contained in the Indenture;

(xviii) the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the Note Register of
the Issuer following delivery to the Note Registrar of a duly executed transfer
certificate and any other certificates and other information required by the
Indenture;

(xix) the Transferee is aware and agrees that no Note (or beneficial interest
therein) may be reoffered, resold, pledged or otherwise transferred (i) to a
transferee taking delivery of such Note represented by a Rule 144A Global Note
except (A) to a transferee that the Transferee reasonably believes is a QIB,
purchasing for its account or the account of another QIB, to which notice is
given that the resale, pledge or other transfer is being made in reliance on the
exemption from the registration requirements of the

 

C-2-4



--------------------------------------------------------------------------------

Securities Act provided by Rule 144A or another person the sale to which is
exempt under the Securities Act, (B) to a transferee that is a Qualified
Purchaser and (C) if such transfer is made in accordance with any applicable
securities laws of any state of the United States and any other relevant
jurisdiction, (ii) to a transferee taking delivery of such Note represented by a
Regulation S Global Note except (A) to a transferee that is an institution that
is a non-U.S. Person acquiring such interest in an Offshore Transaction in
accordance with Rule 903 or Rule 904 of Regulation S, (B) to a transferee that
is not a U.S. resident (within the meaning of the 1940 Act) unless such
transferee is a Qualified Purchaser, (C) such transfer is made in compliance
with the other requirements set forth in the Indenture and (D) if such transfer
is made in accordance with any applicable securities laws of any state of the
United States and any other jurisdiction or (iii) if such transfer would have
the effect of requiring the Issuer, the Co-Issuer or the pool of Collateral to
register as an “investment company” under the 1940 Act;

(xx) the Transferee understands that there is no secondary market for the Notes
and that no assurances can be given as to the liquidity of any trading market
for the Notes and that it is unlikely that a trading market for the Notes will
develop. The Transferee further understands that, although the Placement Agents
may from time to time make a market in the Notes, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

(xxi) the Transferee agrees that (i) any sale, pledge or other transfer of a
Note (or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

(xxii) the Transferee approves and consents to any direct trades between the
Issuer and the Trustee and/or its affiliates that is permitted under the terms
of the Indenture;

(xxiii) the Transferee acknowledges that the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Note Registrar, the Servicer, the Placement
Agents and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations and agreements and agrees that, if any of the
acknowledgments, representations or warranties made or deemed to have been made
by it in connection with its purchase of the Notes are no longer accurate, the
Transferee will promptly notify the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Note Registrar, the Servicer and the Placement
Agents; and

(xxiv) the Notes will bear a legend to the following effect unless the Issuer
and the Co-Issuer determine otherwise in compliance with applicable law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,

 

C-2-5



--------------------------------------------------------------------------------

SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
NOTE ADMINISTRATOR, THE TRUSTEE OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[FOR CLASS [D] NOTES, CLASS [E] NOTES AND CLASS [F] NOTES] THIS NOTE HAS BEEN
ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN REQUEST TO THE ISSUER,
THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE FOLLOWING
INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE NOTE.

You, the Trustee, the Issuer, the Co-Issuer and the Note Administrator are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceedings or official inquiry with respect to the matters covered hereby.

 

C-2-6



--------------------------------------------------------------------------------

[Name of Transferee]

By:

 

 

 

Name:

 

Title:

Dated:                         

 

cc:

TPG RE Finance Trust 2018-FL1 Co-Issuer, LLC

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Email: dginsberg@tpg.com

 

C-2-7



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S GLOBAL

SECURITY, RULE 144A GLOBAL SECURITY OR DEFINITIVE NOTE TO A DEFINITIVE NOTE

(Transfers pursuant to Article 2 of the Indenture)

Wells Fargo Bank, National Association, as Note Administrator

600 South 4th St., 7th Floor

MAC N9300-070

Minneapolis, Minnesota 55479

Attention: Note Transfers – TRTX 2018-FL1

Wells Fargo Bank, National Association, as Note Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

Attention: CMBS – TRTX 2018-FL1

 

  Re:

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., as Issuer, and TPG RE FINANCE
TRUST 2018-FL1 CO-ISSUER, LLC, as Co-Issuer, of: the Class
[A][A-S][B][C][D][E][F] Notes, Due 2035 (the “Transferred Notes”)

Reference is hereby made to the Indenture, dated as of February 14, 2018 (the
“Indenture”) by and among TPG Real Estate Finance 2018-FL1 Issuer, Ltd., as
Issuer, TPG RE Finance Trust 2018-FL1 Co-Issuer, LLC, as Co-Issuer of the
Offered Notes, Wilmington Trust, National Association, as trustee (together with
its permitted successors and assigns, the “Trustee”), Wells Fargo Bank, National
Association, as note administrator, paying agent, calculation agent, transfer
agent, custodian, securities intermediary, backup advancing agent and notes
registrar (in all such capacities, together with its permitted successors and
assigns, “Note Administrator”) and TPG RE Finance Trust CLO Loan Seller, LLC, as
advancing agent. Capitalized terms used but not defined herein will have the
meanings assigned to such terms in the Indenture and if not defined in the
Indenture then such terms will have the meanings assigned to them in Regulation
S (“Regulation S”), or Rule 144A (“Rule 144A”), under the Securities Act of
1933, as amended (the “Securities Act”), and the rules promulgated thereunder.

This letter relates to the transfer of $[    ] aggregate principal amount of
[Class A] [Class A-S] [Class B] [Class C] [Class D] [Class E] [Class F] Notes
being transferred in exchange for a Definitive Note of the same Class in the
name of [name of transferee] (the “Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated February [    ], 2018,
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Note Administrator and the Trustee that:

(i) the Transferee is an institution that is an “accredited investor” as defined
in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act (an
“IAI”), or an entity in which all of the equity owners are such “accredited
investors”, who is also a “qualified purchaser” as defined in Section 2(a)(51)
of the 1940 Act and the rules promulgated thereunder (a “Qualified Purchaser”);

(ii) the Transferee is acquiring the Notes for its own account (and not for the
account of any other Person) in a minimum denomination of $100,000 and in
integral multiples of $500 in excess thereof;

(iii) the Transferee understands that the Notes have not been and will not be
registered or qualified under the Securities Act or the securities laws of any
state or other jurisdiction, and, if in the future the Transferee decides to
reoffer, resell, pledge or otherwise transfer the Notes, such Notes may be
reoffered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and the

 

C-3-1



--------------------------------------------------------------------------------

legends on such Notes, including the requirement for written certifications. In
particular, the Transferee understands that the Notes may be transferred only to
a person that is (A) both (a) (i) a “qualified institutional buyer” as defined
in Rule 144A (a “QIB”), who purchases such Notes in reliance on the exemption
from Securities Act registration provided by Rule 144A, or (ii) solely in the
case of Notes that are issued in the form of Definitive Securities, an IAI; and
(b) a Qualified Purchaser; or (B) a person that is not a “U.S. person” as
defined in Regulation S (a “U.S. Person”), and is acquiring the Notes in an
“offshore transaction” as defined in Regulation S (an “Offshore Transaction”),
in reliance on the exemption from registration provided by Regulation S. The
Transferee acknowledges that no representation is made as to the availability of
any exemption from registration or qualification under the Securities Act or any
state or other securities laws for resale of the Notes;

(iv) in connection with the Transferee’s purchase of the Notes: (a) none of the
Issuer, the Co-Issuer, the Placement Agents, the Servicer, the Note
Administrator, the Trustee, the Operating Advisor, or any of their respective
affiliates is acting as a fiduciary or financial or investment adviser for the
Transferee; (b) the Transferee is not relying (for purposes of making any
investment decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Servicer, the Note Administrator, the Trustee, the Operating Advisor, or any of
their respective affiliates, other than any statements in the final Offering
Memorandum relating to such Notes and any representations expressly set forth in
a written agreement with such party; (c) the Transferee has read and understands
the final Offering Memorandum relating to such Notes (including, without
limitation, the descriptions therein of the structure of the transaction in
which the Notes are being issued and the risks to purchasers of the Notes); (d)
none of the Issuer, the Co-Issuer, the Placement Agents, the Servicer, the Note
Administrator, the Trustee, the Operating Advisor, or any of their respective
affiliates has given to the Transferee (directly or indirectly through any other
person) any assurance, guarantee, or representation whatsoever as to the
expected or projected success, profitability, return, performance, result,
effect, consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Notes; (e) the
Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Servicer, the Note Administrator, the Trustee, the
Operating Advisor, or any of their respective affiliates; (f) the Transferee
will hold and transfer at least the minimum denomination of such Notes; (g) the
Transferee was not formed for the purpose of investing in the Notes; and (h) the
Transferee is a sophisticated investor and is purchasing the Notes with a full
understanding of all of the terms, conditions and risks thereof, and it is
capable of assuming and willing to assume those risks;

(v) the Transferee is acquiring the Notes as principal solely for its own
account for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act or the securities laws of
any state or other jurisdiction; it is not a (A) partnership, (B) common trust
fund, or (C) special trust, pension, profit-sharing or other retirement trust
fund or plan in which the partners, beneficiaries or participants may designate
the particular investments to be made; it agrees that it will not hold any Notes
for the benefit of any other person, that it will at all times be the sole
beneficial owner thereof for purposes of the 1940 Act and all other purposes and
that it will not sell participation interests in the Notes or enter into any
other arrangement pursuant to which any other person will be entitled to a
beneficial interest in the distributions on the Notes;

(vi) the Transferee represents and agrees that (a) it is not and will not be,
and is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such an employee benefit plan’s or other plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”) or (b) in the case of the Offered
Notes, its purchase and holding of the Transferred Notes do not and will not
constitute or otherwise give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or

 

C-3-2



--------------------------------------------------------------------------------

Section 4975 of the Code, or, in the case of a Plan subject to Similar Law, a
non-exempt violation of Similar Law;

(vii) the Transferee will treat its Notes as debt of the Issuer for United
States federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority;

(viii) the Transferee is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and has submitted a properly completed and
signed IRS Form W-9 containing its name, address and U.S. taxpayer
identification number (or applicable successor form); or it is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code, and has
submitted a properly completed and signed applicable IRS Form W-8 (or applicable
successor form);

(ix) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned subsidiary of TRTX (or subsequent REIT) owns
100% of the Class E Notes, the Class F Notes and the Preferred Shares and the
Issuer Ordinary Shares, the Issuer will be treated as a Qualified REIT
Subsidiary and the Notes will be treated as indebtedness solely of the TRTX or
such subsequent REIT; the Transferee agrees to such treatment and agrees to take
no action inconsistent with such treatment;

(x) if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

(xi) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2016 Revision);

(xii) the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation (including,
without limitation, the Cayman FATCA Legislation and the CRS), which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow-through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms); (B) the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
may require certification acceptable to them to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete

 

C-3-3



--------------------------------------------------------------------------------

and accurate information that may be required for the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
IGA) or Cayman FATCA Legislation requirements and will take any other actions
necessary for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the IGA) or Cayman FATCA Legislation
requirements, including, but not limited to, the delivery a properly completed
and executed “Entity Self-Certification Form” or “Individual Self-Certification
Form” (in the forms published by the Cayman Islands Department of International
Tax Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf on or prior to the date on which
it becomes a holder of the Notes) and, in the event the Transferee fails to
provide such information or take such actions, (1) the Issuer, the Co-Issuer,
the Note Administrator, the Trustee and the Paying Agent are authorized to
withhold amounts otherwise distributable to the Transferee as compensation for
any amount withheld from payments to the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent as a result of such failure,
(2) to the extent necessary to avoid an adverse effect on the Issuer or any
other holder of Notes as a result of such failure, the Transferee may be
compelled to sell its Notes or, if the Transferee does not sell its Notes within
10 business days after notice from the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent, such Notes may be sold at a
public or private sale called and conducted in any manner permitted by law, and
to remit the net proceeds of such sale (taking into account any taxes incurred
by the Issuer in connection with such sale) to the Transferee as payment in full
for such Notes and (3) the Issuer may also assign each such Note a separate
CUSIP or CUSIPs in the Issuer’s sole discretion; (D) if the Transferee is a
“foreign financial institution” or other foreign financial entity subject to
FATCA and does not provide the Issuer, Co-Issuer, Note Administrator, the
Trustee or Paying Agent with evidence that it has complied with the applicable
FATCA requirements, the Issuer, Co-Issuer, Note Administrator, Trustee or Paying
Agent may be required to withhold amounts under FATCA on payments to the
Transferee; and (E) the Transferee agrees to provide any certification requested
pursuant to this paragraph and to update or replace such form or certification
in accordance with its terms or its subsequent amendments;

(xiii) the Transferee agrees not to seek to commence in respect of the Issuer,
or cause the Issuer to commence, a bankruptcy proceeding before a year and a day
has elapsed since the payment in full to the holders of the Notes issued
pursuant to the Indenture or, if longer, the applicable preference period (plus
one day) then in effect;

(xiv) the Transferee acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Servicer on behalf of the Issuer, the Issuer
may, upon notice to the Note Administrator and the Trustee, impose additional
transfer restrictions on the Notes to comply with the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (the “USA PATRIOT Act”) and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance;

(xv) the Transferee acknowledges that, each investor or prospective investor
will be required to make such representations to the Issuer, as determined by
the Issuer or the Servicer on behalf of the Issuer, as the Issuer will require
in connection with applicable AML/OFAC obligations, including, without
limitation, representations to the Issuer that such investor or prospective
investor (or any person controlling or controlled by the investor or prospective
investor; if the investor or prospective investor is a privately held entity,
any person having a beneficial interest in the investor or prospective investor;
or any person for whom the investor or prospective investor is acting as agent
or nominee in connection with the investment) is not (i) an individual or entity
named on any available lists of known or suspected terrorists, terrorist
organizations or of other sanctioned persons issued by the United States
government and the government(s) of any jurisdiction(s) in which the Partnership
is doing business, including the List of Specially Designated Nationals and
Blocked Persons administered by OFAC, as such list may be amended from time to
time; (ii) an individual or entity otherwise prohibited by the OFAC sanctions
programs; or (iii) a current or former senior foreign political figure or
politically exposed person, or an immediate family member or close associate of
such an individual. Further, such investor or prospective investor must
represent to the Issuer that it is not a prohibited foreign shell bank;

 

C-3-4



--------------------------------------------------------------------------------

(xvi) the Transferee acknowledges that, each investor or prospective investor
will also be required to represent to the Issuer that amounts invested with the
Issuer were not directly or indirectly derived from activities that may
contravene U.S. Federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations;

(xvii) the Transferee acknowledges that, by law, the Issuer, the Placement
Agents, the Servicer or other service providers acting on behalf of the Issuer,
may be obligated to “freeze” any investment in a Note by such investor. The
Issuer, the Placement Agents, the Servicer or other service providers acting on
behalf of the Issuer may also be required to report such action and to disclose
the investor’s identity to OFAC or other applicable governmental and regulatory
authorities;

(xviii) the Transferee understands that the Issuer, the Note Administrator, the
Trustee and the Placement Agents will rely upon the accuracy and truth of the
foregoing representations, and it hereby consents to such reliance; and

(xix) the Definitive Notes will bear a legend to the following effect unless the
Issuer and the Co-Issuer determine otherwise in compliance with applicable law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON- “U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION
S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN
A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

C-3-5



--------------------------------------------------------------------------------

[FOR CLASS [D] NOTES, CLASS [E] NOTES AND CLASS [F] NOTES] THIS NOTE HAS BEEN
ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION 1272 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN REQUEST TO THE ISSUER,
THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE FOLLOWING
INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE NOTE.

You, the Trustee, the Issuer, the Co-Issuer and the Note Administrator are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceedings or official inquiry with respect to the matters covered hereby.

 

[Name of Transferee]

By:

 

 

 

Name:

 

Title:

Dated: _________________

 

cc:

TPG RE Finance Trust 2018-FL1 Co-Issuer, LLC

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Email: dginsberg@tpg.com

 

C-3-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CUSTODIAN POST-CLOSING CERTIFICATION

[Date]

To the Persons Listed on the attached Schedule A

 

  Re:

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

Ladies and Gentlemen:

In accordance with Section 3.3(f) of the Indenture, dated as of February 14,
2018 (the “Indenture”), by and among TPG Real Estate Finance 2018-FL1 Issuer,
LTD., as Issuer, TPG RE Finance Trust 2018-FL1 Co-Issuer, LLC, as Co-Issuer of
the Offered Notes, TPG RE Finance Trust CLO Loan Seller, LLC, as advancing
agent, Wilmington Trust, National Association, as trustee and Wells Fargo Bank,
National Association, as note administrator, paying agent, calculation agent,
transfer agent, custodian, securities intermediary, backup advancing agent and
notes registrar, the undersigned, as the Custodian, hereby certifies, subject to
the terms of the Indenture, that with respect to each Mortgage Asset listed on
the Mortgage Asset Schedule attached to the Indenture as Schedule A, that each
such document referred to in Section 3.3(e) and with respect to each clause,
solely to the extent such documents referred to in Section 3.3(e) of the
Indenture are identified by the Seller or Depositor in writing to the Custodian
to be included in the delivery of a Mortgage Asset File: (A) has been received;
and (B) that each such document has been reviewed by the Custodian, has been
executed, appears on its face to be what it purports to be, purports to be
recorded or filed (as applicable) and has not been torn, mutilated or otherwise
defaced, and that each such document appears on its face to relate to the
Mortgage Asset identified on the Mortgage Asset Schedule, in each case, except
as set forth on Schedule B attached hereto.

The Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents in its
custody relating to a Mortgage Asset, or (ii) the collectability, insurability,
effectiveness or suitability of any such documents in its custody relating to a
Mortgage Asset.

Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, solely in its capacity as Custodian

By:

 

 

 

Name:

 

Title:

 

D-1



--------------------------------------------------------------------------------

SCHEDULE A TO CUSTODIAN POST-CLOSING CERTIFICATION

 

TPG Real Estate 2018-FL1 Issuer, Ltd.

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Email: dginsberg@tpg.com

  

Wells Fargo Bank, National Association

Commercial Mortgage Servicing

MAC D1086-120

550 South Tryon Street, 14th Floor

Charlotte, North Carolina 28202

Attention: TRTX 2018-FL1 Asset Manager

Wells Fargo Bank, National Association

Corporate Trust Services

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

Attention: TRTX 2018-FL1

  

Wells Fargo Bank, National Association

Legal Department

301 S. College Street, TW-30

Charlotte, North Carolina 28288-0630

Attention: Commercial Mortgage Servicing Legal

Support – TRTX 2018-FL1

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: CMBS Trustee – TRTX 2018-FL1

  

 

Sch. A to Ex. D-1



--------------------------------------------------------------------------------

SCHEDULE B TO CUSTODIAN POST-CLOSING CERTIFICATION

MORTGAGE ASSET EXCEPTIONS REPORT

 

Sch. B to Ex. D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REQUEST FOR RELEASE

REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

To:  Wells Fargo Bank, National Association

1055 10th Avenue SE

Minneapolis, Minnesota 55414

In connection with the administration of the Mortgage Assets held by you as the
Custodian on behalf of the Issuer, we request the release, to the
[Servicer/Special Servicer] of [specify document] for the Mortgage Asset
described below, for the reason indicated.

 

Borrower’s Name, Address & Zip Code:

  

Ship Files To:

     Name:      Address:      Telephone Number:

Mortgage Asset Description:

     

 

Current Outstanding Principal Balance:

     

 

Reason for Requesting Documents (check one):

 

___1.

  

Mortgage Asset Paid in Full. The [Servicer/Special Servicer] hereby certifies
that all amounts received in connection therewith that are required to be
remitted by the borrower or other obligors thereunder have been paid in full and
that any amounts in respect thereof required to be remitted to the Trustee
pursuant to the Indenture have been so remitted.

___2.

  

Mortgage Asset Liquidated By                                     . The
[Servicer/Special Servicer] hereby certifies that all proceeds of insurance,
condemnation or other liquidation have been finally received and that any
amounts in respect thereof required to be remitted to the Trustee pursuant to
the Indenture have been so remitted.

___3.

  

Other (explain)                                                              .

If box 1 or 2 above is checked, and if all or part of the underlying instruments
were previously released to us, please release to us our previous request and
receipt on file with you, as well as any additional documents in your possession
relating to the specified Mortgage Asset.

If box 3 above is checked, upon our return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below and returning this form.

If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Mortgage Asset described above
and in the proceeds of said Mortgage Asset has been granted to the Trustee
pursuant to the Indenture.

 

E-1



--------------------------------------------------------------------------------

If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodian, the Servicer hereby agrees to hold said Mortgage Asset in trust for
the Trustee, as provided under and in accordance with all provisions of the
Indenture and the Servicing Agreement, and to return said Mortgage Asset to the
Custodian no later than the close of business on the twentieth (20th) day
following the date hereof or, if such day is not a Business Day, on the
immediately preceding Business Day.

The [Servicer/Special Servicer] hereby acknowledges that it shall hold the
above-described Mortgage Asset and any related underlying instruments in trust
for, and as the bailee of, the Trustee, and shall return said Mortgage Asset and
any related documents only to the Custodian.

Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture, dated as of February 14, 2018, by and among
TPG Real Estate Finance 2018-FL1 Issuer, Ltd., as Issuer, TPG RE Finance Trust
2018-FL1 Co-Issuer, LLC, as Co-Issuer, TPG RE Finance Trust CLO Loan Seller,
LLC, as Advancing Agent, and Wells Fargo Bank, National Association, as Trustee,
Note Administrator, Paying Agent, Calculation Agent, Transfer Agent, Custodial
Securities Intermediary, Backup Advancing Agent and Notes Registrar.

 

[WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Servicer]

[SITUS HOLDINGS, LLC, as Special Servicer]

By:

 

 

 

Name:

 

Title:

Acknowledgment of documents returned:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Custodian on behalf of Wilmington Trust, National Association, as Trustee

 

By:

 

 

 

Name:

 

Title:

Date:

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NRSRO CERTIFICATION

[Date]

TPG Real Estate Finance 2018-FL1 Issuer, Ltd.

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Wells Fargo Bank, National Association

Corporate Trust Services

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

 

Re:

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD. and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of February 14, 2018 (the “Indenture”), by and among
TPG Real Estate Finance 2018-FL1 Issuer, Ltd., as Issuer (the “Issuer”), TPG RE
Finance Trust 2018-FL1 Co-Issuer, LLC, as Co-Issuer of the Offered Notes, TPG RE
Finance Trust CLO Loan Seller, LLC, as advancing agent, Wilmington Trust,
National Association, as trustee and Wells Fargo Bank, National Association, as
note administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar, the
undersigned hereby certifies and agrees as follows:

1. The undersigned, is (a) either a (i) a Nationally Recognized Statistical
Rating Organization (“NRSRO”) or (ii) a Rating Agency, (b) has provided the
Issuer with the appropriate certifications under Exchange Act 17g-5(e), (c) has
access to the Issuer’s 17g-5 Website, and (d) agrees that any information
obtained from the Issuer’s 17g-5 Website will be subject to the same
confidentiality provisions applicable to information obtained from the Issuer’s
17g-5 Website; provided, that if the undersigned did not have access to the
Issuer’s 17g-5 website prior to the Closing Date, it hereby agrees that it shall
be bound by the provisions of any confidentiality agreement required by the
17g-5 Information Provider, which shall be applicable to it with respect to any
information obtained from the 17g-5 Information Provider’s Website, including
any information that is obtained from the section of the 17g-5 Information
Provider’s Website that hosts the Issuer’s 17g-5 website after the Closing Date.

2. The undersigned agrees that each time it accesses the Issuer’s 17g-5 Website,
it shall be deemed to have recertified that the representations above remain
true and correct.

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:

 

 

 

Name:

 

Title:

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTE ADMINISTRATOR’S MONTHLY REPORT

 

G-1



--------------------------------------------------------------------------------

LOGO [g5445601.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 DISTRIBUTION
DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Note Note
Distribution Factor Detail Detail 3 2 Other Reconciliation Required Detail
Information 5 4 Cash Reconciliation Detail 6 Mortgage NOI Detail Loan Detail 7 8
Principal Historical Prepayment Detail Detail 10 9 Delinquency Specially
Serviced Loan Detail Loan Detail 1211 —13 Advance Detail 14 Modified HIstorical
Loan Liquidated Detail Loan Detail 15 16 Bond Interest / Collateral Shortfall
Reconciliation Realized Loss Detail Reconciliation 1817 —19 Supplemental
Reporting 20 Issuer Servicer Special Servicer Operating Advisor TPG Real Estate
Finance 2018-FL1 Issuer, Ltd Wells Fargo Bank, National Association Situs
Holdings, LLC Park Bridge Lender Services LLC TBD Three Wells Fargo, MAC
D1050-084 2 Embarcadero Center, Suite 1300 600 Third Avenue TBD, TBD 401 S.
Tryon Street, 8th Floor San Francisco, CA 94111 40th Floor Charlotte, NC 28202
New York, NY 10022 Contact: TBD Contact: Contact: George Wisniewski Contact:
David Rodgers Phone Number: (TBD)—REAM_InvestorRelations@wellsfargo.com Phone
Number: (415) 374-2832 Phone Number: (212) 310-9821 This report is compiled by
Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo
Bank, N.A. has not independently confirmed the accuracy of the information.
Please visit www.ctslink.com for additional information and special notices. In
addition, certificateholders may register online for email notification when
special notices are posted. For information or assistance please call
866-846-4526. Page 1 of 20



--------------------------------------------------------------------------------

LOGO [g5445602.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Note
Distribution Detail Note Interest Original Beginning Principal Interest
Prepayment Realized Loss/ Total Ending Current Class CUSIP Additional Trust
Subordination Rate Balance Balance Distribution Distribution Premium
Distribution Balance Fund Expenses Level (1) A 0.000000% 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 B 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 C 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 D 0.000000% 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 E 0.000000% 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 F 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
PREF 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 Note (1) Calculated balance of by all taking
classes (A) which the sum are of not the subordinate ending note to balance the
designated of all classes class less and (B) dividing the sum the result of
(i) the by ending (A). balance of the designated class and (ii) the ending Page
2 of 20



--------------------------------------------------------------------------------

LOGO [g5445603.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Note Factor
Detail Beginning Principal Interest Prepayment Realized Loss/ Ending Class CUSIP
Additional Trust Balance Distribution Distribution Premium Balance Fund Expenses
A 0. 0.00000000 00000000 0. 0.00000000 00000000 0. 0.00000000 00000000 0.
0.00000000 00000000 0. 0.00000000 00000000 0. 0.00000000 00000000 B C 0.
0.00000000 00000000 0. 0.00000000 00000000 0. 0.00000000 00000000 0. 0.00000000
00000000 0. 0.00000000 00000000 0. 0.00000000 00000000 D E 0. 0.00000000
00000000 0. 0.00000000 00000000 0. 0.00000000 00000000 0. 0.00000000 00000000 0.
0.00000000 00000000 0. 0.00000000 00000000 F PREF 0.00000000 0.00000000
0.00000000 0.00000000 0.00000000 0.00000000 Page 3 of 20



--------------------------------------------------------------------------------

LOGO [g5445604.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18
Reconciliation Detail Principal Reconciliation Stated Beginning Balance
Principal Unpaid Principal Beginning Balance Scheduled Principal Unscheduled
Principal Adjustments Principal Realized Loss Principal Stated Ending Balance
Principal Unpaid Ending Balance Distribution Current Principal Amount Total 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Note Interest Reconciliation Accrual
Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Additional
Interest Remaining Unpaid Class Dates Days Note Prepayment Note Note Interest
Shortfall Trust Fund Distribution Distributable Interest Interest Shortfall
Interest Adjustment Expenses Note Interest A 0 0 0 0 0. 0.00 00 0. 0.00 00 0.
0.00 00 0. 0.00 00 0. 0.00 00 0. 0.00 00 0. 0.00 00 0. 0.00 00 C B 0 0 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 D 0 0 0 0 0. 0.00 00 0. 0.00 00 0. 0.00 00 0. 0.00
00 0. 0.00 00 0. 0.00 00 0. 0.00 00 0. 0.00 00 E F 0 0 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 Totals 0 0.00 0.00 0.00 0. 0.00 00 0.00 0.00 0.00 0.00 Page 4 of
20



--------------------------------------------------------------------------------

LOGO [g5445605.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Other
Required Information Available Distribution Amount (1) 0.00 Current LIBOR 0.00%
Next LIBOR 0.00% Control Termination Event Y/N Consultation Termination Event
Y/N Control Shift Event Y/N Subordinate Class Preferred Shares Subordinate
Class Representative Majority Holder of Preferred Shares (1) The Available
Distribution Amount includes any Prepayment Premiums . Page 5 of 20



--------------------------------------------------------------------------------

LOGO [g5445606.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Cash
Reconciliation Detail Total Funds Collected Total Funds Distributed Interest:
Fees: Interest paid or advanced 0.00 Servicing Fee—Wells Fargo Bank, N.A. 0.00
Interest reductions due to Non-Recoverability Determinations 0.00 Trustee
Fee—Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Note Administrator
Fee—Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 Operating Advisor
Fee—Park Bridge Lender Services LLC 0.00 Net Prepayment Interest Shortfall 0.00
CREFC® Intellectual Property Royalty License Fee 0.00 Net Prepayment Interest
Excess 0.00 Total Fees 0.00 Total Interest Collected 0.00 Additional Trust Fund
Expenses: Reimbursement for Interest on Advances 0.00 ASER Amount 0.00
Principal: Scheduled Principal 0.00 Special Servicing Fee 0.00 0.00 Unscheduled
Principal 0.00 Rating Agency Expenses 0.00 Attorney Fees & Expenses Principal
Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity
Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and
Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal
Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust
Fund Expenses 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Total
Principal Collected 0.00 Payments to Noteholders & Others: Other: Interest
Distribution 0.00 Prepayment Penalties/Yield Maintenance 0.00 Principal
Distribution 0.00 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance
0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00
Total Other Collected 0.00 Total Payments to Noteholders & Others 0.00 Total
Funds Collected 0.00 Total Funds Distributed 0.00 Page 6 of 20



--------------------------------------------------------------------------------

LOGO [g5445607.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Mortgage Loan
Detail Extended Beginning Ending Paid Res. Mod. Loan ODCR Property City State
Interest Principal Gross Maturity Thru LIBOR LIBOR Number Maturity Scheduled
Scheduled Strat. Code Type (1) Payment Payment Coupon Date Balance Balance Date
Floor Cap Date (2) (3) Totals *—Indicates new collateral added to the pool in
previous month (1) Property Type Code (2) Resolution Strategy Code
(3) Modification Code MF RT — Multi-Family Retail MU OF — Mixed Office Use 1 2 —
Modification Foreclosure 6 7 — REO DPO 10—Deed Foreclosure in Lieu Of 1 2 —
Maturity Amortization Date Change Extension HC IN — Industrial Health Care LO SS
— Lodging Self Storage 4 3 — Bankruptcy Extension 8 9 — Pending Resolved Return
12 11 — Full Reps Payoff and Warranties 4 3 — Principal Combination Write-Off WH
MH — Mobile Warehouse Home Park OT—Other 5—Note Sale to Master Servicer 13—Other
or TBD Page 7 of 20



--------------------------------------------------------------------------------

LOGO [g5445608.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 NOI Detail
Loan Property Ending Most Most Most Recent Most Recent Number ODCR Type City
State Scheduled Balance Fiscal Recent NOI Recent NOI NOI Date Start NOI Date End
Total Page 8 of 20



--------------------------------------------------------------------------------

LOGO [g5445609.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Principal
Prepayment Detail Loan Group, if Offering Document Principal Prepayment Amount
Prepayment Penalties Loan Number applicable Cross-Reference Payoff Amount
Curtailment Amount Prepayment Premium Yield Maintenance Premium Totals Page 9 of
20



--------------------------------------------------------------------------------

LOGO [g54456010.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Historical
Detail Delinquencies Prepayments Rate and Maturities Distribution Date 30-59
Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments
Payoff Next Weighted Avg. WAM # Balance # Balance # Balance # Balance # Balance
# Balance # Balance # Balance Coupon Remit Note: Foreclosure and REO Totals are
excluded from the delinquencies. Page 10 of 20



--------------------------------------------------------------------------------

LOGO [g54456011.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Delinquency
Loan Detail Offering # of Paid Through Status of Resolution Servicing
Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months
Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Loan (1) Code
(2) Transfer Date Date Balance Advances Date Date Totals (1) Status of Mortgage
Loan (2) Resolution Strategy Code A—Payment Not Received 0—Current 4—Assumed
Scheduled Payment 1—Modification 6—DPO 10—Deed In Lieu Of But Or Not Still Yet
in Grace Due Period 1 2 — One Two Months Month Delinquent Delinquent 5—Non
(Performing Performing Matured Matured Balloon) Balloon 2 3 — Foreclosure
Bankruptcy 7 8 — Resolved REO 11—Full Foreclosure Payoff B—Late Payment But Less
3—Three or More Months Delinquent 4—Extension 9—Pending Return 12—Reps and
Warranties Than 1 Month Delinquent 5—Note Sale to Master Servicer 13—Other or
TBD Page 11 of 20



--------------------------------------------------------------------------------

LOGO [g54456012.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Specially
Serviced Loan Detail—Part 1 Distribution Loan Offering Servicing Resolution
Scheduled Property Interest Actual Net NOI Note Maturity Remaining Document
Transfer Strategy State Operating DSCR Amortization Date Number Balance Type
(2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term
(1) Resolution Strategy Code (2) Property Type Code 2 1 — Foreclosure
Modification 6 7 — DPO REO                10—Foreclosure Deed In Lieu    Of MF
RT — Multi-Family Retail MU OF — Mixed Office use 4 3 — Extension Bankruptcy 8 9
— Resolved Pending Return                12 11 — Reps Full Payoff and
Warranties                HC IN — Health Industrial Care SS LO — Lodging Self
Storage 5—Note Sale to Master Servicer    13—Other or TBD MH WH — Warehouse
Mobile Home Park OT—Other Page 12 of 20



--------------------------------------------------------------------------------

LOGO [g54456013.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Specially
Serviced Loan Detail—Part 2 Distribution Loan Offering Resolution Site Appraisal
Appraisal Other REO Document Strategy Inspection Phase 1 Date Comment Date
Number Date Value Property Revenue Cross-Reference Code (1) Date (1) Resolution
Strategy Code 1 2 — Modification Foreclosure 7 6 — REO
DPO                10—Deed Foreclosure In Lieu                Of 3 4 —
Bankruptcy Extension 8 9 — Resolved Pending Return                12 11 — Full
Reps Payoff and Warranties 5—Note Sale to Master Servicer 13—Other or TBD Page
13 of 20



--------------------------------------------------------------------------------

LOGO [g54456014.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Advance
Summary Beginning Outstanding Current Period Outstanding Interest Advances
Interest Advances Interest Advances Advancing Agent Backup Advancing Agent
Totals 0.00 0.00 0.00 Page 14 of 20



--------------------------------------------------------------------------------

LOGO [g54456015.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Modified Loan
Detail Loan Document Offering Pre-Modification Post-Modification
Pre-Modification Post-Modification Modification Modification Description Number
Cross-Reference Balance Balance Interest Rate Interest Rate Date

Totals Page 15 of 20



--------------------------------------------------------------------------------

LOGO [g54456016.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Historical
Liquidated Loan Detail Distribution ODCR Scheduled Beginning Advances, Fees,
Most Appraised Recent Gross Proceeds Sales or Net Received Proceeds on Net
Available Proceeds for Realized Date Period of Current Adj. Current Adjustment
Period Adjustment Cumulative Loss with to Cum Loan Date Loss to Trust Balance
and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to
Trust to Trust Adj. to Trust Current Total Cumulative Total * Fees, Advances and
Expenses also include outstanding P & I advances and unpaid fees (servicing,
trustee, etc.). Page 16 of 20



--------------------------------------------------------------------------------

LOGO [g54456017.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Historical
Bond/Collateral Loss Reconciliation Detail Distribution Document Offering
Beginning Balance Realized Aggregate Loss Prior Loss Realized Applied Covered
Amounts by (Shortages)/ Interest Modification /Appraisal (Recoveries) Additional
Realized Applied Loss to Realized Recoveries Losses of Losses (Recoveries)/
Applied to Date Cross-Reference at Liquidation on Loans to Notes Credit Support
Excesses Reduction Adj. /Expenses Notes to Date Paid as Cash Note Interest
Totals Page 17 of 20



--------------------------------------------------------------------------------

LOGO [g54456018.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Interest
Shortfall Reconciliation Detail—Part 1 Offering Stated Principal Current Ending
Special Servicing Fees Non-Recoverable Modified Interest Interest on Document
Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Monthly
Liquidation Work Out Advances Cross-Reference Contribution Balance Interest)
/Excess Totals Page 18 of 20



--------------------------------------------------------------------------------

LOGO [g54456019.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Interest
Shortfall Reconciliation Detail—Part 2 Offering Stated Principal Current Ending
Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at
Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance
Current Month Refunds Master Servicer Totals Interest Shortfall Reconciliation
Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total
0.00 Total Interest Shortfall Allocated to Trust 0.00 Page 19 of 20



--------------------------------------------------------------------------------

LOGO [g54456020.jpg]

For Additional Information please contact CTSLink Customer Service TRTX 2018-FL1
1-866-846-4526 Wells Fargo Bank, N.A. Reports Available www.ctslink.com
Corporate Trust Services Payment Date: 3/16/18 8480 Stagecoach Circle Record
Date: 2/28/18 Frederick, MD 21701-4747 Determination Date: 3/12/18 Supplemental
Reporting Page 20 of 20



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF INVESTOR CERTIFICATION

(For Non-Borrower Affiliates)

[Date]

Wells Fargo Bank, National Association

Corporate Trust Services

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

 

Re:

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD. and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of February 14, 2018 (the “Indenture”), by and among
TPG Real Estate Finance 2018-FL1 Issuer, Ltd., as Issuer, TPG RE Finance Trust
2018-FL1 Co-Issuer, LLC, as Co-Issuer of the Offered Notes, TPG RE Finance Trust
CLO Loan Seller, LLC, as advancing agent, Wilmington Trust, National
Association, as trustee (the “Trustee”), and Wells Fargo Bank, National
Association, as note administrator (in such capacity, the “Note Administrator”),
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar, the undersigned hereby
certifies and agrees as follows:

1. The undersigned is [a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share, or a prospective purchaser of a Note or a Preferred Share][a
Directing Holder][Subordinate Class Representative].

2. The undersigned is not an agent of, or an investment advisor to, any borrower
or affiliate of any borrower under a Mortgage Asset.

3. The undersigned is requesting access pursuant to the Indenture to certain
information (the “Information”) on the Note Administrator’s Website and/or is
requesting the information identified on the schedule attached hereto (also, the
“Information”) pursuant to the provisions of the Indenture.

4. In consideration of the disclosure to the undersigned of the Information, or
the access thereto, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes or Preferred Shares, from its
accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

5. The undersigned shall be fully liable for any breach of this agreement by
itself or any of its Representatives and shall indemnify the Issuer, the Note
Administrator, the Trustee, the Servicer, and the Special Servicer for any loss,
liability or expense incurred thereby with respect to any such breach by the
undersigned or any of its Representatives.

6. The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the Information on the Note Administrator’s Website.

 

H-1-1



--------------------------------------------------------------------------------

7. Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:

 

 

 

Name:

 

Title:

 

H-1-2



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF INVESTOR CERTIFICATION

(For Borrower Affiliates)

[Date]

Wells Fargo Bank, National Association

Corporate Trust Services

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

 

Re:

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD. and TPG RE FINANCE TRUST 2018-FL1
CO-ISSUER, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of February 14, 2018 (the “Indenture”), by and among
TPG Real Estate Finance 2018-FL1 Issuer, Ltd., as Issuer, TPG RE Finance Trust
2018-FL1 Co-Issuer, LLC, as Co-Issuer of the Offered Notes, TPG RE Finance Trust
CLO Loan Seller, LLC, as advancing agent, Wilmington Trust, National Association
as trustee (the “Trustee”), and Wells Fargo Bank, National Association as note
administrator (in such capacity, the “Note Administrator”), paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar, the undersigned hereby certifies and agrees
as follows:

1. The undersigned is [a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share, or a prospective purchaser of a Note or a Preferred Share][a
Directing Holder][Subordinate Class Representative].

2. The undersigned is an agent or Affiliate of, or an investment advisor to, any
borrower under a Mortgage Asset.

3. The undersigned is requesting access pursuant to the Indenture to the Monthly
Reports (the “Information”) on the Note Administrator’s Website pursuant to the
provisions of the Indenture.

4. In consideration of the disclosure to the undersigned of the Information, or
the access thereto, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes or Preferred Shares, from its
accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

5. The undersigned shall be fully liable for any breach of this agreement by
itself or any of its Representatives and shall indemnify the Issuer, the Note
Administrator, the Trustee, the Servicer, and the Special Servicer for any loss,
liability or expense incurred thereby with respect to any such breach by the
undersigned or any of its Representatives.

6. The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the Information on the Note Administrator’s Website.

 

H-2-1



--------------------------------------------------------------------------------

7. Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.

 

H-2-2



--------------------------------------------------------------------------------

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:

 

 

 

Name:

 

Title:

 

H-2-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ONLINE MARKET DATA PROVIDER CERTIFICATION

This Certification has been prepared for provision of information to the market
data providers listed in Paragraph 1 below pursuant to the direction of the
Issuer. If you represent a Market Data Provider not listed herein and would like
access to the information, please contact CTSLink at 866-846-4526, or at
ctslink.customerservice@wellsfargo.com.

In connection with the TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD. and TPG RE
FINANCE TRUST 2018-FL1 CO-ISSUER, LLC (the “Notes”), the undersigned hereby
certifies and agrees as follows:

 

1.

The undersigned is an employee or agent of Bloomberg L.P., Trepp, LLC, Intex
Solutions, Inc., Markit Group Limited, Interactive Data Corporation, BlackRock
Financial Management, Inc., CMBS.com, Inc., Moody’s Analytics or Thomson Reuters
Corp., a market data provider that has been given access to the Monthly Reports,
CREFC reports and supplemental notices on www.ctslink.com (“CTSLink”) by request
of the Issuer.

 

2.

The undersigned agrees that each time it accesses CTSLink, the undersigned is
deemed to have recertified that the representation above remains true and
correct.

 

3.

The undersigned acknowledges and agrees that the provision to it of information
and/or reports on CTSLink is for its own use only, and agrees that it will not
disseminate or otherwise make such information available to any other person
without the written consent of the Issuer, and any confidentiality agreement
applicable to the undersigned with respect to information obtained from the
Issuer’s 17g-5 Website shall also be applicable to information obtained from
CTSLink.

 

4.

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture pursuant to which the Notes were issued.

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:

 

 

 

Name:

 

Title:

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

ACQUISITION OF COMPANION PARTICIPATION OFFICER’S CERTIFICATE

This officer’s certificate is being delivered (1) pursuant to Section 12.2 of
the Indenture, dated as February 14, 2018 (the “Indenture”), by and among TPG
Real Estate Finance 2018-FL1 Issuer, Ltd., as Issuer (the “Issuer”), TPG RE
Finance Trust 2018-FL1 Co-Issuer, LLC, as Co-Issuer of the Offered Notes, TPG RE
Finance Trust CLO Loan Seller, LLC, as advancing agent, Wilmington Trust,
National Association, as trustee and Wells Fargo Bank, National Association, as
note administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar, and (2) in
connection with the sale by TPG RE Finance Trust CLO Loan Seller, LLC, a
Delaware limited liability company (the “Seller”), to the Issuer of the
Companion Participations described on Schedule A hereto (the “Subsequent
Mortgage Assets”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Indenture.

In connection with the foregoing, the Seller hereby certifies that with respect
to the acquisition of each Subsequent Mortgage Assets as of the related
acquisition date after giving effect to such acquisition:

 

  1.

The requirements set forth in Section 12.2(b) of the Indenture regarding the
representations and warranties with respect to such Companion Participation and
the related Mortgaged Property have been met (subject to such exceptions as are
reasonably acceptable to the Special Servicer); and

 

  2.

The Replenishment Criteria are satisfied.

[SIGNATURE ON FOLLOWING PAGE]

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of                 , 20    .

 

TPG RE FINANCE TRUST CLO LOAN SELLER, LLC

By:

 

 

Name:

Title:

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SUBSEQUENT TRANSFER INSTRUMENT

THIS SUBSEQUENT TRANSFER INSTRUMENT is made as of                  , 20    
between TPG RE Finance Trust CLO Loan Seller, LLC, a Delaware limited liability
company (the “Seller”) and TPG Real Estate Finance 2018-FL1 Issuer, Ltd., an
exempted company incorporated under the laws of the Cayman Islands with limited
liability (the “Issuer”).

In accordance with the Mortgage Asset Purchase Agreement (the “Agreement”) dated
as of February 14, 2018, between the Seller, the Issuer and TPG RE Finance Trust
Holdco, LLC and TPG RE Finance Trust, Inc., the Seller does hereby transfer,
assign, set over and otherwise convey, as of the date hereof, without recourse,
to the Issuer or directly to the Issuer as its designee all of its right, title
and interest in the Companion Participations identified in Schedule 1 attached
hereto which shall supplement Exhibit A to the Agreement, and any and all rights
to receive payments on or with respect to the Companion Participations after the
date hereof (other than payments due before the date hereof, which shall belong
to and promptly be remitted to the Seller).

Except as set forth on Schedule 2 attached hereto, the Seller hereby reaffirms
that all of the representations and warranties made by it in Section 4 of the
Agreement, relating to itself and the Companion Participations are true and
correct as of the date hereof. The Seller further represents, warrants and
confirms the satisfaction of the conditions precedent specified in Section 3 of
the Agreement. In addition, each party hereby represents and warrants to the
other party that (i) it is duly organized and validly existing as an entity
under the laws of the jurisdiction in which it is chartered or organized,
(ii) it has the requisite organization power and authority to enter into and
perform this Subsequent Transfer Instrument, and (iii) this Subsequent Transfer
Instrument has been duly authorized by all necessary organizational action, has
been duly executed by one or more duly authorized officers and is the valid and
binding agreement of such party enforceable against such party in accordance
with its terms.

The purchase price with respect to the Companion Participations is as follows:
[            ].

All capitalized terms used herein and not otherwise defined shall have the
meanings given them in the Agreement.

As supplemented by this Subsequent Transfer Instrument, the Agreement is in all
respects ratified and confirmed and the Agreement as so supplemented, shall be
read, taken and construed as one and the same instrument.

This Subsequent Transfer Instrument shall be construed in accordance with the
laws of the State of New York.

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subsequent Transfer
Instrument to be duly executed as of the date first written above.

 

TPG RE FINANCE TRUST CLO LOAN SELLER, LLC, as Seller

By:

 

 

 

Name:

 

Title:

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD., as Issuer

By:

 

 

 

Name:

 

Title:

 

K-2



--------------------------------------------------------------------------------

SCHEDULE 1

LIST OF COMPANION PARTICIPATIONS

 

Name

 

Purchase Price

 

K-3



--------------------------------------------------------------------------------

SCHEDULE 2

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

K-4